Exhibit 10.1

EXECUTION VERSION

 

 

$1,700,000,000

AMENDED AND RESTATED

ABL CREDIT AGREEMENT

Dated as of July 28, 2015 and

as Amended and Restated on February 28, 2019

among

UNIVAR INC.,

as the U.S. Parent Borrower,

The U.S. Subsidiary Borrowers

from Time to Time Party Hereto,

UNIVAR CANADA LTD.,

as the Canadian Borrower,

The Several Lenders

from Time to Time Parties Hereto,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK SECURITIES INC.

JPMORGAN CHASE BANK, N.A.

WELLS FARGO BANK N.A.

and

GOLDMAN SACHS BANK USA

as Joint Lead Arrangers and Joint Bookrunners,

BANK OF AMERICA, N.A.,

as U.S. Administrative Agent, Collateral Agent, U.S. Swingline Lender

and a U.S. Letter of Credit Issuer,

BANK OF AMERICA, N.A. (acting through its Canada branch),

as Canadian Administrative Agent, a Canadian Swingline Lender

and a Canadian Letter of Credit Issuer,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK SECURITIES INC.

JPMORGAN CHASE BANK, N.A.

WELLS FARGO BANK N.A.

and

GOLDMAN SACHS BANK USA

as Co-Syndication Agents

BMO CAPITAL MARKETS CORP,

HSBC SECURITIES (USA) INC.,

U.S. BANK NATIONAL ASSOCIATION,

CITIGROUP GLOBAL MARKETS INC.

and

MORGAN STANLEY SENIOR FUNDING, INC.

as Co-Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

DEFINITIONS

     7  

1.1.

  Defined Terms      7  

1.2.

  Other Interpretive Provisions      72  

1.3.

  [Reserved]      74  

1.4.

  [Reserved]      74  

1.5.

  [Reserved]      74  

1.6.

  Exchange Rates      74  

1.7.

  Additional Alternative Currencies      74  

1.8.

  Change of Currency      75  

1.9.

  Effect of Restatement      75  

SECTION 2.

  LOANS AND LETTERS OF CREDIT      75  

2.1.

  Credit Facilities      75  

2.2.

  U.S. Revolving Loans and Borrowing Procedures for U.S. Revolving Loans and
Term Loans      77  

2.3.

  Canadian Revolving Loans and Borrowing Procedures for Canadian Revolving Loans
and Term Loans      81  

2.4.

  Letters of Credit      85  

2.5.

  Interest      90  

2.6.

  Pro Rata Borrowings      92  

2.7.

  Interest Period      92  

2.8.

  Continuation and Conversion Elections      93  

2.9.

  Interest Act (Canada)      94  

2.10.

  Increased Costs, Illegality, Etc.      94  

2.11.

  Compensation      97  

2.12.

  Change of Lending Office      97  

2.13.

  Notice of Certain Costs.      98  

2.14.

  Excess Resulting from Exchange Rate Change      98  

2.15.

  Increase of U.S. Maximum Amount and Canadian Maximum Amount; Incremental
European Revolving Facility      98  

2.16.

  [Reserved]      100  

2.17.

  Extensions of Term Loans and Revolving Commitments      100  

2.18.

  Defaulting Lenders.      101  

SECTION 3.

 

FEES; COMMITMENTS

     103  

3.1.

  Fees      103  

3.2.

  Unused Line Fees      103  

3.3.

  Letter of Credit Fee      103  

3.4.

  Mandatory Termination of Commitments      104  

SECTION 4.

 

PAYMENTS

     104  

4.1.

  Repayment of Loans      104  

4.2.

  Voluntary Prepayment, Reduction or Termination      105  

4.3.

  Mandatory Prepayments      106  

4.4.

  Method and Place of Payment      107  

 

-2-



--------------------------------------------------------------------------------

         Page  

4.5.

  Net Payments      107  

4.6.

  [Reserved]      109  

4.7.

  Limit on Rate of Interest      109  

SECTION 5.

 

CONDITIONS PRECEDENT TO RESTATEMENT EFFECTIVE DATE

     110  

5.1.

  Loan Documents      110  

5.2.

  Legal Opinions      110  

5.3.

  Fees      110  

5.4.

  Repayment      110  

5.5.

  Certificates      111  

5.6.

  Perfected Liens      111  

5.7.

  Secretary’s Certificate      111  

5.8.

  Solvency      111  

5.9.

  No Material Adverse Effect      111  

5.10.

  Patriot Act, etc.      111  

5.11.

  Acquisition      112  

5.12.

  Borrowing Base Certificate      112  

5.13.

  Financial Information      112  

SECTION 6.

 

CONDITIONS PRECEDENT TO ALL CREDIT EVENTS

     112  

6.1.

  No Default; Representations and Warranties      112  

6.2.

  Notice of Borrowing      112  

6.3.

  Letter of Credit Request      112  

SECTION 7.

 

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

     113  

7.1.

  Financial Condition      113  

7.2.

  No Change; Solvent      113  

7.3.

  Corporate Existence; Compliance with Law      113  

7.4.

  Corporate Power; Authorization; Enforceable Obligations      113  

7.5.

  No Legal Bar      114  

7.6.

  No Material Litigation      114  

7.7.

  No Default      114  

7.8.

  Ownership of Property; Liens      114  

7.9.

  Intellectual Property      114  

7.10.

  Taxes      115  

7.11.

  Federal Regulations      115  

7.12.

  ERISA      115  

7.13.

  Collateral      116  

7.14.

  Investment Company Act; Other Regulations      117  

7.15.

  Subsidiaries      117  

7.16.

  Purpose of Loans      117  

7.17.

  Environmental Matters      117  

7.18.

  No Material Misstatements      118  

7.19.

  [Reserved]      118  

7.20.

  Insurance      118  

7.21.

  Anti-Terrorism      118  

7.22.

  EEA Financial Institution      118  

 

-3-



--------------------------------------------------------------------------------

         Page  

SECTION 8.

 

AFFIRMATIVE COVENANTS

     118  

8.1.

  Information Covenants      118  

8.2.

  Books, Records and Inspections      122  

8.3.

  Maintenance of Insurance      123  

8.4.

  Payment of Taxes      124  

8.5.

  Maintenance of Existence      124  

8.6.

  Environmental Laws      124  

8.7.

  [Reserved]      124  

8.8.

  Additional U.S. Borrowers, Canadian Guarantors and Grantors      124  

8.9.

  [Reserved]      125  

8.10.

  Use of Proceeds      126  

8.11.

  Further Assurances      126  

8.12.

  End of Fiscal Years      126  

8.13.

  Cash Management Systems      126  

8.14.

  Post-Closing Requirements      129  

8.15.

  Foreign Plans      130  

SECTION 9.

 

NEGATIVE COVENANTS

     130  

9.1.

  Limitation on Indebtedness      130  

9.2.

  Limitation on Restricted Payments      134  

9.3.

  Limitation on Restrictive Agreements      136  

9.4.

  Limitation on Sales of Assets and Subsidiary Stock      138  

9.5.

  Limitations on Transactions with Affiliates      139  

9.6.

  Limitation on Liens      140  

9.7.

  Limitation on Fundamental Changes      140  

9.8.

  Limitation on Amendments      141  

9.9.

  Consolidated Fixed Charge Coverage Ratio      142  

9.10.

  Limitation on Lines of Business      142  

9.11.

  Use of Proceeds      142  

SECTION 10.

 

EVENTS OF DEFAULT

     142  

10.1.

  Payments      142  

10.2.

  Representations, Etc.      143  

10.3.

  Covenants      143  

10.4.

  Default Under Other Agreements      143  

10.5.

  Bankruptcy, Etc.      144  

10.6.

  ERISA      144  

10.7.

  Guarantee      144  

10.8.

  Security Documents      145  

10.9.

  Judgments      145  

10.10.

  Change of Control      145  

SECTION 11.

 

THE AGENTS

     148  

11.1.

  Appointment      148  

11.2.

  Delegation of Duties      149  

11.3.

  Exculpatory Provisions      149  

11.4.

  Reliance by Agents      150  

11.5.

  Notice of Default      150  

 

-4-



--------------------------------------------------------------------------------

         Page  

11.6.

  Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders     
150  

11.7.

  Indemnification      151  

11.8.

  Agents in Their Individual Capacities      151  

11.9.

  Successor Agents      151  

11.10.

  Withholding Tax      152  

11.11.

  Certain ERISA Matters      152  

SECTION 12.

  MISCELLANEOUS      153  

12.1.

  Amendments and Waivers      153  

12.2.

  Notices      155  

12.3.

  No Waiver; Cumulative Remedies      155  

12.4.

  Survival of Representations and Warranties      155  

12.5.

  Payment of Expenses      155  

12.6.

  Successors and Assigns; Participations and Assignments      157  

12.7.

  Replacements of Lenders Under Certain Circumstances      160  

12.8.

  Adjustments; Set-off      161  

12.9.

  Counterparts      162  

12.10.

  Severability      162  

12.11.

  Integration      162  

12.12.

  GOVERNING LAW      162  

12.13.

  Submission to Jurisdiction; Waivers      162  

12.14.

  Acknowledgments      163  

12.15.

  WAIVERS OF JURY TRIAL      163  

12.16.

  Confidentiality      164  

12.17.

  Direct Website Communications      165  

12.18.

  USA PATRIOT Act      166  

12.19.

  Judgment Currency      166  

12.20.

  Intercreditor Agreement      167  

12.21.

  Joint and Several Liability of U.S. Borrowers      167  

12.22.

  Contribution and Indemnification Among the U.S. Borrowers      168  

12.23.

  Agency of the U.S. Parent Borrower for Each Other U.S. Borrower      168  

12.24.

  Express Waivers by U.S. Borrowers in Respect of Cross-Guaranties and
Cross-Collateralization      168  

12.25.

  Canadian Borrower’s Obligations Several and Not Joint      169  

12.26.

  Eligible Contract Participants      169  

12.27.

  Keepwell      170  

12.28.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      170
 

 

SCHEDULES           A    —      Commitments 1.1(c)(ii)    —      Excluded
Canadian Subsidiaries 1.1(e)    —      Existing Liens 1.1(f)    —      Existing
Investments 2.4    —      Existing Letters of Credit 7.4    —      Consents
Required 7.6    —      Litigation 7.9    —      Intellectual Property Claims

 

-5-



--------------------------------------------------------------------------------

         Page 7.15   —      Subsidiaries 7.17   —      Environmental Matters 8.1
  —      Website Address for Electronic Financial Reporting 8.13   —      Cash
Management Systems 9.1   —      Existing Indebtedness 9.5   —      Affiliate
Transactions 12.2   —      Notice Addresses

 

EXHIBITS     

Exhibit A-1

  

U.S. Notice of Borrowing

Exhibit A-2

  

Canadian Notice of Borrowing

Exhibit A-3

  

Term Notice of Borrowing

Exhibit C

  

[Reserved]

Exhibit D

  

[Reserved]

Exhibit E-1

  

[Reserved]

Exhibit E-2

  

[Reserved]

Exhibit H

  

Form of Assignment and Acceptance

Exhibit J

  

Form of Joinder Agreement

Exhibit K

  

Form of U.S. Tax Compliance Certificate

Exhibit L

  

Form of Solvency Certificate

Exhibit M

  

Form of Borrowing Base Certificate

Exhibit N

  

Form of U.S. Subsidiary Borrower Assumption Agreement

 

-6-



--------------------------------------------------------------------------------

AMENDED AND RESTATED ABL CREDIT AGREEMENT, dated as of July 28, 2015, as amended
and restated as of February 28, 2019, among UNIVAR INC., a Delaware corporation
(the “U.S. Parent Borrower”), UNIVAR CANADA LTD., a company formed under the
laws of the Province of Alberta (the “Canadian Borrower”), the Domestic
Subsidiaries (each capitalized term used but not defined in this preamble having
the meaning provided in Section 1.1) of the U.S. Parent Borrower from time to
time party hereto (the “U.S. Subsidiary Borrowers”; together with the U.S.
Parent Borrower, the “U.S. Borrowers”; and the U.S. Borrowers, together with the
Canadian Borrower, the “Borrowers” and each a “Borrower”), the registered
lending institutions from time to time parties hereto (each a “Lender” and,
collectively, the “Lenders”), BANK OF AMERICA, N.A., as U.S. Administrative
Agent, Collateral Agent, U.S. Swingline Lender and a U.S. Letter of Credit
Issuer, BANK OF AMERICA, N.A. (acting through its Canada branch), as Canadian
Administrative Agent, a Canadian Swingline Lender and a Canadian Letter of
Credit Issuer and Bank of Montreal as a Canadian Swingline Lender.

WHEREAS, the Borrowers, the lenders party thereto, the U.S. Administrative
Agent, the Collateral Agent and the Canadian Administrative Agent are parties to
that certain ABL Credit Agreement, dated as of July 28, 2015 (as amended prior
to the date hereof, the “Original ABL Credit Agreement”); and

WHEREAS, the Borrowers wish to cause, and the Lenders party hereto have
consented to, the amendment and restatement of the Original Credit Agreement on
the terms set forth herein.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

SECTION 1. Definitions

1.1. Defined Terms.

As used herein, the following terms shall have the meanings specified in this
Section 1.1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):

“ABL Priority Collateral” shall have the meaning set forth in the Intercreditor
Agreement.

“ABR” shall mean for any day a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest in
effect for such day as publicly announced from time to time by the U.S.
Administrative Agent as its “prime rate” and (c) the LIBOR Rate plus 1.00%;
provided that if ABR would otherwise be less than zero, ABR shall instead be
zero. The “prime rate” is a rate set by the U.S. Administrative Agent based upon
various factors including the U.S. Administrative Agent’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the ABR due to a change in such rate
announced by the U.S. Administrative Agent or in the Federal Funds Effective
Rate or LIBOR Rate shall take effect at the opening of business on the day
specified in the public announcement of such change or on the effective date of
such change in the Federal Funds Effective Rate or LIBOR Rate, respectively.

“ABR Loan” shall mean (i) any U.S. Revolving Loan denominated in Dollars, U.S.
Agent Advance, U.S. Swingline Loan or Term Loan, in each case, during any period
for which it bears interest by reference to the ABR, or (ii) any Canadian
Revolving Loan, Canadian Swingline Loan or Canadian Agent Advance, in each case,
denominated in Dollars, during any period for which it bears interest by
reference to the Canadian Base Rate, as the context requires.

“Accommodation Payment” shall have the meaning provided in Section 12.22.

“Account Debtor” shall mean each Person obligated in any way on or in connection
with an Account or Chattel Paper.

 

-7-



--------------------------------------------------------------------------------

“Accounts” shall mean, with respect to a Loan Party, all of such Loan Party’s
now owned or hereafter acquired or arising accounts, as defined in Article 9 of
the UCC, including any rights to payment for the sale or lease of goods or
rendition of services, whether or not they have been earned by performance;
provided, however, if the governing law where a Loan Party has its domicile or
chief executive office is the PPSA or the Civil Code of Quebec, then for
purposes of this definition, “UCC” shall mean the PPSA or the Civil Code of
Quebec, as the case may be.

“Acquired Indebtedness” shall mean Indebtedness of a Person (i) existing at the
time such Person becomes a Subsidiary or (ii) assumed in connection with the
acquisition of assets from such Person, in each case other than Indebtedness
Incurred in connection with, or in contemplation of, such Person becoming a
Subsidiary or such acquisition. Acquired Indebtedness shall be deemed to be
Incurred on the date of the related acquisition of assets from any Person or the
date the acquired Person becomes a Subsidiary.

“Acquisition Indebtedness” shall mean Indebtedness of (A) the U.S. Parent
Borrower or any Restricted Subsidiary Incurred to finance or refinance, or
otherwise Incurred in connection with, any acquisition of any assets (including
Capital Stock), business or Person, or any merger or consolidation of any Person
with or into the U.S. Parent Borrower or any Restricted Subsidiary, or (B) any
Person that is acquired by or merged or consolidated with or into the U.S.
Parent Borrower or any Restricted Subsidiary (including Indebtedness thereof
Incurred in connection with any such acquisition, merger or consolidation).

“Additional Assets” shall mean (i) any property or assets that replace the
property or assets that are the subject of an Asset Disposition; (ii) any
property or assets (other than Indebtedness and Capital Stock) used or to be
used by the U.S. Parent Borrower or a Restricted Subsidiary or otherwise useful
in a Related Business, and any capital expenditures in respect of any property
or assets already so used; (iii) the Capital Stock of a Person that is engaged
in a Related Business and becomes a Restricted Subsidiary as a result of the
acquisition of such Capital Stock by the U.S. Parent Borrower or another
Restricted Subsidiary; or (iv) Capital Stock of any Person that at such time is
a Restricted Subsidiary acquired from a third party.

“Additional Obligations” shall mean senior or subordinated Indebtedness (which
Indebtedness may be (x) secured by a Lien ranking pari passu to the Lien
securing the Cash Flow Credit Agreement, (y) secured by a Lien ranking junior to
the Lien securing the Cash Flow Credit Agreement or (z) unsecured), including
customary bridge financings, in each case issued or incurred by a U.S. Borrower,
the terms of which Indebtedness (i) do not provide for a maturity date or
weighted average life to maturity earlier than the Cash Flow Maturity Date or
shorter than the remaining weighted average life to maturity of the Cash Flow
Term Loans, as the case may be (other than an earlier maturity date and/or
shorter weighted average life to maturity for customary bridge financings,
which, subject to customary conditions, would either be automatically converted
into or required to be exchanged for permanent financing which does not provide
for an earlier maturity date or a shorter weighted average life to maturity than
the Cash Flow Maturity Date or the remaining weighted average life to maturity
of the existing Cash Flow Term Loans, as applicable) and (ii) to the extent such
Indebtedness is subordinated, provide for customary payment subordination to the
Obligations under the Loan Documents as reasonably determined by the U.S. Parent
Borrower in good faith; provided that (a) such Indebtedness shall not be secured
by any Lien on any asset of any Loan Party that does not also secure the U.S.
Obligations, or be guaranteed by any Person other than the U.S. Borrowers, and
(b) if secured by Collateral, such Indebtedness (and all related Obligations)
shall be subject to the terms of the Intercreditor Agreement.

“Additional Obligations Documents” shall mean any document or instrument
(including any guarantee, security agreement or mortgage) issued or executed and
delivered with respect to any Additional Obligations.

“Adjusted Term Commitment” shall mean at any time the Term Commitment minus the
Term Commitments of all Defaulting Lenders.

“Adjusted Total Revolving Commitment” shall mean at any time the Total Revolving
Commitment minus the Revolving Commitments of all Defaulting Lenders.

 

-8-



--------------------------------------------------------------------------------

“Administrative Agent” shall mean as the context requires, (a) the U.S.
Administrative Agent or (b) the Canadian Administrative Agent. Any general
reference to the “Administrative Agent” shall refer to the U.S. Administrative
Agent with respect to the U.S. Revolving Facility and/or the Canadian
Administrative Agent with respect to the Canadian Revolving Facility and the
Initial Term Facility, as applicable.

“Administrative Agent’s Office” shall mean, with respect to any currency, the
applicable Administrative Agent’s address and, as appropriate, account as set
forth on Schedule 12.2 to this Agreement with respect to such currency, or such
other address or account as such Administrative Agent may from time to time
notify to the Borrowers and the Lenders.

“Administrative Questionnaire” shall have the meaning provided in
Section 12.6(b)(ii)(D).

“Affiliate” shall mean as to any specified Person, any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Affiliate Transaction” shall have the meaning provided in Section 9.5(a).

“Agent Advances” shall mean the collective reference to U.S. Agent Advances and
Canadian Agent Advances.

“Agent Parties” shall have the meaning provided in Section 12.17(d).

“Agents” shall mean the Administrative Agents and the Collateral Agent.

“Aggregate Canadian Revolving Exposure” shall mean, at any date of
determination, without duplication: the sum of (a) the Outstanding Amount of all
Canadian Revolving Loans, Canadian Swingline Loans and Canadian Agent Advances
on such date and (b) the Outstanding Amount of Canadian Letter of Credit
Obligations on such date in respect of Canadian Letters of Credit.

“Aggregate Revolving Exposure” shall mean, at any date of determination, the sum
of (a) the Aggregate Canadian Revolving Exposure on such date and (b) the
Aggregate U.S. Revolving Exposure on such date.

“Aggregate U.S. Revolving Exposure” shall mean, at any date of determination,
without duplication: the sum of (a) the aggregate Outstanding Amount of all U.S.
Revolving Loans, U.S. Swingline Loans and U.S. Agent Advances on such date and
(b) the Outstanding Amount of U.S. Letter of Credit Obligations on such date.

“Agreement” shall mean this Amended and Restated ABL Credit Agreement, as the
same may be amended, supplemented or otherwise modified from time to time.

“Agreement Currency” shall have the meaning provided in Section 12.19.

“Allocable Amount” shall have the meaning provided in Section 12.22.

“Alternative Currency” shall mean Euros, Cdn. Dollars and Sterling and each
other currency (other than Dollars) that is approved in accordance with
Section 1.7.

“Amendment” shall have the meaning provided in Section 9.3(c).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Loan Party and its Affiliates concerning or
relating to bribery or corruption.

 

-9-



--------------------------------------------------------------------------------

“Applicable Canadian Unused Line Fee Margin” shall mean, with respect to any
period for which Canadian Unused Line Fees are paid, (a) 0.30% per annum if the
average daily Outstanding Amount of Canadian Revolving Loans (excluding Canadian
Agent Advances and Canadian Swingline Loans) and Canadian Letter of Credit
Obligations during such period is less than or equal to 40% of the average daily
amount of the Total Canadian Revolving Commitment during such period or (b)
0.25% per annum, otherwise.

“Applicable Margin” shall mean, for purposes of calculating the applicable
interest rate for any day for any Initial Term Loan, Revolving Loan, Swingline
Loan or other Obligations and the applicable rate of the Letter of Credit Fees
for any day under Section 3.3, the percentage corresponding to Average Combined
Availability as a percentage of the Combined Line Cap for the most recent fiscal
quarter (subject to the immediately succeeding sentence):

 

    

Applicable Margin

  Pricing
Level   

Average Combined
Availability as a
percentage of the
Combined Line Cap

   Swingline Loans,
Agent Advances,
U.S. Revolving
Loans and
Canadian
Revolving Loans
that are ABR Loans
or Canadian Prime
Rate Loans     U.S. Revolving
Loans and
Canadian
Revolving Loans
that are LIBOR
Loans or BA
Equivalent Loans
and Letter of
Credit Fees     Initial
Term
Loans
that are
Canadian
Prime Rate
Loans     Initial
Term
Loans
that are
BA Equivalent
Loans  

I

   Greater than or equal to 50%      0.25 %      1.25 %      1.00 %      2.00 % 

II

   Less than 50%      0.50 %      1.50 %      1.25 %      2.25 % 

The Applicable Margins shall be adjusted (up or down) prospectively, determined
by reference to the pricing grid set forth above, on a quarterly basis on the
date that is the first Business Day after each fiscal quarter end; provided,
however, that (i) except as set forth below, the initial Applicable Margins
shall be based on Pricing Level II; all such initial Applicable Margins shall
remain at such levels until the first Business Day following the last calendar
day of the first fiscal quarter commencing after the Restatement Effective Date
and (ii) if an Event of Default has occurred and is continuing at the time any
reduction in the Applicable Margins is to be implemented, no reduction may occur
until the first Business Day following the date such Event of Default is waived
or cured.

“Applicable U.S. Unused Line Fee Margin” shall mean, with respect to any period
for which U.S. Unused Line Fees are paid, (a) 0.30% per annum, if the average
daily Aggregate U.S. Revolving Exposure (excluding Swingline Loans and Agent
Advances) during such period is less than or equal to 40% of the average daily
amount of the Total U.S. Revolving Commitment during such period or (b) 0.25%
per annum, otherwise.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Asset Disposition” shall mean any sale, lease, transfer or other disposition of
shares of Capital Stock of a Restricted Subsidiary (other than directors’
qualifying shares, or (in the case of a Foreign Subsidiary (other than a
Canadian Loan Party)) to the extent required by applicable law), property or
other assets (each referred to for the purposes of this definition as a
“disposition”) by the U.S. Parent Borrower or any of its Restricted Subsidiaries
(including any disposition by means of a merger, consolidation or similar
transaction and including any disposition of property to a Delaware Divided LLC
pursuant to a Delaware LLC Division) other than (i) a disposition (x) by a U.S.
Borrower to another U.S. Borrower, (y) by a Canadian Loan Party to a Loan Party
or (z) by a Restricted Subsidiary that is not a Loan Party to the U.S. Parent
Borrower or any other Restricted Subsidiary, (ii) a disposition in the ordinary
course of business, (iii) a disposition of Cash Equivalents, Investment Grade
Securities or Temporary Cash Investments, (iv) the sale or discount (with or
without recourse, and on customary or commercially reasonable terms) of accounts
receivable or notes receivable in the ordinary course of business, or the
conversion or exchange of accounts receivable for notes receivable, (v) any
Restricted Payment Transaction, (vi) a disposition that is governed by
Section 9.7, (vii) any Financing Disposition, (viii) any “fee in lieu” or other
disposition of assets to any Governmental Authority that continue in use by the
U.S. Parent Borrower or any Restricted Subsidiary, so long as

 

-10-



--------------------------------------------------------------------------------

the U.S. Parent Borrower or any Restricted Subsidiary may obtain title to such
assets upon reasonable notice by paying a nominal fee, (ix) any exchange of
property pursuant to or intended to qualify under Section 1031 (or any successor
section) of the Code, or any exchange of equipment to be leased, rented or
otherwise used in a Related Business, (x) any financing transaction with respect
to property built or acquired by the U.S. Parent Borrower or any Restricted
Subsidiary after the Closing Date, including any sale/leaseback transaction or
asset securitization, (xi) any disposition arising from foreclosure,
condemnation, eminent domain, or similar action with respect to any property or
other assets, or exercise of termination rights under any lease, license,
concession or other agreement, or necessary or advisable (as determined by the
U.S. Parent Borrower in good faith) in order to consummate any acquisition of
any Person, business or assets, or pursuant to buy/sell arrangements under any
joint venture or similar agreement or arrangement, (xii) any disposition of
Capital Stock, Indebtedness or other securities of an Unrestricted Subsidiary,
(xiii) a disposition of Capital Stock of a Restricted Subsidiary pursuant to an
agreement or other obligation with or to a Person (other than the U.S. Parent
Borrower or a Restricted Subsidiary) from whom such Restricted Subsidiary was
acquired, or from whom such Restricted Subsidiary acquired its business and
assets (having been newly formed in connection with such acquisition), entered
into in connection with such acquisition, (xiv) a disposition of not more than
5.0% of the outstanding Capital Stock of a Foreign Subsidiary (other than a
Canadian Loan Party) that has been approved by the Board of Directors, (xv) any
disposition or series of related dispositions for aggregate consideration not to
exceed $50.0 million, (xvi) the abandonment or other disposition of patents,
trademarks or other intellectual property that are, in the reasonable judgment
of the U.S. Parent Borrower, no longer economically practicable to maintain or
useful in the conduct of the business of the U.S. Parent Borrower and its
Subsidiaries taken as a whole, (xvii) any license, sublicense or other grant of
rights in or to any trademark, copyright, patent or other intellectual property,
(xviii) any Exempt Sale and Leaseback Transaction or (xix) dispositions of
Accounts of any Designated Account Debtor pursuant to factoring arrangements in
an aggregate amount (with a receivable being deemed to be “outstanding” until
the applicable Borrower or applicable Subsidiary has received the full purchase
price thereof from the purchaser) not to exceed $50,000,000 at any time
outstanding.

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit H, or such other form as may be approved by
the applicable Administrative Agent.

“Attorney” shall have the meaning provided in Section 11.1(c).

“Authorized Officer” shall mean the President, the Chief Financial Officer, the
Treasurer, the Vice President-Finance or any other senior officer of the U.S.
Parent Borrower or the Canadian Borrower or any other general officers
authorized by the board of directors), or any other officer designated as such
in writing to the applicable Administrative Agent by such Person.

“Availability” shall mean the U.S. Availability or Canadian Availability, as the
context requires.

“Availability Conditions” shall be deemed to be satisfied on any date if:

 

  (a)

U.S. Availability shall be not less than $0 on such date; and

 

  (b)

Canadian Availability shall be not less than $0 on such date.

“Average Combined Availability” shall mean, for any period of determination,
average daily Combined Availability for such period.

“BA Equivalent Interest Payment Date” shall mean, with respect to a BA
Equivalent Loan, (i) the last day of each BA Equivalent Interest Period
applicable to such BA Equivalent Loan, (ii) if such BA Equivalent Interest
Period is longer than three months, each three month anniversary of the making
of such BA Equivalent Loan and (iii) the Termination Date.

“BA Equivalent Interest Period” shall mean, with respect to each BA Equivalent
Loan, the interest period applicable thereto, as determined pursuant to
Section 2.7.

 

-11-



--------------------------------------------------------------------------------

“BA Equivalent Loan” shall mean a Revolving Loan or Term Loan denominated in
Cdn. Dollars which bears interest based on the BA Rate.

“BA Rate” shall mean, for the BA Equivalent Interest Period of each BA
Equivalent Loan, the rate of interest per annum equal to the annual rates
applicable to Cdn. Dollar bankers’ acceptances having an identical or comparable
term as the proposed BA Equivalent Loan displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuter Monitor Money Rates Service as at approximately 10:00 a.m. New York City
time on such day (or, if such day is not a Business Day, as of 10:00 a.m. New
York City time on the immediately preceding Business Day), provided that if such
rates do not appear on the CDOR Page at such time on such date, the rate for
such date will be the average of the annual discount rates (rounded upward to
the nearest whole multiple of 1/100 of 1%) as of 10:00 a.m. New York City time
on such day at which the Canadian chartered banks listed on Schedule 1 of the
Bank Act (Canada) are then offering to purchase Cdn. Dollar bankers’ acceptances
accepted by them having such specified term (or a term as closely as possible
comparable to such specified term); provided, further, that if the BA Rate for
any BA Equivalent Interest Period would otherwise be less than zero, such BA
Rate shall instead be zero.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” shall mean Bank of America, N.A. and its successors.

“Bank Product Reserves” shall mean all reserves which the Administrative Agents
from time to time establish in their reasonable credit judgment exercised in
good faith for the Bank Products then provided or outstanding.

“Bank Products” shall mean Secured Cash Management Agreements and Secured Hedge
Agreements.

“Bank Products Agreement” shall mean any agreement pursuant to which a bank or
other financial institution agrees to provide (a) treasury services, (b) credit
card, merchant card, purchasing card or stored value card services (including
the processing of payments and other administrative services with respect
thereto), (c) cash management services (including controlled disbursements,
automated clearinghouse transactions, return items, netting, overdrafts, bank
guarantees, depository, lockbox, stop payment, electronic funds transfer,
information reporting, wire transfer and interstate depository network services)
and (d) other banking products or services as may be requested by the U.S.
Parent Borrower or any Subsidiary (other than letters of credit and other than
loans and advances, except indebtedness arising from services described in
clauses (a) through (c) of this definition).

“Bank Products Obligations” of any Person shall mean the obligations of such
Person pursuant to any Bank Products Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C.
§§ 101 et seq. (or any successor statute), as amended from time to time.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

-12-



--------------------------------------------------------------------------------

“BIA” shall mean the Bankruptcy and Insolvency Act (Canada) (or any successor
statute), as amended from time to time and includes all regulations thereunder.

“Blocked Account” shall mean the U.S. Blocked Account or the Canadian Blocked
Account, as the context requires.

“Blocked Account Agreement” shall have the meaning provided in
Section 8.13(a)(iii).

“Board” shall mean the Board of Governors of the Federal Reserve System.

“Board of Directors” shall mean, for any Person, the board of directors or other
governing body of such Person or, if such Person does not have such a board of
directors or other governing body and is owned or managed by a single entity,
the board of directors or other governing body of such entity, or, in either
case, any committee thereof duly authorized to act on behalf of such board of
directors or other governing body. Unless otherwise provided, “Board of
Directors” means the Board of Directors of the U.S. Parent Borrower.

“Borrowers” shall have the meaning provided in the preamble to this Agreement.

“Borrowing” shall mean the incurrence of one Type of Loan of a single Class on a
single date (or resulting from conversions on a single date) having, in the case
of LIBOR Loans or BA Equivalent Loans, the same Interest Period or BA Equivalent
Interest Period, as applicable (provided that ABR Loans or Canadian Prime Rate
Loans incurred pursuant to Section 2.10(b) shall be considered part of any
related Borrowing of LIBOR Loans or BA Equivalent Loans, as applicable). For the
avoidance of doubt, the conversion of a LIBOR Loan into an ABR Loan (or vice
versa), the continuation or selection of any Interest Period shall not, in each
case, constitute a Borrowing or a Loan.

“Borrowing Base” shall refer to the U.S. Borrowing Base or the Canadian
Borrowing Base, as the context requires.

“Borrowing Base Certificate” shall mean a certificate of the U.S. Parent
Borrower and the Canadian Borrower, substantially in the form of Exhibit M (or
another form acceptable to the U.S. Administrative Agent) setting forth the
calculation of the U.S. Borrowing Base and the Canadian Borrowing Base,
including a calculation of each component thereof, all in such detail as shall
be reasonably satisfactory to the U.S. Administrative Agent. All calculations of
the U.S. Borrowing Base and Canadian Borrowing Base in connection with the
preparation of any Borrowing Base Certificate shall originally be made by the
U.S. Parent Borrower and the Canadian Borrower and certified to the U.S.
Administrative Agent; provided that the U.S. Administrative Agent shall have the
right to review and adjust any such calculation to the extent that such
calculation is not in accordance with this Agreement, including as a result of
the failure of any Lien on assets included therein to be valid and perfected on
a first priority basis, whether or not such failure has given rise to an Event
of Default hereunder.

“Business Day” shall mean any day excluding Saturday, Sunday and any day that in
the jurisdiction where the Administrative Agent’s Office for Loans in Dollars is
located shall be a legal holiday or a day on which banking institutions are
authorized by law or other governmental actions to close; provided, however,

(a) if such day relates to any interest rate settings as to a LIBOR Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such LIBOR Loan, or any other dealings in Dollars to
be carried out pursuant to this Agreement in respect of any such LIBOR Loan,
such day shall be a day on which dealings in deposits in Dollars are conducted
by and between banks in the London interbank eurodollar market;

(b) when used in connection with a Canadian Revolving Loan (subject to
clause (a) above in the case of a Canadian Revolving Loan that is a LIBOR Loan)
or a Loan denominated in Cdn. Dollars, such day shall be a day on which banks
are open for business in Toronto, Canada but excluding Saturday, Sunday and any
other day which is a legal holiday in Toronto, Canada;

 

-13-



--------------------------------------------------------------------------------

(c) if such day relates to any interest rate settings as to a LIBOR Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such LIBOR Loan, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such LIBOR Loan, such
day shall be a TARGET Day;

(d) if such day relates to any interest rate settings as to a LIBOR Loan
denominated in a currency other than Dollars or Euro, such day shall be a day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(e) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a LIBOR Loan denominated
in a currency other than Dollars or Euro, or any other dealings in any currency
other than Dollars or Euro to be carried out pursuant to this Agreement in
respect of any such LIBOR Loan (other than any interest rate settings), such day
shall be a day on which banks are open for foreign exchange business in the
principal financial center of the country of such currency.

“Canadian Administrative Agent” shall mean Bank of America, N.A. (acting through
its Canada branch), as the administrative agent for the Canadian Revolving
Lenders under this Agreement, or any successor administrative agent pursuant to
Section 11.

“Canadian Agent Advances” shall have the meaning provided in Section 2.3(h).

“Canadian Availability” shall mean at any time the excess of (x) the lesser of
(i) the Total Canadian Revolving Commitment at such time and (ii) the Canadian
Borrowing Base at such time minus (y) the Aggregate Canadian Revolving Exposure
at such time.

“Canadian Bank” shall mean Bank of America, N.A. (acting through its Canada
branch), for so long as it is a Canadian Revolving Lender hereunder.

“Canadian Base Rate” shall mean for any day, the greater of (x) the rate of
interest in effect for such day as publicly announced from time to time by the
Canadian Administrative Agent in Toronto, Ontario as its “base rate” (the “base
rate” being a rate set by the Canadian Administrative Agent based on various
factors including costs and desired return of the Canadian Administrative Agent,
general economic conditions and other factors, and used as a reference point for
pricing some loans in Dollars, which may be priced at, above or below such
announced rate) and (b) the LIBOR Rate plus 1.00%; provided that if the Canadian
Base Rate would otherwise be less than zero, the Canadian Base Rate shall
instead be zero. Any change in the “base rate” announced by the Canadian
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change. Each interest rate based
upon the Canadian Base Rate shall be adjusted simultaneously with any change in
the “base rate.” In the event that the Canadian Administrative Agent (including
any successor or assignee) does not at any time publicly announce a “base rate,”
then “Canadian Base Rate” shall mean the “base rate” publicly announced by a
Schedule 1 chartered bank in Canada selected by the Canadian Administrative
Agent.

“Canadian Blocked Account” shall have the meaning provided in Section 8.13(a).

“Canadian Borrower” shall have the meaning provided in the preamble to this
Agreement.

“Canadian Borrowing Base” shall mean, with respect to the Canadian Loan Parties,
at any time, an amount equal to the Dollar Equivalent of (v) 85% multiplied by
the book value of Eligible Accounts of the Canadian Loan Parties plus (w) 85%
multiplied by the Net Orderly Liquidation Value of Eligible Inventory of the
Canadian Loan Parties (without duplication) plus (x) 100% multiplied by the
amount of cash of the Canadian Loan

 

-14-



--------------------------------------------------------------------------------

Parties held in deposit accounts with the Canadian Administrative Agent or any
other bank reasonably satisfactory to the Administrative Agent and, in each
case, subject to control agreements (in form and substance reasonably
satisfactory to the Collateral Agent) in favor of the Collateral Agent (without
duplication) plus (y) at the election of the U.S. Parent Borrower at the time of
delivery of the relevant Borrowing Base Certificate, an amount not to exceed the
excess of (i) the U.S. Borrowing Base at such time minus (ii) the Aggregate U.S.
Revolving Exposure at such time, subject to a Reserve against the U.S. Borrowing
Base in an amount equal to such amount so elected (the “U.S. Availability
Reserve”) minus (z) any Reserves from time to time established by the Canadian
Administrative Agent with respect to the Canadian Borrowing Base.

“Canadian Collateral” shall mean all property pledged or purported to be pledged
pursuant to the Canadian Security Documents.

“Canadian Commitment Increase” shall have the meaning provided in
Section 2.15(a).

“Canadian Concentration Account” shall have the meaning provided in
Section 8.13(a).

“Canadian Defined Benefit Plan” shall mean a Foreign Pension Plan which is
subject to registration under the PBA or other applicable pension standard
legislation in Canada and which contains a “defined benefit provision,” as
defined in subsection 147.1(1) of the Income Tax Act (Canada).

“Canadian Designated Account” shall have the meaning provided in Section 2.3(c).

“Canadian Economic Sanctions and Export Control Laws” shall mean any Canadian
laws, regulations or orders governing transactions in controlled goods or
technologies or dealings with countries, entities, organizations, or individuals
subject to economic sanctions and similar measures, including the Special
Economic Measures Act (Canada), the United Nations Act (Canada), the Freezing
Assets of Corrupt Foreign Officials Act (Canada), Part II.1 of the Criminal Code
(Canada) and the Export and Import Permits Act (Canada), and any related
regulations.

“Canadian Guarantee” shall mean, collectively, the guarantees by the Canadian
Subsidiaries in favor of the Collateral Agent for the benefit of the Canadian
Secured Parties in respect of the Canadian Obligations.

“Canadian Guarantee and Security Agreement” shall mean the Amended and Restated
ABL Canadian Guarantee and Collateral Agreement among the Canadian Borrower, the
other Canadian Subsidiaries from time to time party thereto and the Collateral
Agent for the benefit of the Secured Parties, dated as of the Restatement
Effective Date, as the same may be amended, amended and restated, supplemented
or otherwise modified from time to time.

“Canadian Guarantor” shall mean, except as set forth in Schedule 1.1(c) to this
Agreement, each Canadian Subsidiary that provides a Canadian Guarantee or
becomes a party to the Canadian Guarantee after the Closing Date pursuant to
Section 8.8 or otherwise.

“Canadian Letter of Credit” shall have the meaning provided in
Section 2.4(a)(ii).

“Canadian Letter of Credit Fee” shall have the meaning provided in
Section 3.3(b).

“Canadian Letter of Credit Issuer” shall mean the Canadian Bank, any Affiliate
of the Canadian Bank, Bank of Montreal or any other financial institution, in
each case, that issues any Canadian Letter of Credit pursuant to this Agreement;
provided that solely for purposes of each Existing Letter of Credit, the entity
identified on Schedule 2.4 to this Agreement as the issuer of such Letter of
Credit shall be deemed for all purposes of this Agreement to be the Canadian
Letter of Credit Issuer and shall have all rights, obligations and privileges of
the Canadian Letter of Credit Issuer with respect thereto.

 

-15-



--------------------------------------------------------------------------------

“Canadian Letter of Credit Obligations” shall mean, as at any date of
determination, the Dollar Equivalent of the aggregate amount available to be
drawn under all outstanding Canadian Letters of Credit plus the aggregate Dollar
Equivalent of all amounts drawn under the Canadian Letters of Credit, including
all Letter of Credit Borrowings arising under Canadian Letters of Credit. For
all purposes of this Agreement, if on any date of determination a Canadian
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Canadian
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.

“Canadian Letter of Credit Participant” shall mean a Letter of Credit
Participant in a Canadian Letter of Credit.

“Canadian Letter of Credit Subfacility” shall mean $75,000,000.

“Canadian Line Cap” shall mean at any time the lesser of (i) the Total Canadian
Revolving Commitment at such time and (ii) the Canadian Borrowing Base at such
time.

“Canadian Loan Parties” shall mean the Canadian Borrower and the Canadian
Guarantors.

“Canadian Lock Boxes” shall have the meaning provided in Section 8.13(a).

“Canadian Notice of Borrowing” shall have the meaning provided in
Section 2.3(b)(i).

“Canadian Notice of Conversion or Continuation” shall have the meaning provided
in Section 2.8(c).

“Canadian Obligations” shall mean all advances to, and debts, liabilities,
obligations, covenants and duties of, the Canadian Loan Parties arising under
any Loan Document and all debts, liabilities, obligations, covenants and duties
of any Canadian Subsidiary under any Secured Cash Management Agreement or
Secured Hedge Agreement, in each case, whether direct or indirect (including
those acquired by assumption), absolute or contingent (including by way of
Guarantee), due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Canadian Loan Party of any proceeding under any bankruptcy or insolvency law
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“Canadian Prime Rate” shall mean, on any day, the greater of (x) the nominal
annual rate of interest announced from time to time by the Canadian
Administrative Agent as its reference rate of interest for loans made in Cdn.
Dollars to Canadian customers and designated as its “prime rate” (the “prime
rate” being a rate set by the Canadian Administrative Agent based upon various
factors including the Canadian Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above or below such announced
rate) and (y) the BA Rate plus 1.00%; provided that if the Canadian Prime Rate
would otherwise be less than zero, the Canadian Prime Rate shall instead be
zero. Any change in the prime rate announced by the Canadian Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change. Each rate of interest based upon the
Canadian Prime Rate shall be adjusted simultaneously with any change in the
Canadian Prime Rate. In the event that the Canadian Administrative Agent
(including any successor or assignor) does not at any time publicly announce a
prime rate, the “Prime Rate” shall mean the “prime rate” publicly announced by a
Schedule 1 chartered bank in Canada selected by the Canadian Administrative
Agent.

“Canadian Prime Rate Loan” shall mean a Canadian Revolving Loan, Canadian
Swingline Loan, Canadian Agent Advance or Term Loan which bears interest based
on the Canadian Prime Rate.

“Canadian Revolving Commitment” shall mean, as to any Canadian Revolving Lender,
the obligation of such Lender, if any, to make Canadian Revolving Loans and
participate in Canadian Letters of Credit and Canadian Swingline Loans in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Canadian Revolving Commitment” opposite such Lender’s name on
Schedule A or in the Assignment and Acceptance pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The aggregate amount of the Canadian Revolving Commitments of
all Canadian Revolving Lenders as of the Restatement Effective Date is
$325,000,000.

 

-16-



--------------------------------------------------------------------------------

“Canadian Revolving Facility” shall have the meaning provided in Section 2.1(b).

“Canadian Revolving Lender” shall mean a Lender with a Canadian Revolving
Commitment or an outstanding Canadian Revolving Loan, Canadian Swingline Loan,
Canadian Agent Advance or that is a Canadian Letter of Credit Participant.

“Canadian Revolving Loans” shall have the meaning provided in Section 2.3(a).

“Canadian Secured Parties” shall mean the Canadian Administrative Agent, the
Collateral Agent, each Canadian Revolving Lender, each Canadian Swingline
Lender, each Canadian Letter of Credit Issuer, each Initial Term Lender, each
Secured Hedge Bank that is party to any Secured Hedge Agreement with any
Canadian Subsidiary, each Cash Management Bank that is party to a Secured Cash
Management Agreement with a Canadian Subsidiary and each sub-agent pursuant to
Section 11 appointed by the Canadian Administrative Agent.

“Canadian Security Agreement” shall mean the general security agreements and
deeds of hypothec entered into by the Canadian Loan Parties in favor of the
Collateral Agent to secure the Canadian Obligations or the guarantees thereof,
as the same may be amended, supplemented or otherwise modified from time to
time, including, but not limited to, the Canadian Guarantee and Security
Agreement.

“Canadian Security Documents” shall mean the Canadian Security Agreement and any
other agreements executed by one or more of the Canadian Loan Parties pursuant
to which the Collateral Agent has been granted a Lien to secure the Canadian
Obligations or the guarantees thereof.

“Canadian Specified Suppressed Availability” at any time, shall mean the excess
at such time of (i) the Canadian Borrowing Base at such time over (ii) the Total
Canadian Revolving Commitment at such time; provided that (i) for so long as any
Term Loans are outstanding, for purposes of any test of any minimum Cdn. Dollar
amount of the Canadian Borrowing Base or any threshold percentage of the
Canadian Borrowing Base set forth in this Agreement, if Canadian Specified
Suppressed Availability would otherwise account for more than 50% of such Cdn.
Dollar amount or threshold percentage, then Canadian Specified Suppressed
Availability shall instead be deemed to be 50% of such Cdn. Dollar amount or
threshold percentage and (ii) at any time that no Term Loans are outstanding, if
the excess of (x) the Total Canadian Revolving Commitment at such time over
(y) the Aggregate Canadian Revolving Exposure at such time is less than 5.0% of
the Total Canadian Revolving Commitment at such time, Canadian Specified
Suppressed Availability shall be deemed to be zero.

“Canadian Subsidiary” shall mean any direct or indirect Subsidiary of the U.S.
Parent Borrower which is incorporated or otherwise organized under the laws of
Canada or any province or territory thereof.

“Canadian Swingline Commitment” shall mean the obligation of the Canadian
Swingline Lenders to make Canadian Swingline Loans in an aggregate Outstanding
Amount not to exceed $30,000,000. The Canadian Swingline Commitment of each
Canadian Swingline Lender on the Restatement Effective Date shall be set forth
on Schedule A.

“Canadian Swingline Lenders” shall mean (i) the Canadian Bank, (ii) Bank of
Montreal and (iii) any successor financial institution to either of the
foregoing agreed to by the Canadian Administrative Agent, each in its capacity
as provider of Canadian Swingline Loans.

“Canadian Swingline Loan” shall have the meaning provided in Section 2.3(g)(i).

“Canadian Testing Availability” at any time, shall mean the sum of (i) Canadian
Availability at such time plus (ii) Canadian Specified Suppressed Availability
at such time.

“Canadian Unused Line Fee” shall have the meaning provided in Section 3.2(b).

 

-17-



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under leases evidencing
Capitalized Lease Obligations) by the U.S. Parent Borrower and the Restricted
Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as capital expenditures on a consolidated statement of
cash flows of the U.S. Parent Borrower.

“Capital Stock” shall mean, as to any Person, any and all shares or units of,
rights to purchase, warrants or options for, or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into such equity.

“Capitalized Lease Obligation” shall mean an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP. The Stated Maturity of any Capitalized Lease
Obligation shall be the date of the last payment of rent or any other amount due
under the related lease.

“Captive Insurance Subsidiary” shall mean any Subsidiary of the U.S. Parent
Borrower that is subject to regulation as an insurance company (or any
Subsidiary thereof).

“Cash Dominion Event” shall mean the occurrence of either of the following
events: (a) Combined Availability is less than or equal to the greater of (i)
$100,000,000 and (ii) 10.0% of the Combined Line Cap for five consecutive
Business Days or (b) upon the declaration of such by the Required Lenders when a
Specified Event of Default has occurred and is continuing.

“Cash Equivalents” shall mean any of the following: (a) money, (b) securities
issued or fully guaranteed or insured by the United States of America, Canada or
a member state of the European Union or any agency or instrumentality of any
thereof, (c) time deposits, certificates of deposit or bankers’ acceptances of
(i) any bank or other institutional lender under this Agreement or any Affiliate
thereof or (ii) any commercial bank having capital and surplus in excess of
$500,000,000 (or the foreign currency equivalent thereof as of the date of such
investment) and the commercial paper of the holding company of which is rated at
least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof by Moody’s (or, if at such time neither is issuing ratings, a comparable
rating of another nationally recognized rating agency), (d) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clauses (b) and (c) above entered into with any financial
institution meeting the qualifications specified in clause (c)(i) or (c)(ii)
above, (e) money market instruments, commercial paper or other short-term
obligations rated at least A-2 or the equivalent thereof by S&P or at least P-2
or the equivalent thereof by Moody’s (or, if at such time neither is issuing
ratings, a comparable rating of another nationally recognized rating agency),
(f) investments in money market funds subject to the risk limiting conditions of
Rule 2a-7 or any successor rule of the SEC under the Investment Company Act of
1940, as amended, (g) investments similar to any of the foregoing denominated in
foreign currencies approved by the Board of Directors, and (h) solely with
respect to any Captive Insurance Subsidiary, any investment that person is
permitted to make in accordance with applicable law.

“Cash Flow Administrative Agent” shall mean Bank of America, in its capacity as
administrative agent under the Cash Flow Credit Agreement, and its successors
and assigns.

“Cash Flow Collateral Agent” shall mean Bank of America, in its capacity as
collateral agent under the Cash Flow Credit Agreement, and its successors and
assigns.

“Cash Flow Credit Agreement” shall mean the Cash Flow Credit Agreement, dated
July 1, 2015, by and among the U.S. Parent Borrower, Univar USA Inc., the
lenders party thereto, the Cash Flow Administrative Agent and the other parties
named therein, as such agreement may be amended, supplemented, waived or
otherwise modified from time to time or refunded, refinanced, restructured,
replaced, renewed, repaid, increased or extended from time to time (whether in
whole or in part, whether with the original administrative agent and lenders or
other agents and lenders or otherwise, and whether provided under the original
Cash Flow Credit Agreement or other credit agreements or otherwise, unless such
agreement or instrument expressly provides that it is not intended to be and is
not a Cash Flow Credit Agreement hereunder). Any reference to the Cash Flow
Credit Agreement hereunder shall be deemed a reference to any Cash Flow Credit
Agreement then in existence.

 

-18-



--------------------------------------------------------------------------------

“Cash Flow Credit Facility” shall mean the collective reference to the Cash Flow
Loan Documents, any notes issued pursuant thereto and any guarantee and
collateral agreement, patent and trademark security agreement, mortgages, letter
of credit applications and other guarantees, pledge agreements, security
agreements and collateral documents, and other instruments and documents,
executed and delivered pursuant to or in connection with any of the foregoing,
in each case as the same may be amended, supplemented, waived or otherwise
modified from time to time, or refunded, refinanced, restructured, replaced,
renewed, repaid, increased or extended from time to time (whether in whole or in
part, whether with the original agent and lenders or other agents and lenders or
otherwise, and whether provided under the original Cash Flow Credit Agreement or
one or more other credit agreements, indentures or financing agreements or
otherwise, unless such agreement or instrument expressly provides that it is not
intended to be and is not a Term Facility hereunder).

“Cash Flow Loan Documents” shall mean the “Loan Documents” (or comparable term)
as defined in the Cash Flow Credit Agreement, as the same may be amended,
supplemented, waived, otherwise modified, extended, renewed, refinanced or
replaced from time to time.

“Cash Flow Maturity Date” shall mean July 1, 2024.

“Cash Flow Term Loans” shall mean all loans outstanding under the Cash Flow
Credit Agreement on the Restatement Effective Date.

“Cash Management Agreement” shall mean (i) any agreement or arrangement to
provide cash management services, including treasury, depository, overdraft,
credit or debit card (including non-card electronic payable services), purchase
card, electronic funds transfer and other cash management arrangements and
(ii) any other agreement (including, without limitation, any agreement which
states that it is a “Cash Management Agreement” for purposes of this Agreement)
other than an agreement relating to Indebtedness incurred in reliance on
Section 9.1(a), Section 9.1(b)(i), Section 9.1(b)(iii), Section 9.1(b)(ix),
Section 9.1(b)(x) or Section 9.1(b)(xi).

“Cash Management Bank” shall mean any Person that, either (x) at the time it
enters into a Cash Management Agreement or (y) on the Closing Date or the
Restatement Effective Date, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement, including for the
avoidance of doubt, any Cash Management Agreement entered into prior to the
Closing Date or the Restatement Effective Date, as applicable.

“CCAA” shall mean Companies’ Creditors Arrangement Act (Canada) (or any
successor statute), as amended from time to time, and includes all regulations
thereunder.

“Cdn. Dollar” and “Cdn.$” shall mean dollars in the lawful currency of Canada.

“CD&R” shall mean Clayton, Dubilier & Rice, LLC and any successor in interest
thereto, and any successor to its investment management business.

“CD&R Fund VIII” shall mean Clayton, Dubilier & Rice Fund VIII, L.P., a Cayman
Islands exempted limited partnership, and any successor in interest thereto.

“CD&R Investors” shall mean, collectively, (i) CD&R Fund VIII, (ii) CD&R
Friends & Family Fund VIII, L.P., a Cayman Islands exempted limited partnership,
and any successor in interest thereto, and (iii) any Affiliate of any CD&R
Investor identified in clauses (i) and (ii) of this definition.

“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the Closing Date, (b) any change in any law, treaty,
order, policy, rule or regulation or in the interpretation or application
thereof by any Governmental Authority after the Closing Date or (c) any
guideline, request or directive issued or made after the Closing Date by any
central bank or other governmental or quasi-governmental authority (whether or
not having the force of law) that requires compliance by a Lender; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

 

-19-



--------------------------------------------------------------------------------

“Change of Control” shall mean (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), other than one or more Permitted
Holders or a Parent Entity, becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of more
than 50.0% of the total voting power of the Voting Stock of the U.S. Parent
Borrower; provided that (x) so long as the U.S. Parent Borrower is a Subsidiary
of any Parent Entity, no “person” shall be deemed to be or become a “beneficial
owner” of more than 50.0% of the total voting power of the Voting Stock of the
U.S. Parent Borrower unless such “person” shall be or become a “beneficial
owner” of more than 50.0% of the total voting power of the Voting Stock of such
Parent Entity and (y) any Voting Stock of which any Permitted Holder is the
“beneficial owner” shall not in any case be included in any Voting Stock of
which any such “person” is the “beneficial owner”; (ii) the U.S. Parent Borrower
sells or transfers, in one or a series of related transactions, all or
substantially all of the assets of the U.S. Parent Borrower and its Restricted
Subsidiaries to, another Person (other than one or more Permitted Holders) and
any “person” (as defined in clause (i) above), other than one or more Permitted
Holders or any Parent Entity, is or becomes the “beneficial owner” (as so
defined), directly or indirectly, of more than 50.0% of the total voting power
of the Voting Stock of the transferee Person in such sale or transfer of assets,
as the case may be; provided that (x) so long as such transferee Person is a
Subsidiary of a parent Person, no “person” shall be deemed to be or become a
“beneficial owner” of more than 50.0% of the total voting power of the Voting
Stock of such transferee Person unless such “person” shall be or become a
“beneficial owner” of more than 50.0% of the total voting power of the Voting
Stock of such parent Person and (y) any Voting Stock of which any Permitted
Holder is the “beneficial owner” shall not in any case be included in any Voting
Stock of which any such “person” is the beneficial owner; (iii) the U.S. Parent
Borrower shall cease to own, directly or indirectly, 100.0% of the Capital Stock
of any other Borrower (or any Successor U.S. Parent Borrower) unless such
transaction is otherwise permitted hereby and such Borrower shall cease to
constitute a Borrower following such transaction; or (iv) a “Change of Control”
as defined in the Senior Notes Indenture (or any indenture or other agreement
governing Refinancing Indebtedness in respect of the Senior Notes, and in each
case in an aggregate principal amount equal to or greater than $150.0 million).

“Chattel Paper” shall have the meaning provided in Article 9 of the UCC and in
the PPSA, as applicable.

“Class,” when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are U.S. Revolving Loans,
Canadian Revolving Loans, European Revolving Loans or Initial Term Loans and,
when used in reference to any Commitment, refers to whether such Commitment is a
U.S. Revolving Commitment, a Canadian Revolving Commitment, an Incremental
European Revolving Commitment or a Reallocated European Revolving Commitment or
an Initial Term Commitment.

“Closing Date” shall mean July 28, 2015.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean the U.S. Collateral and the Canadian Collateral,
collectively. “Collateral,” for the avoidance of doubt, shall not include at any
time any Excluded Assets.

“Collateral Agent” shall mean Bank of America, as collateral agent under the
Security Documents, or any successor collateral agent pursuant to Section 11.

“Collateral Representative” shall mean (i) with respect to the Cash Flow Credit
Agreement, the Cash Flow Collateral Agent and (ii) with respect to any
Indebtedness secured by Liens on the Collateral, the collateral agent under the
agreement governing such Indebtedness.

 

-20-



--------------------------------------------------------------------------------

“Combined Availability” at any time, shall mean, as determined by the
Administrative Agents in their reasonable credit judgment, the sum of
(a) Canadian Testing Availability at such time plus (b) U.S. Testing
Availability at such time.

“Combined Line Cap” shall mean at any time, the sum of (a) the U.S. Line Cap at
such time and (B) the Canadian Line Cap at such time.

“Commitment Increase” shall have the meaning provided in Section 2.15(a).

“Commitment Increase Effective Date” shall have the meaning provided in
Section 2.15(c).

“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s U.S. Revolving Commitment, Canadian Revolving
Commitment, Incremental European Revolving Commitment, Reallocated European
Revolving Commitment, Swingline Commitment and Initial Term Commitment.

“Commodities Agreement” shall mean, in respect of a Person, any commodity
futures contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the U.S. Parent Borrower within the meaning
of Section 4001 of ERISA or is part of a group which includes the U.S. Parent
Borrower and which is treated as a single employer under Section 414(b) or
(c) of the Code or, solely for purposes of Section 302 of ERISA and Section 412
of the Code, is treated as a single employer under Sections 414(m) and (o) of
the Code.

“Concentration Account” shall mean the U.S. Concentration Account or the
Canadian Concentration Account, as the context requires.

“Consolidated Coverage Ratio” shall mean, as of any date of determination, the
ratio of (i) the aggregate amount of Consolidated EBITDA for the period of the
most recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of the U.S. Parent
Borrower are available to (ii) Consolidated Interest Expense for such four
fiscal quarters; provided that:

(1) if, since the beginning of such period, the U.S. Parent Borrower or any
Restricted Subsidiary has Incurred any Indebtedness or the U.S. Parent Borrower
has issued any Designated Preferred Stock that remains outstanding on such date
of determination or if the transaction giving rise to the need to calculate the
Consolidated Coverage Ratio is an Incurrence of Indebtedness or an issuance of
Designated Preferred Stock of U.S. Parent Borrower, Consolidated EBITDA and
Consolidated Interest Expense for such period shall be calculated after giving
effect on a pro forma basis to such Indebtedness or Designated Preferred Stock
or as if such Indebtedness or Designated Preferred Stock had been Incurred or
issued, as applicable, on the first day of such period (except that in making
such computation, the amount of Indebtedness under any revolving credit facility
outstanding on the date of such calculation shall be computed based on (A) the
average daily balance of such Indebtedness during such four fiscal quarters or
such shorter period for which such facility was outstanding or (B) if such
facility was created after the end of such four fiscal quarters, the average
daily balance of such Indebtedness during the period from the date of creation
of such facility to the date of such calculation),

(2) if, since the beginning of such period, the U.S. Parent Borrower or any
Restricted Subsidiary has repaid, repurchased, redeemed, defeased or otherwise
acquired, retired or discharged any Indebtedness, or any Designated Preferred
Stock of the U.S. Parent Borrower, that is no longer outstanding on such date of
determination (each, a “Discharge”) or if the transaction giving rise to the
need to calculate the Consolidated Coverage Ratio involves a Discharge of
Indebtedness (in each case other than

 

-21-



--------------------------------------------------------------------------------

Indebtedness Incurred under any revolving credit facility unless such
Indebtedness has been repaid with an equivalent permanent reduction in
commitments thereunder) or a Discharge of Designated Preferred Stock of the U.S.
Parent Borrower, Consolidated EBITDA and Consolidated Interest Expense for such
period shall be calculated after giving effect on a pro forma basis to such
Discharge of such Indebtedness or Designated Preferred Stock, including with the
proceeds of such new Indebtedness or such new Designated Preferred Stock of the
U.S. Parent Borrower, as if such Discharge had occurred on the first day of such
period,

(3) if, since the beginning of such period, the U.S. Parent Borrower or any
Restricted Subsidiary shall have disposed of any company, any business or any
group of assets constituting an operating unit of a business or designated any
Restricted Subsidiary as an Unrestricted Subsidiary (any such disposition or
designation, a “Sale”), the Consolidated EBITDA for such period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
assets that are the subject of such Sale for such period or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for
such period and Consolidated Interest Expense for such period shall be reduced
by an amount equal to (A) the Consolidated Interest Expense attributable to any
Indebtedness of the U.S. Parent Borrower or any Restricted Subsidiary repaid,
repurchased, redeemed, defeased or otherwise acquired, retired or discharged
with respect to the U.S. Parent Borrower and its continuing Restricted
Subsidiaries in connection with such Sale for such period (including, but not
limited to, through the assumption of such Indebtedness by another Person) plus
(B) if the Capital Stock of any Restricted Subsidiary is sold or any Restricted
Subsidiary is designated as an Unrestricted Subsidiary, the Consolidated
Interest Expense for such period attributable to the Indebtedness of such
Restricted Subsidiary to the extent the U.S. Parent Borrower and its continuing
Restricted Subsidiaries are no longer liable for such Indebtedness after such
Sale,

(4) if, since the beginning of such period, the U.S. Parent Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made an
Investment in any Person that thereby becomes a Restricted Subsidiary, or
otherwise acquired any company, any business or any group of assets constituting
an operating unit of a business, including any such Investment or acquisition
occurring in connection with a transaction causing a calculation to be made
hereunder, or designated any Unrestricted Subsidiary as a Restricted Subsidiary
(any such Investment, acquisition or designation, a “Purchase”), Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto (including the Incurrence of any related
Indebtedness) as if such Purchase occurred on the first day of such period, and

(5) if, since the beginning of such period, any Person became a Restricted
Subsidiary or was merged or consolidated with or into the U.S. Parent Borrower
or any Restricted Subsidiary, and since the beginning of such period such Person
shall have Discharged any Indebtedness or made any Sale or Purchase that would
have required an adjustment pursuant to clause (2), (3) or (4) above if made by
the U.S. Parent Borrower or a Restricted Subsidiary since the beginning of such
period, Consolidated EBITDA and Consolidated Interest Expense for such period
shall be calculated after giving pro forma effect thereto as if such Discharge,
Sale or Purchase occurred on the first day of such period;

provided that (in the event that the U.S. Parent Borrower shall classify
Indebtedness Incurred on the date of determination as Incurred in part under
Section 9.1(a) and in part under Section 9.1(b), as provided in
Section 9.1(c)(iii)) any such pro forma calculation of Consolidated Interest
Expense shall not give effect to any such Incurrence of Indebtedness on the date
of determination pursuant to Section 9.1(b) (other than, if the U.S. Parent
Borrower at its option has elected to disregard Indebtedness being Incurred on
the date of determination in part under Section 9.1(a) for purposes of
calculating the Consolidated Total Leverage Ratio for Incurring Indebtedness on
the date of determination in part under Section 9.1(b)(x), Section 9.1(b)(x)) or
to any Discharge of Indebtedness from the proceeds of any such Incurrence
pursuant to such Section 9.1(b) (other than Section 9.1(b)(x), if the Incurrence
of Indebtedness under Section 9.1(b)(x) is being given effect to in the
calculation of the Consolidated Coverage Ratio).

 

-22-



--------------------------------------------------------------------------------

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred or repaid, repurchased, redeemed, defeased or
otherwise acquired, retired or discharged in connection therewith, the pro forma
calculations in respect thereof (including in respect of anticipated cost
savings or synergies relating to any such Sale, Purchase or other transaction)
shall be as determined in good faith by the Chief Financial Officer or a
Responsible Officer of the U.S. Parent Borrower; provided that with respect to
cost savings or synergies relating to any Sale, Purchase or other transaction,
the related actions are expected by the U.S. Parent Borrower to be taken no
later than 18 months after the date of determination. If any Indebtedness bears
a floating rate of interest and is being given pro forma effect, the interest
expense on such Indebtedness shall be calculated as if the rate in effect on the
date of determination had been the applicable rate for the entire period (taking
into account any Interest Rate Agreement applicable to such Indebtedness). If
any Indebtedness bears, at the option of the U.S. Parent Borrower or a
Restricted Subsidiary, a rate of interest based on a prime or similar rate, a
eurocurrency interbank offered rate or other fixed or floating rate, and such
Indebtedness is being given pro forma effect, the interest expense on such
Indebtedness shall be calculated by applying such optional rate as the U.S.
Parent Borrower or such Restricted Subsidiary may designate. If any Indebtedness
that is being given pro forma effect was Incurred under a revolving credit
facility, the interest expense on such Indebtedness shall be computed based upon
the average daily balance of such Indebtedness during the applicable period.
Interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate determined in good faith by a responsible financial or accounting
officer of the U.S. Parent Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, the Consolidated Net Income
for such period, plus (x) the following to the extent deducted in calculating
such Consolidated Net Income, without duplication: (i) provision for all taxes
(whether or not paid, estimated or accrued) based on income, profits or capital
(including penalties and interest, if any), (ii) Consolidated Interest Expense,
all items excluded from the definition of Consolidated Interest Expense pursuant
to clause (iii) thereof (other than Special Purpose Financing Expense), any
Special Purpose Financing Fees, and to the extent not reflected in Consolidated
Interest Expense, costs of surety bonds in connection with financing activities,
(iii) depreciation, (iv) amortization (including but not limited to amortization
of goodwill and intangibles and amortization and write-off of financing costs),
(v) any non-cash charges or non-cash losses, (vi) any expenses or charges
related to any equity offering, Investment or Indebtedness permitted by this
Agreement (whether or not consummated or incurred, and including any offering or
sale of Capital Stock to the extent the proceeds thereof were intended to be
contributed to the equity capital of the U.S. Parent Borrower or its Restricted
Subsidiaries), (vii) the amount of any loss attributable to non-controlling
interests, (viii) all deferred financing costs written off and premiums paid in
connection with any early extinguishment of Hedging Obligations or other
derivative instruments, (ix) any management, monitoring, consulting and advisory
fees and related expenses paid to any of the Sponsors or any of their respective
Affiliates, (x) interest and investment income, (xi) the amount of loss on any
Financing Disposition, and (xii) any costs or expenses pursuant to any
management or employee stock option or other equity-related plan, program or
arrangement, or other benefit plan, program or arrangement, or any equity
subscription or equityholder agreement, to the extent funded with cash proceeds
contributed to the capital of the U.S. Parent Borrower or an issuance of Capital
Stock of the U.S. Parent Borrower (other than Disqualified Stock), plus (y) the
amount of net cost savings projected by the U.S. Parent Borrower in good faith
to be realized as the result of actions taken or to be taken on or prior to the
date that is 18 months after the Closing Date, or 18 months after the
consummation of any operational change, respectively (calculated on a pro forma
basis as though such cost savings had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions (which adjustments may be incremental to pro forma adjustments made
pursuant to the proviso to the definition of “Consolidated Coverage Ratio,”
“Consolidated Secured Leverage Ratio” or “Consolidated Total Leverage Ratio”);
provided that, solely for purposes of the Consolidated Fixed Charge Coverage
Ratio, the amount of any increase to Consolidated EBITDA for any period pursuant
to this clause (y) for any period shall not exceed 25% of Consolidated EBITDA
for such period prior to giving effect to such increase pursuant to this clause
(y).

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period, the
ratio of (i) Consolidated EBITDA for such Test Period minus Capital Expenditures
of the U.S. Parent Borrower and the Restricted Subsidiaries paid in cash during
such Test Period except to the extent such Capital Expenditures were made with
the proceeds of Indebtedness (other than any Loans) or through equity
investments received by the U.S. Parent Borrower minus the aggregate amount of
income taxes of the U.S. Parent Borrower and the Restricted Subsidiaries paid in
cash during such Test Period to (ii) Consolidated Fixed Charges for such Test
Period.

 

-23-



--------------------------------------------------------------------------------

“Consolidated Fixed Charges” shall mean, for any period, without duplication,
the sum of (A) all scheduled payments of principal on Indebtedness (other than
(i) refinancings or repayments made with additional Indebtedness (other than
proceeds of Loans), (ii) payments of Obligations under this Agreement,
(iii) payments and prepayments under other revolving credit facilities that do
not constitute permanent payments under any such facility, whether upon
termination of such facility or otherwise, and do not result in a permanent
reduction in any revolving credit commitment under any such facility and
(iv) payments of intercompany Indebtedness), (B) the Consolidated Interest
Expense for such period to the extent payable in cash and (C) cash dividends
paid by the U.S. Parent Borrower with respect to its Capital Stock for such
period (other than cash dividends made with the proceeds of additional
Indebtedness (other than proceeds of Loans)).

“Consolidated Interest Expense” shall mean, for any period, (i) the total
interest expense of the U.S. Parent Borrower and its Restricted Subsidiaries to
the extent deducted in calculating Consolidated Net Income, net of any interest
income of the U.S. Parent Borrower and its Restricted Subsidiaries, including
any such interest expense consisting of (A) interest expense attributable to
Capitalized Lease Obligations, (B) amortization of debt discount, (C) interest
in respect of Indebtedness of any other Person that has been Guaranteed by the
U.S. Parent Borrower or any Restricted Subsidiary, but only to the extent that
such interest is actually paid by the U.S. Parent Borrower or any Restricted
Subsidiary, (D) non-cash interest expense, (E) the interest portion of any
deferred payment obligation, and (F) commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance
financing, plus (ii) Preferred Stock dividends paid in cash in respect of
Disqualified Stock of the U.S. Parent Borrower held by Persons other than the
U.S. Parent Borrower or a Restricted Subsidiary minus (iii) to the extent
otherwise included in such interest expense referred to in clause (i) above,
Special Purpose Financing Expense, accretion or accrual of discounted
liabilities not constituting Indebtedness, expense resulting from discounting of
Indebtedness in conjunction with recapitalization or purchase accounting, and
any “additional interest” in respect of registration rights arrangements for any
securities, amortization or write-off of financing costs, in each case under
clauses (i) through (iii) above as determined on a Consolidated basis in
accordance with GAAP; provided that gross interest expense shall be determined
after giving effect to any net payments made or received by the U.S. Parent
Borrower and its Restricted Subsidiaries with respect to Interest Rate
Agreements.

“Consolidated Net Income” shall mean, for any period, the net income (loss) of
the U.S. Parent Borrower and its Restricted Subsidiaries, determined on a
Consolidated basis in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends; provided that, without duplication, there shall
not be included in such Consolidated Net Income:

(i) any net income (loss) of any Unrestricted Subsidiary,

(ii) any net income (loss) of any Restricted Subsidiary that is not a Loan Party
if such Restricted Subsidiary is subject to restrictions, directly or
indirectly, on the payment of dividends or the making of similar distributions
by such Restricted Subsidiary, directly or indirectly, to the U.S. Parent
Borrower by operation of the terms of such Restricted Subsidiary’s charter or
any agreement, instrument, judgment, decree, order, statute or governmental rule
or regulation applicable to such Restricted Subsidiary or its stockholders
(other than (x) restrictions that have been waived or otherwise released,
(y) restrictions pursuant to this Agreement or the other Loan Documents, and
(z) restrictions in effect on the Closing Date with respect to a Restricted
Subsidiary and other restrictions with respect to such Restricted Subsidiary
that taken as a whole are not materially less favorable to the Lenders than such
restrictions in effect on the Closing Date as determined by the U.S. Parent
Borrower in good faith), except that (A) the U.S. Parent Borrower’s equity in
the net income of any such Restricted Subsidiary for such period shall be
included in such Consolidated Net Income up to the aggregate amount of any
dividend or distribution that was or that could have been made by such
Restricted Subsidiary during such period to the U.S. Parent Borrower or another
Restricted Subsidiary (subject, in the case of a dividend that could have been
made to another Restricted Subsidiary, to the limitation contained in this
clause (ii)) and (B) the net loss of such Restricted Subsidiary shall be
included to the extent of the aggregate Investment of the U.S. Parent Borrower
or any of its other Restricted Subsidiaries in such Restricted Subsidiary,

(iii) (x) any gain or loss realized upon the sale, abandonment or other
disposition of any asset of the U.S. Parent Borrower or any Restricted
Subsidiary (including pursuant to any sale/leaseback transaction) that is not
sold, abandoned or otherwise disposed of in the ordinary course of business (as
determined in good faith by the Board of Directors) and (y) any gain or loss
realized upon the disposal, abandonment or discontinuation of operations of the
U.S. Parent Borrower or any Restricted Subsidiary,

 

-24-



--------------------------------------------------------------------------------

(iv) any extraordinary, unusual or nonrecurring gain, loss or charge (including
fees, expenses and charges (or any amortization thereof) associated with the
Transactions or any acquisition, merger or consolidation, whether or not
completed, after the date hereof or any accounting change), any severance,
relocation, consolidation, closing, integration, facilities opening, business
optimization, transition or restructuring costs, charges or expenses, any
signing, retention or completion bonuses, and any costs associated with
curtailments or modifications to pension and post-retirement employee benefit
plans,

(v) the cumulative effect of a change in accounting principles,

(vi) all deferred financing costs written off and premiums paid in connection
with any early extinguishment of Indebtedness or Hedging Obligations or other
derivative instruments,

(vii) any unrealized gains or losses in respect of Hedge Agreements,

(viii) any unrealized foreign currency translation gains or losses, including in
respect of Indebtedness of any Person denominated in a currency other than the
functional currency of such Person,

(ix) any non-cash compensation charge arising from any grant of limited
liability company interests, stock, stock options or other equity based awards,

(x) to the extent otherwise included in Consolidated Net Income, any unrealized
foreign currency translation gains or losses, including in respect of
Indebtedness or other obligations of the U.S. Parent Borrower or any Restricted
Subsidiary owing to the U.S. Parent Borrower or any Restricted Subsidiary,

(xi) any non-cash charge, expense or other impact attributable to application of
the purchase or recapitalization method of accounting (including the total
amount of depreciation and amortization, cost of sales or other non-cash expense
resulting from the write-up of assets to the extent resulting from such purchase
or recapitalization accounting adjustments), non-cash charges for deferred tax
valuation allowances and non-cash gains, losses, income and expenses resulting
from fair value accounting required by the applicable standard under GAAP,

(xii) expenses related to the conversion of various employee benefit programs in
connection with the IPO and non-cash compensation related expenses, and

(xiii) to the extent covered by insurance and actually reimbursed (or the U.S.
Parent Borrower has determined that there exists reasonable evidence that such
amount will be reimbursed by the insurer and such amount is not denied by the
applicable insurer in writing within 180 days and is reimbursed within 365 days
of the date of such evidence (with a deduction in any future calculation of
Consolidated Net Income for any amount so added back to the extent not so
reimbursed within such 365-day period)), any expenses with respect to liability
or casualty events or business interruption,

provided, further, that the exclusion of any item pursuant to the foregoing
clauses (i) through (xiii) shall also exclude the tax impact of any such item,
if applicable.

In the case of any unusual or nonrecurring gain, loss or charge not included in
Consolidated Net Income pursuant to clause (iv) above in any determination
thereof, the U.S. Parent Borrower will deliver a certificate of a Responsible
Officer to the U.S. Administrative Agent promptly after the date on which
Consolidated Net Income is so determined, setting forth the nature and amount of
such unusual or nonrecurring gain, loss or charge.

 

-25-



--------------------------------------------------------------------------------

“Consolidated Secured Indebtedness” shall mean, as of any date of determination,
(i) an amount equal to the Consolidated Total Indebtedness (without regard to
clause (ii) of the definition thereof) as of such date that in each case is then
secured by Liens on property or assets of the U.S. Parent Borrower and its
Restricted Subsidiaries (other than property or assets held in a defeasance or
similar trust or arrangement for the benefit of the Indebtedness secured
thereby), minus (ii) the sum of (A) the amount of such Indebtedness consisting
of Indebtedness of a type referred to in, or Incurred pursuant to,
Section 9.1(b)(ix) and (B) Unrestricted Cash of the U.S. Parent Borrower and its
Restricted Subsidiaries.

“Consolidated Secured Leverage Ratio” shall mean, as of any date of
determination, the ratio of (i) Consolidated Secured Indebtedness as at such
date (after giving effect to any Incurrence or Discharge of Indebtedness on such
date) to (ii) the aggregate amount of Consolidated EBITDA for the period of the
most recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of the U.S. Parent
Borrower are available, provided that:

(1) if, since the beginning of such period, the U.S. Parent Borrower or any
Restricted Subsidiary shall have made a Sale, the Consolidated EBITDA for such
period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the assets that are the subject of such Sale for such
period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

(2) if, since the beginning of such period, the U.S. Parent Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made a
Purchase (including any Purchase occurring in connection with a transaction
causing a calculation to be made hereunder), Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Purchase
occurred on the first day of such period; and

(3) if, since the beginning of such period, any Person became a Restricted
Subsidiary or was merged or consolidated with or into the U.S. Parent Borrower
or any Restricted Subsidiary, and since the beginning of such period such Person
shall have made any Sale or Purchase that would have required an adjustment
pursuant to clause (1) or (2) above if made by the U.S. Parent Borrower or a
Restricted Subsidiary since the beginning of such period, Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such Sale or Purchase occurred on the first day of such period;

provided that, in the event that the U.S. Parent Borrower shall classify
Indebtedness Incurred on the date of determination as secured in part pursuant
to clause (k)(1) of the “Permitted Liens” definition in respect of Indebtedness
Incurred pursuant to Section 9.1(b)(i)(II) and clause (ii) of the definition of
Maximum Incremental Facilities Amount in the Cash Flow Credit Agreement as in
effect on the Closing Date and in part pursuant to one or more other clauses of
the definition of Permitted Liens, as provided in clause (y) of the final
paragraph of such definition, any calculation of the Consolidated Secured
Leverage Ratio, including in the definition of “Maximum Incremental Facilities
Amount,” shall not include any such Indebtedness (and shall not give effect to
any Discharge of Indebtedness from the proceeds thereof) to the extent secured
pursuant to any such other clause of such definition.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of anticipated cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by the Chief
Financial Officer or another Responsible Officer of the U.S. Parent Borrower;
provided that with respect to cost savings or synergies relating to any Sale,
Purchase or other transaction, the related actions are expected by the U.S.
Parent Borrower to be taken no later than 18 months after the date of
determination.

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets, in each case reflected on the consolidated balance sheet of the
U.S. Parent Borrower as at the end of the most recently ended fiscal quarter of
the U.S. Parent Borrower for which a balance sheet is available, determined on a
Consolidated basis in accordance with GAAP (and, in the case of any
determination relating to any Incurrence of Indebtedness or Liens or any
Investment, on a pro forma basis including any property or assets being acquired
in connection therewith).

 

-26-



--------------------------------------------------------------------------------

“Consolidated Total Indebtedness” shall mean, as of any date of determination,
an amount equal to (i) the aggregate principal amount of outstanding
Indebtedness of the U.S. Parent Borrower and its Restricted Subsidiaries as of
such date consisting of (without duplication) Indebtedness for borrowed money
(including Purchase Money Obligations and unreimbursed outstanding drawn amounts
in respect of funded letters of credit); Capitalized Lease Obligations; debt
obligations evidenced by bonds, debentures, notes or similar instruments;
Disqualified Stock; and (in the case of any Restricted Subsidiary that is not a
Loan Party) Preferred Stock, determined on a Consolidated basis in accordance
with GAAP (excluding items eliminated in Consolidation, and for the avoidance of
doubt, excluding Hedging Obligations) minus (ii) the sum of (A) the amount of
such Indebtedness consisting of Indebtedness of a type referred to in, or
Incurred pursuant to, Section 9.1(b)(ix) and (B) Unrestricted Cash of the U.S.
Parent Borrower and its Restricted Subsidiaries.

“Consolidated Total Leverage Ratio” shall mean, as of any date of determination,
the ratio of (i) Consolidated Total Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (ii) the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the U.S. Parent Borrower are
available, provided that:

(1) if, since the beginning of such period, the U.S. Parent Borrower or any
Restricted Subsidiary shall have made a Sale, the Consolidated EBITDA for such
period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the assets that are the subject of such Sale for such
period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

(2) if, since the beginning of such period, the U.S. Parent Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made a
Purchase (including any Purchase occurring in connection with a transaction
causing a calculation to be made hereunder), Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Purchase
occurred on the first day of such period; and

(3) if, since the beginning of such period, any Person became a Restricted
Subsidiary or was merged or consolidated with or into the U.S. Parent Borrower
or any Restricted Subsidiary, and since the beginning of such period such Person
shall have made any Sale or Purchase that would have required an adjustment
pursuant to clause (1) or (2) above if made by the U.S. Parent Borrower or a
Restricted Subsidiary since the beginning of such period, Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such Sale or Purchase occurred on the first day of such period;

provided that, for purposes of the foregoing calculation, in the event that the
U.S. Parent Borrower shall classify Indebtedness Incurred on the date of
determination as Incurred in part pursuant to Section 9.1(b)(x) (other than by
reason of subclause (2) of the proviso to such clause (x)) and in part pursuant
to one or more other clauses of Section 9.1(b) and/or (unless the U.S. Parent
Borrower at its option has elected to disregard Indebtedness being Incurred on
the date of determination in part pursuant to subclause (2) of the proviso to
Section 9.1(b)(x) for purposes of calculating the Consolidated Coverage Ratio
for Incurring Indebtedness on the date of determination in part under
Section 9.1(a)) pursuant to Section 9.1(a) (as provided in Sections 9.1(c)(ii)
and (iii)), Consolidated Total Indebtedness shall not include any such
Indebtedness Incurred pursuant to one or more such other clauses of
Section 9.1(b) and/or pursuant to Section 9.1(a), and shall not give effect to
any Discharge of any Indebtedness from the proceeds of any such Indebtedness
being disregarded for purposes of the calculation of the Consolidated Total
Leverage Ratio that otherwise would be included in Consolidated Total
Indebtedness.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of anticipated cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by the Chief
Financial Officer or another Responsible Officer of the U.S. Parent Borrower;
provided that with respect to cost savings or synergies relating to any Sale,
Purchase or other transaction, the related actions are expected by the U.S.
Parent Borrower to be taken no later than 18 months after the date of
determination.

 

-27-



--------------------------------------------------------------------------------

“Consolidation” shall mean the consolidation of the accounts of each of the
Restricted Subsidiaries with those of the U.S. Parent Borrower in accordance
with GAAP; provided that “Consolidation” will not include consolidation of the
accounts of any Unrestricted Subsidiary, but the interest of the U.S. Parent
Borrower or any Restricted Subsidiary in any Unrestricted Subsidiary will be
accounted for as an investment. The term “Consolidated” has a correlative
meaning.

“Contractual Obligation” shall mean, as to any Person, any provision of any
material security issued by such Person or of any material agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound.

“Contribution Amounts” shall mean the aggregate amount of capital contributions
applied by the U.S. Parent Borrower to permit the Incurrence of Contribution
Indebtedness pursuant to Section 9.1(b)(xi).

“Contribution Indebtedness” shall mean Indebtedness of the U.S. Parent Borrower
or any Restricted Subsidiary in an aggregate principal amount not greater than
twice the aggregate amount of cash contributions (other than Specified Equity
Contributions, Excluded Contributions, the proceeds from the issuance of
Disqualified Stock or contributions by the U.S. Parent Borrower or any
Restricted Subsidiary) made to the capital of the U.S. Parent Borrower or such
Restricted Subsidiary after the Closing Date (whether through the issuance or
sale of Capital Stock or otherwise); provided that such Contribution
Indebtedness (a) is Incurred within 180 days after the receipt of the related
cash contribution and (b) is so designated as Contribution Indebtedness pursuant
to a certificate of a Responsible Officer of the U.S. Parent Borrower on the
date of Incurrence thereof.

“Covenant Compliance Event” shall mean the Combined Availability at any time is
less than or equal to 10.0% of the Combined Line Cap. For purposes hereof, the
occurrence of a Covenant Compliance Event shall be deemed continuing until the
Combined Availability has exceeded 10.0% of the Combined Line Cap for 20
consecutive days, in which case a Covenant Compliance Event shall no longer be
deemed to be continuing for purposes of this Agreement.

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Term Loan, Revolving Loan, Agent Advance or Swingline Loan or
the issuance of a Letter of Credit. For the avoidance of doubt “Credit Event”
does not include participation payments or advances, sold or made (as
applicable) pursuant to Section 2.4(f)(iii).

“Currency Agreement” shall mean, in respect of a Person, any foreign exchange
contract, currency swap agreement or other similar agreement or arrangements
(including derivative agreements or arrangements), as to which such Person is a
party or a beneficiary.

“CVC” shall mean CVC Capital Partners Limited.

“CVC Investors” shall mean any funds or limited partnerships managed or advised
by CVC Capital Partners Limited or any of its Affiliates or direct or indirect
Subsidiaries or any investors in such funds or limited partnerships (but
excluding, in each case, any portfolio companies in which such funds or limited
partnerships hold an investment and excluding, in each case, any funds or
entities managed or advised by CVC Credit Partners Holdings Limited or any of
its direct or indirect Subsidiaries engaged in the same or a similar business to
CVC Credit Partners Holdings Limited) who are investors in such funds or limited
partnerships as at the Closing Date, investing directly or indirectly in the
U.S. Parent Borrower.

“Debt Maturity Reserve” shall mean a Reserve equal to the aggregate principal
amount of the Senior Notes to the extent outstanding 60 days prior to the stated
maturity thereof.

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Delaware Divided LLC” shall mean any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.

 

-28-



--------------------------------------------------------------------------------

“Delaware LLC” shall mean any limited liability company organized or formed
under the laws of the State of Delaware.

“Delaware LLC Division” shall mean the statutory division of any Delaware LLC
into two or more Delaware LLCs pursuant to Section 18-217 of the Delaware
Limited Liability Company Act.

“Default Rate” shall have the meaning provided in Section 2.5(c).

“Defaulting Lender” shall mean any Lender or Agent whose acts or failure to act,
whether directly or indirectly, cause it to meet any part of the definition of
“Lender Default.”

“Deposit Account” shall mean any deposit account (as such term is defined in
Article 9 of the UCC) and includes a bank account with a deposit function.

“Designated Account Debtor” shall mean each Account Debtor designated in writing
by the U.S. Borrower to the U.S. Administrative Agent as a “Designated Account
Debtor” (provided that, if such Account Debtor had any Eligible Accounts that
were included in the calculation of any Borrowing Base in the most recent
Borrowing Base Certificate delivered to the U.S. Administrative Agent, such
designation shall only be allowed to the extent the Borrowers have provided an
updated Borrowing Base Certificate to the U.S. Administrative Agent prepared as
of the date of such most recently delivered Borrowing Base Certificate but
giving effect to the exclusion of all Accounts of such Designated Account Debtor
from Eligible Accounts and demonstrating that after giving effect to such
designation no prepayment of Loans or cash collateralization of Letters of
Credit would be required pursuant to Section 4.3(a)); provided that upon written
notice to the U.S. Administrative Agent, the U.S. Parent Borrower may designate
an Account Debtor that was previously designated as a Designated Account Debtor
as no longer being a Designated Account Debtor so long as no Accounts of such
Account Debtor have been transferred pursuant to clause (xix) of the definition
of “Asset Disposition” within the previous 120 days (or 210 days, with respect
to any Account Debtor who has Accounts arising from transactions with the
Canadian Borrower’s agricultural division) prior to such date of designation.

“Designated Noncash Consideration” shall mean the Fair Market Value of noncash
consideration received by the U.S. Parent Borrower or one of its Restricted
Subsidiaries in connection with an Asset Disposition that is so designated as
Designated Noncash Consideration pursuant to a certificate of a Responsible
Officer of the U.S. Parent Borrower, setting forth the basis of such valuation.

“Designated Obligations” shall mean all obligations of the Borrowers with
respect to (a) principal of and interest on the Loans (other than Term Loans),
(b) all unreimbursed drawings under Letters of Credit and (c) accrued and unpaid
fees under the Loan Documents.

“Designated Preferred Stock” shall mean Preferred Stock of the U.S. Parent
Borrower (other than Disqualified Stock) or any Parent Entity that is issued
after the Closing Date for cash (other than to the U.S. Parent Borrower or a
Restricted Subsidiary) and is so designated as Designated Preferred Stock under
this Agreement and the Cash Flow Credit Agreement, pursuant to a certificate of
a Responsible Officer of the U.S. Parent Borrower.

“Discharge” shall have the meaning provided in clause (2) of the definition of
“Consolidated Coverage Ratio.”

“Disinterested Directors” shall mean, with respect to any Affiliate Transaction,
one or more members of the Board of Directors of the U.S. Parent Borrower, or
one or more members of the Board of Directors of a Parent Entity, having no
material direct or indirect financial interest in or with respect to such
Affiliate Transaction. A member of any such Board of Directors shall not be
deemed to have such a financial interest by reason of such member’s holding
Capital Stock of the U.S. Parent Borrower or any Parent Entity or any options,
warrants or other rights in respect of such Capital Stock.

 

-29-



--------------------------------------------------------------------------------

“disposition” shall have the meaning provided in the definition of the term
“Asset Disposition” in this Section 1.1.

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
(other than Management Stock) that by its terms (or by the terms of any security
into which it is convertible or for which it is exchangeable or exercisable) or
upon the happening of any event (other than following the occurrence of a Change
of Control or other similar event described under such terms as a “change of
control” or an Asset Disposition or other disposition) (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is convertible or exchangeable for Indebtedness or Disqualified Stock or
(iii) is redeemable at the option of the holder thereof (other than following
the occurrence of a Change of Control or other similar event described under
such terms as a “change of control” or an Asset Disposition or other
disposition), in whole or in part, in each case on or prior to the Cash Flow
Maturity Date; provided that Capital Stock issued to any employee benefit plan,
or by any such plan to any employees of the U.S. Parent Borrower or any
Subsidiary, shall not constitute Disqualified Stock solely because it may be
required to be repurchased or otherwise acquired or retired in order to satisfy
applicable statutory or regulatory obligations.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the applicable Administrative Agent or Letter of Credit
Issuer, as applicable, on the basis of the Spot Rate for the purchase of Dollars
with such Alternative Currency.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean any Restricted Subsidiary of the U.S. Parent
Borrower other than a Foreign Subsidiary.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” shall mean, with respect to any Loan Party, the Accounts
created and owned by such Loan Party and arising in the ordinary course of such
Loan Party’s business from the sale of goods by such Loan Party, and which the
applicable Administrative Agent in the exercise of its reasonable, good faith
credit judgment determines to be Eligible Accounts; provided that neither
Administrative Agent shall establish any criteria for excluding Accounts from
Eligible Accounts other than those set forth below unless (i) such
Administrative Agent shall have given the U.S. Parent Borrower at least five
Business Days’ prior notice of such Administrative Agent’s intention to
establish such criteria including an explanation as to the reasons that such
Administrative Agent has determined in its reasonable, good faith credit
judgment that such criteria are appropriate and (ii) to the extent the U.S.
Parent Borrower shall have objected to the addition of such criteria within five
Business Days of receiving such notice, such Administrative Agent shall have
taken into consideration the U.S. Parent Borrower’s basis of objection and shall
have negotiated in good faith with the U.S. Parent Borrower for a period of five
Business Days in order to reach a mutually satisfactory resolution with respect
to such additional criteria (it being understood that nothing in the foregoing
shall prohibit either Administrative Agent from establishing additional criteria
for excluding Accounts from Eligible Accounts without the consent of the U.S.
Parent Borrower if, following such Administrative Agent’s compliance with the
procedures set forth above, such Administrative Agent shall have determined in
its reasonable, good faith credit judgment that such criteria are appropriate).
Without limiting the discretion of the Administrative Agents to establish other
criteria of ineligibility in their reasonable good faith credit judgment in
accordance with the foregoing, unless otherwise approved by the Administrative
Agents in their discretion, Eligible Accounts shall not include any Account:

 

-30-



--------------------------------------------------------------------------------

(a) with respect to which more than 120 days (or 210 days, with respect to
Accounts of the Canadian Borrower arising from its agricultural division) have
elapsed since the date of the original invoice therefor or which is more than 60
days past due from the due date of the original invoice;

(b) with respect to which any of the representations, warranties, covenants, and
agreements contained in this Agreement, any Security Document or any other Loan
Document are incorrect in any material respect or have been breached and remain
uncured;

(c) with respect to which Account (or any other Account due from such Account
Debtor), in whole or in part, a check, promissory note, draft, trade acceptance
or other instrument for the payment of money has been received, presented for
payment and returned uncollected for any reason, unless and until such
uncollected payment has been made and the Administrative Agents have consented
to the inclusion of such Account as eligible;

(d) which represents a Progress Billing;

(e) with respect to which any one or more of the following events has occurred
to the Account Debtor on such Account: death or judicial declaration of
incompetency of an Account Debtor who is an individual; the filing by or against
the Account Debtor of a request, proposal, notice of intent to file a proposal,
or petition for liquidation, reorganization, arrangement, adjustment of debts,
adjudication as a bankrupt, winding-up, or other relief under the bankruptcy,
insolvency, or similar laws of the United States or Canada, any state, province
or territory thereof, or any other foreign jurisdiction, now or hereafter in
effect; the making of any general assignment by the Account Debtor for the
benefit of creditors; the appointment of a receiver, interim receiver, monitor,
custodian, sequestrator, administrator or trustee for the Account Debtor or for
any of the assets of the Account Debtor, including the appointment of or taking
possession by a “custodian,” as defined in the Bankruptcy Code; the institution
by or against the Account Debtor of any other type of insolvency proceeding
(under the bankruptcy laws of the United States, Canada (including the BIA and
CCAA) or otherwise) or of any formal or informal proceeding for the dissolution
or liquidation of, settlement of claims against, or winding up of affairs of,
the Account Debtor; the sale, assignment, or transfer of all or substantially
all of the assets of the Account Debtor; the nonpayment generally by the Account
Debtor of its debts as they become due; or the cessation of the business of the
Account Debtor as a going concern;

(f) if fifty percent (50%) or more of the aggregate amount of outstanding
Accounts owed at such time by the Account Debtor thereon is classified as
ineligible under clause (a) above;

(g) owed by an Account Debtor which: (i) does not maintain its chief executive
office in the United States of America or, in the case of any Account Debtor of
a Canadian Loan Party, Canada; or (ii) is not organized under the laws of the
United States of America or Canada or any state or province thereof; or (iii) is
the government of any country or sovereign state (other than the United States
of America or Canada or any state, province, municipality or other political
subdivision thereof), or of any state, province, municipality, or other
political subdivision thereof, or of any department, agency, public corporation,
or other instrumentality thereof; except to the extent that such Account is
secured or payable by a letter of credit satisfactory to the applicable
Administrative Agent in its reasonable credit judgment;

(h) owed by an Account Debtor which is an Affiliate or officer, director or
employee of a Loan Party or owed by an Account Debtor which is a Designated
Account Debtor;

(i) owed by an Account Debtor to which a Loan Party or any of its Subsidiaries
is indebted in any way, or which is subject to any right of setoff or recoupment
by the Account Debtor, unless the Account Debtor has entered into an agreement
acceptable to the applicable Administrative Agent to waive setoff rights; or if
the Account Debtor thereon has disputed liability or made any claim with respect
to any other Account due from such Account Debtor; of if such Account is subject
to a chargeback or a rebate that has been earned but not taken; but in each such
case only to the extent of such indebtedness, setoff, recoupment, dispute,
claim, chargeback or rebate;

 

-31-



--------------------------------------------------------------------------------

(j) owed by the government of the United States of America or Canada, or any
department, agency, public or crown corporation or other instrumentality
thereof, unless, (i) in the case of an Account owed to a U.S. Borrower by the
government of the United States or any department, agency, public corporation or
other instrumentality thereof, the Federal Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq.), and any other steps necessary to perfect the
U.S. Administrative Agent’s Liens therein, have been complied with to the U.S.
Administrative Agent’s satisfaction with respect to such Account or (ii) in the
case of an Account owed to a Canadian Loan Party by the government of Canada, or
any department, agency, public or crown corporation or other instrumentality
thereof, the FAA or any equivalent legislation and any other steps necessary to
perfect the Collateral Agent’s Liens therein, have been complied with to the
Canadian Administrative Agent’s satisfaction with respect to such Account;

(k) which is subject to cash-on-delivery or cash-in-advance payment terms;

(l) which represents a sale on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, consignment, or other repurchase or return basis;

(m) which is evidenced by a promissory note or other instrument or by chattel
paper unless the Collateral Agent has a perfected first priority security
interest in such note, instrument or chattel paper;

(n) if the applicable Administrative Agent believes, in the exercise of its
reasonable judgment, that the prospect of collection of such Account is
materially impaired or that there is a material likelihood that such Account may
not be paid by reason of the Account Debtor’s financial inability to pay;

(o) with respect to which the Account Debtor is located in any State requiring
the filing of a notice of business activities report or similar report in order
to permit the applicable Loan Party to seek judicial enforcement in such State
of payment of such Account, unless such Loan Party has qualified to do business
in such state or has filed a notice of business activities report or equivalent
report for the then current year;

(p) which is not evidenced by an invoice;

(q) with respect to an Account arising from a sale, if the Account does not
represent a final sale;

(r) owed by an Account Debtor which is obligated to the Loan Parties respecting
Accounts the aggregate unpaid balance of which (together with the aggregate
unpaid balance of Accounts owing by Affiliates of such Account Debtor) exceeds
7.5% of the aggregate unpaid balance of all Accounts owed to the Loan Parties at
such time by all of the Loan Parties’ Account Debtors, but only to the extent of
such excess;

(s) with respect to which the Account Debtor has made any security deposit
(including container drum deposits) or other advance payment that, in the
applicable Administrative Agent’s reasonable credit judgment, adversely affects
the collectability of the Account but only up to the amount of such security
deposit;

(t) with respect to which the goods giving rise to such Account have not been
shipped and delivered to and accepted by the Account Debtor or the services
giving rise to such Account have not been performed by such Loan Party, and, if
applicable, accepted by the Account Debtor, or the Account Debtor revokes its
acceptance of such goods or services;

 

-32-



--------------------------------------------------------------------------------

(u) that was acquired, or is an Account of a Person that was acquired, by the
U.S. Parent Borrower or its Restricted Subsidiaries following the Closing Date
outside the ordinary course of business in a transaction involving the payment
of consideration by the U.S. Parent Borrower and its Restricted Subsidiaries in
excess of $50,000,000 unless the applicable Administrative Agent has had an
opportunity to conduct a field examination with respect to the Accounts or
Persons so acquired;

(v) which is not subject to the Collateral Agent’s first priority Liens, which
are perfected as to such Accounts, or which are subject to any other Lien
whatsoever (other than Liens under the Loan Documents and other Permitted Liens,
provided that such other Permitted Liens (i) are junior in priority to the
Collateral Agent’s Liens or subject to Reserves and (ii) do not impair the
ability of the Collateral Agent to realize on or obtain the full benefit of the
Collateral); or

(w) which is payable in any currency other than Dollars or Cdn. Dollars.

If any Account at any time ceases to be an Eligible Account, the Administrative
Agents may exclude such Account from the calculation of Eligible Accounts.

“Eligible Inventory” shall mean, with respect to any Loan Party, the Inventory
of such Loan Party, valued at the lower of cost (on a first-in, first-out basis)
or market, which the Administrative Agents, in their reasonable, good faith
credit judgment, determine to be Eligible Inventory; provided that neither
Administrative Agent shall establish any criteria for excluding Inventory from
Eligible Inventory other than those set forth below unless (i) such
Administrative Agent shall have given the U.S. Parent Borrower at least five
Business Days’ prior notice of such Administrative Agent’s intention to
establish such criteria including an explanation as to the reasons that such
Administrative Agent has determined in its reasonable, good faith credit
judgment that such criteria are appropriate and (ii) to the extent the U.S.
Parent Borrower shall have objected to the addition of such criteria within five
Business Days of receiving such notice, such Administrative Agent shall have
taken into consideration the U.S. Parent Borrower’s basis of objection and shall
have negotiated in good faith with the U.S. Parent Borrower for a period of five
Business Days in order to reach a mutually satisfactory resolution with respect
to such additional criteria (it being understood that nothing in the foregoing
shall prohibit either Administrative Agent from establishing additional criteria
for excluding Inventory from Eligible Inventory without the consent of the U.S.
Parent Borrower if, following such Administrative Agent’s compliance with the
procedures set forth above, such Administrative Agent shall have determined in
its reasonable, good faith credit judgment that such criteria are appropriate).
Without limiting the reasonable good faith credit judgment of the Administrative
Agents to establish other criteria of ineligibility unless otherwise approved by
the Administrative Agents in their discretion, Eligible Inventory of a Loan
Party shall not include any Inventory of such Loan Party:

(a) that is not owned by such Loan Party;

(b) that is not subject to the Collateral Agent’s first priority Liens, which
are perfected as to such Inventory under the laws of the jurisdiction where such
Inventory is located, or that are subject to any other Lien whatsoever (other
than Liens under the Loan Documents and other Permitted Liens, provided that
such other Permitted Liens (i) are junior in priority to the Collateral Agent’s
Liens or subject to Reserves and (ii) do not impair the ability of the
Collateral Agent to realize on or obtain the full benefit of the Collateral);

(c) that consists of work-in-progress, customized products, display items,
samples or packing or shipping materials, packaging, manufacturing supplies or
replacement or spare parts not considered for sale in the ordinary course of
business;

(d) that consists of goods which have been returned by the buyer, other than
goods that are undamaged or that are resaleable in the normal course of
business;

(e) that does not comply in all material respects with each of the
representations and warranties respecting Eligible Inventory made in the Loan
Documents;

 

-33-



--------------------------------------------------------------------------------

(f) that is covered by negotiable document of title, unless such document has
been delivered to the Collateral Agent;

(g) the cost of which is subject to a deferred rebate, to the extent of such
rebate;

(h) that is not in good condition, is unmerchantable or does not meet all
standards imposed by any Governmental Authority, having regulatory authority
over such goods, their use or sale;

(i) that is not currently either usable or saleable, at prices approximating at
least cost, in the normal course of such Loan Party’s business or that is slow
moving, defective or stale;

(j) that is more than one year old, or that is obsolete or returned or
repossessed or used goods taken in trade;

(k) that is located outside the United States of America or Canada;

(l) that is in-transit, other than Inventory in-transit from a Loan Party’s
location in the United States of America or Canada to another location of a Loan
Party in the United States of America or Canada;

(m) that is located in a public warehouse or in possession of a bailee or in a
facility leased by a Loan Party, unless (A) the warehouseman or the bailee or
the lessor has delivered to the applicable Administrative Agent, if requested by
such Administrative Agent, a waiver agreement in form and substance satisfactory
to such Administrative Agent or (B) a Reserve for rents or storage charges has
been established for Inventory at that location;

(n) that contains or bears any intellectual property rights licensed to a Loan
Party by any Person if the applicable Administrative Agent is not satisfied that
the Collateral Agent may sell or otherwise dispose of such Inventory in
accordance with the terms of the U.S. Security Agreement or the Canadian
Security Agreement, as applicable, without infringing the rights of the licensor
of such intellectual property rights or violating any contract with such
licensor (and without payment of any royalties other than any royalties due with
respect to the sale or disposition of such Inventory pursuant to the existing
license agreement) and as to which such Loan Party has not delivered to the
applicable Administrative Agent a consent or sublicense agreement from such
licensor in form and substance acceptable to such Administrative Agent if
requested, in each case to the extent necessary in order to enable the
Collateral Agent to foreclose on or otherwise exercise remedies with respect to
the Collateral pursuant to the terms of the U.S. Security Agreement or the
Canadian Security Agreement, as applicable;

(o) that is not included in the calculation of a current perpetual inventory
report (including all Inventory purchased by the U.S. Borrowers’ International
Sourcing Group);

(p) that represents intercompany profit;

(q) that is Inventory placed on consignment or with a processor;

(r) that is reserved for as slow or dead inventory by the Borrowers; or

(s) that was acquired, or is Inventory of a Person that was acquired, by the
U.S. Parent Borrower or its Restricted Subsidiaries following the Closing Date
outside the ordinary course of business in a transaction involving the payment
of consideration by the U.S. Parent Borrower and its Restricted Subsidiaries in
excess of $50,000,000 unless the applicable Administrative Agent has had an
opportunity to conduct a field examination with respect to the Inventory or
Persons so acquired.

If any Inventory of a Loan Party at any time ceases to be Eligible Inventory,
the Administrative Agents may exclude such Inventory from the calculation of
Eligible Inventory of such Loan Party.

 

-34-



--------------------------------------------------------------------------------

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

“Environmental Costs” shall mean any and all costs or expenses (including
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, fines, penalties, damages,
settlement payments, judgments and awards), of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of, or in any way relating to, any
actual or alleged violation of, noncompliance with or liability under any
Environmental Laws. Environmental Costs include any and all of the foregoing,
without regard to whether they arise out of or are related to any past, pending
or threatened proceeding of any kind.

“Environmental Laws” shall mean any and all U.S. or foreign, federal, state,
provincial, territorial, local or municipal laws, rules, orders, enforceable
guidelines and orders-in-council, regulations, statutes, ordinances, codes,
decrees, and such requirements of any Governmental Authority properly
promulgated and having the force and effect of law or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health (as it relates to
exposure to Materials of Environmental Concern) or the environment, as have
been, or now or at any relevant time hereafter are, in effect.

“Environmental Permits” shall mean any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “EUR” shall mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

“European ABL Agreement” shall mean the European ABL Facility Agreement, dated
as of March 24, 2014, among Univar B.V., the other Subsidiaries of the U.S.
Parent Borrower from time to time party thereto, the U.S. Parent Borrower, as
guarantor, J.P. Morgan Europe Limited, as administrative agent and collateral
agent, and certain other parties thereto from time to time; as such agreement
may be amended, supplemented, waived or otherwise modified from time to time or
refunded, refinanced, restructured, replaced, renewed, repaid, increased or
extended from time to time (whether in whole or in part, whether with the
original administrative agent and lenders or other agents and lenders or
otherwise, and whether provided under the original European ABL Agreement or
other credit agreements or otherwise, except to the extent that such agreement,
instrument or document expressly provides that it is not intended to be and is
not a European ABL Agreement). Any reference to the European ABL Agreement
hereunder shall be deemed a reference to each European ABL Agreement then in
existence.

“European ABL Facility” shall mean the collective reference to the European ABL
Agreement, any Loan Documents (as defined therein), any notes and letters of
credit issued pursuant thereto and any guarantee and collateral agreement,
patent and trademark security agreement, mortgages, letter of credit
applications and other guarantees, pledge agreements, security agreements and
collateral documents, and other instruments and documents, executed and
delivered pursuant to or in connection with any of the foregoing, in each case
as the same may be amended, supplemented, waived or otherwise modified from time
to time, or refunded, refinanced, restructured, replaced, renewed, repaid,
increased or extended from time to time (whether in whole or in part, whether
with the original agent and lenders or other agents and lenders or otherwise,
and whether provided under the original European ABL Agreement or one or more
other credit agreements, indentures (including the Indenture) or financing
agreements or otherwise), except to the extent that such agreement, instrument
or document expressly provides that it is not intended to be and is not a
European ABL Facility. Without limiting the generality of the foregoing, the
term “European ABL Facility” shall include any agreement (i) changing the
maturity of any Indebtedness Incurred thereunder or contemplated thereby,
(ii) adding Subsidiaries of the U.S. Parent Borrower as additional borrowers or
guarantors thereunder, (iii) increasing the amount of Indebtedness Incurred
thereunder or available to be borrowed thereunder or (iv) otherwise altering the
terms and conditions thereof.

 

-35-



--------------------------------------------------------------------------------

“European Revolving Commitment” shall mean, as to any European Revolving Lender,
the obligation of such European Revolving Lender, if any, to make European
Revolving Loans and participate in other Credit Events as may be included in the
applicable European Revolving Facility, as the same may be changed from time to
time pursuant to the terms hereof.

“European Revolving Facility” shall mean each European revolving facility as
established as a Reallocated European Revolving Facility pursuant to
Section 2.1(c) or as Incremental European Revolving Facility pursuant to
Section 2.15(a).

“European Revolving Lender” shall mean a Lender with European Revolving
Commitments.

“European Revolving Loans” shall mean Revolving Loans pursuant to a European
Revolving Facility.

“Event of Default” shall have the meaning provided in Section 10.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Excluded Assets” shall have the meaning provided in the U.S. Security Agreement
or, in the case of the Canadian Loan Parties, in the Canadian Security
Agreement.

“Excluded Canadian Subsidiary” shall mean, at any date of determination, any
Canadian Subsidiary of the U.S. Parent Borrower:

(a) that is an Immaterial Subsidiary;

(b) that is prohibited by Requirement of Law or Contractual Obligations existing
on the Closing Date (or, in the case of any newly acquired Subsidiary, in
existence at the time of acquisition but not entered into in contemplation
thereof) from becoming a Canadian Guarantor or granting Liens to secure the
Canadian Obligations or if Guaranteeing, or granting Liens to secure, the
Obligations would require governmental (including regulatory) consent, approval,
license or authorization unless such consent, approval, license or authorization
has been received;

(c) with respect to which the U.S. Parent Borrower and the Collateral Agent
reasonably agree that the burden or cost or other consequences of providing a
Guarantee of the Canadian Obligations shall be excessive in view of the benefits
to be obtained by the Lenders therefrom;

(d) with respect to which the provision of such Guarantee of the Canadian
Obligations would result in material adverse tax consequences to the U.S. Parent
Borrower or one of its Subsidiaries (as reasonably determined by the U.S. Parent
Borrower and notified in writing to the Collateral Agent);

(e) that is a joint venture or Non-Wholly Owned Subsidiary;

(f) that is an Unrestricted Subsidiary;

(g) that is a Captive Insurance Subsidiary;

(h) that is a Special Purpose Entity; or

(i) that is a Subsidiary formed solely for the purpose of (x) becoming a Parent
Entity, or (y) merging with the U.S. Parent Borrower in connection with another
Subsidiary becoming a Parent Entity, in each case to the extent such entity
becomes a Parent Entity or is merged with the U.S. Parent Borrower within 60
days of the formation thereof, or otherwise creating or forming a Parent Entity;

 

-36-



--------------------------------------------------------------------------------

provided that, notwithstanding the foregoing, any Canadian Subsidiary that
Guarantees the payment of the Senior Notes shall not be an Excluded Canadian
Subsidiary.

Subject to the proviso in the preceding sentence, any Canadian Subsidiary that
fails to meet the foregoing requirements as of the last day of the period of the
most recent four consecutive fiscal quarters for which consolidated financial
statements of the U.S. Parent Borrower are available shall continue to be deemed
an Excluded Canadian Subsidiary hereunder until the date that is 60 days
following the date on which such annual or quarterly financial statements were
required to be delivered pursuant to Section 8.1 with respect to such period.

“Excluded Contribution” shall mean Net Cash Proceeds, or the Fair Market Value
of property or assets, received by the U.S. Parent Borrower as capital
contributions to the U.S. Parent Borrower after the Closing Date or from the
issuance or sale (other than to a Restricted Subsidiary) of Capital Stock (other
than Disqualified Stock) of the U.S. Parent Borrower, in each case to the extent
designated as an Excluded Contribution pursuant to a certificate of a
Responsible Officer of the U.S. Parent Borrower.

“Excluded Swap Obligations” shall mean, with respect to any Swap Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of any Guarantee of
such Swap Guarantor of, or the grant by such Swap Guarantor of a security
interest to secure, such Swap Obligations (or any Guarantee thereof) is or
becomes illegal or unlawful under the Commodity Exchange Act (or the application
or official interpretation thereof) by virtue of such Swap Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to Section 12.27, any
other keepwell, support, or other agreement for the benefit of such Swap
Guarantor and any and all guarantees of such Swap Guarantor’s Swap Obligations
by other Loan Parties) at the time the Guarantee or grant of security interest
of such Swap Guarantor would otherwise have become effective with respect to
such Swap Obligation but for such Swap Guarantor’s failure to constitute an
“eligible contract participant” at such time.

“Excluded Taxes” shall mean, with respect to any Agent or any Lender, (a) tax
imposed on or measured by net income (however denominated) and franchise taxes
or similar taxes (imposed or measured by overall gross receipts) imposed on such
Agent or Lender by the jurisdiction under the laws of which such Agent or Lender
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located; (b) in the case of a
Non-U.S. Lender with respect to any U.S. Revolving Loan or other Loans made to
the U.S. Borrowers, any U.S. federal withholding tax to the extent imposed on
amounts payable to such Non-U.S. Lender at the time such Non-U.S. Lender becomes
a party hereto (or designates a new lending office) except to the extent that
such Non-U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 4.5(a); (c)
taxes attributable to a Non-U.S. Lender’s failure to comply with Section 4.5(d);
(d) any U.S. federal withholding taxes imposed pursuant to current Section 1471,
Section 1472 or Section 1474 of the Code (and any amended or successor version
that is substantively comparable), and any regulations issued thereunder or
published administrative guidance issued pursuant thereto; or (e) unless an
Event of Default has occurred and is continuing, Taxes imposed under Part XIII
of the Income Tax Act (Canada).

“Excluded U.S. Subsidiary” shall mean, at any date of determination, any
Domestic Subsidiary of the U.S. Parent Borrower:

(a) that is an Immaterial Subsidiary;

(b) that is prohibited by Requirement of Law or Contractual Obligations existing
on the Closing Date (or, in the case of any newly acquired Subsidiary, in
existence at the time of acquisition but not entered into in contemplation
thereof) from becoming a U.S. Borrower or granting Liens to secure the
Obligations or if becoming a U.S. Borrower, or granting Liens to secure the
Obligations would require governmental (including regulatory) consent, approval,
license or authorization unless such consent, approval, license or authorization
has been received;

 

-37-



--------------------------------------------------------------------------------

(c) with respect to which the U.S. Parent Borrower and the Collateral Agent
reasonably agree that the burden or cost or other consequences of providing
becoming a U.S. Borrower shall be excessive in view of the benefits to be
obtained by the Lenders therefrom;

(d) with respect to which becoming a U.S. Borrower would result in material
adverse tax consequences to the U.S. Parent Borrower or one of its Subsidiaries
(as reasonably determined by the U.S. Parent Borrower and notified in writing to
the Collateral Agent);

(e) that is a Subsidiary of a Foreign Subsidiary;

(f) that is a joint venture or Non-Wholly Owned Subsidiary;

(g) that is an Unrestricted Subsidiary;

(h) that is a Captive Insurance Subsidiary;

(i) that is a Special Purpose Entity; or

(j) that is a Subsidiary formed solely for the purpose of (x) becoming a Parent
Entity or (y) merging with the U.S. Parent Borrower in connection with another
Subsidiary becoming a Parent Entity, in each case to the extent such entity
becomes a Parent Entity or is merged with the U.S. Parent Borrower within 60
days of the formation thereof, or otherwise creating or forming a Parent Entity;

provided that, notwithstanding the foregoing, any Subsidiary that Guarantees the
payment of the Senior Notes shall not be an Excluded U.S. Subsidiary.

Subject to the proviso in the preceding sentence, any Subsidiary that fails to
meet the foregoing requirements as of the last day of the period of the most
recent four consecutive fiscal quarters for which consolidated financial
statements of the U.S. Parent Borrower are available shall continue to be deemed
an Excluded U.S. Subsidiary hereunder until the date that is 60 days following
the date on which such annual or quarterly financial statements were required to
be delivered pursuant to Section 8.1 with respect to such period.

“Exempt Sale and Leaseback Transaction” shall mean any Sale and Leaseback
Transaction (a) in which the sale or transfer of property occurs within 180 days
of the acquisition of such property by the U.S. Parent Borrower or any of its
Subsidiaries or (b) that involves property with a book value of $100.0 million
or less and is not part of a series of related Sale and Leaseback Transactions
involving property with an aggregate value in excess of such amount and entered
into with a single Person or group of Persons. For purposes of the foregoing,
“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing by the U.S. Parent Borrower or any of its Subsidiaries of real
or personal property that has been or is to be sold or transferred by the U.S.
Parent Borrower or any such Subsidiary to such Person or to any other Person to
whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of the U.S. Parent Borrower or such
Subsidiary.

“Existing Canadian Loans” shall mean all “Canadian Revolving Loans” outstanding
under the Original ABL Credit Agreement immediately prior to the effectiveness
of this Agreement on the Restatement Effective Date.

“Existing Indebtedness” shall mean Indebtedness of the U.S. Parent Borrower and
its Subsidiaries outstanding on the Closing Date and set forth on Schedule 9.1
to this Agreement.

“Existing Letter of Credit” shall mean each letter of credit listed on Schedule
2.4.

“Existing U.S. Revolving Loans” shall mean all “U.S. Revolving Loans”
outstanding under the Original ABL Credit Agreement immediately prior to the
effectiveness of this Agreement on the Restatement Effective Date.

 

-38-



--------------------------------------------------------------------------------

“Extension” shall have the meaning provided in Section 2.17(a).

“Extension Offer” shall have the meaning provided in Section 2.17(a).

“Extended Revolving Commitment” shall have the meaning provided in
Section 2.17(a).

“Extended Term Loans” shall have the meaning provided in Section 2.17(a).

“Extending Revolving Lender” shall have the meaning provided in Section 2.17(a).

“Extending Term Lender” shall have the meaning provided in Section 2.17(a).

“FAA” shall mean the Financial Administration Act (Canada), as amended.

“Facilities” shall mean the U.S. Revolving Facility, the Canadian Revolving
Facility, the Initial Term Facility, each Reallocated European Revolving
Facility, if any, and each Incremental European Revolving Facility.

“Fair Market Value” shall mean, with respect to any asset or property, the fair
market value of such asset or property as determined in good faith by senior
management of the U.S. Parent Borrower or the Board of Directors, whose
determination shall be conclusive.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York; provided that (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the succeeding Business Day, (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Effective Rate for such day shall be the average rate charged to the U.S.
Administrative Agent on such day on such transactions as determined by the U.S.
Administrative Agent and (c) if the Federal Funds Effective Rate would otherwise
be less than zero, the Federal Funds Effective Rate shall instead be zero.

“Final Maturity Date” shall mean the later of the Revolving Maturity Date and
the Initial Term Maturity Date.

“Financing Disposition” shall mean any sale, transfer, conveyance or other
disposition of, or creation or incurrence of any Lien on, property or assets
(a) by the U.S. Parent Borrower or any Restricted Subsidiary thereof to or in
favor of any Special Purpose Entity, or by any Special Purpose Subsidiary, in
each case in connection with the Incurrence by a Special Purpose Entity of
Indebtedness, or obligations to make payments to the obligor on Indebtedness,
which may be secured by a Lien in respect of such property or assets or (b) by
the U.S. Parent Borrower or any Restricted Subsidiary thereof to or in favor of
any Special Purpose Entity that is not a Special Purpose Subsidiary.

“Fiscal Year” shall mean any period of 12 consecutive months ending on
December 31 of any calendar year.

“Fixed GAAP Date” shall mean the Closing Date; provided that at any time after
the Closing Date, the U.S. Parent Borrower may by written notice to the
Administrative Agent elect to change the Fixed GAAP Date to be the date
specified in such notice, and upon such notice, the Fixed GAAP Date shall be
such date for all periods beginning on and after the date specified in such
notice.

“Fixed GAAP Terms” shall mean (a) the definitions of the terms “Capital
Expenditures,” “Capitalized Lease Obligation,” “Consolidated Coverage Ratio,”
“Consolidated Fixed Charges,” “Consolidated Fixed Charge Coverage Ratio,”
“Consolidated EBITDA,” “Consolidated Interest Expense,” “Consolidated Net
Income,” “Consolidated Secured Indebtedness,” “Consolidated Secured Leverage
Ratio,” “Consolidated Total

 

-39-



--------------------------------------------------------------------------------

Assets,” “Consolidated Total Indebtedness,” “Consolidated Total Leverage Ratio,”
“Consolidated Working Capital,” “Consolidation,” “Excess Cash Flow,” “Foreign
Borrowing Base,” “Foreign Consolidated Total Assets,” “Foreign Segment
Consolidated Total Assets,” “Inventory,” or “Receivables,” (b) all defined terms
in this Agreement to the extent used in or relating to any of the foregoing
definitions, and all ratios and computations based on any of the foregoing
definitions, and (c) any other term or provision of this Agreement or the Loan
Documents that, at the U.S. Parent Borrower’s election, may be specified by the
U.S. Parent Borrower by written notice to the Administrative Agent from time to
time.

“Foreign Borrowing Base” shall mean the sum of (1) 85% of the book value of
Inventory of the U.S. Parent Borrower’s Foreign Subsidiaries (other than
Canadian Subsidiaries), (2) 85% of the book value of Receivables of the U.S.
Parent Borrower’s Foreign Subsidiaries (other than Canadian Subsidiaries) and
(3) cash, Cash Equivalents and Temporary Cash Investments of the U.S. Parent
Borrower’s Foreign Subsidiaries (other than Canadian Subsidiaries) (in each
case, determined as of the end of the most recently ended fiscal month of the
U.S. Parent Borrower for which internal consolidated financial statements of the
U.S. Parent Borrower are available, and, in the case of any determination
relating to any Incurrence of Indebtedness, on a pro forma basis including
(x) any property or assets of a type described above acquired since the end of
such fiscal month and (y) any property or assets of a type described above being
acquired in connection therewith).

“Foreign Consolidated Total Assets” shall mean, as of any date of determination,
the sum of the Foreign Segment Consolidated Total Assets of each Foreign
Subsidiary Reporting Segment.

“Foreign Pension Plan” shall mean a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which a Restricted
Subsidiary sponsors or maintains, or to which it makes or is obligated to make
contributions or has within the preceding five years made or accrued such
contributions.

“Foreign Plan” shall mean each Foreign Pension Plan, deferred compensation or
other retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
U.S. Parent Borrower or any of its Restricted Subsidiaries, other than any such
plan, fund, program, agreement or arrangement sponsored by a Governmental
Authority.

“Foreign Plan Termination Event” shall mean (a) the withdrawal of the Canadian
Borrower or any other Canadian Subsidiary from a Canadian Defined Benefit Plan
which is “multi-employer pension plan,” as defined under applicable pension
standards legislation, during a plan year; or (b) the filing of a notice of
intent to terminate in whole or in part a Canadian Defined Benefit Plan or the
filing of an amendment with the applicable Governmental Authority which
terminates a Canadian Defined Benefit Plan, in whole or in part; or (c) the
institution of proceedings by any Governmental Authority to terminate a Canadian
Defined Benefit Plan in whole or in part or have a replacement administrator
appointed to administer a Canadian Defined Benefit Plan; or (d) any other event
or condition or declaration or application which results in the termination or
winding up of a Canadian Defined Benefit Plan, in whole or in part, or the
appointment by any Governmental Authority of a replacement administrator to
administer a Canadian Defined Benefit Plan.

“Foreign Segment Consolidated Total Assets” shall mean, with respect to each
Foreign Subsidiary Reporting Segment, as of any date of determination, total
assets, in each case reflected on the consolidated balance sheet of such Foreign
Subsidiary Reporting Segment as at the end of the most recently ended fiscal
quarter of the U.S. Parent Borrower for which such a balance sheet is available,
determined by consolidating the accounts of each of the Subsidiaries within such
Foreign Subsidiary Reporting Segment in accordance with GAAP (and, in the case
of any determination relating to any Incurrence of Indebtedness or any
Investment, on a pro forma basis including any property or assets being acquired
in connection therewith).

“Foreign Subsidiary” shall mean any Subsidiary of the U.S. Parent Borrower
(a) that is organized under the laws of any jurisdiction outside of the United
States of America and any Subsidiary of such Foreign Subsidiary or (b) that is a
Foreign Subsidiary Holdco. Any subsidiary of the U.S. Parent Borrower which is
organized and existing under the laws of Puerto Rico or any other territory of
the United States of America shall be a Foreign Subsidiary.

 

-40-



--------------------------------------------------------------------------------

“Foreign Subsidiary Holdco” shall mean any Restricted Subsidiary of the U.S.
Parent Borrower, so long as such Restricted Subsidiary has no material assets
other than securities or indebtedness of one or more Foreign Subsidiaries (or
Subsidiaries thereof), intellectual property relating to such Foreign
Subsidiaries (or Subsidiaries thereof), and/or other assets incidental to an
ownership interest in any such securities, indebtedness, Contractual
Obligations, intellectual property or Subsidiaries. Any Subsidiary which is a
Foreign Subsidiary Holdco that fails to meet the foregoing requirements as of
the last day of the period for which consolidated financial statements of the
U.S. Parent Borrower are available shall continue to be deemed a “Foreign
Subsidiary Holdco” hereunder until the date that is 60 days following the date
on which such annual or quarterly financial statements were required to be
delivered pursuant to Section 8.1 with respect to such period.

“Foreign Subsidiary Reporting Segment” shall mean a group of Foreign
Subsidiaries of the U.S. Parent Borrower which the U.S. Parent Borrower treats
as an operating segment in connection with its internal financial reporting.

“Fronting Fees” shall mean the U.S. Fronting Fee and the Canadian Fronting Fee.

“FSCO” shall mean the Financial Services Commission of Ontario or like body in
any other province of Canada with whom a Canadian Defined Benefit Plan is
registered in accordance with applicable law and any other Governmental
Authority succeeding to the functions thereof.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement), including those set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as approved by
a significant segment of the accounting profession, and subject to the following
sentence. If at any time the SEC permits or requires U.S. domiciled companies
subject to the reporting requirements of the Exchange Act to use IFRS in lieu of
GAAP for financial reporting purposes, the U.S. Parent Borrower may elect by
written notice to the Administrative Agent to so use IFRS in lieu of GAAP and,
upon any such notice, references herein to GAAP shall thereafter be construed to
mean (a) for periods beginning on and after the date specified in such notice,
IFRS as in effect on the date specified in such notice (for purposes of the
Fixed GAAP Terms) and as in effect from time to time (for all other purposes of
this Agreement) and (b) for prior periods, GAAP as defined in the first sentence
of this definition. All ratios and computations based on GAAP contained in this
Agreement shall be computed in conformity with GAAP.

“Goldman” shall mean Goldman, Sachs & Co., GSMP V Onshore US. Ltd., GSMP V
Offshore US. Ltd., GSMP V Institutional US, Ltd. and any of their respective
Affiliates.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supranational bodies such as the
European Union or the European Central Bank).

“Guarantee” shall mean any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness or other obligation of any
other Person; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The term
“Guarantee” used as a verb has a corresponding meaning.

 

-41-



--------------------------------------------------------------------------------

“Hedge Agreements” shall mean, collectively, Interest Rate Agreements, Currency
Agreements and Commodities Agreements.

“Hedge Bank” shall mean any Person that either (x) at the time it enters into a
Hedge Agreement or (y) on the Closing Date or the Restatement Effective Date, is
a Lender or an Affiliate of a Lender, in its capacity as a party to such Hedge
Agreement, including for the avoidance of doubt, any Hedge Agreement entered
into prior to the Closing Date or the Restatement Effective Date, as applicable.

“Hedging Obligations” shall mean, as to any Person, the obligations of such
Person pursuant to any Interest Rate Agreement, Currency Agreement or
Commodities Agreement.

“IFRS” shall mean International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such board, or the SEC, as the case may
be), as in effect from time to time.

“Immaterial Subsidiary” shall mean any Subsidiary of the U.S. Parent Borrower
designated as such in writing by the U.S. Parent Borrower to the Administrative
Agent that (i) (x) contributed 5.00% or less of Consolidated EBITDA for the
period of the most recent four consecutive fiscal quarters ending prior to the
date of such determination for which consolidated financial statements of the
U.S. Parent Borrower are available, and (y) had consolidated assets representing
5.00% or less of Consolidated Total Assets as of the end of the most recently
ended financial period for which consolidated financial statements of the U.S.
Parent Borrower are available; and (ii) together with all other Immaterial
Subsidiaries designated pursuant to the preceding clause (i), (x) contributed
5.00% or less of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the U.S. Parent Borrower are
available, and (y) had consolidated assets representing 5.00% or less of
Consolidated Total Assets as of the end of the most recently ended financial
period for which consolidated financial statements of the U.S. Parent Borrower
are available.

“Increasing Lender” shall have the meaning provided in Section 2.15(c).

“Incremental European Revolving Commitment” shall have the meaning provided in
Section 2.15(a).

“Incremental European Revolving Facility” shall mean a revolving facility
established pursuant to Section 2.15 made up of Incremental European Revolving
Commitments and Incremental European Revolving Loans.

“Incremental European Revolving Lender” shall mean a Lender with an Incremental
European Revolving Commitment or an outstanding Incremental European Revolving
Loan.

“Incremental European Revolving Loan” shall have the meaning provided in
Section 2.15(a).

“Incur” shall mean issue, assume, enter into any Guarantee of, incur or
otherwise become liable for; and the terms “Incurs,” “Incurred” and “Incurrence”
shall have a correlative meaning; provided that any Indebtedness or Capital
Stock of a Person existing at the time such Person becomes a Subsidiary (whether
by merger, consolidation, acquisition or otherwise) shall be deemed to be
Incurred by such Subsidiary at the time it becomes a Subsidiary. Accrual of
interest, the accretion of accreted value, the payment of interest in the form
of additional Indebtedness, and the payment of dividends on Capital Stock
constituting Indebtedness in the form of additional shares of the same class of
Capital Stock, will be deemed not to be an Incurrence of Indebtedness. Any
Indebtedness issued at a discount (including Indebtedness on which interest is
payable through the issuance of additional Indebtedness) shall be deemed
Incurred at the time of original issuance of the Indebtedness at the initial
accreted amount thereof.

 

-42-



--------------------------------------------------------------------------------

“Indebtedness” shall mean, with respect to any Person on any date of
determination (without duplication):

(i) the principal of indebtedness of such Person for borrowed money;

(ii) the principal of obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments;

(iii) all reimbursement obligations of such Person in respect of letters of
credit, bankers’ acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit, bankers’ acceptances or other instruments plus
the aggregate amount of drawings thereunder that have not then been reimbursed);

(iv) all obligations of such Person to pay the deferred and unpaid purchase
price of property (except Trade Payables), which purchase price is due more than
one year after the date of placing such property in final service or taking
final delivery and title thereto;

(v) all Capitalized Lease Obligations of such Person;

(vi) the redemption, repayment or other repurchase amount of such Person with
respect to any Disqualified Stock of such Person or (if such Person is a
Subsidiary of the U.S. Parent Borrower other than a Loan Party) any Preferred
Stock of such Subsidiary, but excluding, in each case, any accrued dividends
(the amount of such obligation to be equal at any time to the maximum fixed
involuntary redemption, repayment or repurchase price for such Capital Stock, or
if less (or if such Capital Stock has no such fixed price), to the involuntary
redemption, repayment or repurchase price therefor calculated in accordance with
the terms thereof as if then redeemed, repaid or repurchased, and if such price
is based upon or measured by the fair market value of such Capital Stock, such
fair market value shall be as determined in good faith by senior management of
the U.S. Parent Borrower, the Board of Directors of the U.S. Parent Borrower or
the Board of Directors of the issuer of such Capital Stock);

(vii) all Indebtedness of other Persons secured by a Lien on any asset of such
Person, whether or not such Indebtedness is assumed by such Person; provided
that the amount of Indebtedness of such Person shall be the lesser of (A) the
fair market value of such asset at such date of determination (as determined in
good faith by the U.S. Parent Borrower) and (B) the amount of such Indebtedness
of such other Persons;

(viii) all Guarantees by such Person of Indebtedness of other Persons, to the
extent so Guaranteed by such Person; and

(ix) to the extent not otherwise included in this definition, net Hedging
Obligations of such Person (the amount of any such obligation to be equal at any
time to the termination value of such agreement or arrangement giving rise to
such Hedging Obligation that would be payable by such Person at such time).

The amount of Indebtedness of any Person at any date shall be determined as set
forth above or as otherwise provided for in this Agreement, or otherwise shall
equal the amount thereof that would appear as a liability on a balance sheet of
such Person (excluding any notes thereto) prepared in accordance with GAAP.

“Indemnified Liabilities” shall have the meaning provided in Section 12.5.

“Indemnified Taxes” shall mean all Taxes (including Other Taxes) other than
Excluded Taxes.

“Indemnitee” shall have the meaning provided in Section 12.5.

“Initial Agreement” shall have the meaning provided in Section 9.3(c).

 

-43-



--------------------------------------------------------------------------------

“Initial Lien” shall have the meaning provided in Section 9.6(a).

“Initial Term Commitment” shall mean (a) in the case of each Lender that is a
Lender on the Restatement Effective Date, the amount set forth opposite such
Lender’s name on Schedule A as such Lender’s “Initial Term Commitment” and
(b) in the case of any Lender that becomes a Lender after the Restatement
Effective Date, the amount specified as such Lender’s “Initial Term Commitment”
in the Assignment and Acceptance pursuant to which such Lender assumed a portion
of the Initial Term Commitments, in each case as the same may be changed from
time to time pursuant to the terms hereof. The aggregate amount of the Initial
Term Commitments as of the Restatement Effective Date is $175,000,000.

“Initial Term Facility” shall mean, at any time, the aggregate principal amount
of the Initial Term Commitments and the Initial Term Loans of all Initial Term
Lenders outstanding at such time.

“Initial Term Lender” shall mean each Lender that has an Initial Term
Commitment, or that is the holder of an Initial Term Loan.

“Initial Term Loan” shall have the meaning assigned to such term in
Section 2.1(e).

“Initial Term Maturity Date” shall mean the date that is three years after the
Restatement Effective Date (or if such date is not a Business Day, the preceding
Business Day).

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property” shall have the meaning provided in Section 7.9.

“Intercreditor Agreement” shall mean the ABL Intercreditor Agreement, dated as
of the Closing Date, between the Cash Flow Collateral Agent and the Collateral
Agent, and acknowledged by each of the U.S. Borrowers, as the same may be
amended, restated, modified supplemented, superseded or waived from time to
time.

“Interest Period” shall mean, with respect to any LIBOR Loan, the interest
period applicable thereto, as determined pursuant to Section 2.7.

“Interest Rate Agreement” shall mean, with respect to any Person, any interest
rate protection agreement, future agreement, option agreement, swap agreement,
cap agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is a party or a beneficiary.

“Investment” in any Person by any other Person shall mean any direct or indirect
advance, loan or other extension of credit (other than to customers, dealers,
licensees, franchisees, suppliers, consultants, directors, officers or employees
of any Person in the ordinary course of business) or capital contribution (by
means of any transfer of cash or other property to others or any payment for
property or services for the account or use of others) to, or any purchase or
acquisition of Capital Stock, Indebtedness or other similar instruments issued
by, such Person. For purposes of the definition of “Unrestricted Subsidiary” and
Section 9.2 only, (i) “Investment” shall include the portion (proportionate to
the U.S. Parent Borrower’s equity interest in such Subsidiary) of the Fair
Market Value of the net assets of any Subsidiary of the U.S. Parent Borrower at
the time that such Subsidiary is designated an Unrestricted Subsidiary, provided
that upon a redesignation of such Subsidiary as a Restricted Subsidiary, the
U.S. Parent Borrower shall be deemed to continue to have a permanent
“Investment” in an Unrestricted Subsidiary in an amount (if positive) equal to
(x) the U.S. Parent Borrower’s “Investment” in such Subsidiary at the time of
such redesignation less (y) the portion (proportionate to the U.S. Parent
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of such Subsidiary at the time of such redesignation, and (ii) any
property transferred to or from an Unrestricted Subsidiary shall be valued at
its fair market value (as determined in good faith by the U.S. Parent Borrower)
at the time of such transfer. Guarantees shall not be deemed to be Investments.
The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced (at the U.S. Parent Borrower’s option) by any
dividend, distribution, interest payment, return of capital, repayment or other
amount or value received in respect of such Investment.

 

-44-



--------------------------------------------------------------------------------

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended from time to time.

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or any
equivalent rating by any other Rating Agency.

“Investment Grade Securities” shall mean (i) securities issued or directly and
fully guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (ii) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the U.S. Parent
Borrower and its Subsidiaries; (iii) investments in any fund that invests
exclusively in investments of the type described in clauses (i) and (ii) above,
which fund may also hold immaterial amounts of cash pending investment or
distribution; and (iv) corresponding instruments in countries other than the
United States customarily utilized for high quality investments.

“Investors” shall mean (i) the CD&R Investors, (ii) the CVC Investors, (iii) the
Temasek Investors, (iv) Goldman and (v) Parcom.

“IPO” shall mean the initial public offering of the U.S. Parent Borrower’s
common stock which closed on June 23, 2015.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit J.

“Judgment Currency” shall have the meaning provided in Section 12.19.

“Junior Capital” shall mean, collectively, any Indebtedness of any Parent Entity
or the U.S. Parent Borrower that (i) is not secured by any asset of the U.S.
Parent Borrower or any Restricted Subsidiary, (ii) is expressly subordinated to
the prior payment in full of the Obligations hereunder on terms consistent with
those for senior subordinated high yield debt securities issued by U.S.
companies sponsored by the Sponsors (as determined in good faith by the U.S.
Parent Borrower, which determination shall be conclusive), (iii) has a final
maturity date that is not earlier than, and provides for no scheduled payments
of principal prior to, the date that is 91 days after the Cash Flow Maturity
Date (other than through conversion or exchange of any such Indebtedness for
Capital Stock (other than Disqualified Stock) of the U.S. Parent Borrower,
Capital Stock of any Parent Entity or any other Junior Capital), (iv) has no
mandatory redemption or prepayment obligations other than obligations that are
subject to the prior payment in full in cash of the Obligations under this
Agreement and (v) does not require the payment of cash interest until the date
that is 91 days after the Cash Flow Maturity Date.

“Junior Debt” shall mean (i) the Senior Notes and Guarantees thereof (and
Refinancing Indebtedness in respect thereof Incurred pursuant to
Section 9.1(b)(iii)) and (ii) any Subordinated Obligations.

“LCA Election” shall have the meaning provided in Section 1.2(h).

“LCA Test Date” shall have the meaning provided in Section 1.2(h).

“Lead Arrangers” shall mean Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Deutsche Bank Securities Inc., JPMorgan Chase Bank, N.A., Wells Fargo Bank N.A.
and Goldman Sachs Bank USA, as Joint Lead Arrangers.

 

-45-



--------------------------------------------------------------------------------

“Lender” shall have the meaning provided in the preamble to this Agreement and
shall include each Swingline Lender, with respect to Agent Advances, each
Administrative Agent.

“Lender Default” shall mean (a) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender (including any
Agent in its capacity as Lender) to make available its portion of any incurrence
of Loans, which refusal or failure is not cured within two Business Days after
the date of such refusal or failure, (b) the failure of any Lender (including
any Agent in its capacity as Lender) to pay over to an Administrative Agent, any
Letter of Credit Issuer or any other Lender any other amount required to be paid
by it hereunder within one Business Day of the date when due, unless the subject
of a good faith dispute, (c) a Lender (including any Agent in its capacity as
Lender) has notified the U.S. Parent Borrower or an Administrative Agent that it
does not intend to comply with its funding obligations hereunder, (d) a Lender
(including any Agent in its capacity as Lender) has failed, within 10 Business
Days after request by the Administrative Agent, to confirm that it will comply
with its funding obligations hereunder (provided that such Lender Default
pursuant to this clause (d) shall cease to be a Lender Default upon receipt of
such confirmation by the Administrative Agent), (e) an Agent or a Lender has
admitted in writing that it is insolvent or such Agent or Lender becomes subject
to a Lender-Related Distress Event or (f) a Lender (including any Agent in its
capacity as a Lender) has become the subject of a Bail-In Action.

“Lender-Related Distress Event” shall mean, with respect to any Agent or Lender
(each, a “Distressed Person”), a voluntary or involuntary case with respect to
such Distressed Person under any debt relief law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person to be, insolvent or bankrupt; provided
that a Lender-Related Distress Event shall not be deemed to have occurred solely
by virtue of the ownership or acquisition of any equity interests in any Agent
or Lender or any person that directly or indirectly controls such Agent or
Lender by a Governmental Authority or an instrumentality thereof so long as such
equity interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender; provided, further,
that the appointment of an administrator, provisional liquidator, conservator,
receiver, trustee, custodian or other similar official by a supervisory
authority or regulator with respect to an Agent or Lender or any person that
directly or indirectly controls such Agent or Lender under the Dutch Financial
Supervision Act 2007 (as amended from time to time and including any successor
legislation) shall not be a “Lender-Related Distress Event” with respect to such
Agent or Lender or any person that directly or indirectly controls such Agent or
Lender.

“Letter of Credit Borrowing” shall mean an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Borrowing.

“Letter of Credit Fees” shall mean the collective reference to the U.S. Letter
of Credit Fees and the Canadian Letter of Credit Fees.

“Letter of Credit Issuer” shall mean a Canadian Letter of Credit Issuer or a
U.S. Letter of Credit Issuer. Any reference to a “Letter of Credit Issuer” shall
refer to a U.S. Letter of Credit Issuer with respect to the U.S. Revolving
Facility and a Canadian Letter of Credit Issuer with respect to the Canadian
Revolving Facility, as applicable.

“Letter of Credit Issuer LC Sublimit” shall mean, with respect to each Letter of
Credit Issuer, the amount set forth on Schedule B.

“Letter of Credit Maturity Date” shall mean the date that is 5 days prior to the
Revolving Maturity Date.

“Letter of Credit Obligations” shall mean, collectively, the U.S. Letter of
Credit Obligations and the Canadian Letter of Credit Obligations.

 

-46-



--------------------------------------------------------------------------------

“Letter of Credit Participant” shall have the meaning provided in
Section 2.4(f)(i).

“Letter of Credit Participation” shall have the meaning provided in
Section 2.4(f)(i).

“Letters of Credit” shall mean the collective reference to U.S. Letters of
Credit and Canadian Letters of Credit and shall include all Existing Letters of
Credit.

“Liabilities” shall mean, collectively, any and all claims, obligations,
liabilities, causes of action, actions, suits, proceedings, investigations,
judgments, decrees, losses, damages, fees, costs and expenses (including
interest, penalties and fees and disbursements of attorneys, accountants,
investment bankers and other professional advisors), in each case whether
incurred, arising or existing with respect to third parties or otherwise at any
time or from time to time.

“LIBOR” shall have the meaning specified in the definition of “LIBOR Rate”.

“LIBOR Interest Payment Date” shall mean, with respect to a LIBOR Loan, (i) the
last day of each Interest Period applicable to such LIBOR Loan, (ii) if such
Interest Period is longer than 3 months, each 3 month anniversary of the making
of such LIBOR Loan and (iii) the Termination Date.

“LIBOR Loan” shall mean any Revolving Loan bearing interest at a rate determined
by reference to the LIBOR Rate.

“LIBOR Rate” shall mean:

(a) for any Interest Period with respect to a LIBOR Loan of any currency, the
rate per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for a period equal in length to such Interest Period) (“LIBOR”) as
published on the applicable Bloomberg screen page (or other commercially
available source providing such quotations as designated by the applicable
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period (or on
the first day of such Interest Period in the case of any LIBOR Loan denominated
in Sterling), for deposits in the relevant currency (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period; and

(b) for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day;

provided that if any LIBOR Rate as determined above shall otherwise be less than
zero, then such LIBOR Rate shall be deemed to be zero.

“LIBOR Screen Rate” shall mean the LIBOR quote on the applicable screen page the
applicable Administrative Agent designates to determine LIBOR (or such other
commercially available source providing such quotations as may be designated by
the applicable Administrative Agent from time to time).

“Lien” shall mean any mortgage, pledge, security interest, encumbrance,
hypothecation, lien or charge of any kind (including any conditional sale or
other title retention agreement or lease in the nature thereof).

“Limited Condition Acquisition” shall mean any acquisition by one or more of the
U.S. Parent Borrower and its Restricted Subsidiaries of any assets, business or
Person permitted by this Agreement whose consummation is not conditioned on the
availability of, or on obtaining, third party financing.

 

-47-



--------------------------------------------------------------------------------

“Loan Documents” shall mean this Agreement, the Canadian Guarantee, the Security
Documents, the Intercreditor Agreement and any promissory notes issued by a
Borrower hereunder, as the same may be amended, supplemented, waived, otherwise
modified, extended, renewed, refinanced or replaced from time to time.

“Loan Party” shall mean each of the Borrowers and the Canadian Guarantors.

“Loans” shall mean the Revolving Loans and the Term Loans and shall include, as
the context requires, Swingline Loans and Agent Advances.

“Lock Boxes” shall mean the U.S. Lock Boxes or the Canadian Lock Boxes, as the
context requires.

“Management Advances” shall mean (1) loans or advances made to directors,
management members, officers, employees or consultants of any Parent Entity, the
U.S. Parent Borrower or any Restricted Subsidiary (x) in respect of travel,
entertainment or moving-related expenses incurred in the ordinary course of
business, (y) in respect of moving-related expenses incurred in connection with
any closing or consolidation of any facility, or (z) in the ordinary course of
business and (in the case of this clause (z)) not exceeding $50.0 million in the
aggregate outstanding at any time, (2) promissory notes of Management Investors
acquired in connection with the issuance of Management Stock to such Management
Investors, (3) Management Guarantees, or (4) other Guarantees of borrowings by
Management Investors in connection with the purchase of Management Stock, which
Guarantees are permitted under Section 9.1.

“Management Agreements” shall mean, collectively, (i) the Indemnification
Agreement, dated as of November 30, 2010, among the U.S. Parent Borrower, CD&R
and certain of its Affiliates, (ii) the Indemnification Agreement, dated as of
November 30, 2010, among the U.S. Parent Borrower and certain Affiliates of CVC,
(iii) the Third Amended and Restated Stockholders Agreement, among the U.S.
Parent Borrower, CD&R, certain Affiliates of CD&R and CVC, and certain other
parties thereto, dated as of June 27, 2012 and (iv) any other agreement
primarily providing for indemnification and/or contribution for the benefit of
any Permitted Holder in respect of Liabilities resulting from, arising out of or
in connection with, based upon or relating to (a) any management consulting,
financial advisory, financing, underwriting or placement services or other
investment banking activities, (b) any offering of securities or other financing
activity or arrangement of or by any Parent Entity or any of its Subsidiaries or
(c) any action or failure to act of or by any Parent Entity or any of its
Subsidiaries (or any of their respective predecessors); in each case as the same
may be amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms thereof and of this Agreement.

“Management Guarantees” shall mean guarantees (x) of up to an aggregate
principal amount outstanding at any time of $30.0 million of borrowings by
Management Investors in connection with their purchase of Management Stock or
(y) made on behalf of, or in respect of loans or advances made to, directors,
officers, employees or consultants of any Parent Entity, the U.S. Parent
Borrower or any Restricted Subsidiary (1) in respect of travel, entertainment
and moving-related expenses incurred in the ordinary course of business, or
(2) in the ordinary course of business and (in the case of this clause (2)) not
exceeding $15.0 million in the aggregate outstanding at any time.

“Management Indebtedness” shall mean Indebtedness Incurred to (a) any Person
other than a Management Investor of up to an aggregate principal amount
outstanding at any time of $15.0 million, and (b) any Management Investor, in
each case, to finance the repurchase or other acquisition of Capital Stock of
the U.S. Parent Borrower, any Restricted Subsidiary or any Parent Entity
(including any options, warrants or other rights in respect thereof) from any
Management Investor, which repurchase or other acquisition of Capital Stock is
permitted by Section 9.2.

“Management Investors” shall mean the management members, officers, directors,
employees and other members of the management of any Parent Entity, the U.S.
Parent Borrower or any of their respective Subsidiaries, or family members or
relatives of any of the foregoing (provided that, solely for purposes of the
definition of “Permitted Holders,” such relatives shall include only those
Persons who are or become Management Investors in connection with estate
planning for or inheritance from other Management Investors, as determined in
good faith by the U.S. Parent Borrower, which determination shall be
conclusive), or trusts, partnerships or limited liability companies for the
benefit of any of the foregoing, or any of their heirs, executors, successors
and legal representatives, who at any date beneficially own or have the right to
acquire, directly or indirectly, Capital Stock of the U.S. Parent Borrower, any
Restricted Subsidiary or any Parent Entity.

 

-48-



--------------------------------------------------------------------------------

“Management Stock” shall mean Capital Stock of the U.S. Parent Borrower, any
Restricted Subsidiary or any Parent Entity (including any options, warrants or
other rights in respect thereof) held by any of the Management Investors.

“Mandatory Canadian Borrowing” shall have the meaning provided in
Section 2.3(g)(ii).

“Mandatory U.S. Borrowing” shall have the meaning provided in
Section 2.2(g)(ii).

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property or condition (financial or otherwise) of the U.S.
Parent Borrower and its Restricted Subsidiaries taken as a whole, (b) the
validity or enforceability as to the Loan Parties (taken as a whole) party
thereto of the Loan Documents taken as a whole or (c) the rights or remedies of
the Agents and the Lenders under the Loan Documents, in each case taken as a
whole.

“Material Subsidiaries” shall mean Restricted Subsidiaries of the U.S. Parent
Borrower constituting, individually or in the aggregate (as if such Restricted
Subsidiaries constituted a single Subsidiary), a “significant subsidiary” in
accordance with Rule 1-02 under Regulation S-X.

“Materials of Environmental Concern” shall mean any pollutants, contaminants,
hazardous or toxic substances or materials or wastes defined, listed, or
regulated as such in or under, or which may give rise to liability under, any
applicable Environmental Law, including gasoline, petroleum (including crude oil
or any fraction thereof), petroleum products or by-products, asbestos and
polychlorinated biphenyls.

“Maximum Incremental Facilities Amount” shall have the meaning given to such
term in the Cash Flow Credit Agreement as in effect on the Closing Date.

“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of LIBOR
Loans, the Dollar Equivalent of $5,000,000, (b) with respect to a Borrowing of
ABR Loans, $1,000,000, (c) with respect to a Borrowing of BA Equivalent Loans,
Cdn.$5,000,000 and (d) with respect to a Borrowing of Canadian Prime Rate Loans,
Cdn.$1,000,000.

“Minimum Extension Condition” shall have the meaning provided in
Section 2.17(b).

“Minimum Tranche Amount” shall have the meaning provided in Section 2.17(b).

“Monthly Borrowing Base Certificate” shall have the meaning provided in
Section 8.1(o).

“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors.

“Multiemployer Plan” shall mean a Plan which is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean, with respect to any issuance or sale of any
securities of the U.S. Parent Borrower or any Subsidiary by the U.S. Parent
Borrower or any Subsidiary, or any capital contribution, or any Incurrence of
Indebtedness, the cash proceeds of such issuance, sale, contribution or
Incurrence net of attorneys’ fees, accountants’ fees, underwriters’ or placement
agents’ fees, discounts or commissions and brokerage, consultant and other fees
actually incurred in connection with such issuance, sale, contribution or
Incurrence and net of all taxes paid or payable as a result, or in respect,
thereof.

 

-49-



--------------------------------------------------------------------------------

“Net Orderly Liquidation Value” shall mean, with respect to the Inventory of a
Loan Party at any time, the orderly liquidation value (net of costs and expenses
estimated to be incurred in connection with such liquidation) of such Loan
Party’s Inventory that is estimated to be recoverable in an orderly liquidation
of such Inventory, expressed as a percentage of the net book value thereof, such
percentage to be as determined from time to time by reference to the most recent
Inventory appraisal completed by a qualified third-party appraisal company
(approved by the applicable Administrative Agent in its reasonable discretion)
delivered to such Administrative Agent.

“New Lender” shall have the meaning provided in Section 2.15(c).

“Nexeo Acquisition” shall have the meaning provided in Section 5.11.

“Non-Consenting Lender” shall have the meaning provided in Section 12.7(b).

“Non-U.S. Lender” shall mean any Administrative Agent or Lender that is not, for
United States federal income tax purposes, (a) an individual who is a citizen or
resident of the United States, (b) a corporation, partnership or other entity
treated as a corporation or partnership created or organized in or under the
laws of the United States, any state thereof or the District of Columbia, (c) an
estate whose income is subject to U.S. federal income taxation regardless of its
source or (d) a trust if a court within the United States is able to exercise
primary supervision over the administration of such trust and one or more United
States persons have the authority to control all substantial decisions of such
trust or a trust that has a valid election in effect under applicable U.S.
Treasury regulations to be treated as a United States person. In addition,
solely for purposes of clause (b) of the definition of “Excluded Taxes,” a
Non-U.S. Lender shall include a Lender that is a partnership or other entity
treated as a partnership created or organized in or under the laws of the United
States, any state thereof or the District of Columbia or a qualified
intermediary, but only to the extent the partners of such partnership (including
indirect partners if the direct partners are partnerships or other entities
treated as partnerships for U.S. federal income tax purposes created or
organized in or under the laws of the United States, any state thereof or the
District of Columbia), or the beneficial owners with respect to such qualified
intermediary, are treated as Non-U.S. Lenders under the preceding sentence.

“Non-Wholly Owned Subsidiary” shall mean each Subsidiary that is not a Wholly
Owned Subsidiary.

“Notice of Borrowing” shall mean a Canadian Notice of Borrowing, a U.S. Notice
of Borrowing or a Term Notice of Borrowing, as the context requires.

“Notice of Conversion or Continuation” shall mean a U.S. Notice of Conversion or
Continuation or a Canadian Notice of Conversion or Continuation as the context
requires.

“Obligations” shall mean the U.S. Obligations and the Canadian Obligations;
provided that the Obligations shall in no event include any Excluded Swap
Obligations.

“OFAC” shall have the meaning provided in Section 7.21(b).

“Organizational Documents” shall mean, with respect to any Person, (a) the
articles of incorporation, certificate of incorporation or certificate of
formation (or the equivalent organizational documents) of such Person and
(b) the bylaws or operating agreement (or the equivalent governing documents) of
such Person.

“Original Credit Agreement” shall have the meaning provided in the preamble.

“Other Representatives” shall mean Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Deutsche Bank
Securities Inc., JPMorgan Chase Bank, N.A., Wells Fargo Bank N.A. and Goldman
Sachs Bank USA, in their capacities as Joint Lead Arrangers and Joint
Bookrunners.

 

-50-



--------------------------------------------------------------------------------

“Other Taxes” shall mean any and all present or future stamp, registration,
documentary or any other excise, property or similar taxes (including interest,
fines, penalties, additions to tax and related expenses with regard thereto)
arising from any payment made or required to be made under this Agreement or any
other Loan Document or from the execution or delivery of, registration or
enforcement of, consummation or administration of, or otherwise with respect to,
this Agreement or any other Loan Document.

“Outstanding Amount” shall mean (i) with respect to Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Loans occurring on such date; and (ii) with respect to any Letter of Credit
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such Letter of Credit Obligations on such date after
giving effect to any issuance of any Letter of Credit occurring on such date and
any other changes in the aggregate amount of the Letter of Credit Obligations as
of such date, including as a result of any reimbursements by the Borrowers of
any drawings under Letters of Credit on such date.

“Overnight Rate” shall mean, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Effective Rate and
(ii) an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, (b) with respect to any amount
denominated in Cdn. Dollars, the rate of interest per annum at which overnight
deposits in Cdn. Dollars in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of the Canadian Administrative Agent in the Canadian
banking market for Cdn. Dollars to major banks in such market and (c) with
respect to any amount denominated in an Alternative Currency other than Cdn.
Dollars, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Parcom” shall mean Parcom Buy Out Fund II B.V. and any of its Affiliates.

“Parent Entity” shall mean any Other Parent and any other Person that is a
Subsidiary of any Other Parent and of which the U.S. Parent Borrower is a
Subsidiary. As used herein, “Other Parent” means a Person of which the U.S.
Parent Borrower becomes a Subsidiary after the Closing Date that is designated
by the U.S. Parent Borrower as an “Other Parent” and solely for so long as the
U.S. Parent Borrower remains a Subsidiary of such Person, provided that either
(x) immediately after the U.S. Parent Borrower first becomes a Subsidiary of
such Person, more than 50.0% of the Voting Stock of such Person shall be held by
one or more Persons that held more than 50.0% of the Voting Stock of the U.S.
Parent Borrower or a Parent Entity of the U.S. Parent Borrower immediately prior
to the U.S. Parent Borrower first becoming such Subsidiary or (y) such Person
shall be deemed not to be an Other Parent for the purpose of determining whether
a Change of Control shall have occurred by reason of the U.S. Parent Borrower
first becoming a Subsidiary of such Person. The U.S. Parent Borrower shall not
in any event be deemed to be a “Parent Entity.”

“Parent Expenses” shall mean (i) costs (including all professional fees and
expenses) incurred by any Parent Entity in connection with maintaining its
existence or in connection with its reporting obligations under, or in
connection with compliance with, applicable laws or applicable rules of any
governmental, regulatory or self-regulatory body or stock exchange, this
Agreement or any other agreement or instrument relating to Indebtedness of the
U.S. Parent Borrower or any Restricted Subsidiary, including in respect of any
reports filed with respect to the Securities Act, the Exchange Act or the
respective rules and regulations promulgated thereunder, (ii) expenses incurred
by any Parent Entity in connection with the acquisition, development,
maintenance, ownership, prosecution, protection and defense of its intellectual
property and associated rights (including but not limited to trademarks, service
marks, trade names, trade dress, patents, copyrights and similar rights,
including registrations and registration or renewal applications in respect
thereof; inventions, processes, designs, formulae, trade secrets, know-how,
confidential information, computer software, data and documentation, and any
other intellectual property rights; and licenses of any of the foregoing) to the
extent such intellectual property and associated rights relate to the business
or businesses of the U.S. Parent Borrower or any Subsidiary thereof,
(iii) indemnification obligations of any Parent Entity owing to directors,
officers, employees or other Persons under its charter or by-laws or pursuant to
written agreements with or for the benefit of any such Person (including
pursuant to certain Management Agreements), or obligations in respect of
director and officer insurance (including premiums therefor), (iv) other
administrative and operational expenses of any Parent Entity incurred in the
ordinary course of business, and (v) fees and expenses incurred by any Parent
Entity in connection with any offering of Capital Stock or

 

-51-



--------------------------------------------------------------------------------

Indebtedness, (w) which offering is not completed, or (x) where the net proceeds
of such offering are intended to be received by or contributed or loaned to the
U.S. Parent Borrower or a Restricted Subsidiary, or (y) in a prorated amount of
such expenses in proportion to the amount of such net proceeds intended to be so
received, contributed or loaned, or (z) otherwise on an interim basis prior to
completion of such offering so long as any Parent Entity shall cause the amount
of such expenses to be repaid to the U.S. Parent Borrower or the relevant
Restricted Subsidiary out of the proceeds of such offering promptly if
completed.

“Participant” shall have the meaning provided in Section 12.6(c).

“Participant Register” shall have the meaning provided in Section 12.6(c).

“Participating Member State” shall mean each state so described in any EMU
Legislation.

“Patriot Act” shall have the meaning provided in Section 12.18.

“Payment Conditions” shall be deemed to be satisfied on any date if, after
giving pro forma effect to any specified action occurring on such date (i) no
Specified Event of Default has occurred and (ii) either (A) Combined
Availability is greater than or equal to 15% of the Combined Line Cap or (B) (x)
the Combined Availability shall be greater than 10.0% of the Combined Line Cap
(or, for purposes of Section 9.2, 12.5% of the Combined Line Cap) and (y) on a
pro forma basis, the Borrowers shall be in compliance with a minimum
Consolidated Fixed Charge Coverage Ratio of 1.0 to 1.0.

“PBA” shall mean the Pension Benefits Act (Ontario) and all regulations
thereunder as amended from time to time and any successor legislation thereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor thereto).

“Permitted Holders” shall mean any of the following: (i) any of the Investors;
(ii) any of the Management Investors, CD&R, CVC and their respective Affiliates;
(iii) any investment fund or vehicle managed, sponsored or advised by CD&R, CVC,
or any Affiliate thereof, and any Affiliate of or successor to any such
investment fund or vehicle; (iv) any limited or general partners of, or other
investors in, any CD&R Investor, CVC Investor or any Affiliate thereof, or any
such investment fund or vehicle; and (v) any Person acting in the capacity of an
underwriter (solely to the extent that and for so long as such Person is acting
in such capacity) in connection with a public or private offering of Capital
Stock of any Parent Entity or the U.S. Parent Borrower.

“Permitted Investment” shall mean an Investment by the U.S. Parent Borrower or
any Restricted Subsidiary in, or consisting of, any of the following:

(i) (w) a U.S. Borrower in another U.S. Borrower, (x) a Canadian Loan Party in a
Loan Party, (y) a Restricted Subsidiary that is not a Loan Party in the U.S.
Parent Borrower or any Restricted Subsidiary, or a Person that will, upon the
making of such Investment, become a Restricted Subsidiary (and any Investment
held by such Person that was not acquired by such Person in contemplation of so
becoming a Restricted Subsidiary) or (z) other Investments in Restricted
Subsidiaries in an aggregate amount outstanding not to exceed $100 million;

(ii) another Person if as a result of such Investment such other Person is
merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, or is liquidated into, the U.S. Parent Borrower
or a Restricted Subsidiary (and, in each case, any Investment held by such other
Person that was not acquired by such Person in contemplation of such merger,
consolidation or transfer);

(iii) Temporary Cash Investments, Investment Grade Securities or Cash
Equivalents;

(iv) receivables owing to the U.S. Parent Borrower or any Restricted Subsidiary,
if created or acquired in the ordinary course of business;

 

-52-



--------------------------------------------------------------------------------

(v) any securities or other Investments received as consideration in, or
retained in connection with, sales or other dispositions of property or assets,
including Asset Dispositions made in compliance with Section 8.4;

(vi) securities or other Investments received in settlement of debts created in
the ordinary course of business and owing to, or of other claims asserted by,
the U.S. Parent Borrower or any Restricted Subsidiary, or as a result of
foreclosure, perfection or enforcement of any Lien, or in satisfaction of
judgments, including in connection with any bankruptcy proceeding or other
reorganization of another Person;

(vii) Investments in existence or made pursuant to legally binding written
commitments in existence on the Closing Date and set forth on Schedule 1.1(f) to
this Agreement, and in each case any extension, modification, replacement,
reinvestment or renewal thereof; provided that the amount of any such Investment
may be increased in such extension, modification, replacement, reinvestment or
renewal only (x) as required by the terms of such Investment or binding
commitment as in existence on the Closing Date or (y) as otherwise permitted by
this Agreement;

(viii) Currency Agreements, Interest Rate Agreements, Commodities Agreements and
related Hedging Obligations, which obligations are Incurred in compliance with
Section 8.1;

(ix) pledges or deposits (x) with respect to leases or utilities provided to
third parties in the ordinary course of business or (y) otherwise described in
the definition of “Permitted Liens” or made in connection with Liens permitted
under Section 8.6;

(x) (1) Investments in or by any Special Purpose Subsidiary, or in connection
with a Financing Disposition by, to, in or in favor of any Special Purpose
Entity, including Investments of funds held in accounts permitted or required by
the arrangements governing such Financing Disposition or any related
Indebtedness, or (2) any promissory note issued by the U.S. Parent Borrower or
any Parent Entity, provided that if such Parent Entity receives cash from the
relevant Special Purpose Entity in exchange for such note, an equal cash amount
is contributed by any Parent Entity to the U.S. Parent Borrower;

(xi) bonds secured by assets leased to and operated by the U.S. Parent Borrower
or any Restricted Subsidiary that were issued in connection with the financing
of such assets so long as the U.S. Parent Borrower or any Restricted Subsidiary
may obtain title to such assets at any time by paying a nominal fee, canceling
such bonds and terminating the transaction;

(xii) Investments so long as on a pro forma basis, the Payment Conditions are
satisfied;

(xiii) any Investment to the extent made using Capital Stock of the U.S. Parent
Borrower (other than Disqualified Stock), Capital Stock of any Parent Entity or
Junior Capital as consideration;

(xiv) Management Advances;

(xv) other Investments in an aggregate amount outstanding at any time not to
exceed an amount equal to $100.0 million per annum;

(xvi) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 9.5(b)
(except transactions described in clauses (i), (ii)(4), (iii), (v), (vi), (ix)
and (x) therein), including any Investment pursuant to any transaction described
in Section 9.5(b)(ii) (whether or not any Person party thereto is at any time an
Affiliate of the U.S. Parent Borrower); and

(xvii) any Investment by any Captive Insurance Subsidiary in connection with the
provision of insurance to the U.S. Parent Borrower or any of its Subsidiaries,
which Investment is made in the ordinary course of business of such Captive
Insurance Subsidiary, or by reason of applicable law, rule, regulation or order,
or that is required or approved by any regulatory authority having jurisdiction
over such Captive Insurance Subsidiary or its business, as applicable.

 

-53-



--------------------------------------------------------------------------------

If any Investment pursuant to clause (xv) above is made (x) by any U.S. Borrower
in any Person that is not a U.S. Borrower, (y) by any Canadian Loan Party in any
Person that is not a Loan Party or (z) by any Restricted Subsidiary that is not
a Loan Party in any Person that is not a Restricted Subsidiary and such Person
thereafter (A) becomes a U.S. Borrower, Loan Party or Restricted Subsidiary,
respectively, or (B) is merged or consolidated into, or transfers or conveys all
or substantially all of its assets to, or is liquidated into, a U.S. Borrower,
Loan Party or a Restricted Subsidiary, respectively, then such Investment shall
thereafter be deemed to have been made pursuant to clause (i) or (ii) above, as
applicable, and not clause (xv) above.

“Permitted Liens” shall mean:

(a) Liens for taxes, assessments or other governmental charges not yet
delinquent or the nonpayment of which in the aggregate would not reasonably be
expected to have a material adverse effect on the U.S. Parent Borrower and its
Restricted Subsidiaries, taken as a whole, or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the U.S. Parent Borrower or a Subsidiary thereof,
as the case may be, in accordance with GAAP;

(b) Liens with respect to outstanding motor vehicle fines and carriers’,
warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business in respect of obligations that
are not overdue for a period of more than 60 days or that are bonded or that are
being contested in good faith and by appropriate proceedings;

(c) pledges, deposits or Liens in connection with workers’ compensation,
professional liability insurance, insurance programs, unemployment insurance and
other social security and other similar legislation or other insurance-related
obligations (including pledges or deposits securing liability to insurance
carriers under insurance or self-insurance arrangements);

(d) pledges, deposits or Liens to secure the performance of bids, tenders,
trade, government or other contracts (other than for borrowed money),
obligations for utilities, leases, licenses, statutory obligations, completion
guarantees, surety, judgment, appeal or performance bonds, other similar bonds,
instruments or obligations, and other obligations of a like nature incurred in
the ordinary course of business;

(e) easements (including reciprocal easement agreements), rights-of-way,
building, zoning and similar restrictions, utility agreements, covenants,
reservations, restrictions, encroachments, charges, and other similar
encumbrances or title defects incurred, or leases or subleases granted to
others, in the ordinary course of business, which do not in the aggregate
materially interfere with the ordinary conduct of the business of the U.S.
Parent Borrower and its Restricted Subsidiaries, taken as a whole;

(f) Liens existing on, or provided for under written arrangements existing on,
the Closing Date and set forth on Schedule 1.1(e) to this Agreement, or (in the
case of any such Liens securing Indebtedness of the U.S. Parent Borrower or any
of its Subsidiaries existing or arising under written arrangements existing on
the Closing Date) securing any Refinancing Indebtedness in respect of such
Indebtedness (other than Indebtedness Incurred under Section 9.1(b)(i) and
secured under clause (k)(1) of this definition), so long as the Lien securing
such Refinancing Indebtedness is limited to all or part of the same property or
assets (plus improvements, accessions, proceeds or dividends or distributions in
respect thereof) that secured (or under such written arrangements could secure)
the original Indebtedness;

(g) (i) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any developer, landlord or
other third party on property over which the U.S. Parent Borrower or any
Restricted Subsidiary of the U.S. Parent Borrower has easement rights or on any
leased property and subordination or similar agreements relating thereto and
(ii) any condemnation or eminent domain proceedings affecting any real property;

 

-54-



--------------------------------------------------------------------------------

(h) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of Hedging Obligations, Bank Products Obligations,
Purchase Money Obligations or Capitalized Lease Obligations Incurred in
compliance with Section 9.1; provided that any such Liens on the Collateral are
subject to the Intercreditor Agreement;

(i) Liens arising out of judgments, decrees, orders or awards in respect of
which the U.S. Parent Borrower or any Restricted Subsidiary shall in good faith
be prosecuting an appeal or proceedings for review, which appeal or proceedings
shall not have been finally terminated, or if the period within which such
appeal or proceedings may be initiated shall not have expired;

(j) leases, subleases, licenses or sublicenses to or from third parties;

(k) Liens securing Indebtedness (including Liens securing any obligations in
respect thereof) consisting of (1) Indebtedness Incurred in compliance with
Section 9.1(b)(i), provided, that any Liens on Collateral securing such
Indebtedness (other than Liens securing the Obligations pursuant to the Loan
Documents) shall be subject to the Intercreditor Agreement, (2) Indebtedness
Incurred in compliance with clauses (b)(iv), (b)(v), (b)(vii), (b)(viii),
(b)(xv) or clauses (b)(iii)(B) and (C) of Section 9.1 (other than Refinancing
Indebtedness Incurred in respect of Indebtedness described in Sections 9.1(a)),
(3) any Indebtedness Incurred in compliance with Section 9.1(b)(xiii), provided
that any Liens securing such Indebtedness shall rank junior to the Liens
securing the Obligations and shall be subject to the Intercreditor Agreement,
(4) (A) Acquisition Indebtedness Incurred in compliance with Section 9.1(b)(x)
or (xi), provided that (x) such Liens are limited to all or part of the same
property or assets, including Capital Stock (plus improvements, accessions,
proceeds or dividends or distributions in respect thereof, or replacements of
any thereof) acquired, or of any Person acquired or merged or consolidated with
or into the U.S. Parent Borrower or any Restricted Subsidiary, in any
transaction to which such Acquisition Indebtedness relates, (y) if such Liens
are not junior to the Liens securing the Obligations pursuant to the
Intercreditor Agreement, on the date of the Incurrence of such Indebtedness
after giving effect to such Incurrence, the Consolidated Secured Leverage Ratio
would equal or be less than the Consolidated Secured Leverage Ratio immediately
prior to giving effect thereto or (z) such Liens rank junior to the Liens
securing the Obligations and shall be subject to the Intercreditor Agreement, or
(B) any Refinancing Indebtedness Incurred in respect thereof, (5) Indebtedness
of any Restricted Subsidiary that is not a Loan Party (limited, in the case of
this clause (k)(5), to Liens on any of the property and assets of any Restricted
Subsidiary that is not a Loan Party) and (6) obligations in respect of
Management Advances or Management Guarantees, in each case under the foregoing
clauses (1) through (6) including Liens securing any Guarantee of any thereof;

(l) Liens existing on property or assets of a Person at the time such Person
becomes a Subsidiary of the U.S. Parent Borrower (or at the time the U.S. Parent
Borrower or a Restricted Subsidiary acquires such property or assets, including
any acquisition by means of a merger or consolidation with or into the U.S.
Parent Borrower or any Restricted Subsidiary); provided, however, that such
Liens are not created in connection with, or in contemplation of, such other
Person becoming such a Subsidiary (or such acquisition of such property or
assets), and that such Liens are limited to all or part of the same property or
assets (plus improvements, accessions, proceeds or dividends or distributions in
respect thereof) that secured (or, under the written arrangements under which
such Liens arose, could secure) the obligations to which such Liens relate;
provided, further, that for purposes of this clause (l), if a Person other than
the U.S. Parent Borrower is the Successor U.S. Parent Borrower with respect
thereto, any Subsidiary thereof shall be deemed to become a Subsidiary of the
U.S. Parent Borrower, and any property or assets of such Person or any such
Subsidiary shall be deemed acquired by the U.S. Parent Borrower or a Restricted
Subsidiary, as the case may be, when such Person becomes such Successor U.S.
Parent Borrower;

(m) Liens on Capital Stock, Indebtedness or other securities of an Unrestricted
Subsidiary that secure Indebtedness or other obligations of such Unrestricted
Subsidiary;

(n) any encumbrance or restriction (including, but not limited to, pursuant to
put and call agreements or buy/sell arrangements) with respect to Capital Stock
of any joint venture or similar arrangement pursuant to any joint venture or
similar agreement;

 

-55-



--------------------------------------------------------------------------------

(o) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of Refinancing Indebtedness Incurred in respect of
any Indebtedness (other than any Indebtedness described in clause (k)(1) above
of this definition) secured by, or securing any refinancing, refunding,
extension, renewal or replacement (in whole or in part) of any other obligation
secured by, any other Permitted Liens, provided that any such new Lien is
limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which the original Lien arose,
could secure) the obligations to which such Liens relate;

(p) Liens (1) arising by operation of law (or by agreement to the same effect)
in the ordinary course of business, including Liens arising under or by reason
of the Perishable Agricultural Commodities Act of 1930, as amended from time to
time, (2) on property or assets under construction (and related rights) in favor
of a contractor or developer or arising from progress or partial payments by a
third party relating to such property or assets, (3) on receivables (including
related rights), (4) on cash set aside at the time of the Incurrence of any
Indebtedness or government securities purchased with such cash, in either case
to the extent that such cash or government securities prefund the payment of
interest on such Indebtedness and are held in an escrow account or similar
arrangement to be applied for such purpose, (5) securing or arising by reason of
any netting or set-off arrangement entered into in the ordinary course of
banking or other trading activities (including in connection with purchase
orders and other agreements with customers), (6) (A) on assets of a U.S.
Borrower in favor of another U.S. Borrower, (B) on assets of a Canadian Loan
Party in favor of another Loan Party or (C) on assets of a Restricted Subsidiary
that is not a Loan Party in favor of the U.S. Parent Borrower or any Restricted
Subsidiary, (7) arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business, (8) on inventory or other goods and proceeds securing obligations
in respect of bankers’ acceptances issued or created to facilitate the purchase,
shipment or storage of such inventory or other goods, (9) relating to pooled
deposit or sweep accounts to permit satisfaction of overdraft, cash pooling or
similar obligations incurred in the ordinary course of business, (10) attaching
to commodity trading or other brokerage accounts incurred in the ordinary course
of business, (11) arising in connection with repurchase agreements permitted
under Section 9.1 on assets that are the subject of such repurchase agreements,
or (12) arising under the PBA or other applicable pension standards legislation
in Canada in respect of pension plan contribution amounts not yet due;

(q) other Liens securing Indebtedness or other obligations that in the aggregate
do not exceed an amount equal to the greater of $400.0 million and 7.0% of
Consolidated Total Assets at the time of Incurrence of such Indebtedness or
other obligations; provided that such Liens, if attaching to any ABL Priority
Collateral, shall be junior to the Liens securing the Obligations and subject to
an intercreditor agreement on terms reasonably satisfactory to the
Administrative Agent and the U.S. Parent Borrower; and

(r) Liens on assets of Restricted Subsidiaries that are not Loan Parties
securing Indebtedness (including Liens securing any Obligations in respect
thereof) or other obligations of, or in favor of, any Special Purpose Entity, or
in connection with a Special Purpose Financing or otherwise, Incurred pursuant
to clause (b)(ix) of Section 9.1.

For purposes of determining compliance with this definition, (w) a Lien need not
be incurred solely by reference to one category of Permitted Liens described in
this definition but may be incurred under any combination of such categories
(including in part under one such category and in part under any other such
category), (x) in the event that a Lien (or any portion thereof) meets the
criteria of one or more of such categories of Permitted Liens, the U.S. Parent
Borrower shall, in its sole discretion, classify or reclassify such Lien (or any
portion thereof) in any manner that complies with this definition, (y) in the
event that a portion of Indebtedness secured by a Lien could be classified as
secured in part pursuant to clause (k)(1) above in respect of Indebtedness
Incurred pursuant to Section 9.1(b)(i)(II) and clause (ii) of the definition of
“Maximum Incremental Facilities Amount” in the Cash Flow Credit Agreement as in
effect on the Closing Date (giving effect to the Incurrence of such portion of
such Indebtedness), the U.S. Parent Borrower, in its sole discretion, may
classify such portion of such Indebtedness (and any Obligations in respect
thereof) as having been secured pursuant to clause (k)(1) above in respect of
Indebtedness Incurred pursuant to Section 9.1(b)(i)(II) and clause (ii) of the
definition of “Maximum Incremental Facilities Amount” in the Cash Flow Credit
Agreement as in effect on the Closing Date and the remainder of the Indebtedness

 

-56-



--------------------------------------------------------------------------------

as having been secured pursuant to one or more of the other clauses of this
definition and (z) if any Liens securing Indebtedness are Incurred to refinance
Liens securing Indebtedness initially Incurred in reliance on a basket measured
by reference to a percentage of Consolidated Total Assets at the time of
incurrence, and such refinancing would cause the percentage of Consolidated
Total Assets restriction to be exceeded if calculated based on the Consolidated
Total Assets on the date of such refinancing, such percentage of Consolidated
Total Assets restriction shall not be deemed to be exceeded so long as the
principal amount of such Indebtedness secured by such Liens does not exceed the
principal amount of such Indebtedness secured by such Liens being refinanced,
plus the aggregate amount of fees, underwriting discounts, premiums and other
costs and expenses (including accrued and unpaid interest) Incurred or payable
in connection with such refinancing.

“Permitted Payment” shall have the meaning provided in Section 9.2(b).

“Person” shall mean an individual, partnership, corporation, limited liability
company, unlimited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, Governmental Authority or
other entity of whatever nature.

“Plan” shall mean at a particular time, any employee benefit plan which is
covered by ERISA and in respect of which the U.S. Parent Borrower or a Commonly
Controlled Entity is an “employer” as defined in Section 3(5) of ERISA but does
not include any Foreign Plan.

“Platform” shall mean Intralinks, SyndTrak Online or any other similar
electronic distribution system.

“PPSA” shall mean, the Personal Property Security Act (Ontario) (or any
successor statute) or similar legislation of any other jurisdiction the laws of
which are required by such legislation to be applied in connection with the
issue, perfection, enforcement, validity or effect of security interests.

“Preferred Stock” shall mean as applied to the Capital Stock of any corporation
or company, Capital Stock of any class or classes (however designated) that by
its terms is preferred as to the payment of dividends, or as to the distribution
of assets upon any voluntary or involuntary liquidation or dissolution of such
corporation or company, over Capital Stock of any other class of such
corporation or company.

“prime rate” shall mean the “prime rate” referred to in the definition of “ABR.”

“Proceeds of Crime Act” shall mean the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.

“Process Agent” shall have the meaning provided in Section 12.13(f).

“Progress Billing” shall mean any invoice for goods sold or leased or services
rendered under a contract or agreement pursuant to which the Account Debtor’s
obligation to pay such invoice is conditioned upon the Loan Party’s completion
of any further performance under the contract or agreement.

“Projections” shall mean those financial projections included in the
confidential information memoranda and related material prepared in connection
with the syndication of the Facility and provided to the Lenders on or about
June 2015.

“Pro Rata Share” shall mean:

(a) with respect to a U.S. Revolving Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such U.S. Revolving
Lender’s U.S. Revolving Commitment and the denominator of which is the sum of
the amounts of all of the U.S. Revolving Lenders’ U.S. Revolving Commitments (or
if the U.S. Revolving Commitments have been terminated, such percentage as most
recently in effect prior to such termination and after giving effect to
subsequent assignments);

 

-57-



--------------------------------------------------------------------------------

(b) with respect to a Canadian Revolving Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Canadian Revolving
Lender’s Canadian Revolving Commitment and the denominator of which is the sum
of the amounts of all of the Canadian Revolving Lenders’ Canadian Revolving
Commitments (or if the Canadian Revolving Commitments have been terminated, such
percentage as most recently in effect prior to such termination and after giving
effect to subsequent assignments);

(c) with respect to a Term Lender of any Class, a fraction (expressed as a
percentage), the numerator of which is the amount of such Term Lender’s Term
Commitment of such Class and the denominator of which is the sum of all Term
Lenders’ Term Commitments of such Class (or, if the Term Commitments of such
Class have been terminated, a fraction (expressed as a percentage), the
numerator of which is the Outstanding Amount of such Term Lender’s Term Loan of
such Class and the denominator of which is the Outstanding Amount of all Term
Lenders’ Term Loans of such Class); and

(e) with respect to a European Revolving Lender of any Class, a fraction
(expressed as a percentage), the numerator of which is the amount of such
European Revolving Lender’s European Revolving Commitment of such Class and the
denominator of which is the sum of all European Revolving Lenders’ European
Revolving Commitments of such Class (or, if the European Revolving Commitments
of such Class have been terminated, a fraction (expressed as a percentage), the
numerator of which is the Outstanding Amount of such Incremental European
Revolving Lender’s European Revolving Loan of such Class and the denominator of
which is the Outstanding Amount of all European Revolving Lenders’ Incremental
European Revolving Loans of such Class).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” shall have the meaning provided in Section 12.17(c).

“Purchase” shall have the meaning provided in clause (4) of the definition of
“Consolidated Coverage Ratio.”

“Purchase Money Obligations” shall mean any Indebtedness Incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets, and whether acquired through the direct
acquisition of such property or assets or the acquisition of the Capital Stock
of any Person owning such property or assets, or otherwise.

“Qualified Canadian Lender” shall mean a financial institution that (i) is
listed on Schedule I, II, or III of the Bank Act (Canada), (ii) has received an
approval to have a financial establishment in Canada pursuant to Section 522.21
of the Bank Act (Canada), or (iii) is not a foreign bank for purposes of the
Bank Act (Canada).

“Rating Agency” shall mean Moody’s or S&P or, if Moody’s or S&P or both shall
not make a rating on the Term Loans publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the U.S.
Parent Borrower which shall be substituted for Moody’s or S&P or both, as the
case may be.

“Reallocated European Revolving Commitment” shall mean, as to any European
Revolving Lender, the obligation of such European Revolving Lender, if any, to
make Reallocated European Revolving Loans and participate in other Credit Events
as may be included in the applicable Reallocated European Revolving Facility, as
the same may be changed from time to time pursuant hereto.

“Reallocated European Revolving Facility” shall have the meaning provided in
Section 2.1(d).

“Reallocated European Revolving Loans” shall mean Revolving Loans pursuant to a
Reallocated European Revolving Facility.

 

-58-



--------------------------------------------------------------------------------

“Receivable” shall mean a right to receive payment pursuant to an arrangement
with another Person pursuant to which such other Person is obligated to pay, as
determined in accordance with GAAP.

“refinance” shall mean refinance, refund, replace, renew, repay, modify,
restate, defer, substitute, supplement, reissue, resell or extend (including
pursuant to any defeasance or discharge mechanism); and the terms “refinances,”
“refinanced” and “refinancing” as used for any purpose in this Agreement shall
have a correlative meaning.

“Refinancing Indebtedness” shall mean Indebtedness that is Incurred to refinance
Indebtedness Incurred pursuant to this Agreement and the Loan Documents, the
Senior Notes and any Indebtedness (or unutilized commitment in respect of
Indebtedness) existing on the Closing Date and set forth on Schedule 9.1 to this
Agreement or Incurred (or established) in compliance with this Agreement
(including Indebtedness of the U.S. Parent Borrower that refinances Indebtedness
of any Restricted Subsidiary (to the extent permitted in this Agreement) and
Indebtedness of any Restricted Subsidiary that refinances Indebtedness of
another Restricted Subsidiary) including Indebtedness that refinances
Refinancing Indebtedness, and Indebtedness Incurred pursuant to a commitment
that refinances any Indebtedness or unutilized commitment; provided that (1) if
such Indebtedness is Subordinated Obligations, the Refinancing Indebtedness
(x) has a final Stated Maturity at the time such Refinancing Indebtedness is
Incurred that is equal to or greater than the final Stated Maturity of the
Indebtedness being refinanced (or, if shorter, the Initial Term Maturity Date),
(y) has a weighted average life to maturity at the time such Refinancing
Indebtedness is Incurred that is equal to or longer than the remaining weighted
average life to maturity of the Indebtedness being refinanced (or, if shorter,
the remaining weighted average life to maturity of the Cash Flow Term Loans) and
(z) if an Event of Default under Section 10.1 or 10.5 is continuing, is
subordinated in right of payment to the Obligations to the same extent as the
Indebtedness being refinanced, (2) such Refinancing Indebtedness is Incurred in
an aggregate principal amount (or if issued with original issue discount, an
aggregate issue price) that is equal to or less than the sum of (x) the
aggregate principal amount then outstanding of the Indebtedness being
refinanced, plus (y) an amount equal to any unutilized commitment relating to
the Indebtedness being refinanced or otherwise then outstanding under the
financing arrangement being refinanced to the extent the unutilized commitment
being refinanced could be drawn in compliance with Section 9.1 immediately prior
to such refinancing, plus (z) fees, underwriting discounts, premiums and other
costs and expenses (including accrued and unpaid interest) Incurred or payable
in connection with such Refinancing Indebtedness, (3) Refinancing Indebtedness
shall not include (x) Indebtedness of a Restricted Subsidiary that is not (A) a
Restricted Subsidiary that is not a Loan Party that refinances Indebtedness of
Loan Party or (B) a Canadian Loan Party that refinances Indebtedness of a U.S.
Borrower, in either case, that could not have been initially Incurred by such
Restricted Subsidiary or Canadian Loan Party, respectively, pursuant to
Section 9.1 or (y) Indebtedness of the U.S. Parent Borrower or a Restricted
Subsidiary that refinances Indebtedness of an Unrestricted Subsidiary, and
(4) if the Indebtedness being refinanced is secured by a Lien on the Collateral
that is subject to the Intercreditor Agreement, the Liens securing such new
Indebtedness shall be subject to the Intercreditor Agreement or a customary
intercreditor agreement reasonably satisfactory to the Administrative Agents and
the U.S. Parent Borrower.

“Register” shall have the meaning provided in Section 12.6(b)(iv).

“Regulation D” shall mean Regulation D of the Board as in effect from time to
time.

“Regulation S-X” shall mean Regulation S-X promulgated by the SEC, as in effect
on the Closing Date.

“Regulation T” shall mean Regulation T of the Board as in effect from time to
time.

“Regulation U” shall mean Regulation U of the Board as in effect from time to
time.

“Regulation X” shall mean Regulation X of the Board as in effect from time to
time.

“Related Business” shall mean those businesses in which the U.S. Parent Borrower
or any of its Subsidiaries is engaged on the Closing Date, or that are similar,
related, complementary, incidental or ancillary thereto or extensions,
developments or expansions thereof.

 

-59-



--------------------------------------------------------------------------------

“Related Parties” shall mean, with respect to any Person, such Person’s
affiliates and the partners, officers, directors, trustees, employees,
shareholders, members, attorneys and other advisors, agents and controlling
persons of such person and of such person’s affiliates and “Related Party” shall
mean any of them.

“Related Taxes” shall mean (x) any taxes, charges or assessments, including but
not limited to sales, use, transfer, rental, ad valorem, value added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state or local taxes measured by income and federal, state or
local withholding imposed by any government or other taxing authority on
payments made by any Parent Entity other than to another Parent Entity),
required to be paid by any Parent Entity by virtue of its being incorporated or
having Capital Stock outstanding (but not by virtue of owning stock or other
equity interests of any corporation or other entity other than the U.S. Parent
Borrower, any of its Subsidiaries or, any Parent Entity), or being a holding
company parent of the U.S. Parent Borrower, any of its Subsidiaries or, any
Parent Entity or receiving dividends from or other distributions in respect of
the Capital Stock of the U.S. Parent Borrower, any of its Subsidiaries, any
Parent Entity, or having guaranteed any obligations of the U.S. Parent Borrower
or any Subsidiary thereof, or having made any payment in respect of any of the
items for which the U.S. Parent Borrower or any of its Subsidiaries is permitted
to make payments to any Parent Entity pursuant to Section 8.2, or acquiring,
developing, maintaining, owning, prosecuting, protecting or defending its
intellectual property and associated rights (including but not limited to
receiving or paying royalties for the use thereof) relating to the business or
businesses of the U.S. Parent Borrower or any Subsidiary thereof, (y) any other
federal, state or local taxes measured by income for which any Parent Entity is
liable up to an amount not to exceed, with respect to federal taxes, the amount
of any such taxes that the U.S. Parent Borrower and its Subsidiaries would have
been required to pay on a separate company basis, or on a consolidated basis as
if the U.S. Parent Borrower had filed a consolidated return on behalf of an
affiliated group (as defined in Section 1504 of the Code) of which it were the
common parent, or with respect to state and local taxes, the amount of any such
taxes that the U.S. Parent Borrower and its Subsidiaries would have been
required to pay on a separate company basis, or on a consolidated, combined,
unitary or affiliated basis as if the U.S. Parent Borrower had filed a
consolidated, combined, unitary or affiliated return on behalf of an affiliated
group (as defined in the applicable state or local tax laws for filing such
return) consisting only of the U.S. Parent Borrower and its Subsidiaries or
(z) any other foreign taxes measured by income for which any Parent Entity is
liable. Taxes include all interest, penalties and additions relating thereto.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30 day notice period is waived under Section 21, 22, 23, 24, 25, 27 or 28 of
PBGC Regulation Section 4043 or any successor regulation thereto.

“Required Lenders” shall mean, at any date, Lenders having or holding a majority
of the Dollar Equivalent of the sum of (x) the Adjusted Total Revolving
Commitment at such date (or, if the Revolving Commitments have been terminated,
the Revolving Commitments as most recently in effect prior to such termination
and after giving effect to subsequent assignments), (y) the Adjusted Term
Commitment at such date and (z) the Outstanding Amount of all Term Loans
(excluding Term Loans held by Defaulting Lenders) on such date.

“Requirement of Law” shall mean, as to any Person, the Organizational Documents
of such Person, and any law, statute, ordinance, code, decree, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
material property or to which such Person or any of its material property is
subject, including laws, ordinances and regulations pertaining to zoning,
occupancy and subdivision of real properties; provided that the foregoing shall
not apply to any non-binding recommendation of any Governmental Authority.

“Reserves” shall mean reserves that limit the availability of credit hereunder,
consisting of reserves against the U.S. Borrowing Base and Canadian Borrowing
Base in each instance, established by the Administrative Agents from time to
time in the Administrative Agents’ reasonable credit judgment in good faith,
reasonably consistent with the Administrative Agents’ practices with similarly
situated borrowers and proportionate, in the Administrative Agents’ reasonable
credit judgment to the credit risk associated with the relevant risk or event;
without duplication, and in each case to the extent not already taken into
account in the calculation of the applicable Borrowing Base. Without limiting
the generality of the foregoing, the following reserves shall be deemed to be a
reasonable exercise of the Administrative Agent’s credit judgment (but such
Administrative Agent shall not be required to utilize such reserve): (a) Bank
Product Reserves, (b) a reserve for accrued, unpaid interest then due on

 

-60-



--------------------------------------------------------------------------------

the Obligations, (c) reserves for rent at a leased, warehouse or bailment
location for which the applicable Administrative Agent has not received a
collateral access or similar agreement, which reserve shall be in an amount
equal to the lesser of (i) 3 months’ rent or (ii) applicable Availability
provided by the Eligible Inventory at such location, and reserves for other
statutory liens (including, without limitation, for liens arising from the
nonpayment of claims or demands when due permitted in clause (b) of the defined
term Permitted Liens), (d) Inventory shrinkage reserves and Inventory cost test
reserves, (e) reserves for taxes, assessments, charges and other governmental
levies which are delinquent, where the Person holding such claim has a perfected
security interest in the Collateral, (f) customs and frequent charges relating
to transportation of Inventory, (g) an amount equal to the product of (i) the
excess, if any, of (x) the percentage amount, determined by the applicable
Administrative Agent in its reasonable credit judgment as of the Closing Date
and adjusted for each field audit examination hereunder, equal to (A) the
aggregate amount of discounts, credits, rebates, adjustments, returns,
writedowns, writeoffs and other reductions in the aggregate amount collected by
the Loan Parties in respect of Accounts during the period of four fiscal
quarters most recently ended, divided by (B) the aggregate amount of Eligible
Accounts during the period of four fiscal quarters most recently ended and (y)
5.0%, multiplied by (ii) the aggregate amount of Eligible Accounts as of such
date, (h) reserves established by the applicable Administrative Agent for
amounts payable by the Canadian Borrower and the Canadian Guarantors and secured
by any Liens, choate or inchoate, which rank or which would reasonably be
expected to rank in priority to the Collateral Agent’s Liens and/or for amounts
which represent costs relating to the enforcement of the Collateral Agent’s
Liens including, without limitation, any such amounts due and not paid for wages
and vacation pay (including, pursuant to, the Wage Earners Protection Program
Act (Canada)), severance pay, amounts due and not paid under any legislation
relating to workers’ compensation or to employment insurance, all amounts
deducted or withheld and not paid and remitted when due under the Income Tax Act
(Canada), sales tax, excise tax, tax payable pursuant to Part IX of the Excise
Tax Act (Canada) (net of GST input credits) or similar applicable provincial
legislation, government royalties, amounts currently or past due and not paid
for realty, municipal or similar taxes (to the extent impacting personal or
movable property) and all amounts currently or past due and not contributed,
remitted or paid to any Plan or Foreign Plan or under the Canada Pension Plan or
the PBA, amounts for wind-up deficiencies or any similar statutory or other
claims that would have or would reasonably be expected to have priority over any
Liens granted to the Collateral Agent in the future, (i) the U.S. Availability
Reserve and (j) the Debt Maturity Reserve, which shall be established
automatically on the date that is 60 days prior to the maturity of the Senior
Notes.

“Responsible Officer” shall mean, as to any Person, any of the following
officers of such Person: (a) the chief executive officer or the president of
such Person and, with respect to financial matters, the chief financial officer,
the treasurer or the controller of such Person, (b) any vice president of such
Person or, with respect to financial matters, any assistant treasurer or
assistant controller of such Person, in each case who has been designated in
writing to the Administrative Agent or the Collateral Agent as a Responsible
Officer by such chief executive officer or president of such Person or, with
respect to financial matters, by such chief financial officer of such Person,
(c) solely for purposes of notices given to Section 2, Responsible Officer shall
include any other officer of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent and
(d) with respect to Section 8.7 and ERISA matters and without limiting the
foregoing, the general counsel (or substantial equivalent) of such Person.

“Restatement Effective Date” shall mean February 28, 2019, the first date on
which each of the conditions set forth in Section 5 was satisfied.

“Restricted Payment” shall have the meaning provided in Section 9.2(a).

“Restricted Payment Transaction” shall mean any Restricted Payment permitted
pursuant to Section 9.2, any Permitted Payment, any Permitted Investment, or any
transaction specifically excluded from the definition of the term “Restricted
Payment” (including pursuant to the exception contained in clause (i) of such
definition and the parenthetical exclusions contained in clauses (ii) and (iii)
of such definition).

“Restricted Subsidiary” shall mean any Subsidiary of the U.S. Parent Borrower
other than an Unrestricted Subsidiary.

 

-61-



--------------------------------------------------------------------------------

“Revaluation Date” shall mean (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a Loan denominated in an Alternative
Currency, (ii) each date of a continuation of an Interest Period or BA
Equivalent Interest Period for a Loan denominated in an Alternative Currency,
and (iii) such additional dates as the Administrative Agents shall determine or
the Required Lenders shall require; and (b) with respect to any Letter of
Credit, each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by a
Letter of Credit Issuer under any Letter of Credit denominated in an Alternative
Currency and (iv) such additional dates as the Administrative Agents or the
Letter of Credit Issuers shall determine or the Required Lenders shall require.

“Revolving Commitments” shall mean the U.S. Revolving Commitments, the Canadian
Revolving Commitments and any European Revolving Commitments.

“Revolving Loans” shall mean the collective reference to the U.S. Revolving
Loans, the Canadian Revolving Loans and any European Revolving Loans.

“Revolving Maturity Date” shall mean the date that is five years after the
Restatement Effective Date (or if such date is not a Business Day, the preceding
Business Day).

“Sanctioned Country” means a country or territory which is at any time subject
to comprehensive Sanctions.

“Sanctioned Person” means, at any time (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating organized or
resident in a Sanctioned Country, (c) any Person controlled by any such Person
or Persons described in the foregoing clauses (a) and (b), or (d) any Person
otherwise the subject of any Sanctions.

“Sanctions ” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or the respective
governmental or supranational institutions which have jurisdiction over any of
the Loan Parties or their Subsidiaries in relation to economic or financial
sanctions.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Sale” shall have the meaning provided in clause (3) of the definition of
“Consolidated Coverage Ratio.”

“Scheduled Unavailability Date” shall have the meaning set forth in
Section 2.10(e).

“SEC” shall mean the United States Securities and Exchange Commission.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between the U.S. Parent Borrower or any of its
Subsidiaries and any Cash Management Bank.

“Secured Hedge Agreement” shall mean any Hedge Agreement that is entered into by
and between the U.S. Parent Borrower or any of its Subsidiaries and any Hedge
Bank.

“Secured Parties” shall mean the Canadian Secured Parties and the U.S. Secured
Parties.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

-62-



--------------------------------------------------------------------------------

“Security Documents” shall mean the Canadian Security Documents and the U.S.
Security Documents, collectively.

“Senior Notes” shall mean the 6.75% Senior Notes due 2023 of the U.S. Parent
Borrower outstanding on the date hereof, as the same may be exchanged for
substantially similar senior notes that have been registered under the
Securities Act, and as the same or such substantially similar notes may be
amended, supplemented, waived or otherwise modified from time to time.

“Senior Notes Documents” shall mean the Senior Notes Indenture and all other
instruments, agreements and other documents evidencing or governing the Senior
Notes or providing for any guarantee, obligation, security or other right in
respect thereof.

“Senior Notes Indenture” shall mean the Indenture dated as July 1, 2015, under
which the Senior Notes are issued, as the same may be amended, supplemented,
waived or otherwise modified from time to time.

“Single Employer Plan” shall mean any Plan which is covered by Title IV or
Section 302 of ERISA or Section 412 of the Code, but which is not a
Multiemployer Plan.

“Solvent” and “Solvency” shall mean, with respect to the U.S. Parent Borrower
and its Subsidiaries on a consolidated basis after giving effect to the
Transactions on the Closing Date means (i) the Fair Market Value and Present
Fair Salable Value of the assets of the U.S. Parent Borrower and its
Subsidiaries taken as a whole exceed their Stated Liabilities and Identified
Contingent Liabilities; (ii) the U.S. Parent Borrower and its Subsidiaries taken
as a whole do not have unreasonably small capital; and (iii) the U.S. Parent
Borrower and its Subsidiaries taken as a whole will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature (all
capitalized terms used in this definition (other than “Borrower” and
“Subsidiary” which have the meanings set forth in this Agreement) shall have the
meaning assigned to such terms in the form of solvency certificate attached
hereto as Exhibit L).

“Special Purpose Entity” shall mean, (x) any Special Purpose Subsidiary or
(y) any other Person that is engaged in the business of (i) acquiring, selling,
collecting, financing or refinancing Receivables, accounts (as defined in the
Uniform Commercial Code as in effect in any jurisdiction from time to time),
other accounts and/or other receivables, and/or related assets and/or
(ii) financing or refinancing in respect of Capital Stock of any Special Purpose
Subsidiary.

“Special Purpose Financing” shall mean any financing or refinancing of assets
consisting of or including Receivables of any Restricted Subsidiary that have
been transferred to a Special Purpose Entity or made subject to a Lien in a
Financing Disposition (including any financing or refinancing in respect of
Capital Stock of a Special Purpose Subsidiary held by another Special Purpose
Subsidiary).

“Special Purpose Financing Expense” shall mean for any period, (a) the aggregate
interest expense for such period on any Indebtedness of any Special Purpose
Subsidiary that is a Restricted Subsidiary, which Indebtedness is not recourse
to the U.S. Parent Borrower or any Restricted Subsidiary that is not a Special
Purpose Subsidiary (other than with respect to Special Purpose Financing
Undertakings), and (b) Special Purpose Financing Fees.

“Special Purpose Financing Fees” shall mean distributions or payments made
directly or by means of discounts with respect to any participation interest
issued or sold in connection with, and other fees paid to a Person that is not a
Restricted Subsidiary in connection with, any Special Purpose Financing.

“Special Purpose Financing Undertakings” shall mean representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the U.S. Parent Borrower or any of its Restricted Subsidiaries that the U.S.
Parent Borrower determines in good faith (which determination shall be
conclusive) are customary or otherwise necessary or advisable in connection with
a Special Purpose Financing or a Financing Disposition; provided that (x) it is
understood that Special Purpose Financing Undertakings may consist of or include
(i) reimbursement and other

 

-63-



--------------------------------------------------------------------------------

obligations in respect of notes, letters of credit, surety bonds and similar
instruments provided for credit enhancement purposes, (ii) Hedging Obligations
or other obligations relating to Interest Rate Agreements, Currency Agreements
or Commodities Agreements entered into by the U.S. Parent Borrower or any
Restricted Subsidiary, in respect of any Special Purpose Financing or Financing
Disposition, or (iii) any Guarantee in respect of customary recourse obligations
(as determined in good faith by the U.S. Parent Borrower, which determination
shall be conclusive) in connection with any Special Purpose Financing or
Financing Disposition, including in respect of Liabilities in the event of any
involuntary case commenced with the collusion of any Special Purpose Subsidiary
or any Affiliate thereof, or any voluntary case commenced by any Special Purpose
Subsidiary, under any applicable bankruptcy law, and (y) subject to the
preceding clause (x), any such other agreements and undertakings shall not
include any Guarantee of Indebtedness of a Special Purpose Subsidiary by the
U.S. Parent Borrower or a Restricted Subsidiary that is not a Special Purpose
Subsidiary.

“Special Purpose Subsidiary” shall mean any Subsidiary of the U.S. Parent
Borrower that (a) is engaged solely in (x) the business of (i) acquiring,
selling, collecting, financing or refinancing Receivables, accounts (as defined
in the Uniform Commercial Code as in effect in any jurisdiction from time to
time) and other accounts and receivables (including any thereof constituting or
evidenced by chattel paper, instruments or general intangibles), all proceeds
thereof and all rights (contractual and other), collateral and other assets
relating thereto, and/or (ii) owning or holding Capital Stock of any Special
Purpose Subsidiary and/or engaging in any financing or refinancing in respect
thereof, and (y) any business or activities incidental or related to such
business, and (b) is designated as a “Special Purpose Subsidiary” by the U.S.
Parent Borrower.

“Specified Equity Contribution” shall mean cash equity contributions (which if
in the form of preferred equity with respect to the U.S. Parent Borrower shall
be on terms and conditions reasonably acceptable to the Administrative Agent)
made directly or indirectly to the U.S. Parent Borrower as cash equity after the
commencement of a fiscal quarter and on or prior to the day on which a Covenant
Compliance Event has occurred for the Test Period ending on the last day of such
fiscal quarter, which equity contribution is added to Consolidated EBITDA solely
for the purposes of calculating compliance with Section 9.9.

“Specified Event of Default” shall mean an Event of Default under Section 10.1,
Section 10.2 (solely as it relates to Borrowing Base Certificates), Section 10.3
(solely as it relates to Section 8.1(o), Section 8.13 or Section 9.9) or
Section 10.5.

“Specified Loan Party” shall mean any Loan Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 12.27).

“Sponsors” shall mean, collectively, CD&R and CVC.

“Spot Rate” for a currency shall mean the rate determined by the applicable
Administrative Agent or Letter of Credit Issuer, as applicable to be the rate
quoted by such Person in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that such Administrative Agent or Letter of Credit Issuer may obtain
such spot rate from another financial institution designated by such
Administrative Agent or Letter of Credit Issuer if it does not have as of the
date of determination a spot buying rate for any such currency.

“Stated Maturity” shall mean, with respect to any Indebtedness, the date
specified in such Indebtedness as the fixed date on which the payment of
principal of such Indebtedness is due and payable, including pursuant to any
mandatory redemption provision (but excluding any provision providing for the
repurchase or repayment of such Indebtedness at the option of the holder thereof
upon the happening of any contingency).

“Sterling” or “£” shall mean lawful currency of the United Kingdom.

“Subordinated Obligations” shall mean any Indebtedness of any Loan Party
(whether outstanding on the Closing Date or thereafter Incurred) that is
expressly subordinated in right of payment to the Obligations of such Loan Party
under the Loan Documents pursuant to a written agreement.

 

-64-



--------------------------------------------------------------------------------

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity (a) of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the Board of Directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the U.S. Parent Borrower.

“Successor Rate” shall have the meaning specified in Section 2.10(e).

“Successor Rate Conforming Changes” shall have the meaning specified in
Section 2.10(e).

“Successor U.S. Parent Borrower” shall have the meaning provided in
Section 9.7(a)(ii).

“Supermajority Lenders” shall mean, at any date, Lenders having or holding not
less than 66 2/3% of the Dollar Equivalent of the sum of (x) the Adjusted Total
Revolving Commitment at such date (or, if the Revolving Commitments have been
terminated, the Revolving Commitments as most recently in effect prior to such
termination and after giving effect to subsequent assignments), (y) the Adjusted
Term Commitment at such date and (z) the Outstanding Amount of all Term Loans
(excluding Term Loans held by Defaulting Lenders) on such date.

“Supporting Letter of Credit” shall have the meaning provided in Section 2.4(h).

“Swap Guarantor” shall mean (i) any U.S. Subsidiary Borrower or Canadian
Guarantor and (ii) with respect to the payment and performance by each U.S.
Subsidiary Borrower or Canadian Guarantor of its obligations under its Guarantee
or grant of security interest with respect to all Obligations with respect to
Swap Obligations, the U.S. Parent Borrower.

“Swap Obligations” shall mean, with respect to any Swap Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swingline Commitments” shall mean, collectively, the U.S. Swingline Commitment
and the Canadian Swingline Commitment.

“Swingline Lender” shall mean, as the context requires, the U.S. Swingline
Lender or a Canadian Swingline Lender. Any reference to the “Swingline Lender”
shall refer to the U.S. Swingline Lender with respect to the U.S. Revolving
Facility and/or a Canadian Swingline Lender with respect to the Canadian
Revolving Facility, as applicable.

“Swingline Loan” shall have the meaning specified in Section 2.3(g).

“TARGET Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the applicable Administrative Agent to be a suitable replacement) is open for
the settlement of payments in Euro.

“Tax Sharing Agreement” shall mean any tax sharing agreement among the U.S.
Parent Borrower, a Parent Entity and any of their respective Affiliates, as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

 

-65-



--------------------------------------------------------------------------------

“Taxes” shall mean any and all present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority.

“Temasek Investors” shall mean, collectively, (i) Temasek Holdings (Private)
Limited, and any successor in interest thereto, (ii) Dahlia Investments Pte.
Ltd., and any successor in interest thereto, and (iii) any Affiliate of any
Temasek Investor identified in clauses (i) and (ii) of this definition.

“Temporary Cash Investments” shall mean any of the following: (i) any investment
in (x) direct obligations of the United States of America, Canada, a member
state of the European Union or any country in whose currency funds are being
held pending their application in the making of an investment or capital
expenditure by the U.S. Parent Borrower or a Restricted Subsidiary in that
country or with such funds, or any agency or instrumentality of any thereof, or
obligations Guaranteed by the United States of America or a member state of the
European Union or any country in whose currency funds are being held pending
their application in the making of an investment or capital expenditure by the
U.S. Parent Borrower or a Restricted Subsidiary in that country or with such
funds, or any agency or instrumentality of any of the foregoing, or obligations
guaranteed by any of the foregoing or (y) direct obligations of any foreign
country recognized by the United States of America rated at least “A” by S&P or
“A-1” by Moody’s (or, in either case, the equivalent of such rating by such
organization or, if no rating of S&P or Moody’s then exists, the equivalent of
such rating by any nationally recognized rating organization), (ii) overnight
bank deposits, and investments in time deposit accounts, certificates of
deposit, bankers’ acceptances and money market deposits (or, with respect to
foreign banks, similar instruments) maturing not more than one year after the
date of acquisition thereof issued by (x) any bank or other institutional lender
under this Agreement or any affiliate thereof or (y) a bank or trust company
that is organized under the laws of the United States of America, any state
thereof or any foreign country recognized by the United States of America having
capital and surplus aggregating in excess of $250,000,000 (or the foreign
currency equivalent thereof) and whose long term debt is rated at least “A” by
S&P or “A-1” by Moody’s (or, in either case, the equivalent of such rating by
such organization or, if no rating of S&P or Moody’s then exists, the equivalent
of such rating by any nationally recognized rating organization) at the time
such Investment is made, (iii) repurchase obligations with a term of not more
than 30 days for underlying securities or instruments of the types described in
clause (i) or (ii) above entered into with a bank meeting the qualifications
described in clause (ii) above, (iv) Investments in commercial paper, maturing
not more than 270 days after the date of acquisition, issued by a Person (other
than that of the U.S. Parent Borrower or any of its Subsidiaries), with a rating
at the time as of which any Investment therein is made of “P-2” (or higher)
according to Moody’s or “A-2” (or higher) according to S&P (or, in either case,
the equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (v) Investments in securities maturing not more than one
year after the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “A” by S&P or “A” by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization), (vi) Indebtedness or Preferred
Stock (other than of the U.S. Parent Borrower or any of its Subsidiaries) having
a rating of “A” or higher by S&P or “A2” or higher by Moody’s (or, in either
case, the equivalent of such rating by such organization or, if no rating of S&P
or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization), (vii) investment funds investing 95.0% of their
assets in securities of the type described in clauses (i) through (vi) above
(which funds may also hold reasonable amounts of cash pending investment and/or
distribution), (viii) any money market deposit accounts issued or offered by a
domestic commercial bank or a commercial bank organized and located in a country
recognized by the United States of America, in each case, having capital and
surplus in excess of $250,000,000 (or the foreign currency equivalent thereof),
or investments in money market funds subject to the risk limiting conditions of
Rule 2a-7 (or any successor rule) of the SEC under the Investment Company Act of
1940, as amended and (ix) similar investments approved by the Board of Directors
in the ordinary course of business.

“Term Commitment” shall mean an Initial Term Commitment.

“Term Lender” shall mean each Lender that has a Term Commitment, or that is the
holder of a Term Loan.

“Term Loan” shall mean an Initial Term Loan.

 

-66-



--------------------------------------------------------------------------------

“Term Notice of Borrowing” shall have the meaning provided in Section 2.2(b)(i).

“Termination Date” shall mean (i) the date on which all Commitments shall have
terminated, no Loans shall be outstanding and the Letter of Credit Obligations
outstanding shall have been reduced to zero, returned or cash collateralized on
terms satisfactory to the applicable Letter of Credit Issuer(s) and (ii) when
used with respect to (A) the Canadian Revolving Commitments, Canadian Revolving
Loans, Canadian Agent Advances, Canadian Swingline Loans and Canadian Letters of
Credit, shall mean the date on which the Canadian Revolving Commitments shall
have terminated, no Canadian Revolving Loans, Canadian Swingline Loans or
Canadian Agent Advances shall be outstanding and the Canadian Letters of Credit
outstanding shall have been reduced to zero, returned or cash collateralized on
terms satisfactory to the Canadian Letter of Credit Issuer, (B) the U.S.
Revolving Commitments, U.S. Revolving Loans, U.S. Swingline Loans, U.S. Agent
Advances and U.S. Letters of Credit, shall mean the date on which the U.S.
Revolving Commitments shall have terminated, no U.S. Revolving Loans, U.S.
Swingline Loans or U.S. Agent Advances shall be outstanding and the U.S. Letters
of Credit outstanding shall have been reduced to zero, returned or cash
collateralized on terms reasonably satisfactory to the U.S. Letter of Credit
Issuer (or other arrangements have been made with respect thereto on terms
reasonably satisfactory to the applicable U.S. Letter of Credit Issuer) and
(C) the Term Commitments and Term Loans, shall mean the date on which the Term
Commitments shall have terminated and no Term Loans shall be outstanding.

“Test Period” shall mean, for any determination under this Agreement, the most
recent four consecutive fiscal quarters of the U.S. Parent Borrower then last
ended for which financial statements have been delivered pursuant to
Section 8.1(a) or (b).

“Total Canadian Revolving Commitment” shall mean the sum of the Canadian
Revolving Commitments of all Lenders.

“Total Revolving Commitment” shall mean the sum of the Total Canadian Revolving
Commitment and the Total U.S. Revolving Commitment.

“Total U.S. Revolving Commitment” shall mean the sum of the U.S. Revolving
Commitments of all U.S. Revolving Lenders.

“Trade Payables” shall mean with respect to any Person, any accounts payable or
any indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

“Transactions” shall mean collectively, any or all of the following (whether
taking place prior to, on or following the date hereof): (i) the entry into the
amendment to the Cash Flow Credit Facility and Incurrence of Indebtedness
thereunder by one or more of the U.S. Parent Borrower and its Subsidiaries,
(ii) the entry into the Facilities and the Incurrence of Indebtedness thereunder
by one or more of the U.S. Parent Borrower and its Subsidiaries on the Closing
Date and (iii) all other transactions relating to any of the foregoing
(including payment of fees and expenses related to any of the foregoing).

“Transferee” shall mean any Participant or assignee.

“Type” shall mean (i) as to any U.S. Revolving Loan or Term Loan, if any, its
nature as an ABR Loan or a LIBOR Loan or a BA Equivalent Loan, (ii) as to any
Canadian Revolving Loan, its nature as an ABR Loan, Canadian Prime Rate Loan, BA
Equivalent Loan or a LIBOR Loan and (iii) as to any Term Loan, its nature as a
Canadian Prime Rate Loan or a BA Equivalent Loan.

“UCC” shall mean the Uniform Commercial Code in effect from time to time in New
York; provided that if, with respect to any UCC financing statement or by reason
of any provisions of law, the perfection or the effect of perfection or
non-perfection of the security interests granted to the Administrative Agent
pursuant to the applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than New York,
“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions of each Loan Document and any
financing statement relating to such perfection or effect of perfection or
non-perfection.

 

-67-



--------------------------------------------------------------------------------

“UFCA” shall have the meaning provided in Section 12.22.

“UFTA” shall have the meaning provided in Section 12.22.

“Unfunded Current Liability” shall mean (i) of any Plan shall mean the amount,
if any, by which the Accumulated Benefit Obligation (as defined under Statement
of Financial Accounting Standards No. 87 (“SFAS 87”)) under the Plan as of the
close of its most recent plan year, determined in accordance with SFAS 87 as in
effect on the date hereof, using the actuarial assumptions and methods specified
in the most recent actuarial report for such Plan, exceeds the fair market value
of the assets allocable thereto and (ii) of any Canadian Defined Benefit Plan of
the Canadian Borrower or any Canadian Subsidiary shall mean going concern and
solvency funding deficiencies, if any, determined in the applicable actuarial
report and used for funding the Canadian Defined Benefit Plan pursuant to the
PBA or other applicable pension standards legislation in Canada.

“Unrestricted Cash” shall mean, at any date of determination, (a) the aggregate
amount of cash, Cash Equivalents and Temporary Cash Investments included in the
cash accounts that would be listed on the consolidated balance sheet of the U.S.
Parent Borrower prepared in accordance with GAAP as of the end of the most
recent four consecutive quarters ending prior to the date of such determination
for which consolidated financial statements of the U.S. Parent Borrower are
available to the extent such cash is not classified as “restricted” for
financial statement purposes (unless so classified solely because of any
provision under the Loan Documents or any other agreement or instrument
governing other Indebtedness that is subject to the Intercreditor Agreement
governing the application thereof or because they are subject to a Lien securing
the Obligations or other Indebtedness that is subject to the Intercreditor
Agreement), plus (b) the proceeds from any Incurrence of Additional Obligations
since the date of such consolidated balance sheet and on or prior to the date of
determination that are (in the good faith judgment of the U.S. Parent Borrower)
intended to be used for working capital purposes.

“Unrestricted Subsidiary” shall mean (i) any Subsidiary of the U.S. Parent
Borrower that at the time of determination is an Unrestricted Subsidiary, as
designated by the Board of Directors in the manner provided below, and (ii) any
Subsidiary of an Unrestricted Subsidiary. The Board of Directors may designate
any Subsidiary of the U.S. Parent Borrower (including any newly acquired or
newly formed Subsidiary of the U.S. Parent Borrower), other than a Borrower and
any direct or indirect parent entity of a Borrower to be an Unrestricted
Subsidiary unless such Subsidiary or any of its Subsidiaries owns any Capital
Stock or Indebtedness of, or owns or holds any Lien on any property of, the U.S.
Parent Borrower or any other Restricted Subsidiary of the U.S. Parent Borrower
that is not a Subsidiary of the Subsidiary to be so designated; provided, that
(A) such designation was made at or prior to the Closing Date, or (B) the
Subsidiary to be so designated has total consolidated assets of $1,000 or less,
(C) if such Subsidiary has consolidated assets greater than $1,000, then such
designation would be permitted under Section 9.2 and (D) immediately after such
designation, no Event of Default under Section 10.1 or 10.5 shall have occurred
and be continuing. The Board of Directors may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided, that immediately after
giving effect to such designation (1) (x) the U.S. Parent Borrower could Incur
at least $1.00 of additional Indebtedness under Section 9.1(a) or (y) the
Consolidated Coverage Ratio would be greater than it was immediately prior to
giving effect to such designation or (z) such Subsidiary shall be a Special
Purpose Subsidiary with no Indebtedness outstanding other than Indebtedness that
can be Incurred (and upon such designation shall be deemed to be Incurred and
outstanding) pursuant to Section 9.1(b) and (2) immediately after such
designation, no Event of Default under Section 10.1 or 10.5 shall have occurred
and be continuing. Any such designation by the Board of Directors shall be
evidenced to the U.S. Administrative Agent by promptly filing with the U.S.
Administrative Agent a copy of the resolution of the U.S. Parent Borrower’s
Board of Directors giving effect to such designation and a certificate of a
Responsible Officer of the U.S. Parent Borrower certifying that such designation
complied with the foregoing provisions.

“Unused Canadian Letter of Credit Subfacility” shall mean, at any time, an
amount equal to the Canadian Letter of Credit Subfacility at such time minus the
Outstanding Amount of Canadian Letter of Credit Obligations at such time.

 

-68-



--------------------------------------------------------------------------------

“Unused Line Fees” shall mean a collective reference to the U.S. Unused Line Fee
and the Canadian Unused Line Fee.

“Unused U.S. Letter of Credit Subfacility” shall mean, at any time, an amount
equal to the U.S. Letter of Credit Subfacility at such time minus the
Outstanding Amount of U.S. Letter of Credit Obligations at such time.

“U.S. Administrative Agent” shall mean Bank of America, as the administrative
agent for the U.S. Revolving Lenders and Term Lenders under this Agreement, or
any successor administrative agent pursuant to Section 11.

“U.S. Agent Advances” shall have the meaning provided in Section 2.2(h)(i).

“U.S. Availability” shall mean, at any time the excess of (x) the lesser of
(i) the Total U.S. Revolving Commitment at such time and (ii) the U.S. Borrowing
Base at such time minus (y) the Aggregate U.S. Revolving Exposure at such time.

“U.S. Availability Reserve” shall the meaning provided in the definition of
“Canadian Borrowing Base”.

“U.S. Blocked Account” shall have the meaning provided in Section 8.13(a)(i).

“U.S. Borrowers” shall have the meaning provided in the preamble to this
Agreement.

“U.S. Borrowing Base” shall mean, on any date, a Dollar amount equal to (w) 85%
multiplied by the book value of Eligible Accounts of the U.S. Borrowers on such
date plus (x) 85% multiplied by the Net Orderly Liquidation Value of Eligible
Inventory (without duplication) of the U.S. Borrowers on such date plus (y) 100%
multiplied by the amount of cash of the U.S. Borrowers held in deposit accounts
with an affiliate of the U.S. Administrative Agent and subject to control
agreements (in form and substance reasonably satisfactory to the Collateral
Agent) in favor of the U.S. Administrative Agent (without duplication) minus
(z) any Reserves on such date established by the U.S. Administrative Agent with
respect to the U.S. Borrowing Base.

“U.S. Collateral” shall mean all property pledged or purported to be pledged
pursuant to the U.S. Security Documents.

“U.S. Commitment Increase” shall have the meaning provided in Section 2.15(a).

“U.S. Concentration Account” shall have the meaning provided in
Section 8.13(a)(i).

“U.S. Designated Account” shall have the meaning provided in Section 2.2(c).

“U.S. Fronting Fee” shall have the meaning provided in Section 3.3(a).

“U.S. Guarantee” shall mean, collectively, the guarantees by the U.S. Borrowers
in favor of the Collateral Agent for the benefit of the Secured Parties in
respect of the Obligations made pursuant to the U.S. Security Agreement or
otherwise.

“U.S. Letter of Credit” shall have the meaning provided in Section 2.4(a)(i).

“U.S. Letter of Credit Fee” shall have the meaning provided in Section 3.3(a).

“U.S. Letter of Credit Issuer” shall mean Bank of America, Wells Fargo Bank,
N.A. (solely with respect to any Existing Letters of Credit issued by it) any
Affiliate of Bank of America or any other financial institution that issues any
U.S. Letter of Credit pursuant to this Agreement; provided that solely for
purposes of each Existing Letter of Credit, the entity identified on Schedule
2.4 to this Agreement as the issuer of such Letter of Credit shall be deemed for
all purposes of this Agreement to be the U.S. Letter of Credit Issuer and shall
have all rights, obligations and privileges of the U.S. Letter of Credit Issuer
with respect thereto.

 

-69-



--------------------------------------------------------------------------------

“U.S. Letter of Credit Obligations” shall mean, as at any date of determination,
the aggregate amount available to be drawn under all outstanding U.S. Letters of
Credit plus the aggregate of all amounts drawn under the U.S. Letters of Credit,
including all Letter of Credit Borrowings under U.S. Letters of Credit. For all
purposes of this Agreement, if on any date of determination a U.S. Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such U.S. Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn.

“U.S. Letter of Credit Participant” shall mean a Letter of Credit Participant in
a U.S. Letter of Credit.

“U.S. Letter of Credit Subfacility” shall mean $250,000,000.

“U.S. Line Cap” shall mean at any time the lesser of (i) the Total U.S.
Revolving Commitment at such time and (ii) the U.S. Borrowing Base at such time.

“U.S. Lock Boxes” shall have the meaning provided in Section 8.13(a)(i).

“U.S. Notice of Borrowing” shall have the meaning provided in Section 2.2(b)(i).

“U.S. Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.8(b)(iii).

“U.S. Obligations” shall mean all advances to, and debts, liabilities,
obligations, covenants and duties of, the U.S. Borrowers arising under any Loan
Document and all debts, liabilities, obligations, covenants and duties of the
U.S. Parent Borrower or any of its Subsidiaries (other than Canadian
Subsidiaries) under any Secured Cash Management Agreement or Secured Hedge
Agreement, in each case, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any U.S. Borrower or any of its Subsidiaries of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“U.S. Parent Borrower” shall have the meaning provided in the preamble to this
Agreement.

“U.S. Revolving Commitment” shall mean, as to any U.S. Revolving Lender, the
obligation of such U.S. Revolving Lender, if any, to make U.S. Revolving Loans
and participate in U.S. Letters of Credit, U.S. Swingline Loans and U.S. Agent
Advances in an aggregate principal and/or face amount not to exceed the amount
set forth under the heading “U.S. Revolving Commitment” opposite such U.S.
Revolving Lender’s name on Schedule A or in the Assignment and Acceptance
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The aggregate amount of the U.S.
Revolving Commitments of the U.S. Revolving Lenders as of the Restatement
Effective Date is $1,200,000,000.

“U.S. Revolving Facility” shall have the meaning provided in Section 2.1(a).

“U.S. Revolving Lender” shall mean a Lender with a U.S. Revolving Commitment or
an outstanding U.S. Revolving Loan, U.S. Swingline Loan, U.S. Agent Advance or
that is a U.S. Letter of Credit Participant.

“U.S. Revolving Loan” shall have the meaning provided in Section 2.2(a).

“U.S. Secured Parties” shall mean the U.S. Administrative Agent, the Collateral
Agent, each U.S. Revolving Lender, each U.S. Swingline Lender, each U.S. Letter
of Credit Issuer, each Term Lender, each Secured Hedge Bank that is party to any
Secured Hedge Agreement with any Restricted Subsidiary (other than a Canadian
Subsidiary), each Cash Management Bank that is party to a Secured Cash
Management Agreement with a Restricted Subsidiary (other than a Canadian
Subsidiary) and each sub-agent pursuant to Section 11 appointed by the U.S.
Administrative Agent.

 

-70-



--------------------------------------------------------------------------------

“U.S. Security Agreement” shall mean the Amended and Restated ABL Guarantee and
Collateral Agreement among the U.S. Borrowers, the other Domestic Subsidiaries
from time to time party thereto and the Collateral Agent for the benefit of the
Secured Parties, dated as of the Restatement Effective Date, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

“U.S. Security Documents” shall mean, collectively, (a) the U.S. Security
Agreement, and (b) each other security agreement or other instrument or document
executed and delivered pursuant to Section 8.8, 8.9 or 8.11 or pursuant to any
other such U.S. Security Documents to secure any of the Obligations.

“U.S. Specified Suppressed Availability” at any time, shall mean the excess at
such time of (i) the U.S. Borrowing Base at such time over (ii) the Total U.S.
Revolving Commitment at such time; provided that (i) for so long as any Term
Loans are outstanding, for purposes of any test of any minimum Dollar amount of
the U.S. Borrowing Base or any threshold percentage of the U.S. Borrowing Base
set forth in this Agreement, if U.S. Specified Suppressed Availability would
otherwise account for more than 50% of such Dollar amount or threshold
percentage, then U.S. Specified Suppressed Availability shall instead be deemed
to be 50% of such Dollar amount or threshold percentage and (ii) at any time
that no Term Loans are outstanding, if the excess of (x) the Total U.S.
Revolving Commitment at such time over (y) the Aggregate U.S. Revolving Exposure
at such time is less than 5.0% of the Total U.S. Revolving Commitment at such
time, U.S. Specified Suppressed Availability shall be deemed to be zero.

“U.S. Subsidiary Borrower Assumption Agreement” shall mean an Assumption
Agreement substantially in the form of Exhibit N, executed by any Domestic
Subsidiary that becomes a U.S. Subsidiary Borrower after the Closing Date, as
the same may be amended, supplemented or otherwise modified from time to time.

“U.S. Swingline Commitment” shall mean the obligation of the U.S. Swingline
Lender to make U.S. Swingline Loans in an aggregate amount not to exceed
$60,000,000.

“U.S. Swingline Lender” shall mean Bank of America, in its capacity as provider
of U.S. Swingline Loans.

“U.S. Swingline Loan” shall have the meaning provided in Section 2.2(g)(i).

“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 4.5(d)(iii).

“U.S. Testing Availability” at any time, shall mean the sum of (i) U.S.
Availability at such time plus (ii) U.S. Specified Suppressed Availability at
such time.

“U.S. Unused Line Fee” shall have the meaning provided in Section 3.2(a).

“Voting Stock” shall mean, as to any entity, all classes of Capital Stock of
such entity then outstanding and normally entitled to vote in the election of
directors or all interests in such entity with the ability to control the
management or actions of such entity.

“Wholly Owned Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person of which such Person owns, directly or indirectly through one or more
Wholly Owned Subsidiaries, all of the Capital Stock of such Subsidiary other
than directors qualifying shares or shares held by nominees.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

-71-



--------------------------------------------------------------------------------

1.2. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) As used herein and in any other Loan Document, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the U.S. Parent Borrower and its Restricted Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP.

(b) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”

(c) For purposes of determining any financial ratio or making any financial
calculation for any fiscal quarter (or portion thereof) ending prior to the
Closing Date, the components of such financial ratio or financial calculation
shall be determined on a pro forma basis to give effect to the Transactions as
if they had occurred at the beginning of such four-quarter period; and each
Person that is a Restricted Subsidiary upon giving effect to the Transactions
shall be deemed to be a Restricted Subsidiary for purposes of the components of
such financial ratio or financial calculation as of the beginning of such
four-quarter period.

(d) Any financial ratios required to be satisfied in order for a specific action
to be permitted under this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (rounding up if there is no
nearest number).

(e) Any references in this Agreement to “cash and/or Cash Equivalents,” “cash,
Cash Equivalents and/or Temporary Cash Investments” or any similar combination
of the foregoing shall be construed as not double counting cash or any other
applicable amount which would otherwise be duplicated therein.

(f) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(g) In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of determining compliance with any provision
of this Agreement which requires that no Default, Event of Default or specified
Event of Default, as applicable, has occurred, is continuing or would result
from any such action, as applicable, such condition shall, at the option of the
U.S. Parent Borrower, be deemed satisfied, so long as no Default, Event of
Default or specified Event of Default, as applicable, exists on the date the
definitive agreements for such Limited Condition Acquisition are entered into.
For the avoidance of doubt, if the U.S. Parent Borrower has exercised its option
under the first sentence of this clause (g), and any Default or Event of Default
occurs following the date the definitive agreements for the applicable Limited
Condition Acquisition were entered into and prior to the consummation of such
Limited Condition Acquisition, any such Default or Event of Default shall be
deemed to not have occurred or be continuing for purposes of determining whether
any action being taken in connection with such Limited Condition Acquisition is
permitted hereunder.

(h) In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of:

 

-72-



--------------------------------------------------------------------------------

(1) determining compliance with any provision of this Agreement which requires
the calculation of the Consolidated Coverage Ratio, the Consolidated Fixed
Charge Coverage Ratio (other than for the purposes of determining compliance
with Section 9.6 as to whether any Default or Event of Default shall have
occurred thereunder), the Consolidated Secured Leverage Ratio or the
Consolidated Total Leverage Ratio; or

(2) testing baskets set forth in this Agreement (including baskets measured as a
percentage of Consolidated Total Assets or Foreign Consolidated Total Assets but
excluding any Combined Availability requirement);

in each case, at the option of the U.S. Parent Borrower (the U.S. Parent
Borrower’s election to exercise such option in connection with any Limited
Condition Acquisition, an “LCA Election”), the date of determination of whether
any such action is permitted hereunder, shall be deemed to be the date the
definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”), and if, after giving pro forma effect to the Limited
Condition Acquisition and the other transactions to be entered into in
connection therewith (including any Incurrence of Indebtedness and the use of
proceeds thereof and acquisition of Consolidated EBITDA) as if they had occurred
at the beginning of the most recent four consecutive fiscal quarters ending
prior to the LCA Test Date for which consolidated financial statements of the
U.S. Parent Borrower are available, the U.S. Parent Borrower could have taken
such action on the relevant LCA Test Date in compliance with such ratio or
basket, such ratio or basket shall be deemed to have been complied with. For the
avoidance of doubt, if the U.S. Parent Borrower has made an LCA Election and any
of the ratios or baskets for which compliance was determined or tested as of the
LCA Test Date are exceeded as a result of fluctuations in any such ratio or
basket, including due to fluctuations in Consolidated EBITDA or Consolidated
Total Assets or Foreign Consolidated Total Assets of the U.S. Parent Borrower or
the Person subject to such Limited Condition Acquisition, at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations. If the
U.S. Parent Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket availability (other than any Combined Availability requirement) with
respect to the Incurrence of Indebtedness or Liens, or the making of Restricted
Payments or Permitted Investments, mergers, the conveyance, lease or other
transfer of all or substantially all of the assets of the U.S. Parent Borrower
or the designation of an Unrestricted Subsidiary on or following the relevant
LCA Test Date and prior to the earlier of the date on which such Limited
Condition Acquisition is consummated or the definitive agreement for such
Limited Condition Acquisition is terminated or expires without consummation of
such Limited Condition Acquisition, any such ratio or basket shall be calculated
on a pro forma basis assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any Incurrence of Indebtedness
and the use of proceeds thereof) have been consummated.

(i) For purposes of any Collateral located in the Province of Québec or charged
by any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Québec or a court or tribunal exercising
jurisdiction in the Province of Québec, (q) “personal property” shall be deemed
to include “movable property,” (r) “real property” shall be deemed to include
“immovable property,” (s) “tangible property” shall be deemed to include
“corporeal property,” (t) “intangible property” shall be deemed to include
“incorporeal property,” (u) “security interest” and “mortgage” shall be deemed
to include a “hypothec,” (v) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (w) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to the “opposability” of such Liens to third
parties, (x) any “right of offset,” “right of setoff” or similar expression
shall be deemed to include a “right of compensation,” (y) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, and (z) an “agent” shall
be deemed to include a “mandatary.”

(j) Any deduction of Reserves in any definition herein shall be without
duplication.

 

-73-



--------------------------------------------------------------------------------

1.3. [Reserved].

1.4. [Reserved].

1.5. [Reserved].

1.6. Exchange Rates. The applicable Administrative Agent or Letter of Credit
Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the Dollars and Alternative Currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the applicable Administrative Agent or Letter of Credit Issuer, as
applicable.

1.7. Additional Alternative Currencies.

(a) The Borrowers may from time to time request that LIBOR Loans be made and/or
Letters of Credit be issued under the U.S. Revolving Facility and/or the
Canadian Revolving Facility in a currency other than those specifically listed
in the definition of “Alternative Currency”; provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of LIBOR Loans, such request shall be subject
to the approval of the U.S. Administrative Agent and the U.S. Revolving Lenders,
in the case of the U.S. Revolving Facility, or the Canadian Administrative Agent
and the Canadian Revolving Lenders, in the case of the Canadian Revolving
Facility; and in the case of any such request with respect to the issuance of
Letters of Credit under the U.S. Revolving Facility or Canadian Revolving
Facility, such request shall be subject to the approval of the applicable
Administrative Agent and Letter of Credit Issuer.

(b) Any such request shall be made to the applicable Administrative Agent not
later than 11:00 a.m., twenty Business Days prior to the date of the desired
borrowing (or such other time or date as may be agreed by the applicable
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the applicable Letter of Credit Issuer, in its or their sole
discretion). In the case of any such request pertaining to LIBOR Loans, the
applicable Administrative Agent shall promptly notify each applicable Lender
thereof; and in the case of any such request pertaining to Letters of Credit,
the applicable Administrative Agent shall promptly notify the applicable Letter
of Credit Issuer thereof. Each applicable Lender (in the case of any such
request pertaining to LIBOR Loans) or the applicable Letter of Credit Issuer (in
the case of a request pertaining to Letters of Credit) shall notify the
applicable Administrative Agent, not later than 11:00 a.m., ten Business Days
(or such other period of time as may be agreed by the applicable Administrative
Agent in its sole discretion) after receipt of such request whether it consents,
in its sole discretion, to the making of LIBOR Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.

(c) Any failure by any applicable Lender or Letter of Credit Issuer, as the case
may be, to respond to such request within the time period specified in the
preceding paragraph shall be deemed to be a refusal by such Lender or the Letter
of Credit Issuer, as the case may be, to permit LIBOR Loans to be made or
Letters of Credit to be issued in such requested currency. If the applicable
Administrative Agent and all applicable Lenders consent to making LIBOR Loans in
such requested currency, the Administrative Agent shall so notify the U.S.
Parent Borrower and such currency shall thereupon be deemed for all purposes to
be an Alternative Currency under the applicable facility hereunder for purposes
of any borrowing of LIBOR Loans; and if the applicable Administrative

 

-74-



--------------------------------------------------------------------------------

Agent and Letter of Credit Issuer consent to the issuance of Letters of Credit
in such requested currency, the applicable Administrative Agent shall so notify
the U.S. Parent Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances. If an Administrative Agent shall fail to obtain consent of all
applicable Lenders to any request for an additional currency under this
Section 1.7, such Administrative Agent shall promptly so notify the U.S. Parent
Borrower.

1.8. Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any LIBOR Loan in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
LIBOR Loan, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agents may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agents may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.9. Effect of Restatement. This Agreement shall amend and restate the Original
Credit Agreement in its entirety, with the parties hereby agreeing that there is
no novation of the Original Credit Agreement and, on the Restatement Effective
Date, the rights and obligations of the parties under the Original Credit
Agreement shall be subsumed and governed by this Agreement. Following the
Restatement Effective Date, the Commitments under the Original Credit Agreement
shall no longer be in effect and thereafter only Commitments under this
Agreement shall be outstanding until otherwise terminated in accordance with the
terms hereof.

SECTION 2. Loans and Letters of Credit

2.1. Credit Facilities.

(a) Subject to all of the terms and conditions of this Agreement, the U.S.
Revolving Lenders agree to make available a revolving credit facility (the “U.S.
Revolving Facility”) to the U.S. Borrowers from time to time prior to the
Revolving Maturity Date, which credit facilities shall be composed of a
revolving line of credit consisting of U.S. Revolving Loans, U.S. Swingline
Loans and U.S. Letters of Credit of up to the Total U.S. Revolving Commitment.
U.S. Revolving Loans denominated in Dollars may be ABR Loans or LIBOR Loans as
further provided herein. U.S. Revolving Loans denominated in Cdn. Dollars shall
at all times be BA Equivalent Loans. U.S. Revolving Loans denominated in
Alternative Currencies (other than Cdn. Dollars) shall at all times be LIBOR
Loans. Each U.S. Revolving Lender may, at its option, make any Loan available to
any U.S. Borrower by causing any foreign or domestic branch or Affiliate of such
U.S. Revolving Lender to make such U.S. Revolving Loan; provided that any
exercise of such option shall not affect the obligation of such U.S. Borrower to
repay such U.S. Revolving Loan in accordance with the terms of this Agreement.

 

-75-



--------------------------------------------------------------------------------

(b) Subject to all of the terms and conditions of this Agreement, the Canadian
Revolving Lenders agree to make available a revolving credit facility (the
“Canadian Revolving Facility”) to the Canadian Borrower from time to time prior
to the Revolving Maturity Date, which credit facilities shall be composed of a
revolving line of credit consisting of Canadian Revolving Loans to the Canadian
Borrower, Canadian Swingline Loans to the Canadian Borrower and Canadian Letters
of Credit for the account of the Canadian Borrower of up to the Total Canadian
Revolving Commitment. Canadian Revolving Loans denominated in Dollars may be ABR
Loans or LIBOR Loans as further provided herein. Canadian Revolving Loans
denominated in Cdn. Dollars may be Canadian Prime Rate Loans or BA Equivalent
Loans as further provided herein. Canadian Revolving Loans denominated in
Alternative Currencies (other than Cdn. Dollars) shall at all times be LIBOR
Loans. Each Canadian Revolving Lender may, at its option, make any Loan
available to any Canadian Borrower by causing any foreign or domestic branch or
Affiliate of such Qualified Canadian Lender to make such Canadian Revolving
Loan; provided that any exercise of such option shall not affect the obligation
of such Canadian Borrower to repay such Canadian Revolving Loan in accordance
with the terms of this Agreement.

(c) To the extent a Reallocated European Revolving Facility of the applicable
Class has not previously been established, the U.S. Parent Borrower may request
the establishment of a Reallocated European Revolving Facility (the “Reallocated
European Revolving Facility”); provided that (i) the borrower under such
Reallocated European Revolving Facility shall be a Restricted Subsidiary of the
U.S. Parent Borrower organized under the laws of the United Kingdom, the
Netherlands or Germany, (ii) such Reallocated European Revolving Facility shall
be guaranteed by the U.S. Borrowers and Canadian Loan Parties and secured by the
U.S. Collateral and the Canadian Collateral, (iii) Borrowings under such
Reallocated European Revolving Facility shall be subject to U.S. Availability
and a Reserve shall be implemented in respect of the U.S. Borrowing Base in an
amount equal to the aggregate amount of Commitments in respect of such
Reallocated European Revolving Facility, (iv) the aggregate amount of
Commitments in respect of such Reallocated European Revolving Facility shall not
exceed $50,000,000, (v) prior to creation of such Reallocated European Revolving
Facility, each Lender under such Reallocated European Revolving Facility shall
have received all documentation and other information about the relevant
borrower under applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act, and to the extent such borrower
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall have received, to the extent requested, a Beneficial Ownership
Certification in relation to such borrower, (vi) the Administrative Agents shall
have consented to the establishment of such Reallocated European Revolving
Facility (such consent not to be unreasonably withheld, conditioned or delayed),
(vii) the Commitments under such Reallocated European Revolving Facility shall
have been reallocated from the Canadian Revolving Facility or the U.S. Revolving
Facility pursuant to Section 2.1(d), (viii) obligations under such Reallocated
European Revolving Facility will be pari passi in right of payment with the
obligations under the U.S. Revolving Facility and the “waterfall” in Section 10
shall be amended to reflect such priority and (ix) the terms of such Reallocated
European Revolving Facility shall otherwise be substantially similar to the
terms applicable to the U.S. Revolving Facility including with respect to
maturity and pricing. To the extent a Reallocated European Revolving Facility is
established, this Agreement and the other Loan Documents may be amended solely
with the consent of the U.S. Parent Borrower and the Administrative Agent to
give effect to the foregoing requirements, including for any local law
provisions and such other administrative changes as may be required to give
effect to such Reallocated European Revolving Facility. Each European Revolving
Lender may, at its option, make any European Revolving Loan available to the
applicable borrower by causing any foreign or domestic branch or Affiliate of
such European Revolving Lender to make such European Revolving Loan; provided
that any exercise of such option shall not affect the obligation of such
borrower to repay European Revolving Loan in accordance with the terms of this
Agreement.

(d) Up to one time in any fiscal quarter of the U.S. Parent Borrower, so long as
Availability Conditions would be satisfied before and after giving effect
thereto, the Borrowers may reallocate (i) all or a portion of any U.S. Revolving
Lenders’ Commitments with respect to the U.S. Revolving Facility to the Canadian
Revolving Facility, to a Reallocated European Revolving Facility (to the extent
established, including an establishment concurrent with such reallocation) or to
an Incremental European Revolving Facility (to the extent established, including
an establishment concurrent with such reallocation), (ii) all or a portion of
any Canadian Revolving Lenders’ Commitments with respect to the Canadian
Revolving Facility to the U.S. Revolving Facility,

 

-76-



--------------------------------------------------------------------------------

to a Reallocated European Revolving Facility (to the extent established) or to
an Incremental European Revolving Facility (to the extent established) or
(iii) all or a portion of any European Revolving Lenders’ Commitments with
respect to a Reallocated European Revolving Facility or Incremental European
Revolving Facility to the Canadian Revolving Facility, the U.S. Revolving
Facility, Reallocated European Revolving Facility(to the extent established) or
to an Incremental European Revolving Facility (to the extent established), in
each case by written notice to the Administrative Agents delivered at least 10
Business Days prior to the proposed date of effectiveness of such reallocation,
in form reasonably satisfactory to the Administrative Agents and with the
written consent of each Lender whose commitment is being reallocated (it being
understood that any Reallocated European Revolving Facility shall be subject to
the cap set forth in clause (c) above); provided that (i) no Default or Event of
Default shall exist and be continuing or result from such reallocation, (ii) the
aggregate principal amount of the Total Revolving Commitments shall not increase
as a result of such reallocation and (iii) the aggregate principal amount of the
Revolving Commitments of any Lender who participates in such reallocation shall
not increase as a result of such reallocation. Upon such reallocation, (i) the
specified amount of such Lender’s U.S. Revolving Commitments, Canadian Revolving
Commitments, Reallocated European Revolving Commitments or Incremental European
Revolving Commitments, as applicable, shall be deemed to be converted to an
increase in such Canadian Revolving Commitments, U.S. Revolving Commitments,
Reallocated European Revolving Commitments or Incremental European Revolving
Commitments, as applicable, for all purposes hereof and (ii) each Lender shall
purchase or sell U.S. Revolving Loans, Canadian Revolving Loans, Reallocated
European Revolving Loans or Incremental European Revolving Loans, as applicable,
at par to the other Lenders as specified by the Administrative Agents in an
amount necessary such that, after giving effect to all such purchases and sales,
each Lender shall have funded its Pro Rata Share of the entire amount of the
then outstanding U.S. Revolving Loans, Canadian Revolving Loans, Reallocated
Revolving Loans and Incremental European Revolving Loans, as applicable.

(e) Subject to all of the terms and conditions of this Agreement, on the
Restatement Effective Date, each Initial Term Lender agrees, severally and not
jointly, to make a loan (each such loan an “Initial Term Loan”) to the Canadian
Borrower in Cdn. Dollars in an amount equal to such Lender’s Initial Term
Commitment at an exchange rate such that the total aggregate amount of the
Initial Term Loans funded on the Restatement Effective Date equals
Cdn.$230,000,000. The Initial Term Loans may, at the option of the Canadian
Borrower, be incurred and maintained as, and/or converted into, Canadian Prime
Rate Loans or BA Equivalent Loans; provided that all Initial Term Loans made by
each of the Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Initial Term Loans of the same
Type. Initial Term Loans may be repaid or prepaid in accordance with the
provisions hereof, but once repaid or prepaid, may not be reborrowed.

2.2. U.S. Revolving Loans and Borrowing Procedures for U.S. Revolving Loans and
Term Loans.

(a) Amounts. Subject to all of the terms and conditions of this Agreement, each
U.S. Revolving Lender severally, but not jointly, agrees, upon the U.S. Parent
Borrower’s request from time to time on any Business Day during the period from
the Restatement Effective Date to the Revolving Maturity Date, to make revolving
loans (the “U.S. Revolving Loans”) to the U.S. Borrowers denominated in Dollars
or any Alternative Currency in amounts not to exceed such U.S. Revolving
Lender’s Pro Rata Share of the Total U.S. Revolving Commitment, so long as after
giving effect thereto and the application of the proceeds thereof, the
Availability Conditions are satisfied. The U.S. Borrowers may use the U.S.
Revolving Commitments by borrowing, prepaying the U.S. Revolving Loans in whole
or in part, and reborrowing, all in accordance with the terms and conditions
hereof. U.S. Revolving Loans of the applicable Class shall automatically be made
as ABR Loans for the payment of interest on such Loans and other Obligations due
hereunder on the date when due to the extent available in accordance with the
foregoing limitations and not paid by the U.S. Borrowers and, in each case, as
provided for herein.

(b) Procedure for Borrowing.

(i) Each Borrowing of U.S. Revolving Loans or Term Loans by the U.S. Borrowers
shall be made upon the U.S. Parent Borrower’s irrevocable written notice
delivered to the U.S. Administrative Agent in the form of a notice of borrowing
substantially in the form of Exhibit A-1 (each a “U.S. Notice of Borrowing”) or
Exhibit A-3 (a “Term Notice of Borrowing”), as applicable, which must be
received by the U.S. Administrative

 

-77-



--------------------------------------------------------------------------------

Agent prior to (i) 1:00 p.m. (New York City time) three Business Days prior to
the date of such Borrowing, in the case of LIBOR Loans denominated in Dollars or
BA Equivalent Loans, (ii) 1:00 p.m. (New York City time) at least four Business
Days prior to the date of such Borrowing, in the case of LIBOR Loans denominated
in an Alternative Currency and (iii) 1:00 p.m. (New York City time) at least one
Business Day prior to the date of such Borrowing, in the case of ABR Loans,
specifying:

(A) whether such Borrowing consists of U.S. Revolving Loans or Term Loans;

(B) the amount and currency of the Borrowing, which must equal or exceed the
Minimum Borrowing Amount (and increments of $1,000,000 in excess of such amount
or the approximate equivalent amount thereof in the case of Alternative
Currencies);

(C) the date of the requested Borrowing, which must be a Business Day;

(D) whether the U.S. Revolving Loans requested are to be ABR Loans, BA
Equivalent Loans or LIBOR Loans, an ABR Loan (in the case of U.S. Revolving
Loans denominated in Dollars) or LIBOR Loans with an Interest Period of one
month, in the case of U.S. Revolving Loans denominated in an Alternative
Currency (other than Cdn. Dollars)); provided that all U.S. Revolving Loans made
by each of the U.S. Revolving Lenders pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, consist entirely of U.S.
Revolving Loans of the same Type;

(E) in the case of a request for BA Equivalent Loans, the duration of the
initial BA Equivalent Interest Period to be applicable thereto (and if not
specified, it shall be deemed a request for a BA Equivalent Interest Period of
one month); and

(F) in the case of a request for LIBOR Loans, the duration of the initial
Interest Period to be applicable thereto (and if not specified, it shall be
deemed a request for an Interest Period of one month).

(ii) In lieu of delivering a U.S. Notice of Borrowing, the U.S. Parent Borrower
may give the U.S. Administrative Agent telephonic notice of such request for
advances on or before the deadline set forth above (promptly confirmed by
delivery of a completed U.S. Notice of Borrowing). The U.S. Administrative Agent
at all times shall be entitled to rely on such telephonic notice in making such
U.S. Revolving Loans, regardless of whether any written confirmation is
received.

(c) U.S. Designated Accounts. On or prior to the Closing Date, the U.S. Parent
Borrower delivered to the U.S. Administrative Agent a notice setting forth the
account for the U.S. Borrowers (each, a “U.S. Designated Account”) to which each
Administrative Agent is authorized to transfer the proceeds of the Loans
requested hereunder by the U.S. Parent Borrower. The U.S. Parent Borrower may
designate a replacement account from time to time by written notice to the U.S.
Administrative Agent duly executed by an Authorized Officer of the U.S. Parent
Borrower. All such U.S. Designated Accounts must be reasonably satisfactory to
the U.S. Administrative Agent.

(d) No Liability. The U.S. Administrative Agent shall not incur any liability to
the U.S. Borrowers as a result of acting upon any notice referred to in
Sections 2.2(b) and (c), which the U.S. Administrative Agent believes in good
faith to have been given by an Authorized Officer of the U.S. Parent Borrower.
The crediting of U.S. Revolving Loans and Term Loans to a U.S. Designated
Account conclusively establishes the obligation of each U.S. Borrower to repay
such U.S. Revolving Loans and Term Loans as provided herein.

(e) Notice Irrevocable. Any U.S. Notice of Borrowing (or telephonic notice in
lieu thereof) made pursuant to Section 2.2(b) shall be irrevocable. The U.S.
Borrowers shall be bound to borrow the funds requested therein in accordance
therewith.

 

-78-



--------------------------------------------------------------------------------

(f) Making of U.S. Revolving Loans and Term Loans; Reserves.

(i) Promptly after receipt of a U.S. Notice of Borrowing or telephonic or
electronic notice in lieu thereof, the U.S. Administrative Agent shall notify
the applicable U.S. Revolving Lenders or Term Lenders by telecopy, telephone or
e-mail of the requested Borrowing. Each applicable Lender shall transfer its Pro
Rata Share of the requested Borrowing to the U.S. Administrative Agent in
immediately available funds in the currency in which such Loan is denominated to
the account from time to time designated by the U.S. Administrative Agent, not
later than 2:00 p.m. (New York City time) on the date of the applicable
Borrowing. After the U.S. Administrative Agent’s receipt of all proceeds of such
U.S. Revolving Loans or Term Loans, the U.S. Administrative Agent shall make the
proceeds of such Loans available to the U.S. Borrowers on the date of the
applicable Borrowing by, not later than 4:00 p.m. (New York City time)
transferring same day funds to the U.S. Designated Account designated by the
U.S. Borrower; provided, however, that no U.S. Revolving Loans shall be made on
any date unless, after giving effect thereto, the Availability Conditions are
satisfied on such date.

(ii) The U.S. Administrative Agent may establish Reserves or change any of the
Reserves, in the exercise of its reasonable good faith credit judgment, provided
that (A) any changes to such Reserves will be made in good faith and (B) such
Reserves shall not be established or changed except upon not less than five
(5) Business Days’ notice to the U.S. Parent Borrower (unless an Event of
Default exists in which event no notice shall be required), and to the extent
the U.S. Parent Borrower shall have objected to the addition of or change to
such Reserve during such 5 Business Day period, the U.S. Administrative Agent
shall have taken into consideration the U.S. Parent Borrower’s basis of
objection and shall have negotiated in good faith with the U.S. Parent Borrower
in order to reach a mutually satisfactory resolution with respect to such
Reserve (other than if an Event of Default exists). The U.S. Administrative
Agent will be available during such period to discuss any such proposed Reserve
or change with the U.S. Parent Borrower and without limiting the right of the
U.S. Administrative Agent to establish or change such Reserves in the U.S.
Administrative Agent’s reasonable credit judgment, the U.S. Parent Borrower may
take such action as may be required so that the event, condition or matter that
is the basis for such Reserve no longer exists, in a manner and to the extent
reasonably satisfactory to the U.S. Administrative Agent. The amount of any
Reserve established by the U.S. Administrative Agent shall have a reasonable
relationship as determined by the U.S. Administrative Agent in its reasonable
credit judgment to the event, condition or other matter that is the basis for
the Reserve. Notwithstanding anything herein to the contrary, a Reserve shall
not be established to the extent that such Reserve would be duplicative of any
specific item excluded as ineligible in the definitions of Eligible Accounts or
Eligible Inventory, but the U.S. Administrative Agent shall retain the right,
subject to the requirements of this paragraph, to establish Reserves with
respect to prospective changes in eligible Collateral that may reasonably be
anticipated.

(g) U.S. Swingline Commitment.

(i) Subject to and upon the terms and conditions herein set forth, the U.S.
Swingline Lender in its individual capacity agrees, at any time and from time to
time on and after the Restatement Effective Date and prior to the Revolving
Maturity Date, to make a loan or loans (each a “U.S. Swingline Loan” and,
collectively, the “U.S. Swingline Loans”) in Dollars in the amount of that
Borrowing available to the U.S. Borrowers by transferring same day funds to the
U.S. Designated Account or such other account(s) as may be designated by the
U.S. Parent Borrower in writing not later than 2:00 p.m. (New York City time).
Each U.S. Swingline Loan shall be subject to all the terms and conditions
applicable to U.S. Revolving Loans that are ABR Loans except that all payments
thereon (including interest) shall be made to the U.S. Swingline Lender. The
U.S. Swingline Lender shall not make any U.S. Swingline Loan if (1) the U.S.
Administrative Agent has received written notice from any U.S. Revolving Lender
that one or more of the applicable conditions precedent set forth in Section 5
or Section 6 will not be satisfied on the date of the requested Borrowing,
(2) after giving effect to the requested Borrowing, the Availability Conditions
would not be satisfied on such date, or (3) such U.S. Swingline Loan would cause
the aggregate outstanding principal balance of all U.S. Swingline Loans to
exceed the U.S. Swingline Commitment. U.S. Swingline Loans shall at all times be
ABR Loans.

(ii) On any Business Day, the U.S. Swingline Lender may, in its sole discretion
(and, if any U.S. Swingline Loan is outstanding for five Business Days, the U.S.
Swingline Lender shall on such fifth Business Day), give notice to each U.S.
Revolving Lender that all then outstanding U.S. Swingline Loans shall be funded
with a Borrowing of U.S. Revolving Loans, in which case U.S. Revolving Loans
constituting ABR Loans (each such Borrowing, a “Mandatory U.S. Borrowing”) shall
be made on the immediately succeeding Business Day by each U.S. Revolving Lender
pro rata based on each such Lender’s Pro Rata Share, and the proceeds thereof
shall be

 

 

-79-



--------------------------------------------------------------------------------

applied directly to the U.S. Swingline Lender to repay the U.S. Swingline Lender
for such outstanding U.S. Swingline Loans. Each U.S. Revolving Lender hereby
irrevocably agrees to make such U.S. Revolving Loans upon one Business Day’s
notice pursuant to each Mandatory U.S. Borrowing in the amount and in the manner
specified in the preceding sentence and on the date specified to it in writing
by the U.S. Swingline Lender notwithstanding (i) that the amount of the
Mandatory U.S. Borrowing may not comply with the Minimum Borrowing Amount,
(ii) whether any conditions specified in Section 6 are then satisfied,
(iii) whether a Default or an Event of Default has occurred and is continuing
(unless the U.S. Swingline Lender has received written notice thereof from any
Lender as contemplated above prior to the date such Swingline Loan was made),
(iv) the date of such Mandatory U.S. Borrowing or (v) any reduction in the U.S.
Revolving Commitments or the U.S. Borrowing Base after any such U.S. Swingline
Loans were made. In the event that, in the sole judgment of the U.S. Swingline
Lender, any Mandatory U.S. Borrowing cannot for any reason be made on the date
otherwise required above (including as a result of the commencement of a
proceeding under the Bankruptcy Code in respect of any U.S. Borrower), each U.S.
Revolving Lender hereby agrees that it shall forthwith purchase from the U.S.
Swingline Lender (without recourse or warranty) such participation of the
outstanding U.S. Swingline Loans as shall be necessary to cause the U.S.
Revolving Lenders to share in such U.S. Swingline Loans ratably based upon their
respective Pro Rata Shares, provided that all principal and interest payable on
such U.S. Swingline Loans shall be for the account of the U.S. Swingline Lender
until the date the respective participation is purchased and, to the extent
attributable to the purchased participation, shall be payable to such U.S.
Revolving Lender purchasing the same from and after such date of purchase.

(iii) If at any time that U.S. Swingline Loans are outstanding a U.S. Revolving
Lender becomes a Defaulting Lender, all or any part of such U.S. Swingline Loans
shall be reallocated among the non-Defaulting Lenders that are U.S. Revolving
Lenders in accordance with their respective Pro Rata Shares (calculated without
giving effect to any such Defaulting Lender’s U.S. Revolving Commitments) but
only to the extent (x) the sum of all non-Defaulting Lenders’ U.S. Revolving
Commitments plus such Defaulting Lender’s pro rata share of such Swingline Loans
does not exceed the total of all non-Defaulting Lenders’ U.S. Revolving
Commitments and (y) the condition set forth in Section 6.1(a) is satisfied at
such time; provided that, subject to Section 12.28, neither such reallocation
nor any payment by a non-Defaulting Lender pursuant hereto will constitute a
waiver or release of any claim any Borrower, any Lender, the U.S. Administrative
Agent or U.S. Swingline Lender may have against such Defaulting Lender or cause
such Defaulting Lender to be a non-Defaulting Lender. If the reallocation
described above cannot, or can only partially, be effected, the U.S. Borrowers
shall within one Business Day following notice by the U.S. Administrative Agent
prepay such unreallocated portion of the Swingline Loans. Notwithstanding the
foregoing, the U.S. Swingline Lender shall be under no obligation to make any
U.S. Swingline Loan at any time that any U.S. Revolving Lender is a Defaulting
Lender unless it is satisfied that the related exposure will be 100% covered by
the U.S. Revolving Commitments of the non-Defaulting Lenders and participating
interests in any such newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with this Section 2.2 (and
Defaulting Lenders shall not participate therein).

(h) U.S. Agent Advances.

(i) Subject to the limitations set forth below, the U.S. Administrative Agent is
authorized by the U.S. Borrowers and the U.S. Revolving Lenders, from time to
time in the U.S. Administrative Agent’s sole discretion, (A) after the
occurrence of a Default or an Event of Default, or (B) at any time that any of
the other conditions precedent set forth in Section 6 have not been satisfied,
to make U.S. Revolving Loans (that may only be ABR Loans) in Dollars to the U.S.
Borrowers on behalf of the U.S. Revolving Lenders in an aggregate principal
amount outstanding at any time not to exceed $50,000,000 (provided that, after
giving effect to the making of any such ABR Loan, the aggregate Outstanding
Amount of U.S. Revolving Loans, U.S. Agent Advances, U.S. Swingline Loans and
U.S. Letter of Credit Obligations shall not exceed the Total U.S. Revolving
Commitment) which the U.S. Administrative Agent, in its good faith judgment,
deems necessary or desirable (1) to preserve or protect the Collateral, or any
portion thereof, (2) to enhance the likelihood of, or maximize the amount of,
repayment of the U.S. Revolving Loans and other U.S. Obligations (including
through ABR Loans for the purpose of enabling the U.S. Borrowers to meet their
payroll and associated tax obligations), and/or (3) to pay any other amount
chargeable to the U.S. Borrowers pursuant to the terms of this Agreement,
including costs, fees and expenses as described in Section 12.5 (any of such
advances are herein referred to as “U.S. Agent Advances”); provided that U.S.
Agent Advances shall not be outstanding for more than 30 consecutive days unless
the Availability Conditions are satisfied; provided, further, that the Required
Lenders may at any time revoke the U.S. Administrative Agent’s authorization to
make U.S. Agent Advances. Any such revocation must be in writing and shall
become effective prospectively upon the U.S. Administrative Agent’s receipt
thereof. At any time, the U.S. Administrative Agent may require the U.S.
Revolving Lenders to fund their risk participations in the U.S. Agent Advances
as described in Section 2.2(h)(ii).

 

-80-



--------------------------------------------------------------------------------

(ii) Upon the making of a U.S. Agent Advance by the U.S. Administrative Agent
(whether before or after the occurrence of a Default or an Event of Default),
each U.S. Revolving Lender shall be deemed, without further action by any party
hereto, unconditionally and irrevocably to have purchased from the U.S.
Administrative Agent, without recourse or warranty, an undivided interest and
participation in such U.S. Agent Advance in proportion to its Pro Rata Share of
the Total U.S. Revolving Commitment. All principal and interest payable on such
U.S. Agent Advance shall be for the account of the U.S. Administrative Agent
until the date, if any, on which the U.S. Administrative Agent requires any U.S.
Revolving Lender to fund its participation in any U.S. Agent Advance purchased
hereunder; after such date, the U.S. Administrative Agent shall promptly
distribute to such U.S. Revolving Lender, such Lender’s Pro Rata Share of all
payments of principal and interest and all proceeds of Collateral received by
the U.S. Administrative Agent in respect of such U.S. Agent Advance.

(iii) The U.S. Agent Advances shall be secured by the Collateral Agent’s Liens
in and to the Collateral and shall constitute ABR Loans and U.S. Obligations
hereunder.

2.3. Canadian Revolving Loans and Borrowing Procedures for Canadian Revolving
Loans and Term Loans.

(a) Amounts. Subject to all of the terms and conditions of this Agreement, each
Canadian Revolving Lender severally, but not jointly, agrees, upon the Canadian
Borrower’s request from time to time on any Business Day during the period from
the Restatement Effective Date to the Revolving Maturity Date, to make revolving
loans (the “Canadian Revolving Loans”) to the Canadian Borrower, denominated in
Dollars or any Alternative Currency in Outstanding Amounts not to exceed such
Canadian Revolving Lender’s Pro Rata Share of the Total Canadian Revolving
Commitment so long as after giving effect thereto and to the application of the
proceeds thereof, the Availability Conditions are satisfied. The Canadian
Borrower may use the Canadian Revolving Commitments by borrowing, prepaying the
Canadian Revolving Loans in whole or in part, and reborrowing, all in accordance
with the terms and conditions hereof. Canadian Revolving Loans of the applicable
Class shall automatically be made as ABR Loans or Canadian Prime Rate Loans to
the Canadian Borrower for the payment of interest on such Loans and other
Obligations of the Canadian Borrower on the date when due to the extent
available in accordance with the foregoing limitations and not paid by the
Canadian Borrower and, in each case, as provided for herein.

(b) Procedure for Borrowing.

(i) Each Borrowing of Canadian Revolving Loans or Term Loans by the Canadian
Borrower shall be made upon the Canadian Borrower’s irrevocable written notice
delivered to the Canadian Administrative Agent in the form of a notice of
borrowing substantially in the form of Exhibit A-2 (“Canadian Notice of
Borrowing”) or Exhibit A-3 (a “Term Notice of Borrowing”), as applicable, which
must be received by the Canadian Administrative Agent prior to (i) 1:00 p.m.
(New York City time) three Business Days prior to the date of such Borrowing, in
the case of LIBOR Loans denominated in Dollars or BA Equivalent Loans, (ii) 1:00
p.m. (New York City time) four Business Days prior to the date of such
Borrowing, in the case of LIBOR Loans denominated in Alternative Currencies and
(iii) 1:00 p.m. (New York City time) one Business Day prior to the date of such
Borrowing, in the case of Canadian Prime Rate Loans or ABR Loans, specifying:

(A) whether such Borrowing consists of Canadian Revolving Loans or Term Loans;

(B) the amount and currency of the Borrowing which must equal or exceed the
Minimum Borrowing Amount (and increments of $1,000,000 or the approximate Dollar
Equivalent thereof in excess of such amount);

 

-81-



--------------------------------------------------------------------------------

(C) the date of the requested Borrowing, which must be a Business Day;

(D) whether the Canadian Revolving Loans requested are to be Canadian Prime Rate
Loans, ABR Loans, BA Equivalent Loans or LIBOR Loans (and if not specified, it
shall be deemed a request for a Canadian Prime Rate Loan (in the case of
Canadian Revolving Loans denominated in Cdn. Dollars), an ABR Loan (in the case
of Canadian Revolving Loans denominated in Dollars) or LIBOR Loans with an
Interest Period of one month, in the case of Canadian Revolving Loans
denominated in an Alternative Currency (other than Cdn. Dollars)); provided that
all Canadian Revolving Loans made by each of the Canadian Revolving Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Canadian Revolving Loans of the same Type;

(E) in the case of a request for BA Equivalent Loans, the duration of the
initial BA Equivalent Interest Period to be applicable thereto (and if not
specified, it shall be deemed a request for a BA Equivalent Interest Period of
one month); and

(F) in the case of a request for LIBOR Loans, the duration of the initial
Interest Period to be applicable thereto (and if not specified, it shall be
deemed a request for an Interest Period of one month).

(ii) In lieu of delivering a Canadian Notice of Borrowing, the Canadian Borrower
may give the Canadian Administrative Agent telephonic notice of such request for
advances on or before the deadline set forth above (promptly confirmed by
delivery of a completed Canadian Notice of Borrowing). The Canadian
Administrative Agent at all times shall be entitled to rely on such telephonic
notice in making such Canadian Revolving Loans, regardless of whether any
written confirmation is received.

(iii) The Canadian Borrower shall not have the right to request a BA Equivalent
Loan or a LIBOR Loan while an Event of Default has occurred and is continuing.

(c) Reliance upon Authority. On or prior to the Closing Date, the Canadian
Borrower delivered to the Canadian Administrative Agent a notice setting forth
the account for the Canadian Borrower (each a “Canadian Designated Account”) to
which the Canadian Administrative Agent is authorized to transfer the proceeds
of the Canadian Revolving Loans requested hereunder by the Canadian Borrower.
The Canadian Borrower may designate a replacement account from time to time by
written notice to the Canadian Administrative Agent duly executed by an
Authorized Officer of the Canadian Borrower. All such Canadian Designated
Accounts must be reasonably satisfactory to the Canadian Administrative Agent
and must be domiciled in Canada.

(d) No Liability. The Canadian Administrative Agent shall not incur any
liability to the Canadian Borrower as a result of acting upon any notice
referred to in Sections 2.3(b) and (c), which the Canadian Administrative Agent
believes in good faith to have been given by an Authorized Officer of the
Canadian Borrower. The crediting of Canadian Revolving Loans and Term Loans to a
Canadian Designated Account conclusively establishes the obligation of the
Canadian Borrower to repay such Canadian Revolving Loans and Term Loans as
provided herein.

(e) Notice Irrevocable. Any Canadian Notice of Borrowing (or telephonic notice
in lieu thereof) made pursuant to Section 2.3(b) shall be irrevocable. The
Canadian Borrower shall be bound to borrow the funds requested therein in
accordance therewith.

(f) Making of Canadian Revolving Loans and Term Loans; Reserves.

(i) Promptly after receipt of a Canadian Notice of Borrowing or telephonic or
electronic notice in lieu thereof, the Canadian Administrative Agent shall
notify each Canadian Revolving Lender by telecopy, telephone or e-mail of the
requested Borrowing. Each Canadian Revolving Lender shall transfer its Pro Rata
Share of the requested Borrowing to the Canadian Administrative Agent in
immediately available funds in the applicable currency, to the account from time
to time designated by the Canadian Administrative Agent, not later than
2:00 p.m. (New York City time) on the date of the applicable Borrowing. After
the Canadian Administrative Agent’s receipt of all proceeds of any Borrowing of
Canadian Revolving Loans or Term Loans, the Canadian

 

 

-82-



--------------------------------------------------------------------------------

Administrative Agent shall make the proceeds of such Canadian Revolving Loans or
Term Loans available to the Canadian Borrower on the date of the applicable
Borrowing by, not later than 4:00 p.m. (New York City time) transferring same
day funds to the Canadian Designated Account designated by such Canadian
Borrower; provided, however, that no Canadian Revolving Loans or Term Loans
shall be made on any date unless, after giving effect thereto, the Availability
Conditions are satisfied.

(ii) The Canadian Administrative Agent may establish Reserves or change any of
the Reserves, in the exercise of its reasonable credit judgment, provided that
(A) any changes to such reserves will be made in good faith and (B) such
Reserves shall not be established or changed except upon not less than five
(5) Business Days’ notice to the Canadian Borrower (unless an Event of Default
exists in which event no notice shall be required), and to the extent the
Canadian Borrower shall have objected to the addition of or change to such
Reserve during such 5 Business Day period, the Canadian Administrative Agent
shall have taken into consideration the Canadian Borrower’s basis of objection
and shall have negotiated in good faith with the Canadian Borrower in order to
reach a mutually satisfactory resolution with respect to such Reserve (other
than if an Event of Default exists). The Canadian Administrative Agent will be
available during such period to discuss any such proposed Reserve or change with
the Canadian Borrower and without limiting the right of the Canadian
Administrative Agent to establish or change such Reserves in the Canadian
Administrative Agent’s reasonable credit judgment, the Canadian Borrower may
take such action as may be required so that the event, condition or matter that
is the basis for such Reserve no longer exists, in a manner and to the extent
reasonably satisfactory to the Canadian Administrative Agent. The amount of any
Reserve established by the Canadian Administrative Agent shall have a reasonable
relationship as determined by the Canadian Administrative Agent in its
reasonable credit judgment to the event, condition or other matter that is the
basis for the Reserve. Notwithstanding anything herein to the contrary, a
Reserve shall not be established to the extent that such Reserve would be
duplicative of any specific item excluded as ineligible in the definitions of
Eligible Accounts or Eligible Inventory, but the Canadian Administrative Agent
shall retain the right, subject to the requirements of this paragraph, to
establish Reserves with respect to prospective changes in eligible Collateral
that may reasonably be anticipated.

(g) Canadian Swingline Commitment.

(i) Subject to and upon the terms and conditions herein set forth, each Canadian
Swingline Lender in its individual capacity agrees, at any time and from time to
time on and after the Restatement Effective Date and prior to the Revolving
Maturity Date, to make a loan or loans (each a “Canadian Swingline Loan” and,
collectively, the “Canadian Swingline Loans” and, together with the U.S.
Swingline Loans, the “Swingline Loans”) in Dollars or Cdn. Dollars in the amount
of that Borrowing available to the Canadian Borrower by transferring same day
funds to the Canadian Designated Account or such other account(s) as may be
designated (by not later than 12:00 Noon (New York City time) on the day of
funding) by the Canadian Borrower in writing. Each Canadian Swingline Loan shall
be subject to all the terms and conditions applicable to other Canadian
Revolving Loans except that all payments thereon (including interest) shall be
made to the applicable Canadian Swingline Lenders. No Canadian Swingline Lender
shall make any Canadian Swingline Loan if (1) the Canadian Administrative Agent
has received written notice from any Canadian Revolving Lender that one or more
of the applicable conditions precedent set forth in Section 5 or Section 6 will
not be satisfied on the date of the requested Borrowing, (2) after giving effect
to the requested Borrowing, the Availability Conditions would not be satisfied,
or (3) such Canadian Swingline Loan would cause the aggregate outstanding
principal balance of all Canadian Swingline Loans to exceed the Canadian
Swingline Commitment. Canadian Swingline Loans shall at all times be maintained
as ABR Loans or Canadian Prime Rate Loans, as applicable.

(ii) On any Business Day, any Canadian Swingline Lender may, in its sole
discretion (and, if any Canadian Swingline Loan is outstanding for five Business
Days, the Canadian Swingline Lender shall on such fifth Business Day), give
notice by 1:00 p.m. (New York City time) to each Canadian Revolving Lender that
all then outstanding Canadian Swingline Loans made by such Canadian Swingline
Lender shall be funded with a Borrowing of Canadian Revolving Loans in the same
currency in which the then outstanding Canadian Swingline Loans are denominated,
in which case Canadian Revolving Loans constituting ABR Loans or Canadian Prime
Rate Loans (each such Borrowing, a “Mandatory Canadian Borrowing”), as
applicable, shall be made to the Canadian Borrower (in the amount of its
Canadian Swingline Loans from such Canadian Swingline Lender (in the amount of
their Canadian Swingline Loans from such Canadian Swingline Lender) on the next
Business Day by each Canadian Revolving Lender based on each Lender’s Pro Rata
Share and in the same currency as the applicable Canadian

 

 

-83-



--------------------------------------------------------------------------------

Swingline Loan is denominated, and the proceeds thereof shall be applied
directly to such Canadian Swingline Lender to repay the Canadian Swingline
Lender for such outstanding Canadian Swingline Loans. Each Canadian Revolving
Lender hereby irrevocably agrees to make such Canadian Revolving Loans pursuant
to each Mandatory Canadian Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified to it in writing by the
Canadian Swingline Lenders notwithstanding (i) that the amount of the Mandatory
Canadian Borrowing may not comply with the minimum amount for each Borrowing
specified in Section 2.3, (ii) whether any conditions specified in Section 6 are
then satisfied, (iii) whether a Default or an Event of Default has occurred and
is continuing (unless the Canadian Swingline Lenders has received written notice
thereof from any Lender as contemplated above prior to the date such Canadian
Swingline Loan was made), (iv) the date of such Mandatory Canadian Borrowing,
(v) any reduction in the Canadian Revolving Commitments, the Canadian Borrowing
Base after any such Canadian Swingline Loans were made or (vi) any fluctuations
in exchange rates following the date such Canadian Swingline Loans were made. In
the event that, in the sole judgment of the Canadian Swingline Lenders, any
Mandatory Canadian Borrowing cannot for any reason be made on the date otherwise
required above (including as a result of the commencement of a proceeding under
the BIA in respect of the Canadian Borrower), each Canadian Revolving Lender
hereby agrees that it shall forthwith purchase from the Canadian Swingline
Lenders (without recourse or warranty) such participation of the outstanding
Canadian Swingline Loans as shall be necessary to cause the Canadian Revolving
Lenders to share in such Canadian Swingline Loans ratably based upon their
respective Pro Rata Shares, provided that all principal and interest payable on
such Canadian Swingline Loans made by any Canadian Swingline Lender shall be for
the account of such Canadian Swingline Lender until the date the respective
participation is purchased and, to the extent attributable to the purchased
participation, shall be payable to such Lender purchasing same from and after
such date of purchase.

(iii) If at any time that Canadian Swingline Loans are outstanding a Canadian
Revolving Lender becomes a Defaulting Lender, all or any part of the risk
participations in such Canadian Swingline Loans shall be reallocated among the
non-Defaulting Lenders that are Canadian Revolving Lenders in accordance with
their respective Pro Rata Shares (calculated without giving effect to any such
Defaulting Lender’s Canadian Revolving Commitments) but only to the extent
(x) the sum of all non-Defaulting Lenders’ Canadian Revolving Commitments plus
such Defaulting Lender’s pro rata share of such Swingline Loans does not exceed
the total of all non-Defaulting Lenders’ Canadian Revolving Commitments and
(y) the condition set forth in Section 6.1(a) is satisfied at such time;
provided that neither such reallocation nor any payment by a non-Defaulting
Lender pursuant hereto will constitute a waiver or release of any claim any
Borrower, any Lender, the Canadian Administrative Agent or Canadian Swingline
Lenders may have against such Defaulting Lender or cause such Defaulting Lender
to be a non-Defaulting Lender. If the reallocation described above cannot, or
can only partially, be effected, the Canadian Borrower shall within one Business
Day following notice by the Canadian Administrative Agent prepay such
unreallocated portion of the Swingline Loans. Notwithstanding the foregoing, no
Canadian Swingline Lender shall be under any obligation to make any Canadian
Swingline Loan at any time that any Canadian Revolving Lender is a Defaulting
Lender unless it is satisfied that the related exposure will be 100% covered by
the Canadian Revolving Commitments of the non-Defaulting Lenders and
participating interests in any such newly made Swingline Loan shall be allocated
among non-Defaulting Lenders in a manner consistent with this Section 2.3 (and
Defaulting Lenders shall not participate therein).

(h) Canadian Agent Advances.

(i) Subject to the limitations set forth below, the Canadian Administrative
Agent is authorized by the Canadian Borrower and the Canadian Revolving Lenders,
from time to time in the Canadian Administrative Agent’s sole discretion,
(A) after the occurrence of a Default or an Event of Default, or (B) at any time
that any of the other conditions precedent set forth in Section 6 have not been
satisfied, to make ABR Loans or Canadian Prime Rate Loans to the Canadian
Borrower on behalf of the Canadian Revolving Lenders in an aggregate Outstanding
Amount at any time not to exceed $15,000,000 (provided that, after giving effect
thereto, the aggregate Outstanding Amount of Canadian Revolving Loans, Canadian
Agent Advances, Canadian Swingline Loans and Canadian Letter of Credit
Obligations does not exceed the Total Canadian Revolving Commitment) which the
Canadian Administrative Agent, in its good faith judgment, deems necessary or
desirable (1) to preserve or protect the Collateral, or any portion thereof,
(2) to enhance the likelihood of, or maximize the amount of, repayment of the
Revolving Loans and other Obligations (including through ABR Loans or Canadian
Prime Rate Loans for the purpose of enabling the Canadian Borrower to meet their
payroll and associated tax obligations), and/or (3) to pay any other amount
chargeable to the Canadian Borrower pursuant to the terms of this Agreement,
including costs,

 

 

-84-



--------------------------------------------------------------------------------

fees and expenses as described in Section 12.5 (any of such advances are herein
referred to as “Canadian Agent Advances”); provided that Canadian Agent Advances
shall not be outstanding for more than 30 consecutive days unless the
Availability Conditions are satisfied; provided, further, that the Required
Lenders may at any time revoke the Canadian Administrative Agent’s authorization
to make Canadian Agent Advances. Any such revocation must be in writing and
shall become effective prospectively upon the Canadian Administrative Agent’s
receipt thereof. At any time, the Canadian Administrative Agent may require the
Canadian Revolving Lenders to fund their risk participations as described in
Section 2.3(h)(ii).

(ii) Upon the making of a Canadian Agent Advance by the Canadian Administrative
Agent (whether before or after the occurrence of a Default or an Event of
Default), each Canadian Revolving Lender shall be deemed, without further action
by any party hereto, unconditionally and irrevocably to have purchased from the
Canadian Administrative Agent, without recourse or warranty, an undivided
interest and participation in such Canadian Agent Advance in proportion to its
Pro Rata Share of the Canadian Revolving Commitments. All principal and interest
payable on such Canadian Agent Advance shall be for the account of the Canadian
Administrative Agent until the date, if any, on which the Canadian
Administrative Agent requires any Canadian Revolving Lender to fund its
participation in any Canadian Agent Advance purchased hereunder; after such
date, the Canadian Administrative Agent shall promptly distribute to such
Canadian Revolving Lender, such Lender’s Pro Rata Share of all payments of
principal and interest and all proceeds of Collateral received by the Canadian
Administrative Agent in respect of such Canadian Agent Advance.

(iii) The Canadian Agent Advances shall be secured by the Collateral Agent’s
Liens in and to the Collateral and shall constitute ABR Loans or Canadian Prime
Rate Loans, and Canadian Obligations (in the case of Canadian Agent Advances to
the Canadian Borrower) hereunder.

2.4. Letters of Credit.

(a) Agreement to Issue or Cause to Issue.

(i) Subject to the terms and conditions of this Agreement, the U.S. Letter of
Credit Issuer agrees to issue for the account of the U.S. Borrowers or its
Subsidiaries (so long as a Loan Party is a co-applicant thereunder) one or more
standby or documentary letters of credit denominated in Dollars or any
Alternative Currency (each a “U.S. Letter of Credit”) from time to time during
the term of this Agreement but not later than the Letter of Credit Maturity
Date.

(ii) Subject to the terms and conditions of this Agreement, the Canadian Letter
of Credit Issuer agrees to issue for the account of the Canadian Borrower or
their Subsidiaries (so long as a Loan Party is a co-applicant thereunder) one or
more standby or documentary letters of credit denominated in Dollars or any
Alternative Currency (“Canadian Letter of Credit”) from time to time during the
term of this Agreement but not later than the Letter of Credit Maturity Date;
provided that in the event a standby or documentary letter of credit is issued
for the account of a Subsidiary of the Canadian Borrower, the Canadian Borrower
shall be a co-borrower in respect of such letter of credit.

(iii) Each Existing Letter of Credit shall be deemed to have been issued under
this Agreement on the Restatement Effective Date under the applicable Revolving
Facility and for the account of the applicable Borrowers, in each case,
indicated on Schedule 2.4 to this Agreement. Notwithstanding the foregoing, any
Existing Letter of Credit issued by Wells Fargo Bank, N.A. shall not be renewed
at the relevant time of expiration.

(iv) All Canadian Letters of Credit and U.S. Letters of Credit outstanding under
the Original Credit Agreement on the Restatement Effective Date shall continue
to be outstanding as Canadian Letters of Credit and U.S. Letters of Credit,
respectively.

 

-85-



--------------------------------------------------------------------------------

(b) Amounts; Outside Expiration Date. A Letter of Credit Issuer shall not issue
or cause to be issued any Letter of Credit if: (i) (x) in the case of a U.S.
Letter of Credit, the maximum available Dollar Equivalent amount of the
requested U.S. Letter of Credit is greater than the Unused U.S. Letter of Credit
Subfacility at such time and (y) in the case of a Canadian Letter of Credit, the
maximum available Dollar Equivalent amount of the requested Canadian Letter of
Credit is greater than the Unused Canadian Letter of Credit Subfacility at such
time; (ii) after giving effect to the maximum available Dollar Equivalent amount
of the requested Letter of Credit and all commissions, fees, and charges due
from the requesting Borrower in connection with the opening thereof (to the
extent such commissions, fees and charges are not paid in cash prior to or at
the time of the opening thereof) the Availability Conditions would not be
satisfied; (iii) such Letter of Credit has an expiration date on or after the
Letter of Credit Maturity Date or more than 12 months from the date of issuance;
for the avoidance of doubt, this provision does not apply to any “evergreen” or
automatic renewal provision; (iv) such Letter of Credit will have an expiration
date on or before the Revolving Maturity Date, unless such Letter of Credit has
been cash collateralized or backstopped on terms reasonably acceptable to the
applicable Letter of Credit Issuer (in which case, any participations of any
U.S. Revolving Lender or Canadian Revolving Lender, as applicable, in undrawn
Letters of Credit shall expire on the Revolving Maturity Date; or (v) such
Letter of Credit, when aggregated with the Dollar Equivalent amount of all other
outstanding Letters of Credit issued by such Letter of Credit Issuer, would
cause such Letter of Credit Issuer to exceed its Letter of Credit Issuer LC
Sublimit (it being understood that the Existing Letters of Credit issued by
Wells Fargo Bank, N.A. are not subject to such Letter of Credit Issuer LC
Sublimit). With respect to any Letter of Credit which contains any “evergreen”
or automatic renewal provision, each applicable Lender shall be deemed to have
consented to any such extension or renewal unless any such Lender shall have
provided to the applicable Administrative Agent written notice that it declines
to consent to any such extension or renewal at least thirty (30) days prior to
the date on which the applicable Letter of Credit Issuer is entitled to decline
to extend or renew such Letter of Credit. If all of the requirements of this
Section 2.4 are met and no Default or Event of Default has occurred and is
continuing, no Lender shall decline to consent to any such extension or renewal.

(c) Other Conditions. In addition to conditions precedent contained in
Section 6, the obligation of each Letter of Credit Issuer to issue or to cause
to be issued any Letter of Credit is subject to the following conditions
precedent having been satisfied in a manner reasonably satisfactory to such
Letter of Credit Issuer:

(i) The Canadian Borrower, in the case of Canadian Letters of Credit to be
issued for the account of the Canadian Borrower, or the U.S. Parent Borrower, in
the case of any Letter of Credit to be issued for the account of the U.S.
Borrowers, shall have delivered to the applicable Letter of Credit Issuer, at
such times and in such manner as such Letter of Credit Issuer may prescribe, an
application in form and substance satisfactory to such Letter of Credit Issuer
and reasonably satisfactory to the applicable Administrative Agent for the
issuance of the Letter of Credit and such other documents as may be reasonably
required pursuant to the terms thereof in connection with such issuance, and the
form, terms and purpose of the proposed Letter of Credit shall be reasonably
satisfactory to the applicable Administrative Agent and the applicable Letter of
Credit Issuer;

(ii) as of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
the proposed Letter of Credit Issuer refrain from, the issuance of letters of
credit generally or the issuance of such Letters of Credit; and

(iii) no Letter of Credit Issuer shall be required to issue any Letter of Credit
if there is then any Defaulting Lender unless the applicable Borrowers shall be
in compliance with Section 2.4(i).

(d) Procedure for Issuance of Letters of Credit.

(i) Request for Issuance. The U.S. Parent Borrower or Canadian Borrower, as
applicable, must notify the applicable Administrative Agent and Letter of Credit
Issuer of a requested Letter of Credit by no later than 1:00 p.m. (New York City
time) at least three (3) Business Days prior to the proposed issuance date. Such
notice shall be irrevocable and must specify the currency and original face
amount of the Letter of Credit

 

 

-86-



--------------------------------------------------------------------------------

requested, the Business Day of issuance of such requested Letter of Credit,
whether such Letter of Credit may be drawn in a single or in partial draws, the
Business Day on which the requested Letter of Credit is to expire, the purpose
for which such Letter of Credit is to be issued, the beneficiary of the
requested Letter of Credit and, in the case of the U.S. Parent Borrower, whether
such Letter of Credit is a Canadian Letter of Credit or a U.S. Letter of Credit.
The applicable Borrower shall attach to such notice the proposed form of the
Letter of Credit.

(ii) Responsibilities of the Administrative Agent; Issuance. As of the Business
Day immediately preceding the requested issuance date of any Letter of Credit,
the applicable Administrative Agent shall determine the amount of the Unused
U.S. Letter of Credit Subfacility or the Unused Canadian Letter of Credit
Subfacility, as applicable, and applicable Availability as of such date. If
(A) the Dollar Equivalent of the face amount of the requested Letter of Credit
is less than the Unused U.S. Letter of Credit Subfacility or the Unused Canadian
Letter of Credit Subfacility, as applicable, and (B) the Dollar Equivalent of
the amount of such requested Letter of Credit and all commissions, fees, and
charges due from the requesting Borrower in connection with the opening thereof
(to the extent such commissions, fees and charges are not paid in cash prior to
or at the time of the opening thereof) would not result in the Availability
Conditions failing to be met, the Administrative Agent shall notify the
applicable Letter of Credit Issuer to issue the requested Letter of Credit on
the requested issuance date so long as the other conditions hereof are met.

(iii) No Extensions or Amendment. No Letter of Credit Issuer shall be obligated
to extend or amend any Letter of Credit issued pursuant hereto unless the
requirements of this Section 2.4 are met as though a new Letter of Credit were
being requested and issued.

(e) Payments Pursuant to Letters of Credit. Each Borrower agrees to reimburse
immediately the applicable Letter of Credit Issuer for any draw under any Letter
of Credit issued for the account of such Borrower, and to pay the applicable
Letter of Credit Issuer the amount of all other charges and fees payable to such
Letter of Credit Issuer in connection with such Letter of Credit immediately
when due, irrespective of any claim, setoff, defense or other right which such
Borrower may have at any time against such Letter of Credit Issuer or any other
Person. Each drawing under any U.S. Letter of Credit shall constitute a request
by the U.S. Parent Borrower to the U.S. Administrative Agent for a Borrowing of
an ABR Loan in the Dollar Equivalent amount of such drawing. Each drawing under
any Canadian Letter of Credit shall constitute a request by the Canadian
Borrower to the Canadian Administrative Agent for a Borrowing of a Canadian
Prime Rate Loan by the Canadian Borrower in the amount of such drawing. In each
case, the date of Borrowing with respect to such Borrowing shall be the date of
such drawing.

(f) Letter of Credit Participations.

(i) Immediately upon the issuance by a Letter of Credit Issuer of any Letter of
Credit, such Letter of Credit Issuer shall be deemed to have sold and
transferred to each U.S. Revolving Lender, in the case of any U.S. Letter of
Credit, or each Canadian Revolving Lender, in the case of any Canadian Letter of
Credit, as applicable (each such Lender, in its capacity under this Section 2.4,
a “Letter of Credit Participant”), and each such Letter of Credit Participant
shall be deemed irrevocably and unconditionally to have purchased and received
from such Letter of Credit Issuer, without recourse or warranty, an undivided
interest and participation (each, a “Letter of Credit Participation”), to the
extent of such Letter of Credit Participant’s Pro Rata Share, in each such
Letter of Credit, each substitute therefor, each drawing made thereunder and the
obligations of the Borrowers under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto; provided that the Letter of
Credit Fees will be paid directly to the applicable Administrative Agent for the
ratable account of the applicable Letter of Credit Participants as provided in
Section 3.3 and the Letter of Credit Participants shall have no right to receive
any portion of any Fronting Fees.

(ii) In determining whether to pay under any Letter of Credit, the relevant
Letter of Credit Issuer shall have no obligation relative to the Letter of
Credit Participants other than to confirm that any documents required to be
delivered under such Letter of Credit have been delivered and that they appear
to comply on their face with the requirements of such Letter of Credit. Any
action taken or omitted to be taken by the relevant Letter of Credit Issuer
under or in connection with any Letter of Credit issued by it, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for the Letter of Credit Issuer any resulting liability.

 

-87-



--------------------------------------------------------------------------------

(iii) In the event that the Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the applicable Borrower shall not have repaid
such amount in full to the respective Letter of Credit Issuer pursuant to
Section 2.4(e), the applicable Letter of Credit Issuer shall promptly notify the
applicable Administrative Agent of such failure, and each Letter of Credit
Participant with respect to such Letter of Credit shall promptly and
unconditionally pay to the applicable Administrative Agent for the account of
the applicable Letter of Credit Issuer, the Dollar Equivalent amount of such
Letter of Credit Participant’s Pro Rata Share of such unreimbursed payment in
Dollars (in the case of any U.S. Letter of Credit) or Cdn. Dollars(in the case
of any Canadian Letter of Credit) and in immediately available funds; provided,
however, that no Letter of Credit Participant shall be obligated to pay to the
applicable Administrative Agent for the account of the Letter of Credit Issuer
its Pro Rata Share of such unreimbursed amount arising from any wrongful payment
made by the Letter of Credit Issuer under any such Letter of Credit as a result
of acts or omissions constituting willful misconduct or gross negligence on the
part of the Letter of Credit Issuer. If a Letter of Credit Issuer so requests,
prior to 11:00 a.m. (New York City time) on any Business Day, any Letter of
Credit Participant required to fund a payment under a Letter of Credit, such
Letter of Credit Participant shall make available to the Administrative Agent
for the account of such Letter of Credit Issuer such Letter of Credit
Participant’s Pro Rata Share of the amount of such payment no later than 1:00
p.m. (New York City time) on such Business Day (or, if such notice is provided
after such time, on the next Business Day) in immediately available funds. If
and to the extent such Letter of Credit Participant shall not have so made its
Pro Rata Share of the amount of such payment available to the applicable
Administrative Agent for the account of the applicable Letter of Credit Issuer,
such Letter of Credit Participant agrees to pay to the applicable Administrative
Agent for the account of the applicable Letter of Credit Issuer, forthwith on
demand, such amount, together with interest thereon for each day from such date
until the date such amount is paid to the applicable Administrative Agent for
the account of the applicable Letter of Credit Issuer at a rate per annum equal
to the Overnight Rate from time to time then in effect, plus any administrative,
processing or similar fees customarily charged by such Letter of Credit Issuer
in connection with the foregoing. The failure of any Letter of Credit
Participant to make available to the applicable Administrative Agent for the
account of the applicable Letter of Credit Issuer its Pro Rata Share of any
payment under any Letter of Credit shall not relieve any other Letter of Credit
Participant of its obligation hereunder to make available to the applicable
Administrative Agent for the account of the applicable Letter of Credit Issuer
its Pro Rata Share of any payment under such Letter of Credit on the date
required, as specified above, but no Letter of Credit Participant shall be
responsible for the failure of any other Letter of Credit Participant to make
available to the applicable Administrative Agent such other Letter of Credit
Participant’s Pro Rata Share of any such payment.

(iv) Whenever a Letter of Credit Issuer receives a payment in respect of an
unpaid reimbursement obligation as to which the applicable Administrative Agent
has received for the account of such Letter of Credit Issuer any payments from
the Letter of Credit Participants pursuant to clause (c) above, the Letter of
Credit Issuer shall pay to the applicable Administrative Agent and such
Administrative Agent shall promptly pay to each applicable Letter of Credit
Participant that has paid its Pro Rata Share of such reimbursement obligation,
in the same currency as received and in immediately available funds, an amount
equal to such Letter of Credit Participant’s share (based upon the proportionate
aggregate amount originally funded by such Letter of Credit Participant to the
aggregate amount funded by all Letter of Credit Participants) of the Dollar
Equivalent amount so paid in respect of such reimbursement obligation and
interest thereon accruing after the purchase of the respective Letter of Credit
Participations at the Overnight Rate.

(v) The obligations of the Letter of Credit Participants to make payments to the
applicable Administrative Agent for the account of a Letter of Credit Issuer
with respect to Letters of Credit shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, provided, however, that no Letter of Credit
Participant shall be obligated to pay to the applicable Administrative Agent for
the account of a Letter of Credit Issuer its Pro Rata Share of any unreimbursed
amount arising from any wrongful payment made by such Letter of Credit Issuer
under a Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of such Letter of Credit Issuer.

 

-88-



--------------------------------------------------------------------------------

(g) Indemnification; Exoneration; Power of Attorney.

(i) Indemnification. In addition to amounts payable as elsewhere provided in
this Section 2.4, each Borrower agrees to protect, indemnify, pay and hold
harmless the applicable Letter of Credit Participants, Letter of Credit Issuer
and Administrative Agent from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) which any such Letter of Credit Participant, Letter of Credit
Issuer or Administrative Agent may incur or be subject to as a consequence,
direct or indirect, of the issuance of any Letter of Credit for the account of
such Borrower, except to the extent they are found by a final decision of a
court of competent jurisdiction to have resulted from such Letter of Credit
Participant’s, Letter of Credit Issuer’s or Administrative Agent’s, as the case
may be, gross negligence, willful misconduct or breach of any Loan Document. The
Borrowers’ obligations under this Section 2.4 shall survive payment of all other
Obligations.

(ii) Assumption of Risk by the Borrowers. As among the Borrowers, the Letter of
Credit Participants, Letter of Credit Issuers and Administrative Agents, each
Borrower assumes all risks of the acts and omissions of, or misuse of any of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Letter of Credit
Participants, Letter of Credit Issuers and Administrative Agents shall not be
responsible for: (A) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any officer or authorized signatory of
any Borrower in connection with the application for and issuance of and
presentation of drafts with respect to any of the Letters of Credit believed in
good faith by a Letter of Credit Issuer to be a valid, sufficient and correct
document, even if it should prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (B) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, believed in good faith by a Letter of Credit Issuer to be a
valid, sufficient and correct document which may prove to be invalid or
ineffective for any reason; (C) the failure of the beneficiary of any Letter of
Credit to comply duly with conditions required in order to draw upon such Letter
of Credit; (D) errors, omissions, interruptions, or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (E) errors in interpretation of technical terms;
(F) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any Letter of Credit or of the proceeds
thereof; (G) the misapplication by the beneficiary of any Letter of Credit of
the proceeds of any drawing under such Letter of Credit; (H) any consequences
arising from causes beyond the control of the applicable Letter of Credit
Participants, Letter of Credit Issuer or Administrative Agent, including any act
or omission, whether rightful or wrongful, of any present or future de jure or
de facto Governmental Authority or (I) the applicable Letter of Credit Issuer’s
honor of a draw for which the draw or any certificate fails to comply in any
respect with the terms of the Letter of Credit. None of the foregoing shall
affect, impair or prevent the vesting of any rights or powers of the
Administrative Agents, Letter of Credit Issuers or any Letter of Credit
Participants under this Section 2.4(g).

(iii) Exoneration. Without limiting the foregoing, no action or omission
whatsoever by the Administrative Agent or any Lender (excluding any Lender in
its capacity as a Letter of Credit Issuer) shall result in any liability of the
Administrative Agent or any Lender to any Borrower, or relieve any Borrower of
any of its obligations hereunder to any such Person, under or with respect to
any Letter of Credit issued or provided for the account of any Borrower.

(iv) Rights Against Letter of Credit Issuer. Nothing contained in this Agreement
is intended to limit any Borrower’s rights, if any, with respect to a Letter of
Credit Issuer which arise as a result of the letter of credit application and
related documents executed by and between such Borrower and such Letter of
Credit Issuer.

(v) Account Party. Each Borrower hereby authorizes and directs each applicable
Letter of Credit Issuer to name such Borrower as the “Account Party” therein and
to deliver to the applicable Administrative Agent all instruments, documents and
other writings and property received by such Letter of Credit Issuer pursuant to
the Letter of Credit issued or to be issued for the account of such Borrower,
and to accept and rely upon the Administrative Agent’s instructions and
agreements with respect to all matters arising in connection with such Letter of
Credit or the application therefor.

(h) Supporting Letter of Credit. If, notwithstanding the provisions of
Section 2.4(b) and Section 10.1, any Letter of Credit is outstanding upon the
termination of this Agreement, then upon such termination each applicable
Borrower shall deposit with the applicable Administrative Agent, for the benefit
of the Letter of Credit Issuer and the Letter of Credit Participants with
respect to each Letter of Credit issued for the account of such Borrower then
outstanding, a standby letter of credit (a “Supporting Letter of Credit”) in
form and substance

 

 

-89-



--------------------------------------------------------------------------------

satisfactory to such Administrative Agent, issued by an issuer satisfactory to
such Administrative Agent in the same currency and in an amount equal to 105% of
the greatest amount for which such Letter of Credit may be drawn plus any fees
and expenses associated with such Letter of Credit, under which Supporting
Letter of Credit the applicable Administrative Agent is entitled to draw amounts
necessary to reimburse the applicable Letter of Credit Issuer and the applicable
Letter of Credit Participants for payments to be made by such Letter of Credit
Issuer and such Letter of Credit Participants under such Letter of Credit and
any fees and expenses associated with such Letter of Credit. Such Supporting
Letter of Credit shall be held by the applicable Administrative Agent, for the
benefit of the applicable Letter of Credit Issuer and the applicable Letter of
Credit Participants, as security for, and to provide for the payment of, the
aggregate undrawn amount of such Letters of Credit remaining outstanding.

(i) Reallocation of Letter of Credit Participations; Cash Collateralization. If
at any time a Letter of Credit Participant with respect to any Letter of Credit
becomes a Defaulting Lender, (A) for purposes of computing the amount of the
obligation of each non-Defaulting Lender to acquire, refinance or fund Letter of
Credit Participations, the “Pro Rata Share” of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund Letter of Credit Participations shall not exceed the
positive difference, if any, of (1) the U.S. Revolving Commitment (in the case
of U.S. Letters of Credit) or the Canadian Revolving Commitment (in the case of
a Canadian Letter of Credit) of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the U.S. Revolving Loans (in the case of U.S.
Letters of Credit) or the Canadian Revolving Loans (in the case of Canadian
Letters of Credit) of that Lender or (B) if the U.S. Revolving Commitment (in
the case of U.S. Letters of Credit) or the Canadian Revolving Commitment (in the
case of a Canadian Letters of Credit) of all applicable non-Defaulting Lenders
minus the aggregate Outstanding Amount of the U.S. Revolving Loans (in the case
of U.S. Letters of Credit) or the Canadian Revolving Loans (in the case of
Canadian Letters of Credit) of all applicable Lenders is less than the Letter of
Credit Participations of such Defaulting Lender, U.S. Borrowers (in the case of
U.S. Letters of Credit) or the Canadian Borrower (in the case of Canadian
Letters of Credit) shall deposit cash collateral with the applicable Letter of
Credit Issuer in an amount equal to the unreallocated portion of the Defaulting
Lender’s Letter of Credit Participation in such Letter of Credit which cash
collateral shall be held as security by such Letter of Credit Issuer for the
Defaulting Lender’s funding obligations in respect of its Letter of Credit
Participation in such Letter of Credit; provided that such reallocation by a
non-Defaulting Lender pursuant hereto will not constitute a waiver or release of
any claim any Borrower, any Lender, the Administrative Agents or any Letter of
Credit Issuer may have against such Defaulting Lender or cause such Defaulting
Lender to be a non-Defaulting Lender. Upon the earlier of (i) expiration of the
Letter of Credit for which cash collateral has been deposited with the
applicable Letter of Credit Issuer and (ii) the Letter of Credit Participant
whose Letter of Credit Participation in such Letter of Credit was reallocated or
cash collateralized ceasing to be a Defaulting Lender, such cash collateral
shall be returned by the applicable Letter of Credit Issuer to the applicable
Borrower and/or for purposes of computing the amount of the obligation of each
Lender to acquire, refinance or fund Letter of Credit Participations, the “Pro
Rata Share” of each Lender shall be computed after giving effect to the
Commitment of the Lender who ceased to be a Defaulting Lender. Notwithstanding
anything to the contrary in this Agreement, at any time that a Letter of Credit
Participant with respect to any Letter of Credit is a Defaulting Lender and
commitments are reallocated pursuant to clause (i)(A) above, any calculation of
Canadian Fronting Fees, Canadian Letter of Credit Fees, Canadian Unused Line
Fees, U.S. Fronting Fees, U.S. Letter of Credit Fees or U.S. Unused Line Fees
shall be calculated after giving effect to such reallocation.

(j) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Letter of Credit Issuer and the applicable Borrower when a Letter of
Credit is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance, shall apply to each commercial Letter of Credit.

2.5. Interest.

(a) Interest Rates. All outstanding U.S. Revolving Loans and Term Loans shall
bear interest on the unpaid principal amount thereof from the date made or
incurred until paid in full in cash at a rate determined by reference to the ABR
(in the case of ABR Loans), the Canadian Prime Rate (in the case of Canadian
Prime Rate

 

 

-90-



--------------------------------------------------------------------------------

Loans), the applicable LIBOR Rate (in the case of LIBOR Loans) or the applicable
BA Rate (in the case of BA Equivalent Loans) in each case, plus the Applicable
Margin. All Canadian Revolving Loans and Term Loans shall bear interest on the
unpaid principal amount thereof (including, to the extent permitted by law, on
interest thereon not paid when due) from the date made or incurred until paid in
full in cash at a rate determined by reference to the Canadian Base Rate (in the
case of ABR Loans), Canadian Prime Rate (in the case of Canadian Prime Rate
Loans), applicable LIBOR Rate (in the case of LIBOR Loans) or the applicable BA
Rate (in the case of BA Equivalent Loans), in each case, plus the Applicable
Margin. All outstanding U.S. Swingline Loans and U.S. Agent Advances shall bear
interest on the unpaid principal amount thereof from the date made or incurred
until paid in full in cash at a rate determined by reference to the ABR plus the
Applicable Margin for U.S. Revolving Loans that are ABR Loans. All outstanding
Canadian Swingline Loans and Canadian Agent Advances denominated in (x) Dollars
shall bear interest on the unpaid principal amount thereof from the date made or
incurred until paid in full in cash at a rate determined by reference to the
Canadian Base Rate plus the Applicable Margin and (y) Cdn. Dollars shall bear
interest on the unpaid principal amount thereof from the date made or incurred
until paid in full in cash at a rate determined by reference to the Canadian
Prime Rate plus the Applicable Margin.

(b) Each change in the ABR or the Canadian Base Rate, as applicable, shall be
reflected in the interest rate applicable to ABR Loans as of the effective date
of such change, and each change in the Canadian Prime Rate shall be reflected in
the interest rate applicable to Canadian Prime Rate Loans as of the effective
date of such change. All interest charges shall be computed on the basis of a
year of 360 days and actual days elapsed (which results in more interest being
paid than if computed on the basis of a 365-day year) except that interest
charges computed by reference to (i) the ABR under the Canadian Revolving
Facility and Canadian Prime Rate and the BA Rate shall be computed on the basis
of a year of 365 days and actual days elapsed and (ii) the ABR under the U.S.
Revolving Facility or, in the case of LIBOR Loans denominated in Sterling only,
the LIBOR Rate, shall be computed on the basis of a year of 365 or 366, as
applicable, days and actual days elapsed. The U.S. Borrowers shall pay to the
U.S. Administrative Agent interest accrued on their ABR Loans (other than U.S.
Swingline Loans which shall be paid to the U.S. Swingline Lender) in arrears on
the first day of each April, July, October and January hereafter and on the
Termination Date for the ratable benefit of the Lenders (including the U.S.
Administrative Agent with respect to U.S. Agent Advances) holding such ABR
Loans. Each Borrower shall pay to the applicable Administrative Agent interest
on all LIBOR Loans of each Class made to such Borrower or Borrowers in arrears
on each LIBOR Interest Payment Date (which interest paid by the Canadian
Borrower shall be payable by the Canadian Administrative Agent to the Canadian
Revolving Lenders on the third Business Day after payment by the Canadian
Borrower) for the benefit of the Lenders holding the LIBOR Loans of such Class.
The Canadian Borrower shall pay to the Canadian Administrative Agent
(i) interest accrued on all of its Canadian Prime Rate Loans and ABR Loans
(other than Canadian Swingline Loans which shall be paid to the Canadian
Swingline Lender) in arrears on the first day of each April, July, October and
January and on the Termination Date (which shall be payable by the Canadian
Administrative Agent to the applicable Canadian Revolving Lenders (including the
Canadian Administrative Agent with respect to Canadian Agent Advances) or
Initial Term Lenders on the next Business Day after payment by the Canadian
Borrower) and (ii) interest on all BA Equivalent Loans in arrears on each BA
Equivalent Interest Payment Date (which shall be payable by the Canadian
Administrative Agent to the applicable Canadian Revolving Lenders or Initial
Term Lenders on the third Business Day after payment by the Canadian Borrower).

(c) Default Rate. If all or a portion of (i) the principal amount of any
Revolving Loan, Term Loan, Agent Advance or Swingline Loan or (ii) any interest
payable thereon shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum that is (the “Default Rate”) (x) in the case of overdue principal, the
rate that would otherwise be applicable thereto plus 2% or (y) in the case of
any overdue interest, to the extent permitted by applicable law, the rate
applicable to ABR Loans or Canadian Prime Rate Loans made pursuant to the
applicable Commitments, as applicable, of the Class with respect to which such
interest has accrued plus 2% from the date of such non-payment to the date on
which such amount is paid in full (after as well as before judgment).

(d) Recalculation of Applicable Margin. In the event that any Borrowing Base
Certificate is shown to be inaccurate and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for a fiscal quarter
(an “Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (i) the Borrowers shall immediately deliver to the Administrative
Agents a correct certificate for such Applicable Period, (ii) the Applicable
Margin shall be determined based on the corrected Borrowing Base Certificate for
such Applicable Period, and (iii) the applicable Borrower or Borrowers shall
immediately pay to the

 

-91-



--------------------------------------------------------------------------------

applicable Administrative Agent the accrued additional interest owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
Section 4.5. This provision shall not limit the rights of the Administrative
Agents and Lenders with respect to any other remedy hereunder. This provision
shall survive payment of all other Obligations and termination of this
Agreement.

2.6. Pro Rata Borrowings. Each Borrowing of Revolving Loans under this Agreement
shall be made by the Lenders pro rata on the basis of their then applicable Pro
Rata Shares. Each Borrowing of Term Loans under this Agreement shall be made by
the Lenders in accordance with their then applicable Pro Rata Shares. It is
understood that (a) no Lender shall be responsible for any default by any other
Lender in its obligation to make Loans hereunder and that each Lender severally
but not jointly shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder and (b) other than as expressly provided herein with
respect to a Defaulting Lender, failure by a Lender to perform any of its
obligations under any of the Loan Documents shall not release any Person from
performance of its obligation under any Loan Document.

2.7. Interest Period. At the time a Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans or BA Equivalent Loans in
accordance with Section 2.8(a), such Borrower shall have the right to elect by
giving the applicable Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) the Interest Period or BA Equivalent Interest
Period applicable to such Borrowing, which Interest Period or BA Equivalent
Interest Period shall, at the option of such Borrower, be a one, two, three, six
or (if available from all the Lenders making such Loans as determined by such
Lenders in good faith) twelve month period (or such other period of less than
six months as to which the Administrative Agent may consent), or in the case of
an Interest Period, one week.

Notwithstanding anything to the contrary contained above:

(a) the initial Interest Period or BA Equivalent Interest Period for any
Borrowing of LIBOR Loans or BA Equivalent Loans shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of ABR
Loans or Canadian Prime Rate Loans, as applicable) and each Interest Period or
BA Equivalent Interest Period occurring thereafter in respect of such Borrowing
shall commence on the day on which the preceding Interest Period or BA
Equivalent Interest Period expires;

(b) if any Interest Period or BA Equivalent Interest Period relating to a
Borrowing of LIBOR Loans or BA Equivalent Loan begins on the last Business Day
of a calendar month or begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period or BA
Equivalent Interest Period, such Interest Period or BA Equivalent Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period or BA Equivalent Interest Period;

(c) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period or BA Equivalent Interest Period shall expire
on the next succeeding Business Day, provided that if any Interest Period or BA
Equivalent Interest Period in respect of a LIBOR Loan or BA Equivalent Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period or BA Equivalent Interest Period shall expire on the preceding Business
Day; and

(d) the applicable Borrower shall not be entitled to elect any Interest Period
or BA Equivalent Interest Period in respect of any LIBOR Loan or BA Equivalent
Loan if such Interest Period or BA Equivalent Interest Period would extend
beyond the Final Maturity Date.

 

-92-



--------------------------------------------------------------------------------

2.8. Continuation and Conversion Elections.

(a) Subject to clauses (b) and (c),

(i) the U.S. Parent Borrower shall have the option on any Business Day to
convert all or a portion equal to at least $5,000,000 of the outstanding
principal amount of Loans of any Class denominated in Dollars of one Type into a
Borrowing or Borrowings of another Type;

(ii) each Borrower shall have the option on any Business Day to continue the
outstanding principal amount of any LIBOR Loans as LIBOR Loans for an additional
Interest Period; and

(iii) each Borrower shall have the option: (1) to convert, as of any Business
Day, any of its Canadian Prime Rate Loans other than Canadian Swingline Loans
and Canadian Agent Advances (or any part thereof in an amount not less than
Cdn.$5,000,000) into BA Equivalent Loans; (2) to continue any BA Equivalent
Loans made to such Borrower having BA Equivalent Interest Periods expiring on
such day (or any part thereof in an amount not less than Cdn.$5,000,000; or
(3) to convert any ABR Loans other than Canadian Swingline Loans and Canadian
Agent Advances (or any part thereof in an amount not less than the Dollar
Equivalent of $5,000,000) into LIBOR Loans;

provided that (i) no partial conversion of LIBOR Loans or BA Equivalent Loans
shall reduce the outstanding principal amount of LIBOR Loans or BA Equivalent
Loans made pursuant to a single Borrowing to less than the Minimum Borrowing
Amount, (ii) ABR Loans may not be converted into LIBOR Loans and Canadian Prime
Rate Loans may not be converted into BA Equivalent Loans if a Default or Event
of Default is in existence on the date of the conversion and the applicable
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such conversion, (iii) LIBOR Loans may not be
continued as LIBOR Loans for an additional Interest Period and BA Equivalent
Loans may not be continued as BA Equivalent Loans for an additional BA
Equivalent Interest Period if a Default or an Event of Default is in existence
on the date of the proposed continuation and the applicable Administrative Agent
has or the Required Lenders have determined in its or their sole discretion not
to permit such continuation; provided that any LIBOR Loan denominated in an
Alternative Currency shall remain as a LIBOR Loan for an Interest Period of one
month, (iv) Borrowings resulting from conversions pursuant to this Section 2.8
shall be limited in number as provided in clause (f).

(b) Each such conversion or continuation of U.S. Revolving Loans shall be
effected by the U.S. Parent Borrower by giving the U.S. Administrative Agent at
the Administrative Agent’s Office prior to 1:00 p.m. (New York City time) at
least (i) three Business Days’, in the case of a continuation of or conversion
to LIBOR Loans denominated in Dollars or BA Equivalent Loans, (ii) four Business
Days’, in the case of a continuation of LIBOR Loans denominated in an
Alternative Currency or (iii) one Business Day’s, in the case of a conversion
into ABR Loans or Canadian Prime Rate Loans, prior written notice (or telephonic
notice promptly confirmed in writing) (each, a “U.S. Notice of Conversion or
Continuation”) specifying the Class of Loans to be so converted or continued,
the Type of Loans to be converted or continued into and, if such Loans are to be
converted into or continued as LIBOR Loans or BA Equivalent Loans, the Interest
Period or BA Equivalent Interest Period to be initially applicable thereto. The
U.S. Administrative Agent shall give each applicable Lender notice as promptly
as practicable of any such proposed conversion or continuation affecting any of
its Loans.

(c) Each such conversion or continuation of Canadian Revolving Loans or Term
Loans shall be effected by the Canadian Borrower by giving the Canadian
Administrative Agent at the Administrative Agent’s Office prior to 1:00 p.m.
(New York City time) at least (i) three Business Days’, in the case of a
continuation of or conversion to LIBOR Loans denominated in Dollars or BA
Equivalent Loans, (ii) four Business Days’, in the case of a continuation of
LIBOR Loans denominated in an Alternative Currency or (iii) one Business Day’s,
in the case of a conversion into ABR Loans or Canadian Prime Rate Loans, prior
written notice (or telephonic notice promptly confirmed in writing) (each, a
“Canadian Notice of Conversion or Continuation”) specifying the Loans to be so
converted or continued, the Type of Loans to be converted or continued into and,
if such Loans are to be converted into or continued as LIBOR Loans or BA
Equivalent Loans, the Interest Period or BA Equivalent Interest Period to be
initially applicable thereto. The Canadian Administrative Agent shall give each
applicable Lender notice as promptly as practicable of any such proposed
conversion or continuation affecting any of its Loans.

 

-93-



--------------------------------------------------------------------------------

(d) If any Default or an Event of Default is in existence at the time of any
proposed continuation of any LIBOR Loans or BA Equivalent Loans and the
applicable Administrative Agent has or the Required Lenders have determined in
its or their sole discretion not to permit such continuation, such LIBOR Loans
or BA Equivalent Loans shall be automatically converted on the last day of the
current Interest Period or BA Equivalent Interest Period into ABR Loans or
Canadian Prime Rate Loans, as applicable; provided that any LIBOR Loan
denominated in an Alternative Currency shall remain as a LIBOR Loan for an
Interest Period of one month. If upon the expiration of any Interest Period or
BA Equivalent Interest Period the applicable Borrower has failed to elect a new
Interest Period or BA Equivalent Interest Period to be applicable thereto as
provided in clause (a), such Borrower shall be deemed to have elected to convert
such Borrowing of LIBOR Loans into a Borrowing of ABR Loans or of BA Equivalent
Loans into Canadian Prime Rate Loans, effective as of the expiration date of
such current Interest Period or BA Equivalent Interest Period; provided that any
LIBOR Loan denominated in an Alternative Currency shall remain as a LIBOR Loan
for an Interest Period of one month.

(e) No Revolving Loan may be converted into or continued as a Revolving Loan
denominated in a different currency.

(f) There may not be more than 20 different Borrowings of LIBOR Loans or BA
Equivalent Loans in effect hereunder at any time.

2.9. Interest Act (Canada). For the purposes of the Interest Act (Canada) and
disclosure thereunder, whenever any interest or any fee to be paid hereunder or
in connection herewith is to be calculated on the basis of a 360-day or 365-day
year, the yearly rate of interest to which the rate used in such calculation is
equivalent is the rate so used multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by 360 or 365,
as applicable. The principle of deemed reinvestment of interest does not apply
to any interest calculation under this Agreement with respect to the Canadian
Borrower, and the rates of interest stipulated in this Agreement payable by the
Canadian Borrower are intended to be nominal rates and not effective rates or
yields. Any provision of this Agreement that would oblige a Canadian Loan Party
to pay any fine, penalty or rate of interest on any arrears of principal or
interest secured by a mortgage on real property or hypothec on immovables that
has the effect of increasing the charge on arrears beyond the rate of interest
payable on principal money not in arrears shall not apply to such Canadian Loan
Party, which shall be required to pay interest on money in arrears at the same
rate of interest on principal money not in arrears.

2.10. Increased Costs, Illegality, Etc.

(a) In the event that (x) in the case of clause (i) below, the applicable
Administrative Agent or (y) in the case of clauses (ii), (iii) and (iv) below,
any Lender shall have reasonably determined (which determination shall, absent
clearly demonstrable error, be final and conclusive and binding upon all parties
hereto):

(i) on any date for determining the LIBOR Rate for any Interest Period or the BA
Rate for any BA Equivalent Interest Period that (x) deposits in the principal
amounts and currencies of the Loans comprising such LIBOR Borrowing or BA Rate
Borrowing are not generally available in the relevant market or (y) (A) by
reason of any changes arising on or after the Closing Date affecting the
interbank LIBOR or bankers’ acceptances market, adequate and fair means do not
exist for ascertaining the applicable interest rate on the basis provided for in
the definition of “LIBOR Rate” or “BA Rate” and (B) the circumstances described
in Section 2.10(e)(i) do not apply; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBOR Loans or
BA Equivalent Loans or Letters of Credit (other than any increase or reduction
attributable to Taxes) because of (x) any Change in Law), such as, for example,
without limitation, a change in official reserve requirements, and/or (y) other
circumstances affecting the interbank LIBOR or bankers’ acceptances market or
the position of such Lender in such market; or

 

-94-



--------------------------------------------------------------------------------

(iii) at any time, that, as a result of any Change in Law after the date hereof,
such Lender shall incur any new or incremental Taxes with respect to any Loan or
Letter of Credit or any transaction contemplated hereunder (except for
Indemnified Taxes covered by Section 4.5 or any Excluded Tax payable by such
Lender); or

(iv) at any time, that the making or continuance of any LIBOR Loan or BA
Equivalent Loans has become unlawful by compliance by such Lender in good faith
with any law, governmental rule, regulation, guideline or order (or would
conflict with any such governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or has become impracticable as a result of a contingency occurring
after the date hereof that materially and adversely affects the interbank LIBOR
or bankers’ acceptances market;

then, and in any such event, such Lender (or the applicable Administrative
Agent, in the case of clause (i) above) shall within a reasonable time
thereafter give notice (if by telephone, confirmed in writing) to the Borrowers
and to the applicable Administrative Agent of such determination (which notice
the Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, LIBOR Loans or BA Equivalent
Loans in the applicable currency shall no longer be available until such time as
the applicable Administrative Agent notifies the applicable Borrower and the
Lenders that the circumstances giving rise to such notice by such Administrative
Agent no longer exist, and any Notice of Borrowing or Notice of Conversion or
Continuation given by the applicable Borrower with respect to LIBOR Loans or BA
Equivalent Loans that have not yet been incurred shall be deemed rescinded by
the applicable Borrower, (y) in the case of clause (ii) above, the applicable
Borrower shall pay to such Lender, promptly after receipt of written demand
therefor such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
reasonable discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts receivable hereunder
(it being agreed that a written notice as to the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the applicable Borrower by such Lender shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties hereto)
and (z) in the case of subclause (iii) above, the applicable Borrower shall take
one of the actions specified in Section 2.10(b) as promptly as possible and, in
any event, within the time period required by law.

(b) At any time that any LIBOR Loan or BA Equivalent Loan is affected by the
circumstances described in Section 2.10(a)(ii) or (iii), the applicable
Borrower(s) may (and in the case of a LIBOR Loan or BA Equivalent Loan affected
pursuant to Section 2.10(a)(iii) shall) either (x) if the affected LIBOR Loan or
BA Equivalent Loan is then being made pursuant to a Borrowing, cancel such
Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that such Borrower was notified by
a Lender pursuant to Section 2.10(a)(ii) or (iii), (y) if the affected LIBOR
Loan denominated in Dollars or BA Equivalent Loan is then outstanding, upon at
least three Business Days’ notice to the Administrative Agent, require the
affected Lender to convert each such LIBOR Loan into an ABR Loan or BA
Equivalent Loan into a Canadian Prime Rate Loan, provided that if more than one
Lender is affected at any time, then all affected Lenders must be treated in the
same manner pursuant to this Section 2.10(b) or (z) in the case of any LIBOR
Loan denominated in an Alternative Currency, repay such LIBOR Loan at the end of
the then current Interest Period.

(c) If any Change in Law relating to capital adequacy or liquidity of any Lender
or compliance by any Lender or its parent with any Change in Law relating to
capital adequacy or liquidity has or would have the effect of reducing the rate
of return on such Lender’s or its parent’s or its Affiliate’s capital or assets
as a consequence of such Lender’s commitments or obligations hereunder to a
level below that which such Lender or its parent or its Affiliate could have
achieved but for such Change in Law (taking into consideration such Lender’s or
its parent’s policies with respect to capital adequacy), then from time to time,
promptly after demand by such Lender (with a copy to the Administrative Agent),
the applicable Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or its parent for such reduction. Each
Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this Section 2.10(c), will give

 

-95-



--------------------------------------------------------------------------------

prompt written notice thereof to the applicable Borrower, which notice shall set
forth in reasonable detail the basis of the calculation of such additional
amounts, although the failure to give any such notice shall not, subject to
Section 2.13, release or diminish the applicable Borrower’s obligations to pay
additional amounts pursuant to this Section 2.10(c) upon receipt of such notice.

(d) It is understood that this Section 2.10 shall not apply to (i) Taxes
indemnifiable under Section 4.5 or (ii) Excluded Taxes.

(e) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if an Administrative Agent determines (which determination shall be
conclusive absent manifest error) that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR Rate for
any requested Interest Period in a particular currency or the BA Rate for any BA
Equivalent Interest Period, including, without limitation, because the LIBOR
Screen Rate or BA Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or BA Rate or a Governmental
Authority having jurisdiction over the applicable Administrative Agent has made
a public statement identifying a specific date after which LIBOR, the LIBOR
Screen Rate or the BA Rate shall no longer be made available, or used for
determining the interest rate of loans (such specific date, the “Scheduled
Unavailability Date”),

then, promptly after such determination (or if later, in the case of clause
(ii), not later than 90 days prior to the Scheduled Unavailability Date), the
Administrative Agent shall notify the Borrower and the Lenders (a “LIBOR
Successor Notice” or “BA Successor Notice”, respectively); or

(iii) new syndicated loans have started to adopt a new benchmark interest rate
to replace LIBOR Rate or the BA Rate,

then, reasonably promptly after such determination by the applicable
Administrative Agent or receipt by either Administrative Agent of such notice,
as applicable, the applicable Administrative Agent and the applicable Borrower
may amend this Agreement to replace LIBOR or the BA Rate with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein), giving due consideration to any evolving or then
existing convention for similar syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a “Successor Rate”), together
with any proposed Successor Rate Conforming Changes (as defined below) and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the applicable Administrative Agent shall have posted such proposed
amendment to all applicable Lenders and the applicable Borrower(s) unless, prior
to such time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment. Such Successor Rate shall be applied in a manner consistent with
market practice; provided that to the extent such market practice is not
administratively feasible for the applicable Administrative Agent, such
Successor Rate shall be applied in a manner as otherwise reasonably determined
by the applicable Administrative Agent.

If no Successor Rate has been determined and the circumstances under clause
(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the applicable Administrative Agent will promptly so notify the
applicable Borrower(s) and each applicable Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain LIBOR Loans in the applicable
currency or BA Equivalent Loans, as applicable shall be suspended, (to the
extent of the affected LIBOR Loans or Interest Periods or BA Equivalent Loans or
BA Equivalent Interest Periods), and (y) the LIBOR Rate component shall no
longer be utilized in determining ABR or the Canadian Base Rate. Upon receipt of
such notice, the applicable Borrower(s) may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBOR Loans in the applicable
currency (to the extent of the affected LIBOR Loans or Interest Periods) or BA
Equivalent Loans (to the extent of the affected BA Equivalent Loans or BA
Equivalent Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of ABR Loans to the extent such
request is a Borrowing denominated in Dollars (subject to the foregoing clause
(y)) or Canadian Prime Rate Loans to the extent such request is a Borrowing of
BA Equivalent Loans, as applicable, in the amount specified therein.

 

-96-



--------------------------------------------------------------------------------

Notwithstanding anything else herein, any definition of Successor Rate shall
provide that in no event shall such Successor Rate be less than zero for
purposes of this Agreement.

For purposes hereof, “Successor Rate Conforming Changes” means, with respect to
any proposed Successor Rate, any conforming changes to the definition of ABR,
Canadian Base Rate, Interest Period, timing and frequency of determining rates
and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the applicable Administrative Agent in
consultation with the applicable Borrower(s), to reflect the adoption of such
Successor Rate and to permit the administration thereof by the applicable
Administrative Agent in a manner substantially consistent with market practice
(or, if the applicable Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such Successor Rate exists, in such
other manner of administration as the applicable Administrative Agent determines
is reasonably necessary in connection with the administration of this
Agreement).

2.11. Compensation. If (a) any payment of principal of any LIBOR Loan or BA
Equivalent Loan is made by any Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such LIBOR Loan or the last day
of the BA Equivalent Interest Period for such BA Equivalent Loan or any such
Loan is converted to an ABR Loan or Canadian Prime Rate Loan other than on the
last day of the Interest Period or BA Equivalent Interest Period applicable
thereto as a result of a payment or conversion pursuant to Section 2.8, 2.10,
4.1, 4.2 or 12.7, as a result of acceleration of the maturity of the Loans
pursuant to Section 10 or for any other reason, (b) any Borrowing of LIBOR Loans
or BA Equivalent Loans is not made as a result of a withdrawn Notice of
Borrowing, (c) any ABR Loan or Canadian Prime Rate Loan is not converted into a
LIBOR Loan or BA Equivalent Loan as a result of a withdrawn Notice of Conversion
or Continuation, (d) any LIBOR Loan is not continued as a LIBOR Loan or any BA
Equivalent Loan is not continued as a BA Equivalent Loan, as the case may be, as
a result of a withdrawn Notice of Conversion or Continuation or (e) any
prepayment of principal of any LIBOR Loan or BA Equivalent Loan is not made as a
result of a withdrawn notice of prepayment pursuant to Section 4.2, then the
applicable Borrower or Borrowers shall, after receipt of a written request by
such Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to convert, failure to continue or failure to prepay, including
any loss, cost or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such LIBOR Loan or BA Equivalent
Loan.

2.12. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(b) or 4.5 with respect to such Lender, it will, if requested by the
applicable Borrower use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event, or to assign its rights and obligations hereunder
(subject to the provisions of Section 12.6) to another of its offices, branches
or Affiliates; provided that such designation is made on such terms that such
Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the applicable Borrower or the
right of any Lender provided in Section 2.10 or 4.5.

 

-97-



--------------------------------------------------------------------------------

2.13. Notice of Certain Costs. Notwithstanding anything in this Agreement to the
contrary, to the extent any notice required by Section 2.10 or 2.11 is given by
any Lender more than 270 days after such Lender has knowledge (or should have
had knowledge) of the occurrence of the event giving rise to the additional
cost, reduction in amounts, loss, tax or other additional amounts described in
such Sections, such Lender shall not be entitled to compensation under
Section 2.10 or 2.11, as the case may be, for any such amounts incurred or
accruing prior to the 271st day prior to the giving of such notice to the
applicable Borrower.

2.14. Excess Resulting from Exchange Rate Change. If at any time following one
or more fluctuations in the exchange rate of any Alternative Currency against
the Dollar, (a) the Availability Conditions are not satisfied, (b) the
Outstanding Amount of U.S. Swingline Loans or U.S. Letters of Credit exceeds the
U.S. Swingline Commitment or the U.S. Letter of Credit Subfacility,
respectively, or (c) the Outstanding Amount of Canadian Swingline Loans or
Canadian Letters of Credit exceeds the Canadian Swingline Commitment or the
Canadian Letter of Credit Subfacility, respectively, the Borrowers shall (x) if
such excess is in an aggregate amount that is greater than or equal to $500,000,
within two (2) Business Days of notice from the applicable Administrative Agent,
(y) if such excess is an aggregate amount that is less than $500,000 and such
excess continues to exist in an aggregate amount less than $250,000 for at least
five (5) Business Days, within two (2) Business Days of notice from the
applicable Administrative Agent or (z) if an Event of Default has occurred and
is continuing, immediately (i) make the necessary payments or repayments to
reduce such Obligations to an amount necessary to eliminate such excess or
(ii) maintain or cause to be maintained with the Collateral Agent deposits as
continuing collateral security for the holders of the applicable Obligations in
an amount equal to or greater than the amount of such excess, such deposits to
be maintained in such form and upon such terms as are acceptable to the
applicable Administrative Agent.

2.15. Increase of U.S. Maximum Amount and Canadian Maximum Amount; Incremental
European Revolving Facility.

(a) Subject to the terms and conditions hereof, at any time and from time to
time after the Restatement Effective Date, provided that no Default or Event of
Default has occurred and is continuing, (i) the U.S. Borrowers may request one
or more increases in the U.S. Revolving Commitments (each such commitment
increase, a “U.S. Commitment Increase”) by notifying the U.S. Administrative
Agent (and the U.S. Administrative Agent shall notify each Lender) of the amount
of the proposed U.S. Commitment Increase, (ii) the Canadian Borrower may request
one or more increases in the Canadian Revolving Commitments (each such
commitment increase, a “Canadian Commitment Increase”) by notifying the Canadian
Administrative Agent (and the Canadian Administrative Agent shall notify each
Canadian Revolving Lender) of the amount of the proposed Canadian Commitment
Increase and (iii) the U.S. Parent Borrower may request new incremental
commitments in respect of one or more Incremental European Revolving Facilities
(any such commitments, “Incremental European Revolving Commitments” and the
loans thereunder “Incremental European Revolving Loans”) or one or more
increases to an existing Incremental European Revolving Facility (each such
increase, a “European Commitment Increase” collectively with the U.S. Commitment
Increases and the Canadian Commitment Increases, the “Commitment Increases”).
Notwithstanding anything in this Agreement, no Commitment Increase or
Incremental European Revolving Commitment shall require the approval of any
Lender other than any Lender (if any) providing all or part of the Commitment
Increase or Incremental European Revolving Commitment, no Lender shall be
required to provide all or part of any Commitment Increase or Incremental
European Revolving Commitment unless it agrees to do so in its sole discretion,
no Commitment Increase or Incremental European Revolving Commitment shall be in
an amount less than $10,000,000, and the aggregate amount of all Commitment
Increases shall not exceed $300,000,000; provided that no more than $250,000,000
of such amount shall be in the form of Incremental European Revolving
Commitments and European Commitment Increases.

(b) In any such case, each Person providing a portion of the requested
Commitment Increase, or Incremental European Revolving Commitments (subject to
Section 2.15(d) below) shall execute and deliver to the applicable
Administrative Agent and Borrower(s) all such documentation as may be reasonably
required by the Administrative Agent to evidence such Commitment Increase or
Incremental European Revolving Commitments.

 

-98-



--------------------------------------------------------------------------------

(c) If any requested Commitment Increase or Incremental European Revolving
Commitment is agreed to in accordance with this Section 2.15, the applicable
Administrative Agent and the applicable Borrower(s) shall determine the
effective date of such Commitment Increase or Incremental European Revolving
Commitments (the “Commitment Increase Effective Date”). The applicable
Administrative Agent, with the consent and approval of the applicable
Borrower(s), shall promptly confirm in writing to the Lenders the final
allocation of such Commitment Increase or Incremental European Revolving
Commitment and the Commitment Increase Effective Date. On any Commitment
Increase Effective Date where a Commitment Increase is affected: (i) each Person
added as a new Lender pursuant to a Commitment Increase (a “New Lender”) shall
become a U.S. Revolving Lender, Canadian Revolving Lender or European Revolving
Lender, as applicable, hereunder and under the other Loan Documents pursuant to
a Joinder Agreement with a Revolving Commitment as set forth therein; (ii) the
Revolving Commitment of each existing U.S. Revolving Lender, Canadian Revolving
Lender or European Revolving Lender, as applicable, that increases its Revolving
Commitment pursuant to a Commitment Increase (an “Increasing Lender”) shall be
increased; (iii) the applicable Borrower shall pay (which may be funded with the
Revolving Loans made under the Commitment Increase) the principal amount of, and
accrued and unpaid interest on, U.S. Revolving Loans of the U.S. Revolving
Lenders, Canadian Revolving Loans of the Canadian Revolving Lenders or European
Revolving Loans of the European Revolving Lenders, in each case, other than the
New Lenders, in an amount sufficient (as determined by the applicable
Administrative Agent) to permit the New Lenders and the Increasing Lenders to
fund U.S. Revolving Loans, Canadian Revolving Loans or European Revolving Loans,
as applicable, in an amount equal to the New Lenders’ and the Increasing
Lenders’ respective Pro Rata Shares of the then outstanding U.S. Revolving
Loans, Canadian Revolving Loans or Incremental European Revolving Loans, as
applicable, and in connection with such payment shall also pay funding losses,
if any, on such repayment in accordance with Section 4.5; (iv) each New Lender
shall fund U.S. Revolving Loans, Canadian Revolving Loans or Incremental
European Revolving Loans, as applicable, in an amount equal to its Pro Rata
Share of the then outstanding U.S. Revolving Loans, Canadian Revolving Loans or
Incremental European Revolving Loans, as applicable; and (v) each Increasing
Lender shall fund U.S. Revolving Loans, Canadian Revolving Loans or Incremental
European Revolving Loans, as applicable, in an amount necessary such that, after
giving effect to such funding, it shall have funded its Pro Rata Share of the
entire amount of the then outstanding U.S. Revolving Loans, Canadian Revolving
Loans or Incremental European Revolving Loans, as applicable. Any New Lender
shall be required to have a Revolving Commitment of not less than $15,000,000
(or in the case of Incremental European Revolving Commitments, not less than
$10,000,000). The increase of the Total U.S. Revolving Commitment ,Total
Canadian Revolving Commitment or existing Incremental European Revolving
Commitments or the establishment of any new Incremental European Revolving
Commitments in accordance with this Section 2.15 shall not require any further
consent under Section 11.1 hereof, and the applicable Administrative Agent, the
applicable Borrower(s) and the U.S. Revolving Lenders, the Canadian Revolving
Lenders or European Revolving Lenders, as applicable may execute any amendments
to give effect to the terms of this Section 2.15 if deemed necessary by, and
acceptable to, the applicable Administrative Agent (including, in the case of an
Incremental European Revolving Commitment, amendments to the other Loan
Documents and amendments to include any local law provisions).

(d) Incremental European Revolving Commitments shall be established pursuant to
an amendment to this Agreement signed by the U.S. Parent Borrower, the other
applicable borrowers under such Incremental European Revolving Facility, the
Lenders providing such Incremental European Revolving Commitments and the
Administrative Agents; provided that (i) the borrowers under any such
Incremental European Revolving Facility shall be one or more Restricted
Subsidiaries of the U.S. Parent Borrower organized under the laws of the United
Kingdom, the Netherlands or Germany, (ii) availability under such Incremental
European Revolving Facility shall be based on a borrowing base of the assets of
the applicable borrowers and, as a condition to the establishment of an
Incremental European Revolving Commitment, the Administrative Agents shall have
received the results of a reasonably satisfactory field examination and
appraisal with respect to the assets to be included in the borrowing base with
respect to such Incremental European Revolving Facility, (iii) the advances
rates with respect to the borrowing base applicable to such Incremental European
Revolving Facility shall not exceed the advance rates applicable to the Canadian
Borrowing Base or the U.S. Borrowing Base, (iv) the eligibility requirements
with respect to the assets to be included in the borrowing base applicable to
such Incremental European Revolving Facility shall be reasonably acceptable to
the Administrative Agents, (v) the Collateral Agent shall have a valid and
perfected, first priority Lien (subject to Permitted Liens) in the assets to be
included in the borrowing base for the applicable Incremental European Revolving
Facility (or substantially all assets, in the case of borrowers organized in
certain jurisdictions as determined by the Collateral Agent or as otherwise
agreed between the U.S. Parent Borrower and the Collateral Agent), (vi) any
Incremental European Revolving Facility shall be

 

-99-



--------------------------------------------------------------------------------

guaranteed by the U.S. Borrowers and the Canadian Loan Parties and secured by
the U.S. Collateral and the Canadian Collateral on a pari passu basis with the
Obligations, (vii) as a condition to the establishment of an Incremental
European Revolving Commitment, each Lender under such Incremental European
Revolving Facility shall have received all documentation and other information
about the relevant borrower under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, and to the extent
such borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall have received, to the extent requested, a Beneficial
Ownership Certification in relation to such borrower, (viii) this Agreement
shall be amended such that any and all thresholds or triggers based on Combined
Availability shall take into account the availability with respect to the
relevant Incremental European Revolving Facility, (ix) any Incremental European
Revolving Facility may include letter of credit or swingline facilities as
agreed among the U.S. Parent Borrower, the Administrative Agents and the
relevant Lenders, and (x) the terms of such Incremental European Revolving
Commitments shall otherwise be substantially similar to the terms applicable to
the U.S. Revolving Facility including with respect to maturity and pricing.

(e) As a condition precedent to the effectiveness of any such Commitment
Increase or Incremental European Revolving Commitments, the applicable
Borrower(s) shall deliver to the Administrative Agent a certificate signed by a
Responsible Officer, dated as of the Commitment Increase Effective Date,
certifying that as of the Commitment Increase Effective Date no Default or Event
of Default has occurred and is continuing.

2.16. [Reserved].

2.17. Extensions of Term Loans and Revolving Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrowers to all Lenders with Term Loans or Revolving Commitments of the same
Class, in each case on a pro rata basis (based on the aggregate outstanding
principal amount of the respective Term Loans or Revolving Commitments of the
applicable Class) and on the same terms to each such Lender, the Borrowers are
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s Term Loans and/or Revolving Commitments of
the applicable Class and otherwise modify the terms of such Term Loans and/or
Revolving Commitments pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Term Loans and/or Revolving Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such
Lender’s Term Loans) (each, an “Extension,” and each group of Term Loans so
extended being a separate Class of Term Loans from the Class of Term Loans from
which they were converted, and any Extended Revolving Commitments (as defined
below) shall constitute a separate Class of Revolving Commitments from the
Class of Revolving Commitments from which they were converted), so long as the
following terms are satisfied: (i) no Default or Event of Default shall have
occurred and be continuing at the time the offering document in respect of an
Extension Offer is delivered to the Lenders, (ii) except as to interest rates,
fees and final maturity (which shall be determined by the Borrowers and set
forth in the relevant Extension Offer), the Revolving Commitment of any
Revolving Lender that agrees to an extension with respect to such Revolving
Commitment (an “Extending Revolving Lender”) extended pursuant to an Extension
(an “Extended Revolving Commitment”), and the related outstandings, shall be a
Revolving Commitment (or related outstandings, as the case may be) with the same
terms as the original Class of Revolving Commitments (and related outstandings);
and (y) at no time shall there be Revolving Commitments hereunder (including
Extended Revolving Commitments and any original Revolving Commitments) which
have more than three different maturity dates, (iii) except as to interest
rates, fees, amortization, final maturity date, premium, required prepayment
dates (which shall, subject to immediately succeeding clauses (iv), (v) and
(vi), be determined between the Borrowers and set forth in the relevant
Extension Offer), the Term Loans of any Term Lender that agrees to an extension
with respect to such Term Loans (an “Extending Term Lender”) extended pursuant
to any Extension (“Extended Term Loans”) shall have the same terms as the Term
Loans, (iv) the final maturity date of any Extended Term Loans shall be no
earlier than the Initial Term Maturity Date and the amortization schedule
applicable to Term Loans pursuant to Section 4.1(b)) for periods prior to the
Initial Term

 

-100-



--------------------------------------------------------------------------------

Maturity Date may not be increased, (v) the Weighted Average Life to Maturity of
any Extended Term Loans shall be no shorter than the remaining Weighted Average
Life to Maturity of the Initial Term Loans, (vi) if the aggregate principal
amount of the Term Loans (calculated on the face amount thereof) or Class of
Revolving Commitments, as the case may be, in respect of which Term Lenders,
U.S. Revolving Lenders or the Canadian Revolving Lenders, as the case may be,
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans or Revolving Commitments of such Class,
as the case may be, offered to be extended by the Borrowers pursuant to such
Extension Offer, then the Term Loans or Revolving Loans, as the case may be, of
such Term Lenders, U.S. Revolving Lenders or the Canadian Revolving Lenders, as
the case may be, shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Term Lenders, U.S. Revolving Lenders or Canadian
Revolving Lenders, as the case may be, have accepted such Extension Offer,
(vi) all documentation in respect of such Extension shall be consistent with the
foregoing, (vii) any applicable Minimum Extension Condition shall be satisfied
unless waived by the Borrowers and (viii) the Minimum Tranche Amount shall be
satisfied unless waived by the Administrative Agents.

(b) With respect to all Extensions consummated by the Borrowers pursuant to this
Section 2.17, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 4.2 and 4.3 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment; provided that (x) the applicable Borrower may at its election specify
as a condition (a “Minimum Extension Condition”) to consummating any such
Extension that a minimum amount (to be determined and specified in the relevant
Extension Offer in the Borrower’s sole discretion and may be waived by the
Borrower) of Term Loans or Revolving Commitments (as applicable) of any or all
applicable Classes be tendered and (y) no Class of Extended Term Loans shall be
in an amount of less than $25,000,000 (the “Minimum Tranche Amount”), unless
such Minimum Tranche Amount is waived by the Administrative Agents. The
Administrative Agents and the Lenders hereby consent to the transactions
contemplated by this Section 2.17 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
and/or Extended Revolving Commitments on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.17.

(c) No consent of any Lender or the Administrative Agents shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Commitments (or a portion thereof) and (B) with respect to any Extension of any
Class of Revolving Commitments, the consent of any Letter of Credit Issuer and
Swingline Lender(s) shall be required if such Person is acting as a Letter of
Credit Issuer or Swingline Lender under the Extended Revolving Commitments. All
Extended Term Loans, Extended Revolving Commitments and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other applicable Obligations of the applicable Borrowers under this Agreement
and the other Loan Documents. The Lenders hereby irrevocably authorize the
Administrative Agents to enter into amendments to this Agreement and the other
Loan Documents with the Borrowers as may be necessary in order to establish new
Classes in respect of Revolving Commitments or Term Loans so extended and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agents and the Borrowers in connection with the
establishment of such new Classes, in each case on terms consistent with this
Section 2.17.

(d) In connection with any Extension, the applicable Borrower shall provide the
Administrative Agents at least ten (10) Business Days’ prior written notice
thereof, and shall agree to such procedures (including, without limitation,
regarding timing, rounding and other adjustments and to ensure reasonable
administrative management of the credit facilities hereunder after such
Extension), if any, as may be established by, or acceptable to, the
Administrative Agents, in each case acting reasonably to accomplish the purposes
of this Section 2.17.

2.18. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

-101-



--------------------------------------------------------------------------------

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 12.01 and in the definition of “Required
Lenders” and “Supermajority Lenders”.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 4 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.8 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Letter of Credit Issuer or Swingline Lender
hereunder; third, to cash collateralize the Letter of Credit Issuer’s Aggregate
Revolving Exposure with respect to such Defaulting on terms reasonably
acceptable to the Administrative Agent; fourth, as the applicable Borrowers may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Letter of
Credit Issuer’s future Aggregate Revolving Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement on terms reasonably satisfactory to the Administrative Agent; sixth,
to the payment of any amounts owing to the Lenders, the Letter of Credit Issuer
or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Letter of Credit Issuer or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to a
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by a Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or Letter of Credit Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 6 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and Letter of Credit Obligations owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or Letter of Credit Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Obligations and Swingline Loans are held by
the Lenders pro rata in accordance with the Commitments hereunder without giving
effect the terms hereof). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Each Defaulting Lender shall not be entitled to receive fees payable under
Section 3.2 and for any period during which that Lender is a Defaulting Lender.

(B) With respect to any fee payable under Section 3.3, the applicable Borrowers
shall (x) pay to each non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Obligations that has been reallocated
to such non-Defaulting Lender pursuant to the terms hereof, (y) pay to the
applicable Letter of Credit Issuer the amount of any such fee otherwise payable
to such Defaulting Lender to the extent allocable to such Letter of Credit
Issuer’s remaining exposure to such Defaulting Lender, and (z) not be required
to pay the remaining amount of any such fee.

 

-102-



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent,
Swingline Lender and the Letter of Credit Issuer agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their applicable percentages of the Revolving Commitments of the applicable
class, whereupon such Lender will cease to be a Defaulting Lender; provided that
no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrowers while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

SECTION 3. Fees; Commitments

3.1. Fees. The Borrowers agree to pay, or cause to be paid to the applicable
Administrative Agent and other Agents any fees in the amounts previously agreed
to in writing by the Borrowers in connection with this Agreement.

3.2. Unused Line Fees.

(a) On the first day of each April, July, October and January and on the
Termination Date, the U.S. Borrowers agree to pay to the U.S. Administrative
Agent, (i) for the ratable account of the U.S. Revolving Lenders, in accordance
with their respective U.S. Revolving Commitments, an unused line fee (the “U.S.
Unused Line Fee”) equal to the Applicable U.S. Unused Line Fee Margin per annum
times the average daily amount by which the aggregate U.S. Revolving Commitments
exceeded the aggregate Outstanding Amount of U.S. Revolving Loans and U.S.
Letter of Credit Obligations (which shall exclude, for the purposes of this
Section 3.2(a) only, the principal amount of all U.S. Swingline loans and U.S.
Agent Advances). The U.S. Unused Line Fee shall be computed on the basis of a
360-day year for the actual number of days elapsed. All principal payments
received by the U.S. Administrative Agent shall be deemed to be credited to the
U.S. Borrowers’ loan account immediately upon receipt for purposes of
calculating the U.S. Unused Line Fee pursuant to this Section 3.2(a).

(b) On the first day of each April, July, October and January and on the
Termination Date, the Canadian Borrower agrees to pay to the Canadian
Administrative Agent, for the ratable account of the Canadian Revolving Lenders,
in accordance with their respective Canadian Revolving Commitments, an unused
line fee (the “Canadian Unused Line Fee”) equal to the Applicable Canadian
Unused Line Fee Margin per annum times the average daily amount by which the
aggregate Canadian Revolving Commitments exceeded the aggregate Outstanding
Amount of Canadian Revolving Loans and Canadian Letters of Credit (which shall
exclude, for the purposes of this Section 3.2(b) only, the principal amount of
all Canadian Swingline Loans and Canadian Agent Advances). The Canadian Unused
Line Fee shall be computed on the basis of a 360-day year for the actual number
of days elapsed. All principal payments received by the Canadian Administrative
Agent shall be deemed to be credited to the Canadian Borrower’s loan account
immediately upon receipt for purposes of calculating the Canadian Unused Line
Fee pursuant to this Section 3.2(b).

3.3. Letter of Credit Fee.

(a) The U.S. Borrowers agree to pay (x) to the U.S. Administrative Agent, for
the account of each U.S. Revolving Lender for each U.S. Letter of Credit, a fee
denominated in the currency of the relevant U.S. Letter of Credit (the “U.S.
Letter of Credit Fee”) at a per annum rate equal to the Applicable Margin in
effect from time to time with respect to LIBOR Loans that are U.S. Revolving
Loans on such Lender’s Pro Rata Share of the

 

-103-



--------------------------------------------------------------------------------

daily undrawn amount of such U.S. Letter of Credit from time to time, (y) to the
U.S. Administrative Agent, for the account of each U.S. Letter of Credit Issuer,
a fronting fee denominated in the currency of the relevant U.S. Letter of Credit
(the “U.S. Fronting Fee”) of one-eighth of one percent (0.125%) of the face
amount of each U.S. Letter of Credit issued by it, and (z) to each U.S. Letter
of Credit Issuer, all out-of-pocket costs, fees and expenses incurred or charged
by the U.S. Letter of Credit Issuer in connection with the application for,
processing of, issuance or extension of, drawing under, or amendment to, any
U.S. Letter of Credit. The U.S. Letter of Credit Fee payable by the U.S.
Borrowers with respect to a U.S. Letter of Credit shall be payable quarterly in
arrears on the first day of each April, July, October and January following the
date on which such U.S. Letter of Credit is issued and on the Termination Date.
The U.S. Letter of Credit Fee shall be computed on the basis of a 360-day year
for the actual number of days elapsed. The U.S. Fronting Fee payable by the U.S.
Borrowers with respect to a U.S. Letter of Credit shall be payable upon the
issuance of such U.S. Letter of Credit.

(b) The Canadian Borrower (with respect to Canadian Letters of Credit issued for
the account of the Canadian Borrower) and each U.S. Borrower (with respect to
Canadian Letters of Credit issued for the account of the U.S. Borrowers),
respectively, agrees to pay (x) to the Canadian Administrative Agent, for the
account of each Canadian Revolving Lender for each Canadian Letter of Credit
issued for the account of the Canadian Borrower or U.S. Borrowers, respectively,
a fee denominated in the currency of the relevant Canadian Letter of Credit (the
“Canadian Letter of Credit Fee”) at a per annum rate equal to the Applicable
Margin in effect from time to time with respect to LIBOR Loans that are Canadian
Revolving Loans on such Lender’s Pro Rata Share of the daily undrawn amount of
such Canadian Letter of Credit from time to time, (y) to the Canadian
Administrative Agent, for the account of each Canadian Letter of Credit Issuer,
a fronting fee denominated in the currency of the relevant Canadian Letter of
Credit (the “Canadian Fronting Fee”) of one-eighth of one percent (0.125%) of
the face amount of each Canadian Letter of Credit issued by it for the account
of the Canadian Borrower or U.S. Borrowers, respectively, and (z) to each
Canadian Letter of Credit Issuer, all out-of-pocket costs, fees and expenses
incurred or charged by the Canadian Letter of Credit Issuer in connection with
the application for, processing of, issuance or extension of, drawing under, or
amendment to, any Canadian Letter of Credit. The Canadian Letter of Credit Fee
with respect to a Canadian Letter of Credit shall be payable quarterly in
arrears on the first day of each April, July, October and January following the
date on which such Canadian Letter of Credit is issued and on the Termination
Date. The Canadian Letter of Credit Fee shall be computed on the basis of a
360-day year for the actual number of days elapsed. The Canadian Fronting Fee
with respect to a Canadian Letter of Credit shall be payable upon the issuance
of such Canadian Letter of Credit.

3.4. Mandatory Termination of Commitments.

(a) The Revolving Commitments shall terminate at 5:00 p.m. (New York City time)
on the Revolving Maturity Date.

(b) The Swingline Commitments shall terminate at 5:00 p.m. (New York City time)
on the Revolving Maturity Date.

(c) The Initial Term Commitments shall terminate at 5:00 p.m. (New York City
time) on the Restatement Effective Date (or, if earlier, upon the funding of the
Initial Term Loans on the Restatement Effective Date).

SECTION 4. Payments

4.1. Repayment of Loans.

(a) Revolving Loans. The U.S. Borrowers shall repay the outstanding principal
balance of the U.S. Revolving Loans, U.S. Agent Advances and U.S. Swingline
Loans made to them, in each case, plus all accrued but unpaid interest thereon,
on the Revolving Maturity Date. The Canadian Borrower shall repay the
outstanding principal balance of the Canadian Revolving Loans, Canadian Agent
Advances and Canadian Swingline Loans made to them, plus all accrued but unpaid
interest thereon, on the Revolving Maturity Date.

 

-104-



--------------------------------------------------------------------------------

(b) Initial Term Loans. The Canadian Borrower shall repay to the Canadian
Administrative Agent, in Cdn. Dollars, for the benefit of the Term Lenders, on
the last day of each March, June, September and December of each year,
commencing with June 30, 2021 (or, if not a Business Day, the immediately
preceding Business Day), in an aggregate principal amount of the Initial
Term Loans equal to 25% of the aggregate principal amount of such Initial Term
Loans outstanding on the Restatement Effective Date based on the aggregate
amount thereof funded in Cdn. Dollars. To the extent not previously paid,
outstanding Initial Term Loans shall be due and payable on the Initial Term
Maturity Date.

4.2. Voluntary Prepayment, Reduction or Termination.

(a) The Borrowers may, upon at least 3 Business Days’ notice to the applicable
Administrative Agent and without premium or penalty, voluntarily prepay the
Revolving Loans of any Class, Swingline Loans or Agent Advances in whole or in
part; provided that (i) any partial prepayment pursuant to this Section 4.2
shall be in the amount of at least $5,000,000 and (ii) any prepayment of LIBOR
Loans or BA Equivalent Loans pursuant to this Section 4.2 on any day other than
the last day of an Interest Period or BA Equivalent Interest Period applicable
thereto shall be subject to compliance by the Borrowers with the applicable
provisions of Section 2.11.

(b) The Borrowers may, upon at least 3 Business Days’ notice to the applicable
Administrative Agent and without premium or penalty, terminate or permanently
reduce the U.S. Revolving Commitments or the Canadian Revolving Commitments in
whole or in part; provided that (i) any such reduction shall apply
proportionately and permanently to reduce, with respect to the U.S. Revolving
Facility, the U.S. Revolving Commitment of each U.S. Revolving Lender and with
respect to the Canadian Revolving Facility, the Canadian Revolving Commitment of
each Canadian Revolving Lender, (ii) any partial reduction pursuant to this
Section 4.2 shall be in the amount of at least $5,000,000, and (iii) after
giving effect to any such termination or reduction the Availability Conditions
are satisfied.

(c) The Canadian Borrower shall have the right to prepay Term Loans of any
Class, without premium or penalty, in whole or in part from time to time on the
following terms and conditions: (a) the Canadian Borrower shall give the
Canadian Administrative Agent at the Canadian Administrative Agent’s Office for
payment in Cdn. Dollars written notice (or telephonic notice promptly confirmed
in writing) of its intent to make such prepayment, the amount of such prepayment
and (in the case of BA Equivalent Loans) the specific Borrowing(s) pursuant to
which made, which notice shall be given by the Canadian Borrower no later than
12:00 noon (New York City time) (i) in the case of BA Equivalent Loans, three
Business Days prior to, or (ii) in the case of Canadian Prime Rate Loans, one
Business Day prior to, the date of such prepayment and shall promptly be
transmitted by the Administrative Agent to each of the Lenders; (b) each partial
prepayment of (i) any Borrowing of BA Equivalent Loans shall be in a minimum
amount of $5,000,000 and in multiples of $1,000,000 in excess thereof and
(ii) any Canadian Prime Rate Loans shall be in a minimum amount of $1,000,000
and in multiples of $1,000,000 in excess thereof; provided that no partial
prepayment of BA Equivalent Loans made pursuant to a single Borrowing shall
reduce the outstanding BA Equivalent Loans made pursuant to such Borrowing to an
amount less than the Minimum Borrowing Amount for BA Equivalent Loans and
(c) any prepayment of BA Equivalent Loans pursuant to this Section 4.1 on any
day other than the last day of an BA Equivalent Interest Period applicable
thereto shall be subject to compliance by the Canadian Borrower with the
applicable provisions of Section 2.11. Each prepayment in respect of any Term
Loans pursuant to this Section 4.2(c) shall be applied to reduce scheduled
amortization of such Term Loans in such order as the Canadian Borrower may
specify.

 

-105-



--------------------------------------------------------------------------------

4.3. Mandatory Prepayments.

(a) If at any time, the Availability Conditions shall cease to be satisfied, the
Borrowers shall immediately upon demand by the Administrative Agent prepay such
of their respective Loans (and cash collateralize such of their respective
Letter of Credit Obligations in the currencies in which such Letters of Credit
are denominated) in an amount sufficient such that the Availability Conditions
are again satisfied.

(b) At all times after the occurrence and during the continuation of a Cash
Dominion Event and notification thereof by the Administrative Agents to the U.S.
Parent Borrower (subject to the provisions of the Security Documents and the
Intercreditor Agreement), on each Business Day, at or before 1:00 p.m. (New York
City time), the applicable Administrative Agent shall apply all immediately
available funds credited to the applicable Concentration Account after, if
applicable, exercise of the applicable Agent’s control with respect to such
Concentration Account to prepay Loans to the U.S. Borrowers in the case of
amounts contained in the U.S. Concentration Accounts or Loans to the Canadian
Borrower in the case of amounts contained in the Canadian Concentration
Accounts, as the case may be.

(c) [Reserved].

(d) With respect to each prepayment of Loans required by this Section 4.3, the
applicable Borrower(s) may, if applicable, designate the Types of Loans that are
to be prepaid and the specific Borrowing(s) pursuant to which they are made. In
the absence of a designation by the Borrowers as described in the preceding
sentence, the applicable Administrative Agent shall, subject to the above, make
such designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.11. Notwithstanding any provision
in this Section 4.3 to the contrary,

(i) all prepayments of Revolving Loans by the U.S. Borrowers under this
Section 4 shall be applied, first, to the payment of any U.S. Agent Advances
that may be outstanding, second, to the payment of all U.S. Swingline Loans to
the U.S. Borrowers to any Letter of Credit Borrowings with respect to U.S.
Letters of Credit outstanding, third, to the payment of all U.S. Revolving Loans
to the U.S. Borrowers then outstanding, pro rata, fourth, to cash collateralize
any remaining Letters of Credit issued for the account of the U.S. Borrowers and
fifth, in the order specified in clause (ii) below, and

(ii) all prepayments of Revolving Loans by the Canadian Borrower under this
Section 4 shall be applied, first, to the payment of any Canadian Agent Advances
to the Canadian Borrower that may be outstanding, second, to the payment of all
Canadian Swingline Loans to the Canadian Borrower and to any Letter of Credit
Borrowings with respect to Canadian Letters of Credit issued for the account of
the Canadian Borrower outstanding, third, to the payment of all Canadian
Revolving Loans to the Canadian Borrower then outstanding, pro rata, and fourth,
to cash collateralize any remaining Canadian Letters of Credit issued for the
account of the Canadian Borrower.

(e) In lieu of making any payment pursuant to this Section 4.3 in respect of any
LIBOR Loan or any BA Equivalent Loan other than on the last day of the Interest
Period or BA Equivalent Interest Period, as applicable, so long as no Event of
Default shall have occurred and be continuing, the applicable Borrower(s) at its
or their option may deposit with the respective Administrative Agent an amount
in the applicable currency equal to the amount of the LIBOR Loan or BA
Equivalent Loan to be prepaid and such LIBOR Loan or BA Equivalent Loan shall be
repaid on the last day of the Interest Period or BA Equivalent Interest Period,
as applicable, therefor in the required amount. Such deposit shall be held by
the applicable Administrative Agent in a non-interest bearing deposit account
established on terms reasonably satisfactory to such Administrative Agent. Such
deposit shall constitute cash collateral for the LIBOR Loans or BA Equivalent
Loans to be so prepaid, provided that the applicable Borrower may at any time
direct that such deposit be applied to make the applicable payment required
pursuant to this Section 4.3.

 

-106-



--------------------------------------------------------------------------------

4.4. Method and Place of Payment.

(a) Subject to Section 2.18, all payments under this Agreement shall be made by
the applicable Loan Party, without set-off, counterclaim or deduction of any
kind, to the Administrative Agent for the ratable account of the Lenders
entitled thereto (i) in the case of the payments under the U.S. Revolving
Facility, not later than 2:00 p.m. (New York City time) and (ii) in the case of
payments under the Canadian Revolving Facility, all payments in Dollars not
later than 12:00 noon (New York City time) and all payments in Cdn. Dollars not
later than 2:00 p.m. (New York City time), in each case, on the date when due
and shall be made in immediately available funds at the Administrative Agent’s
Office for the applicable currency or at such other office as the Administrative
Agent shall specify for such purpose by notice to the applicable Loan Party. All
repayments or prepayments of any Revolving Loans, Swingline Loans and Agent
Advances (whether of principal, interest or otherwise) hereunder shall be made
in the currency in which such Revolving Loans, Swingline Loans and Agent
Advances are denominated and all other payments under each Loan Document shall,
unless otherwise specified in such Loan Document, be made in Dollars (in the
case of the U.S. Revolving Facility) or Cdn. Dollars(in the case of the Canadian
Revolving Facility). The Administrative Agents will thereafter cause to be
distributed on the same day (if payment was actually received by the
Administrative Agent prior to 2:00 p.m. (New York City time) or, otherwise, on
the next Business Day) like funds relating to the payment of principal or
interest or other amounts ratably to the Lenders entitled thereto.

(b) Any payments under this Agreement that are made later than 2:00 p.m. (New
York City time) shall be deemed to have been made on the next succeeding
Business Day. Whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day and, with respect to payments of principal,
interest thereon shall be payable during such extension at the applicable rate
in effect immediately prior to such extension.

4.5. Net Payments.

(a) Any and all payments made by or on behalf of any Loan Party under this
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any Indemnified Taxes;
provided that if any Loan Party or Administrative Agent shall be required by
applicable Requirements of Law to deduct or withhold any Indemnified Taxes from
such payments, then (i) the sum payable by the applicable Loan Party shall be
increased as necessary so that after making all required deductions and
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 4.5) the Administrative Agents, the Collateral Agent
or any Lender, as the case may be, receives an amount equal to the sum it would
have received had no such deductions or withholdings been made, (ii) the
applicable Loan Party and the Administrative Agents shall make such deductions
or withholdings and (iii) the applicable Loan Party and the Administrative
Agents shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority within the time allowed and in accordance with applicable
Requirements of Law. Whenever any Indemnified Taxes are payable by any Loan
Party (or any Taxes are withheld by a Loan Party from payments made under this
Agreement), as promptly as possible thereafter, such Loan Party shall send to
the applicable Administrative Agent for its own account or for the account of
such Lender, as the case may be, a certified copy of an original official
receipt (or other evidence acceptable to such Lender, acting reasonably)
received by such Loan Party showing payment thereof.

For purposes of this Section 4.5, (x) any payments by any Administrative Agent
to a Lender of any amounts received by such Administrative Agent from any Loan
Party on behalf of such Lender shall be treated as a payment from the Loan Party
to such Lender and (y) if a Lender is treated as a partnership or a qualified
intermediary by a jurisdiction imposing an Indemnified Tax, any withholding or
payment of such Indemnified Tax by the Lender in respect of any of such Lender’s
partners, or any of the beneficial owners with respect to such qualified
intermediary, shall be considered a withholding or payment of such Indemnified
Tax by the applicable Loan Party.

(b) The Borrowers shall timely pay and shall indemnify and hold harmless the
Administrative Agents, each Collateral Agent and each Lender with regard to any
Other Taxes (whether or not such Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority). If any Borrower determines
that a reasonable basis exists to claim a refund of the Other Taxes indemnified
under this

 

-107-



--------------------------------------------------------------------------------

clause (b), the Collateral Agent or Lender shall, at the Borrower’s expense,
reasonably cooperate with such Borrower in pursuing such refund, provided that
no Collateral Agent or Lender shall be required to pursue the refund claim if
such Agent or Lender in good faith discretion determines that to do so would be
disadvantageous to it.

(c) The Borrowers shall indemnify and hold harmless the Administrative Agents,
the Collateral Agent and each Lender within 5 Business Days after written demand
therefor, for the full amount of any Indemnified Taxes imposed on such
Administrative Agent, the Collateral Agent or such Lender, as the case may be,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority. A certificate setting forth reasonable
detail as to the amount of such payment or liability delivered to the U.S.
Borrowers by a Lender, the Administrative Agent or the Collateral Agent (as
applicable) on its own behalf or on behalf of a Lender shall be conclusive
absent manifest error.

(d) Each Non-U.S. Lender with respect to the U.S. Revolving Facility, or any
other Loan made to the U.S. Borrowers shall, to the extent it is legally
eligible to do so, deliver to the U.S. Borrowers and the U.S. Administrative
Agent on or prior to the date on which such Non-U.S. Lender becomes a U.S.
Revolving Lender under this Agreement (and from time to time thereafter upon the
request of the Loan Parties or the Administrative Agent, but only if such
Non-U.S. Lender is legally eligible to do so), whichever of the following is
applicable:

(i) two duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E claiming eligibility for benefits of an income tax treaty to which the
United States,

(ii) two duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit K (any such certificate, a “U.S. Tax
Compliance Certificate”) and (B) two duly completed copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E,

(iv) to the extent a Non-U.S. Lender is not the beneficial owner (for example,
where the Non-U.S. Lender is a partnership or participating Lender granting a
participation), Internal Revenue Service Form W-8IMY, accompanied by a Form
W-8ECI, W-8BEN, W-BEN-E U.S. Tax Compliance Certificate, Form W-9 or Form W-8IMY
from each beneficial owner, as applicable (provided, that where a Non-U.S.
Lender is a partnership (and not a participating Lender) and one or more direct
or indirect partners are claiming the portfolio interest exception, the U.S. Tax
Compliance Certificate may be provided by the Non-U.S. Lender on behalf of the
direct or indirect partners), and

(v) any documentation required to enable the U.S. Borrowers and the U.S.
Administrative Agent to comply with their obligations under Sections 1471
through 1474 of the Code and to determine whether any withholding is required.

To the extent it is legally eligible to do so, each Non-U.S. Lender shall
deliver to the U.S. Parent Borrower and the U.S. Administrative Agent two
further copies of any such form or certification (or any applicable successor
form) on or before the date that any such form or certification expires or
becomes obsolete or invalid and promptly after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
U.S. Parent Borrower or the Administrative Agent, or promptly notify the U.S.
Parent Borrower and the Administrative Agent that it is unable to do so.

(e) If any Lender, the Administrative Agent or the Collateral Agent, as
applicable, determines, in its sole discretion, that it has received a refund of
an Indemnified Tax or Other Tax for which a payment has been made by any Loan
Party pursuant to this Agreement, which refund in the good faith judgment of
such Lender, the Administrative Agent or the Collateral Agent, as the case may
be, is attributable to such payment made by such Loan Party, then the Lender,
the Administrative Agent or the Collateral Agent, as the case may be,

 

-108-



--------------------------------------------------------------------------------

shall reimburse such Loan Party for such amount (together with any interest
received thereon) as the Lender, Administrative Agent or the Collateral Agent,
as the case may be, determines in its sole discretion to be the proportion of
the refund as will leave it, after such reimbursement, in no better or worse
after-Tax position (taking into account expenses) than it would have been in if
the payment had not been required; provided that such Loan Party, upon the
request of the Lender, the Administrative Agent or the Collateral Agent, agrees
to repay the amount paid over to such Loan Party (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the Lender,
the Administrative Agent or the Collateral Agent in the event the Lender, the
Administrative Agent or the Collateral Agent is required to repay such refund to
such Governmental Authority. Neither the Lender, the Administrative Agent nor
the Collateral Agent shall be obliged to disclose any information regarding its
tax affairs or computations to any Loan Party in connection with this clause (e)
or any other provision of this Section 4.5.

(f) Each Lender and Agent with respect to the U.S. Revolving Facility, and any
other Loan made to the U.S. Borrowers, that is a United States person under
Section 7701(a)(30) of the Code shall, at the reasonable request of the U.S.
Borrowers or the Administrative Agent, deliver to the U.S. Borrowers and the
Administrative Agent two United States Internal Revenue Service Form W-9 (or
substitute or successor form), properly completed and duly executed, certifying
that such Lender or Agent is exempt from United States backup withholding.

(g) The agreements in this Section 4.5 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(h) For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 4.5, include any Swingline Lender and any Letter of Credit Issuer.

4.6. [Reserved].

4.7. Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrowers shall not be obliged to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect of
the Obligations in excess of the amount or rate permitted under or consistent
with any applicable law, rule or regulation. For greater certainty, the term
“interest in this Section 4.7 includes “interest” as defined in Section 427 of
the Criminal Code (Canada).

(b) Payment at Highest Lawful Rate. If any Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of
Section 4.7(a), such Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Loan Documents would obligate any Borrower to make
any payment of interest or other amount payable to any Lender in an amount or
calculated at a rate that would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by such Borrower to the affected Lender
under Section 2.8.

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from any Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then such Borrower shall be entitled, by notice in writing to the
applicable Administrative Agent to obtain reimbursement from that Lender in an
amount equal to such excess, and pending such reimbursement, such amount shall
be deemed to be an amount payable by that Lender to such Borrower.

 

-109-



--------------------------------------------------------------------------------

SECTION 5. Conditions Precedent to Restatement Effective Date

The effectiveness of the restatement of the Original Credit Agreement
contemplated by this Agreement is subject to the satisfaction of the following
conditions precedent.

5.1. Loan Documents. The U.S. Administrative Agent shall have received:

(a) signature pages to this Agreement from the Borrowers and each Lender listed
on Schedule A;

(b) the U.S. Security Agreement, executed and delivered by a duly authorized
officer of each Loan Party required to be a signatory thereto;

(c) the Canadian Guarantee and Security Agreement, executed and delivered by a
duly authorized officer of each Loan Party required to be a signatory thereto;
and

(d) a Notice of Borrowing meeting the requirements of Section 2.2.

5.2. Legal Opinions. The Administrative Agents shall have received the following
executed legal opinions, each in form and substance reasonably satisfactory to
the Administrative Agent:

(i) executed legal opinion of Kirkland & Ellis LLP, counsel to the U.S. Parent
Borrower and the other Loan Parties;

(ii) executed legal opinion of Blake, Cassels and Graydon LLP, counsel to the
Canadian Borrower and the Canadian Guarantors;

(iii) executed legal opinion of Perkins Coie LLP special Washington counsel to
certain of the Loan Parties; and

(iv) executed legal opinion of Brownstein Hyatt Farber Schreck, LLP, special
Nevada counsel to certain of the Loan Parties.

5.3. Fees. All fees of the Administrative Agents and the Lenders and, to the
extent required to be paid pursuant to Section 12.5, expenses of the
Administrative Agents in connection with this Agreement, in each case, to the
extent invoiced to the Borrowers, shall have been paid.

5.4. Repayment. The Borrowers shall have repaid all Existing Canadian Loans and
Existing U.S. Revolving Loans including all accrued interest and fees thereon on
the Restatement Effective Date.

 

-110-



--------------------------------------------------------------------------------

5.5. Certificates. Each Administrative Agent shall have received a certificate
of each Loan Party, dated as of the Restatement Effective Date, to the effect
that (i) the representations and warranties set forth in this Agreement and the
other Loan Documents are true and correct in all material respects (except where
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date); provided, that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the Restatement Effective Date or on such earlier date, as the case may be,
(ii) no Default or Event of Default shall have occurred and is continuing and no
Default or Event of Default under this Agreement shall result from the
transactions contemplated hereby to occur on the Restatement Effective Date and
(iii) after giving effect to the consummation of the transactions contemplated
hereby, the Borrowers and their Subsidiaries, on a consolidated basis, are
Solvent.

5.6. Perfected Liens. The Collateral Agent shall have obtained a valid security
interest in the Collateral covered by the Security Agreements (to the extent and
with the priority contemplated therein and in the Intercreditor Agreement); and
all documents, instruments, filings and recordations reasonably necessary in
connection with the perfection and, in the case of the filings with the United
States Patent and Trademark Office and the United States Copyright Office,
protection of such security interests shall have been executed and delivered or
made, and none of such Collateral shall be subject to any other pledges,
security interests or mortgages except for Permitted Liens.

5.7. Secretary’s Certificate. The Administrative Agent shall have received a
certificate from the U.S. Parent Borrower and each other Loan Party, dated the
Restatement Effective Date, in substance reasonably satisfactory to the
Administrative Agent, with appropriate insertions and attachments of resolutions
or other actions, evidence or incumbency and the signature of authorized
signatories and organizational documents, executed by a Responsible Officer and
the Secretary or any Assistant Secretary or other authorized representative of
such Loan Party.

5.8. Solvency. The Administrative Agent shall have received a certificate of the
chief financial officer (or other comparable officer) of the U.S. Parent
Borrower certifying the Solvency, after giving effect to this Agreement and the
other transactions on the Restatement Effective Date, of the U.S. Parent
Borrower and its Subsidiaries on a consolidated basis in form and substance
reasonably acceptable to the Administrative Agent.

5.9. No Material Adverse Effect. Since December 31, 2017, there shall not have
been any change, effect, event, development or occurrence that individually or
in the aggregate has had or would be reasonably expected to have a Material
Adverse Effect.

5.10. Patriot Act, etc. At least three days prior to the Restatement Effective
Date, (x) the Administrative Agent and the Lenders shall have received all
documentation and other information about the Loan Parties mutually agreed in
good faith is required by U.S. regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act, that has been reasonably requested in writing at least ten days
prior to the Restatement Effective Date and (y) any Loan Party that qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation shall have
delivered, to each Lender that so requests, a Beneficial Ownership Certification
in relation to such Loan Party.

 

-111-



--------------------------------------------------------------------------------

5.11. Acquisition. The U.S. Parent Borrower shall have consummated the
acquisition of Nexeo Solutions, LLC and its subsidiaries (the “Nexeo
Acquisition”) prior to or substantially concurrently with the Restatement
Effective Date.

5.12. Borrowing Base Certificate. The Administrative Agents shall have received
a Borrowing Base Certificate prepared as of January 31, 2019 (inclusive of the
assets acquired in the Nexeo Acquisition).

5.13. Financial Information. The Administrative Agents shall have received
internal unaudited financial statements for the fiscal year ended December 31,
2018 for each of the U.S. Parent Borrower and Nexeo Solutions, LLC and their
respective Subsidiaries.

SECTION 6. Conditions Precedent to All Credit Events

The agreement of each Lender to make any Revolving Loan requested to be made by
it or to issue or participate (other than pursuant to Section 2.4(f)(iii)) in
Letters of Credit on any date after the Closing Date is subject to the
satisfaction of the following conditions precedent:

6.1. No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto: (a) no Default or Event of Default
shall have occurred and be continuing, and (b) all representations and
warranties made by any Loan Party contained herein or in the other Loan
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Credit Event (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date); provided, that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on the date of such credit extension or on such
earlier date, as the case may be.

6.2. Notice of Borrowing. Prior to the making of each U.S. Revolving Loan, the
U.S. Administrative Agent shall have received a U.S. Notice of Borrowing
(whether in writing or by telephone) meeting the requirements of Section 2.2 and
prior to the making of each Canadian Revolving Loan, the Canadian Administrative
Agent shall have received a Canadian Notice of Borrowing (whether in writing or
by telephone) meeting the requirements of Section 2.3.

6.3. Letter of Credit Request. With respect to the issuance of any Letter of
Credit, the Letter of Credit Issuer shall have received a request completed to
its satisfaction and conforming to the requirements set forth in Section 2.4(d),
and such other certificates, documents and other information as the Letter of
Credit Issuer may reasonably request.

The acceptance of the benefits of each Credit Event (other than, if applicable,
any Agent Advances) after the Closing Date shall constitute a representation and
warranty by each Loan Party to each of the Lenders that all the applicable
conditions specified in Section 5 above have been satisfied as of that time.

 

-112-



--------------------------------------------------------------------------------

SECTION 7. Representations, Warranties and Agreements

In order to induce the Lenders to enter into this Agreement and to make the
Loans or to issue or participate (other than pursuant to Section 2.4(f)(iii)) in
Letters of Credit as provided for herein, each Borrower makes the following
representations and warranties to the Lenders, all of which shall survive the
execution and delivery of this Agreement and the making of the Loans or issuance
of Letters of Credit:

7.1. Financial Condition.

(a) (i) The audited consolidated balance sheets of the U.S. Parent Borrower as
of December 31, 2018 and December 31, 2017 and the related consolidated
statements of operations, equity and cash flows of the U.S. Parent Borrower
reported on by and accompanied by unqualified reports from Ernst & Young LLP,
and (ii) the unaudited consolidated balance sheets of the U.S. Parent Borrower
and the related consolidated statements of operations and cash flows of the U.S.
Parent Borrower for the quarter ended September 30, 2018, present fairly, in all
material respects, the consolidated financial condition as at such dates, and
the consolidated statements of operations and consolidated cash flows for the
respective periods then ended, of the U.S. Parent Borrower. All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP consistently applied throughout the periods
covered thereby (except as approved by a Responsible Officer, and disclosed in
any such schedules and notes).

(b) [Reserved].

(c) The Projections have been prepared by management of the U.S. Parent Borrower
in good faith based upon assumptions believed by management to be reasonable at
the time of preparation thereof (it being understood that such Projections, and
the assumptions on which they were based, may or may not prove to be correct).

7.2. No Change; Solvent. Since December 31, 2018, there has been no development
or event relating to or affecting any Loan Party which has had or would be
reasonably expected to have a Material Adverse Effect. As of the Restatement
Effective Date, after giving effect to the consummation of the transactions to
be consummated on the Restatement Effective Date, the U.S. Parent Borrower,
together with its Subsidiaries on a consolidated basis, is Solvent.

7.3. Corporate Existence; Compliance with Law. Each of the Loan Parties (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, except (other than with respect
to the Borrower), to the extent that the failure to be in good standing would
not reasonably be expected to have a Material Adverse Effect, (b) has the legal
right to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, except to
the extent that the failure to have such legal right would not be reasonably
expected to have a Material Adverse Effect, (c) is duly qualified as a foreign
corporation or limited liability company and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, other than in such
jurisdictions where the failure to be so qualified and in good standing would
not be reasonably expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law, except to the extent that the failure
to comply therewith would not, in the aggregate, be reasonably expected to have
a Material Adverse Effect.

7.4. Corporate Power; Authorization; Enforceable Obligations. Each Loan Party
has the corporate or other organizational power and authority, and the legal
right, to make, deliver and perform the Loan Documents to which it is a party
and, in the case of each Borrower, to obtain Loans and Letters of Credit
hereunder, and each such Loan Party has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of each Borrower, to
authorize the Loans and Letters of Credit extended to it, if any, on the terms
and conditions of this Agreement and any promissory notes requested hereunder.
No consent or authorization

 

-113-



--------------------------------------------------------------------------------

of, filing with, notice to or other similar act by or in respect of, any
Governmental Authority or any other Person is required to be obtained or made by
or on behalf of any Loan Party in connection with the execution, delivery,
performance, validity or enforceability of the Loan Documents to which it is a
party or, in the case of each Borrower, with the Loans and Letters of Credit
extended to it, if any, hereunder, except for (a) consents, authorizations,
notices and filings described in Schedule 7.4 to this Agreement, all of which
have been obtained or made prior to the Closing Date, (b) filings to perfect the
Liens created by the Security Documents, and (c) consents, authorizations,
notices and filings which the failure to obtain or make would not reasonably be
expected to have a Material Adverse Effect. This Agreement has been duly
executed and delivered by each Borrower, and each other Loan Document to which
any Loan Party is a party will be duly executed and delivered on behalf of such
Loan Party. This Agreement constitutes a legal, valid and binding obligation of
each Borrower and each other Loan Document to which any Loan Party is a party
when executed and delivered will constitute a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, in each case except as enforceability may be limited by
applicable domestic or foreign bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

7.5. No Legal Bar. The execution, delivery and performance of the Loan Documents
by any of the Loan Parties, the Loans made and Letters of Credit issued
hereunder and the use of the proceeds thereof (a) will not violate any
Requirement of Law or Contractual Obligation of such Loan Party in any respect
that would reasonably be expected to have a Material Adverse Effect, (b) will
not result in, or require the creation or imposition of any Lien (other than
Liens securing the Obligations or otherwise permitted hereby) on any of its
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation and (c) will not violate any provision of the Organizational
Documents of such Loan Party or any of the Restricted Subsidiaries, except
(other than with respect to the Borrower) as would not reasonably be expected to
have a Material Adverse Effect.

7.6. No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the U.S. Parent Borrower, threatened by or against the U.S. Parent Borrower
or any of its Restricted Subsidiaries or against any of their respective
properties or revenues, (a) except as described on Schedule 7.6 to this
Agreement, which is so pending or threatened at any time on or prior to the
Closing Date and relates to any of the Loan Documents or any of the transactions
contemplated hereby or thereby or (b) which would be reasonably expected to have
a Material Adverse Effect.

7.7. No Default. No Default or Event of Default has occurred and is continuing.

7.8. Ownership of Property; Liens. Each of the U.S. Parent Borrower and its
Restricted Subsidiaries has good title in fee simple to, or a valid leasehold
interest in, all its material real property located in the United States of
America, and good title to, or a valid leasehold interest in, all its other
material property located in the United States of America, except those for
which the failure to have such good title or such leasehold interest would not
be reasonably expected to have a Material Adverse Effect, and none of such real
or other property is subject to any Lien, except for Permitted Liens.

7.9. Intellectual Property. The U.S. Parent Borrower and each of its Restricted
Subsidiaries owns beneficially, or has the legal right to use, all United States
and foreign patents, patent applications, trademarks, trademark applications,
trade names, copyrights, and rights in know-how and trade secrets necessary for
each of them to conduct its business as currently conducted (the “Intellectual
Property”) except for those the failure to own or have such legal right to

 

-114-



--------------------------------------------------------------------------------

use would not be reasonably expected to have a Material Adverse Effect. Except
as provided on Schedule 7.9 to this Agreement, no claim has been asserted and is
pending by any Person against the U.S. Parent Borrower or any of its Restricted
Subsidiaries challenging or questioning the use of any such Intellectual
Property or the validity or effectiveness of any such Intellectual Property, nor
does the U.S. Parent Borrower know of any such claim, and, to the knowledge of
the U.S. Parent Borrower, the use of such Intellectual Property by the U.S.
Parent Borrower and its Restricted Subsidiaries does not infringe on the rights
of any Person, except for such claims and infringements which in the aggregate,
would not be reasonably expected to have a Material Adverse Effect.

7.10. Taxes. To the knowledge of the U.S. Parent Borrower, (1) the U.S. Parent
Borrower and each of its Restricted Subsidiaries has filed or caused to be filed
all material tax returns which are required to be filed by it and has paid
(a) all Taxes shown to be due and payable on such returns and (b) all Taxes
shown to be due and payable on any assessments of which it has received notice
made against it or any of its property and all other Taxes imposed on it or any
of its property by any Governmental Authority; and (2) no Tax Liens have been
filed (except for Liens for Taxes not yet due and payable), and no claim is
being asserted in writing, with respect to any such Taxes (in each case other
than in respect of any such (i) Taxes with respect to which the failure to pay,
in the aggregate, would not have a Material Adverse Effect or (ii) Taxes the
amount or validity of which are currently being contested in good faith by
appropriate proceedings diligently conducted and with respect to which reserves
in conformity with GAAP have been provided on the books of the U.S. Parent
Borrower or its Restricted Subsidiaries, as the case may be).

7.11. Federal Regulations. No part of the proceeds of any Extensions of Credit
will be used for any purpose which violates the provisions of the Regulations of
the Board, including Regulation T, Regulation U or Regulation X of the Board. If
requested by any Lender or the Administrative Agent, the Borrowers will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, referred to
in said Regulation U.

7.12. ERISA.

(a) During the five year period prior to each date as of which this
representation is made, or deemed made, with respect to any Plan, none of the
following events or conditions, either individually or in the aggregate, has
resulted or is reasonably likely to result in a Material Adverse Effect: (i) a
Reportable Event, (ii) a failure to satisfy the minimum funding standard (within
the meaning of Section 412 of the Code or Section 302 of ERISA), whether or not
waived, (iii) any noncompliance with the applicable provisions of ERISA or the
Code, (iv) a termination of a Single Employer Plan (other than a standard
termination pursuant to Section 4041(b) of ERISA), (v) a Lien on the property of
the U.S. Parent Borrower or its Restricted Subsidiaries in favor of the PBGC or
a Plan, (vi) a complete or partial withdrawal from any Multiemployer Plan by the
U.S. Parent Borrower or any Commonly Controlled Entity, (vii) the Insolvency of
any Multiemployer Plan; or (viii) any transaction that resulted or could
reasonably be expected to result in any liability to the U.S. Parent Borrower or
any Commonly Controlled Entity under Section 4069 of ERISA or Section 4212(c) of
ERISA.

(b) With respect to any Foreign Plan, none of the following events or conditions
exists and is continuing that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect: (i) substantial
non-compliance with its terms or with the requirements of any applicable laws,
statutes, rules, regulations and orders, (ii) failure to be maintained, where
required, in good standing with applicable regulatory authorities, (iii) any
obligation of the U.S. Parent Borrower or its Restricted Subsidiaries in
connection with the termination or partial termination of, or withdrawal from,
any Foreign Plan, (iv) any Lien on the property of the U.S. Parent Borrower or
its Restricted Subsidiaries in favor of a Governmental Authority as a result of
any action or inaction regarding a Foreign Plan, (v) for each Foreign Plan which
is a funded or insured plan, failure to be funded or insured on an ongoing basis
to the extent required by applicable non-U.S. law (using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities), (vi)

 

-115-



--------------------------------------------------------------------------------

any facts that, to the best knowledge of the U.S. Parent Borrower or any of its
Restricted Subsidiaries, exist that would reasonably be expected to give rise to
a dispute that, or any pending or threatened disputes that, to the best
knowledge of the U.S. Parent Borrower or any of its Restricted Subsidiaries,
would reasonably be expected to result in a material liability to the U.S.
Parent Borrower or any of its Restricted Subsidiaries concerning the assets of
any Foreign Plan (other than individual claims for the payment of benefits); and
(vii) failure to make all contributions in a timely manner to the extent
required by applicable non-U.S. law.

(c) The Canadian Borrower and the Canadian Guarantors are in compliance with the
requirements of the PBA and other federal or provincial laws with respect to
each Foreign Plan in Canada, except where the failure to comply would not
reasonably be expected to have a Material Adverse Effect. No fact or situation
that may reasonably be expected to result in a Material Adverse Effect exists in
connection with any Foreign Plan. No Foreign Plan Termination Event has occurred
that would be reasonably likely to have a Material Adverse Effect. Except as
previously disclosed to the Administrative Agents and the Lenders or as would
not reasonably be likely to have a Material Adverse Effect (i) neither the
Canadian Borrower nor any of the Canadian Guarantors would have any material
liability in connection with its withdrawal from a Canadian Defined Benefit Plan
that is a “multi-employer pension plan”, as defined under applicable pension
standards legislation, (ii) the FSCO has not issued any default or other breach
notices in respect of any Canadian Defined Benefit Plans and (iii) no lien has
arisen, choate or inchoate, in respect of Canadian Borrower or its Subsidiaries
or their property in connection with any Foreign Plan (save for contribution
amounts not yet due). The Canadian Borrower has provided the Lenders with a copy
of the actuarial valuation report for each Canadian Defined Benefit Plan most
recently filed with the applicable Governmental Authorities.

(d) No Borrower is, nor shall be (for so long as it is a borrower hereunder), a
Benefit Plan.

7.13. Collateral. The Canadian Security Agreement, the U.S. Security Agreement
and the other Security Documents in existence as of the Restatement Effective
Date are, and upon execution and delivery thereof by the parties thereto, any
additional Security Documents will be, effective to create (to the extent
described therein) in favor of the Collateral Agent for the benefit of the
applicable Secured Parties, a valid and enforceable security interest in or
liens on the Collateral described therein, except as to enforcement, as may be
limited by applicable domestic or foreign bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing. When (a) all Filings (as defined in the Security
Documents) have been completed, (b) all applicable Instruments, Chattel Paper
and Documents (each as described therein) constituting Collateral a security
interest in which is perfected by possession have been delivered to, and/or are
in the continued possession of, the Collateral Agent, the Cash Flow Collateral
Agent or the other applicable Collateral Representative, as applicable (or their
respective agents appointed for purposes of perfection), in accordance with the
Intercreditor Agreement and (c) all Deposit Accounts and Pledged Stock (each as
defined in the U.S. Security Agreement) a security interest in which is required
to be or is perfected by “control” (as described in the Uniform Commercial Code
as in effect in each applicable jurisdiction (in the case of Deposit Accounts)
and the State of New York (in the case of Pledged Stock) from time to time) are
under the “control” of the Collateral Agent, the Cash Flow Collateral Agent or
the applicable Collateral Representative, as applicable (or their respective
agents appointed for purposes of perfection), in accordance with the
Intercreditor Agreement, the security interests and liens granted pursuant to
the Security Documents shall constitute (to the extent described therein) a
perfected security interest in (to the extent intended to be created thereby and
required to be perfected under the Loan Documents), all right, title and
interest of each pledgor or mortgagor (as applicable) party thereto in the
Collateral described therein (excluding Commercial Tort Claims, as defined in
the U.S. Security Agreement, other than such Commercial Tort Claims set forth on
Schedule 6 thereto (if any)) with respect to such pledgor or mortgagor (as
applicable). Notwithstanding any other provision of this Agreement, capitalized
terms that are used in this Section 7.13 and not defined in this Agreement are
so used as defined in the applicable Security Document.

 

-116-



--------------------------------------------------------------------------------

7.14. Investment Company Act; Other Regulations. No Borrower is an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act. No Borrower is subject to regulation
under any federal or state statute or regulation (other than Regulation X of the
Board) which limits its ability to incur Indebtedness as contemplated hereby.

7.15. Subsidiaries. Schedule 7.15 to this Agreement sets forth all the
Subsidiaries of the U.S. Parent Borrower at the Closing Date (after giving
effect to the Transactions), the jurisdiction of their organization and the
direct or indirect ownership interest of the U.S. Parent Borrower therein.

7.16. Purpose of Loans. The Borrowers will use the Term Loans, Revolving Loans,
Swingline Loans and the Letters of Credit for general corporate purposes
(including acquisitions).

7.17. Environmental Matters. Except as disclosed on Schedule 7.17 to this
Agreement or as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:

(a) The U.S. Parent Borrower and its Restricted Subsidiaries: (i) are, and
within the period of all applicable statutes of limitation have been, in
compliance with all applicable Environmental Laws; (ii) hold all Environmental
Permits (each of which is in full force and effect) required for any of their
current operations or for any property owned, leased, or otherwise operated by
any of them and reasonably expect to timely obtain without material expense all
such Environmental Permits required for planned operations; (iii) are, and
within the period of all applicable statutes of limitation have been, in
compliance with all of their Environmental Permits; and (iv) believe they will
be able to maintain compliance with Environmental Laws and Environmental
Permits, including any reasonably foreseeable future requirements thereof.

(b) Materials of Environmental Concern have not been transported, disposed of,
emitted, discharged, or otherwise released or threatened to be released, to, at
or from any real property presently or formerly owned, leased or operated by the
U.S. Parent Borrower or any of its Restricted Subsidiaries or at any other
location, which would reasonably be expected to (i) give rise to liability or
other Environmental Costs of the U.S. Parent Borrower or any of its Restricted
Subsidiaries under any applicable Environmental Law, or (ii) interfere with the
planned or continued operations of the U.S. Parent Borrower and its Restricted
Subsidiaries.

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under any Environmental Law to which
the U.S. Parent Borrower or any of its Restricted Subsidiaries is, or to the
knowledge of the U.S. Parent Borrower or any of its Restricted Subsidiaries is
reasonably likely to be, named as a party that is pending or, to the knowledge
of the U.S. Parent Borrower or any of its Restricted Subsidiaries, threatened.

(d) Neither the U.S. Parent Borrower nor any of its Restricted Subsidiaries has
received any written request for information, or been notified that it is a
potentially responsible party, under the federal Comprehensive Environmental
Response, Compensation, and Liability Act or any similar Environmental Law, or
received any other written request for information from any Governmental
Authority with respect to any Materials of Environmental Concern.

(e) Neither the U.S. Parent Borrower nor any of its Restricted Subsidiaries has
entered into or agreed to any consent decree, order, or settlement or other
agreement, nor is subject to any judgment, decree, or order or other agreement,
in any judicial, administrative, arbitral, or other forum, relating to
compliance with or liability under any Environmental Law.

 

-117-



--------------------------------------------------------------------------------

7.18. No Material Misstatements. The written information, reports, financial
statements, exhibits and schedules furnished by or on behalf of the U.S. Parent
Borrower to the Agents, the Other Representatives and the Lenders on or prior to
the Restatement Effective Date in connection with the negotiation of any Loan
Document or included therein or delivered pursuant thereto, taken as a whole,
did not contain as of the Restatement Effective Date any material misstatement
of fact and did not omit to state as of the Restatement Effective Date any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading in their
presentation of the U.S. Parent Borrower and its Restricted Subsidiaries taken
as a whole. It is understood that (a) no representation or warranty is made
concerning the forecasts, estimates, pro forma information, projections and
statements as to anticipated future performance or conditions, and the
assumptions on which they were based or concerning any information of a general
economic nature or general information about Borrowers’ and their Subsidiaries’
industry, contained in any such information, reports, financial statements,
exhibits or schedules, except that, in the case of such forecasts, estimates,
pro forma information, projections and statements, as of the date such
forecasts, estimates, pro forma information, projections and statements were
generated, (i) such forecasts, estimates, pro forma information, projections and
statements were based on the good faith assumptions of the management of the
U.S. Parent Borrower and (ii) such assumptions were believed by such management
to be reasonable and (b) such forecasts, estimates, pro forma information,
projections and statements, and the assumptions on which they were based, may or
may not prove to be correct.

7.19. [Reserved].

7.20. Insurance. As of the Restatement Effective Date, the Loan Parties have all
insurance required by Section 8.3 of this Agreement.

7.21. Anti-Terrorism. The U.S. Parent Borrower and its Restricted Subsidiaries
are in compliance with the Patriot Act, and none of the U.S. Parent Borrower and
its Restricted Subsidiaries is a person on the list of “Specially Designated
Nationals and Blocked Persons” or subject to the limitations and prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Asset Control
regulation or executive order (“OFAC”), or is a “designated person”,
“politically exposed foreign person” or “terrorist group” as described in any
Canadian Economic Sanctions and Export Control Laws, in each case, except as
would not reasonably be expected to have a Material Adverse Effect.

7.22. EEA Financial Institution. No Loan Party is an EEA Financial Institution.

SECTION 8. Affirmative Covenants

Each Borrower hereby agrees that on the Closing Date and thereafter, until all
Loans, together with interest and all other Obligations (other than
indemnification and other contingent Obligations in each case not then due and
payable) hereunder, are paid in full, all Commitments are terminated and all
Letters of Credit are terminated or collateralized in an amount equal to their
face amount (or other arrangements are made with respect thereto reasonably
satisfactory to the applicable Letter of Credit Issuer):

8.1. Information Covenants. The Borrowers will furnish to the U.S.
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):

 

-118-



--------------------------------------------------------------------------------

(a) Annual Financial Statements. Not later than 90 days following the end of
each Fiscal Year of the U.S. Parent Borrower ending after the Closing Date (or
such longer period as may be permitted by the SEC if the U.S. Parent Borrower
were then subject to SEC reporting requirements as a non-accelerated filer), a
copy of the consolidated balance sheet of the U.S. Parent Borrower as at the end
of such year and the related consolidated statements of operations, changes in
equity and cash flows for such year, setting forth, in each case, in comparative
form the figures for and as of the end of the previous year, reported on without
a “going concern” or like qualification or exception, or qualification arising
out of the scope of the audit (provided that such report may contain a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, if such qualification or exception is related to (i) an
upcoming maturity date of any of the Facilities or the Cash Flow Credit Facility
or (ii) any potential inability to satisfy any financial maintenance covenant
included in any Indebtedness of the U.S. Parent Borrower or its Subsidiaries on
a future date in a future period), by the U.S. Parent Borrower’s independent
auditor (it being agreed that the furnishing of the U.S. Parent Borrower’s or
any Parent Entity’s annual report on Form 10-K for such year, as filed with the
SEC, will satisfy the U.S. Parent Borrower’s obligation under this
Section 8.1(a) with respect to such year, including with respect to the
requirement that such financial statements be reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, so long as the report included in such Form 10-K does not
contain any “going concern” or like qualification or exception (other than a
“going concern” or like qualification or exception with respect to (i) an
upcoming maturity date under any of the Facilities or the Cash Flow Credit
Facility or (ii) any potential inability to satisfy any financial maintenance
covenant included in any Indebtedness of the U.S. Parent Borrower or its
Subsidiaries on a future date in a future period);

(b) Quarterly Financial Statements. Not later than 45 days following the end of
the first three quarterly periods of each Fiscal Year of the U.S. Parent
Borrower commencing with the fiscal quarter ending June 30, 2015 (or such longer
period as may be permitted by the SEC if the U.S. Parent Borrower were then
subject to SEC reporting requirements as a non-accelerated filer), the unaudited
consolidated balance sheet of the U.S. Parent Borrower as at the end of such
quarter and the related unaudited consolidated statements of operations and
changes in cash flows of the U.S. Parent Borrower for such quarter and the
portion of the Fiscal Year through the end of such quarter, setting forth in
comparative form the figures for and as of the corresponding periods of the
previous year in each case certified by a Responsible Officer of the U.S. Parent
Borrower as being fairly stated in all material respects (subject to normal year
end audit and other adjustments) (it being agreed that the furnishing of the
U.S. Parent Borrower’s or any Parent Entity’s quarterly report on Form 10-Q for
such quarter, as filed with the SEC, will satisfy the U.S. Parent Borrower’s
obligations under this Section 8.1(b) with respect to such quarter);

(c) Unrestricted Subsidiary Information. To the extent applicable, concurrently
with any delivery of consolidated financial statements referred to in Sections
8.1(a) and (b) above, related unaudited condensed consolidating financial
statements and appropriate reconciliations reflecting the material adjustments
necessary (as determined by the U.S. Parent Borrower in good faith) to eliminate
the accounts of Unrestricted Subsidiaries (if any) from such consolidated
financial statements;

(d) Satisfaction of Financial Statement Delivery Requirements. All such
financial statements delivered pursuant to Section 8.1(a) or (b) to (and, in the
case of any financial statements delivered pursuant to Section 8.1(b) shall be
certified by a Responsible Officer of the U.S. Parent Borrower to) fairly
present in all material respects the financial condition of the U.S. Parent
Borrower and its Subsidiaries in conformity with GAAP and to be (and, in the
case of any financial statements delivered pursuant to Section 8.1(b) shall be
certified by a Responsible Officer of the U.S. Parent Borrower as being) in
reasonable detail and prepared in accordance with GAAP applied consistently
throughout the periods reflected therein and with prior periods that began on or
after the Closing Date (except as disclosed therein, and except, in the case of
any financial statements delivered pursuant to Section 8.1(b), for the absence
of certain notes and subject to normal year-end audit and other adjustments);
and

(e) Budgets. Within 90 days after the commencement of each fiscal year of the
U.S. Parent Borrower (commencing with the fiscal year ending December 31, 2016),
a budget of the U.S. Parent Borrower and the Subsidiaries for such fiscal year
as customarily prepared by management of the U.S. Parent Borrower for its
internal use consistent in scope with financial statements provided pursuant to
Section 8.1(a), setting forth the principal assumptions upon which such budget
is based.

 

-119-



--------------------------------------------------------------------------------

(f) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 8.1(a) and (b), a certificate of an
Authorized Officer of the U.S. Parent Borrower to the effect that to such
Authorized Officer’s knowledge, no Default or Event of Default exists or, if any
Default or Event of Default does exist, specifying the nature and extent
thereof, which certificate shall set forth the calculations required to
establish whether the U.S. Parent Borrower was in compliance with the provisions
of Section 9.9 as at the end of such fiscal year or period, as the case may be
(whether or not such covenant was in effect).

(g) Notice of Default. As soon as possible after a Responsible Officer of the
U.S. Parent Borrower knows thereof, the occurrence of any Default or Event of
Default;

(h) Notice of Material Adverse Effect. As soon as possible after a Responsible
Officer of the U.S. Parent Borrower knows thereof, any default or event of
default under any Contractual Obligation of the U.S. Parent Borrower or any of
its Restricted Subsidiaries, other than as previously disclosed in writing to
the Lenders, which would reasonably be expected to have a Material Adverse
Effect;

(i) Notice of Defaults under Other Agreements. As soon as possible after a
Responsible Officer of the U.S. Parent Borrower knows thereof, the occurrence of
(i) any default or event of default under the Senior Notes Indenture, (ii) any
default or event of default under the Cash Flow Credit Facility or (iii) any
payment default under any Additional Obligations Documents or under any
agreement or document governing other Indebtedness, in each case relating to
Indebtedness in an aggregate principal amount equal to or greater than
$150.0 million;

(j) Notice of Litigation. As soon as possible after a Responsible Officer of the
U.S. Parent Borrower knows thereof, any litigation, investigation or proceeding
affecting the U.S. Parent Borrower or any of its Restricted Subsidiaries that
would reasonably be expected to have a Material Adverse Effect;

(k) Notice of Certain ERISA Events. The following events, as soon as possible
and in any event within 30 days after a Responsible Officer of the U.S. Parent
Borrower or any of its Restricted Subsidiaries knows thereof: (i) the occurrence
or expected occurrence of any Reportable Event (or similar event) with respect
to any Single Employer Plan (or Foreign Plan), a failure to make any required
contribution to a Single Employer Plan, Multiemployer Plan or Foreign Plan, the
creation of any Lien on the property of the U.S. Parent Borrower or its
Restricted Subsidiaries in favor of the PBGC, a Plan or a Foreign Plan (other
than in respect of contributions not yet due to a Foreign Plan) or any
withdrawal from, or the full or partial termination or Insolvency of, any
Multiemployer Plan or Foreign Plan; or (ii) the institution of proceedings or
the taking of any other formal action by the PBGC or the U.S. Parent Borrower or
any of its Restricted Subsidiaries or any Commonly Controlled Entity or any
Multiemployer Plan which would reasonably be expected to result in the
withdrawal from, or the termination or Insolvency of, any Single Employer Plan,
Multiemployer Plan or Foreign Plan; provided, however, that no such notice will
be required under clause (i) or (ii) above unless the event giving rise to such
notice, when aggregated with all other such events under clause (i) or (ii)
above, would be reasonably expected to result in a Material Adverse Effect;

(l) Environmental Notices. As soon as possible after a Responsible Officer of
the U.S. Parent Borrower knows thereof, (i) any release or discharge by the U.S.
Parent Borrower or any of its Restricted Subsidiaries of any Materials of
Environmental Concern required to be reported under applicable Environmental
Laws to any Governmental Authority, unless the U.S. Parent Borrower reasonably
determines that the total Environmental Costs arising out of such release or
discharge would not reasonably be expected to have a Material Adverse Effect,
(ii) any condition, circumstance, occurrence or event not previously disclosed
in writing to the Administrative Agent that would reasonably be expected to
result in liability or expense under applicable Environmental Laws, unless the
U.S. Parent Borrower reasonably determines that the total Environmental Costs
arising out of such condition, circumstance, occurrence or event would not
reasonably be expected to have a Material Adverse Effect, or would not
reasonably be

 

-120-



--------------------------------------------------------------------------------

expected to result in the imposition of any lien or other material restriction
on the title, ownership or transferability of any facilities and properties
owned, leased or operated by the U.S. Parent Borrower or any of its Restricted
Subsidiaries that would reasonably be expected to result in a Material Adverse
Effect; and (iii) any proposed action to be taken by the U.S. Parent Borrower or
any of its Restricted Subsidiaries that would reasonably be expected to subject
the U.S. Parent Borrower or any of its Restricted Subsidiaries to any material
additional or different requirements or liabilities under Environmental Laws,
unless the U.S. Parent Borrower reasonably determines that the total
Environmental Costs arising out of such proposed action would not reasonably be
expected to have a Material Adverse Effect; and

(m) Casualty Events. As soon as possible after a Responsible Officer of the U.S.
Parent Borrower knows thereof, written notice of any loss, damage, or
destruction to a significant portion of the Collateral, whether or not covered
by insurance.

(n) Foreign Plan Notices. Promptly, after the U.S. Parent Borrower or any of its
Subsidiaries obtains knowledge thereof, notice of, with copies of any such
documentation and notices as applicable, (i) any default in, or breach of, a
Canadian Defined Benefit Plan that could reasonably be expected to result in a
Material Adverse Effect; (ii) any action or inaction of a plan sponsor or
administrator that could lead to a Foreign Plan Termination Event that could
reasonably be expected to result in a Material Adverse Effect; (iii) receipt of
any notice from, or any action of, FSCO, or other Governmental Authority that
could reasonably be expected to lead to a Foreign Plan Termination Event; and
(iv) copies of all actuarial valuations for each Canadian Defined Benefit Plan.
Promptly upon receipt of each actuarial valuation prepared for each Canadian
Defined Benefit Plan, Parent Borrower will deliver to the Administrative Agent a
calculation of the Unfunded Current Liability, if any, under such Canadian
Defined Benefit Plan as of the effective date of the applicable actuarial
valuation.

(o) Borrowing Base Certificate. On the 10th Business Day of each calendar month
ending after the Restatement Effective Date (or ending in the calendar month in
which the Restatement Effective Date occurs to the extent a Borrowing Base
Certificate has not been provided for such month pursuant to the Original ABL
Credit Agreement), a Borrowing Base Certificate certified as complete and
correct in all material respects on behalf of each Borrower by an Authorized
Officer of such Borrower (each, a “Monthly Borrowing Base Certificate”);
provided that to the extent (i) there are no outstanding Borrowings of Loans and
(ii) the aggregate amount of Letters of Credit outstanding does not exceed
$25,000,000, in each case, for a period of at least 90 consecutive days, the
Borrowers shall only be required to deliver a Borrowing Base Certificate for
each of the U.S. Borrowing Base and Canadian Borrowing Base on the 10th Business
Day following each calendar quarter (it being understood that if the Borrowers
are then delivering a Borrowing Base Certificate on a quarterly basis, they
shall deliver a Borrowing Base Certificate as of the most recently ended month
prior to any Borrowing). In addition, (a) if the Combined Availability is less
than or equal to 12.5% of the Combined Line Cap, a Borrowing Base Certificate
showing U.S. Parent Borrower’s and the Canadian Borrower’s reasonable estimate
(which shall be calculated in a consistent manner with the most recent Borrowing
Base Certificates delivered pursuant to this Section 8.1(o)) of the U.S.
Borrowing Base and the Canadian Borrowing Base, respectively, as of the close of
business on the last day of the immediately preceding calendar week, unless the
Administrative Agents otherwise agree, shall be furnished on Wednesday of each
week (or, if Wednesday is not a Business Day, on the next succeeding Business
Day) or (b) if any Specified Event of Default has occurred and is continuing, a
Borrowing Base Certificate showing the U.S. Parent Borrower’s and the Canadian
Borrower’s reasonable estimate (which shall be calculated in a consistent manner
with the most recent Borrowing Base Certificates delivered pursuant to this
Section 8.1(o)) of the U.S. Borrowing Base and the Canadian Borrowing Base,
respectively, as of the close of business on the last day of the immediately
preceding calendar week, unless the Administrative Agents otherwise agree, shall
be furnished on Wednesday of each week (or, if Wednesday is not a Business Day,
on the next succeeding Business Day).

(p) SEC Reports. Within five Business Days after the same are filed, copies of
all financial statements and periodic reports which the U.S. Parent Borrower may
file with the SEC or any successor or analogous Governmental Authority;

 

-121-



--------------------------------------------------------------------------------

(q) Other SEC Filings. Within five Business Days after the same are filed,
copies of all registration statements and any amendments and exhibits thereto,
which the U.S. Parent Borrower may file with the SEC or any successor or
analogous Governmental Authority;

(r) Additional Information. Promptly, such additional financial and other
information as any Agent or the Required Lenders through the Administrative
Agent may from time to time reasonably request;

(s) Fixed GAAP Changes. Promptly upon reasonable request from the Administrative
Agent calculations of Consolidated EBITDA and other Fixed GAAP Terms as
reasonably requested by the Administrative Agent promptly following receipt of a
written notice from the U.S. Parent Borrower electing to change the Fixed GAAP
Date, which calculations shall show the calculations of the respective Fixed
GAAP Terms both before and after giving effect to the change in the Fixed GAAP
Date and identify the material change(s) in GAAP giving rise to the change in
such calculations; and

(t) PATRIOT Act and Beneficial Ownership Regulation. Promptly following any
request therefor, information and documentation reasonably requested by the
Administrative Agents or any Lender for purposes of compliance with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act and the Proceeds of Crime Act.

Documents required to be delivered pursuant to this Section 8.1 may at the U.S.
Parent Borrower’s option be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the U.S. Parent
Borrower posts such documents, or provides a link thereto on the U.S. Parent
Borrower’s (or any Parent Entity’s) website on the Internet at the website
address listed on Schedule 8.1 to this Agreement (or such other website address
as the U.S. Parent Borrower may specify by written notice to the Administrative
Agent from time to time); or (ii) on which such documents are posted on the U.S.
Parent Borrower’s (or any Parent Entity’s) behalf on an Internet or intranet
website to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). Following the electronic delivery of any such documents by posting such
documents to a website in accordance with the preceding sentence (other than the
posting by the U.S. Parent Borrower of any such documents on any website
maintained for or sponsored by the Administrative Agent), the U.S. Parent
Borrower shall promptly provide the Administrative Agent notice of such delivery
(which notice may be by facsimile or electronic mail) and the electronic
location at which such documents may be accessed; provided that, in the absence
of bad faith, the failure to provide such prompt notice shall not constitute a
Default hereunder.

8.2. Books, Records and Inspections.

(a) The U.S. Parent Borrower will, and will cause each Restricted Subsidiary to,
permit officers and designated representatives of the Administrative Agent or
the Lenders to visit and inspect any of the properties or assets of the U.S.
Parent Borrower and any such Restricted Subsidiary in whomever’s possession to
the extent that it is within such party’s control to permit such inspection, and
to examine the books and records of the U.S. Parent Borrower and any such
Restricted Subsidiary and discuss the affairs, finances and accounts of the U.S.
Parent Borrower and of any such Restricted Subsidiary with, and be advised as to
the same by, its and their officers and independent accountants, all at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or the Lenders may reasonably request (and subject, in the
case of any such meetings or advice from such independent accountants, to such
accountants’ customary policies and procedures); provided that, excluding any
such visits and inspections during the continuation of an Event of Default, only
the Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 8.2 and only two such
visits per fiscal year of the U.S. Parent Borrower shall be at the U.S. Parent
Borrower’s expense (and only to the extent such expense is reasonable);
provided, further, that when an Event of Default exists, the Administrative
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the U.S. Parent
Borrower at any time during normal business hours and upon reasonable advance
notice; provided, further, that representatives of the U.S. Parent

 

-122-



--------------------------------------------------------------------------------

Borrower may be present during any such visits, discussions and inspections.
Notwithstanding anything to the contrary in Section 8.1(r) or in this
Section 8.2, none of the U.S. Parent Borrower or any Restricted Subsidiary will
be required to disclose or permit the inspection or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or the Lenders (or their respective representatives) is
prohibited by Law or any binding agreement or (iii) that is subject to attorney
client or similar privilege or constitutes attorney work product.

(b) At reasonable times during normal business hours and upon reasonable prior
notice that either Administrative Agent requests, but only in connection with
the visits and inspections provided for in clause (a) above, (i) the U.S. Parent
Borrower and its Subsidiaries will grant access to such Administrative Agent
(including employees of such Administrative Agent or any consultants,
accountants, lawyers and appraisers retained by such Administrative Agent) to
such Person’s premises, books, records, Accounts and Inventory so that such
Administrative Agent or an appraiser retained by such Administrative Agent may
conduct an Inventory appraisal and (ii) such Administrative Agent may conduct
(or engage third parties to conduct) such field examinations, verifications and
evaluations (including environmental assessments) as such Administrative Agent
may deem necessary or appropriate. All reasonable expenses caused by such
appraisals, field examinations and other verifications and evaluations shall be
at the sole expense of the Loan Parties; provided that absent the existence and
continuation of an Event of Default (i) such Administrative Agent may conduct at
the expense of the Loan Parties no more than one (1) such appraisal for
Inventory in any calendar year and no more than one (1) such field examination
in any calendar year and (ii) during any calendar year in which the Combined
Availability is less than or equal to 17.5% of the Combined Line Cap, the
Administrative Agents may conduct at the expense of the Loan Parties no more
than two (2) such appraisals for Inventory of the Loan Parties and no more than
two (2) such field examinations in respect of property of the Loan Parties in
such calendar year and, in each case, all amounts chargeable to the applicable
Borrowers under this Section 8.2(b) shall constitute Obligations that are
secured by all of the applicable Collateral and shall be payable to the
applicable Administrative Agents hereunder.

8.3. Maintenance of Insurance. The Borrowers will, and will cause each of their
Restricted Subsidiaries to (i) keep all property necessary in the business of
the U.S. Parent Borrower and its Restricted Subsidiaries, taken as a whole, in
good working order and condition, except where failure to do so would not
reasonably be expected to have a Material Adverse Effect; (ii) use commercially
reasonable efforts to maintain with financially sound and reputable insurance
companies (or any Captive Insurance Subsidiary) insurance on, or self-insure,
all property material to the business of the U.S. Parent Borrower and its
Restricted Subsidiaries, taken as a whole, in at least such amounts and against
at least such risks (but including in any event public liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business; (iii) furnish to the
Administrative Agent, upon written request, information in reasonable detail as
to the insurance carried; (iv) use commercially reasonable efforts to maintain
property and liability policies that provide that in the event of any
cancellation thereof during the term of the policy, either by the insured or by
the insurance company, the insurance company shall provide to the secured party
at least 30 days prior written notice thereof, or in the case of cancellation
for non-payment of premium, ten days prior written notice thereof; (v) in the
event of any material change in any of the property or liability policies
referenced in the preceding clause (iv), use commercially reasonable efforts to
provide the Administrative Agent with at least 30 days prior written notice
thereof; and (vi) use commercially reasonable efforts to ensure, that subject to
the Intercreditor Agreement, at all times the Collateral Agent for the benefit
of the Secured Parties, shall be named as an additional insured with respect to
liability policies maintained by the U.S. Parent Borrower and each other Loan
Party and the Collateral Agent for the benefit of the Secured Parties, shall be
named as loss payee with respect to the property insurance covering Inventory
that constitutes ABL Priority Collateral maintained by the U.S. Parent Borrower
and each Loan Party and in accordance with the Intercreditor Agreement as in
effect on the date hereof; provided that, unless an Event of Default shall have
occurred and be continuing, (A) the Collateral Agent shall turn over to the
Borrowers any amounts received by it as an additional insured or loss payee
under any property insurance maintained by the U.S. Parent Borrower and its
Subsidiaries and (B) the Collateral Agent agrees that the U.S. Parent Borrower
and/or its applicable Subsidiary shall have the sole right to adjust or settle
any claims under such insurance.

 

-123-



--------------------------------------------------------------------------------

8.4. Payment of Taxes. The U.S. Parent Borrower will, and will cause each of its
Restricted Subsidiaries to, pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all taxes except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings diligently conducted and reserves in conformity with
GAAP with respect thereto have been provided on the books of the U.S. Parent
Borrower or any of its Restricted Subsidiaries, as the case may be, or except to
the extent that failure to do so, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

8.5. Maintenance of Existence. The U.S. Parent Borrower will, and will cause
each of its Restricted Subsidiaries to, preserve, renew and keep in full force
and effect its existence and take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of the
business of the U.S. Parent Borrower and its Restricted Subsidiaries, taken as a
whole, except as otherwise permitted pursuant to Section 9.4 or 9.7, provided
that the U.S. Parent Borrower and its Restricted Subsidiaries shall not be
required to maintain any such rights, privileges or franchises and the U.S.
Parent Borrower’s Restricted Subsidiaries (other than the Borrowers) shall not
be required to maintain such existence, if the failure to do so would not
reasonably be expected to have a Material Adverse Effect; and comply with all
Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith, in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

8.6. Environmental Laws.

(a) (i) The U.S. Parent Borrower will, and will cause each of its Restricted
Subsidiaries to, comply substantially with, and require substantial compliance
by all tenants, subtenants, contractors, and invitees with, all applicable
Environmental Laws; (ii) obtain, comply substantially with and maintain any and
all Environmental Permits necessary for its operations as conducted and as
planned; and (iii) require that all tenants, subtenants, contractors, and
invitees to obtain, comply substantially with and maintain any and all
Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the U.S. Parent Borrower or its Restricted Subsidiaries. For purposes of this
Section 8.6(a), noncompliance shall not constitute a breach of this covenant,
provided that, upon learning of any actual or suspected noncompliance, the U.S.
Parent Borrower and any such affected Restricted Subsidiary shall promptly
undertake and diligently pursue reasonable efforts, if any, to achieve
compliance, and provided, further, that in any case such noncompliance would not
reasonably be expected to have a Material Adverse Effect.

(b) The U.S. Parent Borrower will, and will cause each of its Restricted
Subsidiaries to, promptly comply, in all material respects, with all orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders or directives (i) as to which the failure to comply would not
reasonably be expected to result in a Material Adverse Effect or (ii) as to
which: (x) appropriate reserves have been established in accordance with GAAP;
(y) an appeal or other appropriate contest is or has been timely and properly
taken and is being diligently pursued in good faith; and (z) if the
effectiveness of such order or directive has not been stayed, the failure to
comply with such order or directive during the pendency of such appeal or
contest would not reasonably be expected to have a Material Adverse Effect.

8.7. [Reserved].

8.8. Additional U.S. Borrowers, Canadian Guarantors and Grantors.

(a) With respect to any Domestic Subsidiary or Canadian Subsidiary that is a
Wholly Owned Subsidiary of a Loan Party (other than an Excluded U.S. Subsidiary
or an Excluded Canadian Subsidiary) (i) created or acquired (including, without
limitation, upon the formation of any Subsidiary that is a Delaware Divided LLC)

 

-124-



--------------------------------------------------------------------------------

subsequent to the Closing Date by a Loan Party, (ii) being designated as a
Restricted Subsidiary, (iii) ceasing to be an Immaterial Subsidiary, a Foreign
Subsidiary Holdco or other Excluded U.S. Subsidiary or Excluded Canadian
Subsidiary as provided in the applicable definition thereof after the expiry of
any applicable period referred to in such definition or (iv) that becomes a
Domestic Subsidiary or Canadian Subsidiary as a result of a transaction pursuant
to, and permitted by, Section 9.2 or 9.7, the U.S. Parent Borrower will promptly
notify the Administrative Agent of such occurrence and if the Administrative
Agent or the Required Lenders so request, promptly (i) cause the Loan Party that
is required to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected security interest (as and to the extent provided in the
applicable Security Document) in the Capital Stock of such new Domestic
Subsidiary or Canadian Subsidiary to execute and deliver a Supplemental
Agreement (as defined in the U.S. Security Agreement or Canadian Security
Agreement, as applicable) pursuant to the applicable Security Document,
(ii) deliver to the Collateral Agent or the applicable Collateral
Representative, in accordance with the Intercreditor Agreement, the certificates
(if any) representing such Capital Stock, together with undated stock powers,
executed and delivered in blank by a duly authorized officer of the parent of
such new Domestic Subsidiary or Canadian Subsidiary, and (iii) cause such new
(A) Domestic Subsidiary to execute a U.S. Subsidiary Borrower Assumption
Agreement and a supplement to the U.S. Security Agreement in order to become a
U.S. Subsidiary Borrower under this Agreement and a guarantor and a grantor
under the U.S. Security Agreement and provide all documentation and other
information about the Loan Parties mutually agreed in good faith is required by
U.S. regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation, that has been reasonably requested in writing,
(B) Canadian Subsidiary to execute a supplement to each of the Canadian
Guarantee (or in the case of an initial Canadian Subsidiary (that is not the
Canadian Borrower) the Canadian Guarantee itself) and the Canadian Security
Agreement in order to become a Canadian Guarantor under the Canadian Guarantee
and a grantor under the Canadian Security Agreement and (C) such Canadian
Subsidiary or a Domestic Subsidiary to take all actions reasonably deemed by the
Collateral Agent to be necessary or advisable to cause the Lien created by the
applicable Security Document in such new Domestic Subsidiary’s or Canadian
Subsidiary’s Collateral to be duly perfected in accordance with all applicable
Requirements of Law (as and to the extent provided in the applicable Security
Document), including the filing of financing statements in such jurisdictions as
may be reasonably requested by the Collateral Agent. Nothing in this Section 8.8
shall defer or impair the attachment or perfection of any security interest in
any Collateral covered by any of the Security Documents which would attach or be
perfected pursuant to the terms thereof without action by the U.S. Parent
Borrower, any of its Restricted Subsidiaries or any other Person.

(b) With respect to any Foreign Subsidiary or Domestic Subsidiary that is a
Non-Wholly Owned Subsidiary of a Loan Party created or acquired (including,
without limitation, upon the formation of any Subsidiary that is a Delaware
Divided LLC) subsequent to the Closing Date by the U.S. Parent Borrower or any
Loan Party, promptly notify the Administrative Agent of such occurrence and if
the Administrative Agent or the Required Lenders so request, promptly (i) cause
the Loan Party that is required to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected security interest (as and to the
extent provided in the applicable Security Document) in the Capital Stock of
such new Subsidiary to execute and deliver a Supplemental Agreement (as defined
in the U.S. Security Agreement or Canadian Security Agreement, as applicable)
pursuant to the applicable Security Document (other than to the extent such
Capital Stock constitutes Excluded Assets pursuant to the applicable Security
Document ) and (ii) to the extent reasonably deemed advisable by the Collateral
Agent, deliver to the Collateral Agent or the applicable Collateral
Representative, in accordance with the Intercreditor Agreement the certificates,
if any, representing such Capital Stock, together with undated stock powers,
executed and delivered in blank by a duly authorized officer of the relevant
parent of such new Subsidiary and take such other action as may be reasonably
deemed by the Collateral Agent to be necessary or desirable to perfect the
Collateral Agent’s security interest therein (in each case as and to the extent
required by the applicable Security Document) (other than to the extent such
Capital Stock constitutes Excluded Assets pursuant to the applicable Security
Document); provided that in either case in no event shall more than 65.0% of
each series of Capital Stock of any new Foreign Subsidiary owned directly by a
Domestic Subsidiary be required to be so pledged.

8.9. [Reserved].

 

-125-



--------------------------------------------------------------------------------

8.10. Use of Proceeds. The Borrowers will use the Term Loans, Revolving Loans,
Swingline Loans and the Letters of Credit for general corporate purposes
(including acquisitions) and only for the purposes set forth in Section 7.16.

8.11. Further Assurances.

(a) The Borrowers will, and will cause each other Loan Party to, at its own
expense, execute, acknowledge and deliver, or cause the execution,
acknowledgement and delivery of, and thereafter register, file or record in an
appropriate governmental office, any document or instrument reasonably deemed by
the Collateral Agent to be necessary or desirable for the creation, perfection
and priority and the continuation of the validity, perfection and priority of
the foregoing Liens or any other Liens created pursuant to the Security
Documents (to the extent the Collateral Agent determines, in its reasonable
discretion, that such action is required to ensure the perfection or the
enforceability as against third parties of its security interest in such
Collateral) in each case in accordance with, and to the extent required by, the
applicable Security Document.

(b) Notwithstanding anything to the contrary in this Agreement, (A) the
foregoing requirements shall be subject to the terms of the Intercreditor
Agreement and, in the event of any conflict with such terms, the terms of the
Intercreditor Agreement shall control, (B) no security interest or lien is or
will be granted pursuant to any Loan Document or otherwise in any right, title
or interest of any of the U.S. Parent Borrower or any of its Subsidiaries in,
and “Collateral” shall not include, any Excluded Asset, (C) except in connection
with a Reallocated European Revolving Facility or Incremental European Revolving
Facility, no Loan Party or any Affiliate thereof shall be required to take any
action in any non-U.S. jurisdiction (other than Canada) or required by the laws
of any non-U.S. jurisdiction (other than Canada) in order to create any security
interests in assets located or titled outside of the U.S. (or Canada) or to
perfect any security interests (it being understood that, except in connection
with a European Revolving Facility, there shall be no security agreements or
pledge agreements governed under the laws of any non-U.S. jurisdiction (other
than Canada)) and (D) nothing in this Section 8.11 shall require that any
Subsidiary grant a Lien with respect to any property or assets in which such
Subsidiary acquires ownership rights to the extent that the U.S. Parent Borrower
and the Administrative Agent reasonably determine in writing that the costs or
other consequences to the U.S. Parent Borrower or any of its Subsidiaries of the
granting of such a Lien is excessive in view of the benefits that would be
obtained by the Secured Parties

8.12. End of Fiscal Years. The U.S. Parent Borrower will, for financial
reporting purposes, cause the U.S. Parent Borrower’s and each of its
Subsidiaries’ Fiscal Years to end on December 31st of each calendar year;
provided that the U.S. Parent Borrower may, upon written notice to the U.S.
Administrative Agent, change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the U.S.
Administrative Agent, in which case the U.S. Parent Borrower and the U.S.
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary in order to reflect such change
in financial reporting.

8.13. Cash Management Systems.

(a) The Loan Parties will maintain the cash management systems described below
(the “Cash Management Systems”):

(i) (x) the U.S. Borrowers will establish lock boxes (“U.S. Lock Boxes”) or, at
the U.S. Administrative Agent’s reasonable discretion, blocked accounts (“U.S.
Blocked Accounts”) and the Canadian Borrower will, and will cause each Canadian
Guarantor (other than Canadian Guarantors that have no business other than
acting as holding companies) to, establish lock boxes (“Canadian Lock Boxes”)
or, at the Canadian Administrative Agent’s reasonable discretion, blocked
accounts (“Canadian Blocked Accounts”), in each case listed on Schedule 8.13 to
this Agreement) and at one or more banks that

 

-126-



--------------------------------------------------------------------------------

are reasonably acceptable to the Collateral Agent, (y) each Borrower shall
request in writing and otherwise take commercially reasonable steps to provide
that all Account Debtors with respect to Accounts that constitute Collateral
forward payments directly to the respective Lock Boxes or Blocked Accounts and
(z) each Borrower will, and will cause the Canadian Guarantors to deposit or
cause to be deposited promptly, and in any event no later than the third
Business Day after the date of receipt thereof (subject to an additional
extension of up to two Business Days with the consent of the applicable
Administrative Agent), all cash, checks, drafts or other similar items of
payment relating to or constituting payments made in respect of any and all
Collateral into the appropriate Blocked Accounts. Until so deposited, all such
payments shall be held by each Loan Party for the benefit of the Administrative
Agent and shall not be commingled with any other funds or property of any Loan
Party. The U.S. Borrowers shall establish one or more concentration accounts in
their names or in the name of the applicable Agent (with Bank of America or
another bank reasonably acceptable to the U.S. Administrative Agent)
(collectively, the “U.S. Concentration Account”) and the Canadian Borrower shall
establish one or more concentration accounts in its name or in the name of the
applicable Agent (with the Bank of Montreal or another bank reasonably
acceptable to the Canadian Administrative Agent) (collectively, the “Canadian
Concentration Account,” each of the U.S. Concentration Account and the Canadian
Concentration Account is sometimes referred to as a “Concentration Account”), in
each case that shall be designated as the Concentration Account for such
Borrower(s) listed on Schedule 8.13 to this Agreement (as such Schedule may be
updated from time to time in accordance with the provisions hereof).

(ii) Each Borrower may maintain, in its name, one or more U.S. Designated
Accounts or Canadian Designated Accounts. Each Borrower may also maintain, in
its name, one or more accounts that (x) do not contain any funds that are
proceeds of Accounts that otherwise constitute Collateral, (y) include funds
that are proceeds of Accounts that otherwise constitute Collateral and that are
not subject to a Blocked Account Agreement or (z) are agreed to by the
Collateral Agent in its reasonable discretion (each a “Non-Controlled Account”).

(iii) For the accounts of any Loan Party designated as a Blocked Account and the
Concentration Accounts and any U.S. Designated Accounts or Canadian Designated
Accounts, a tri-party control account agreement or lockbox account agreement
between the Collateral Agent, the depository bank at which the applicable
account is held and the relevant Loan Party, in form and substance reasonably
satisfactory to the Collateral Agent (each a “Blocked Account Agreement”) shall
be delivered to the Collateral Agent which among other things will give control
to the Collateral Agent, and such Blocked Account, Concentration Account, U.S.
Designated Accounts or Canadian Designated Account, shall at all times, subject
to clause (v) below be subject to a Blocked Account Agreement. Each such Blocked
Account Agreement with respect to any Blocked Account shall provide, among other
things, that from and after the date thereof the bank at which any such Blocked
Account is maintained, agrees to forward immediately all amounts in each such
account to the Concentration Account. In addition, any such Blocked Account
Agreement shall provide, among other things, that at all times following the
establishment of the Cash Management Systems pursuant to this Section 8.13(a),
upon the occurrence and during the continuation of a Cash Dominion Event, the
bank at which such account is maintained shall, upon receipt of notice by the
Collateral Agent of such Cash Dominion Event, commence the process of daily
sweeps from such accounts into the Concentration Account (it being understood
that any such daily sweep in respect of any cash or other amount in U.S.
Designated Accounts or Canadian Designated Accounts shall be subject to the
rights of the Borrowers to transfer, apply or otherwise use the proceeds of any
Loans hereunder for any purpose in accordance with the terms hereof by moving
any cash or other amount on deposit in any U.S. Designated Accounts or Canadian
Designated Accounts out of such account for any such purpose); provided that
(a) any amounts in the Concentration Accounts reasonably identified (with
reasonably detailed written support) to the Administrative Agent as not
constituting Collateral will be distributed as directed by the Administrative
Agent as requested by the Borrowers, including to one or more Non-Controlled
Accounts and (b) the Collateral Agent shall not issue any such notice to any
bank unless and until a Cash Dominion Event has occurred and is continuing.

 

-127-



--------------------------------------------------------------------------------

(iv) The Borrowers will not, and shall not permit any other Loan Party to,
transfer any funds out of any Blocked Account except to the Concentration
Account. The balance from time to time standing to the credit of the Blocked
Accounts shall be distributed as directed in accordance with the provisions of
the Blocked Account Agreements. Except during the continuance of any Cash
Dominion Event, the balance from time to time standing to the credit of the
Concentration Account shall be distributed as directed by the Borrowers,
including to one or more Non-Controlled Accounts or to any other depository
account. The Borrowers shall not, and shall not cause or permit any other Loan
Party to, accumulate or maintain cash (other than cash that is not proceeds of
any Collateral) in disbursement accounts or payroll accounts except in the
ordinary course of business. Notwithstanding anything to the contrary, cash held
in overnight deposit or investment accounts shall be deemed to be in the
Concentration Account overnight.

(v) So long as no Event of Default has occurred and is continuing, the Borrowers
may amend Schedules 8.13(a) and (c) to this Agreement to add or replace a bank,
the Concentration Account, any Blocked Account or any U.S. Designated Accounts
or Canadian Designated Accounts; provided that (x) the applicable Administrative
Agent shall have consented in writing in advance to the opening of such new or
replacement account with the relevant bank (which consent shall not be
unreasonably withheld, conditioned or delayed) and (y) prior to the time of the
opening of such account, the applicable Borrower and such bank shall have
executed and delivered to the Collateral Agent a tri-party agreement, in form
and substance reasonably satisfactory to the Collateral Agent. Each Borrower
shall, and shall cause each other Loan Party to, cease using any account to hold
proceeds of Collateral promptly and in any event within 30 days (or such later
date as the Administrative Agent may, in its sole reasonable discretion, consent
to in writing) following notice from the applicable Administrative Agent to the
Borrowers that the creditworthiness of the bank holding such account is no
longer acceptable in the applicable Administrative Agent’s reasonable credit
judgment, or as promptly as practicable and in any event within 60 days (or such
later date as the applicable Administrative Agent may, in its sole reasonable
discretion, consent to in writing) following notice from the applicable
Administrative Agent to the Borrowers that the operating performance, funds
transfer or availability procedures or performance with respect to accounts or
lockboxes of the bank holding such account or Administrative Agent’s liability
under any Blocked Account Agreement with such bank is no longer acceptable in
the applicable Administrative Agent’s reasonable credit judgment.

(vi) The Concentration Account, the Blocked Accounts and the U.S. Designated
Accounts and Canadian Designated Accounts (subject to the last two sentences of
Section 8.13(a)(iii)) shall be cash collateral accounts, with all cash, checks
and other similar items of payment in such accounts (to the extent constituting
proceeds of Accounts otherwise constituting Collateral) securing payment of the
U.S. Obligations or Canadian Obligations, as applicable, and in which the
applicable Borrower or other Loan Party shall have granted a Lien to the
Collateral Agent pursuant to the applicable Security Document. The Borrowers
shall use commercially reasonable efforts to ensure that all cash, checks and
other similar items of payment in the Concentration Account and the Blocked
Accounts are solely in respect of Accounts that otherwise constitute Collateral.

(vii) All amounts deposited in the Concentration Account, after the applicable
Administrative Agent exercises its respective control with respect to such
Concentration Account, shall be applied (and allocated) by the applicable
Administrative Agent in accordance with Section 4.3(d). In no event shall any
amount be so applied unless and until such amount shall have been credited in
immediately available funds to the Concentration Account.

(b) (i) During the continuance of a Cash Dominion Event following the
establishment of the Cash Management Systems pursuant to Section 8.13(a) as
often as reasonably requested by the Administrative Agents, the Borrowers shall
provide the Collateral Agent with an accounting of the contents of the Blocked
Accounts and the Concentration Account, which shall identify, to the reasonable
satisfaction of the Collateral Agent, the proceeds from the Collateral which
were deposited into a Blocked Account and swept to the Concentration Account.

(ii) Within 3 Business Days of the occurrence of a Cash Dominion Event following
the establishment of the Cash Management Systems pursuant to Section 8.13(a),
the Borrowers shall deposit into the Concentration Account an amount equal to
the entire amount of cash constituting Collateral held in any Non-Controlled
Account.

 

-128-



--------------------------------------------------------------------------------

Upon the occurrence and during the continuance of a Cash Dominion Event
following the establishment of the Cash Management Systems pursuant to
Section 8.13(a), the Concentration Account and each Blocked Account shall at all
times be under control of the Collateral Agent. The Borrowers hereby acknowledge
and agree that during the continuance of a Cash Dominion Event following the
establishment of the Cash Management Systems pursuant to Section 8.13(a), (i)
the Loan Parties have no right of withdrawal from the Concentration Accounts
(subject to the proviso to the last sentence of Section 8.13(a)(iii)), (ii) the
funds on deposit in the Concentration Accounts shall at all times be collateral
security for all of the U.S. Obligations or the Canadian Obligations or the
guarantees thereof, as applicable (other than to the extent such funds do not
constitute proceeds of Accounts that are otherwise Collateral for such
Obligations) and (iii) the funds on deposit in the Concentration Accounts shall
be applied as provided in this Agreement. In the event that, notwithstanding the
provisions of this Section 8.13, any Loan Party receives or otherwise has
dominion and control of any proceeds or collections of Accounts that otherwise
constitute Collateral outside of the Concentration Account, any Blocked Account
and any U.S. Designated Account or Canadian Designated Account, such proceeds
and collections shall be held by such Borrower or Restricted Subsidiary for the
Collateral Agent and shall, not later than the Business Day after receipt
thereof, be deposited into the Concentration Account or dealt with in such other
fashion as such Borrower or Restricted Subsidiary may be instructed by the
Collateral Agent.

8.14. Post-Closing Requirements. Notwithstanding any provision herein or in any
other Loan Document to the contrary, to the extent not actually delivered on or
prior to the Restatement Effective Date, the Borrowers shall take such actions
set forth below by the times specified below with respect to such actions, or
such later time as the U.S. Administrative Agent may agree in its reasonable
discretion. All conditions precedent, covenants and representations and
warranties contained in this Agreement and the other Loan Documents shall be
deemed modified to the extent necessary to effect the foregoing (and to permit
the taking of the actions described below within the time periods required by
this Section 8.14, rather than as elsewhere provided in the Loan Documents).

(a) Within 90 days of the Restatement Effective Date, the Administrative Agents
shall have received the results of a reasonably satisfactory field examination
and appraisal for each of the U.S. Parent Borrower and its Subsidiaries and the
assets acquired in connection with the Nexeo Acquisition;

(b) Within 90 days of the Restatement Effective Date, the Administrative Agents
shall have received, subject to the Intercreditor Agreement, the certificates
(if any) representing the Capital Stock acquired in connection with the Nexeo
Acquisition that constitutes Collateral, together with undated stock powers,
executed and delivered in blank by a duly authorized officer of the parent of
the applicable issuer thereof; and

(c) Within 120 days of the Restatement Effective Date, the Borrowers shall have
complied with Section 8.13(a)(iii) with respect to Accounts acquired in
connection with the Nexeo Acquisition to the extent required thereby.

(d) Within 120 days of the Restatement Effective Date, the Borrowers shall have
complied with Section 8.13(a)(iii) with respect to the Concentration Accounts or
shall have otherwise designated new Concentration Accounts to replace such
accounts as Concentration Accounts in order to comply with Section 8.13(a)(iii)
(or such other arrangements reasonably satisfactory to the Administrative
Agents).

(e) Within 30 days of the Restatement Effective Date, the Borrowers shall have
delivered to the Administrative Agent insurance endorsements with respect to
liability or property insurance policies as required by Section 8.3.

(f) Within 7 days of the Restatement Effective Date, the Administrative Agents
shall have received an executed Quebec legal opinion of Blake, Cassels and
Graydon LLP, counsel to the Canadian Borrower and the Canadian Guarantors.

 

-129-



--------------------------------------------------------------------------------

(g) Within 30 days of the Restatement Effective Date, the Canadian Loan Parties
shall use commercially reasonable efforts to deliver, or cause to be delivered,
to the Agents, an estoppel or no-interest letter, in each case in form and
substance reasonably satisfactory to the Agents, from each of the following
secured parties in respect of each of the following registrations:

 

Secured Party

  

Debtor

  

Registration Number(s)

Wells Fargo Equipment Finance Company    Nexeo Solutions Canada Corp.   

714958461

20160322 1437 5064 9088

 

714918474

20160321 1436 5064 9005

GE VFS Canada Limited Partnership    Nexeo Solutions Canada Corp.   

692995725

20140107 1341 5064 4997

8.15. Foreign Plans. The Canadian Borrower and the Canadian Guarantors shall
cause each of its Foreign Plans to be administered in all respects in compliance
with, as applicable, the PBA and all applicable laws (including regulations,
orders and directives), and the terms of the Foreign Plans and any agreements
relating thereto other than such non-compliance that could not reasonably be
expected to result in a Material Adverse Effect. The Canadian Borrower and the
Canadian Guarantors shall ensure that, to the extent such action or inaction
could reasonably be expected to result in a Material Adverse Effect, (a) each of
them does not breach its fiduciary responsibilities, if any, with respect to any
Canadian Defined Benefit Plan, and (b) each of them as a Canadian Defined
Benefit Plan sponsor or otherwise, shall not, nor shall they permit, the wind up
and/or termination of any Canadian Defined Benefit Plan that has an Unfunded
Current Liability without the consent of the Canadian Administrative Agent.

SECTION 9. Negative Covenants

Each Borrower hereby agrees that on the Closing Date and thereafter, until the
Loans, together with interest and all other Obligations (other than
indemnification and other contingent Obligations in each case not then due and
payable) incurred hereunder, are paid in full, all Commitments are terminated
and all Letters of Credit are terminated or cash collateralized in an amount
equal to their face amount (or other arrangements are made with respect thereto
reasonably satisfactory to the applicable Letter of Credit Issuer):

9.1. Limitation on Indebtedness.

(a) The U.S. Parent Borrower will not, and will not permit any Restricted
Subsidiary to, Incur any Indebtedness; provided, however, that the U.S. Parent
Borrower or any Restricted Subsidiary may Incur Indebtedness if on the date of
the Incurrence of such Indebtedness, after giving effect to the Incurrence
thereof, the Consolidated Coverage Ratio would be equal to or greater than
2.00:1.00.

(b) Notwithstanding the foregoing Section 9.1(a), the U.S. Parent Borrower and
its Restricted Subsidiaries may Incur the following Indebtedness:

 

-130-



--------------------------------------------------------------------------------

(i) (I) Indebtedness Incurred by the U.S. Parent Borrower and the other Loan
Parties (a) pursuant to this Agreement and the other Loan Documents,
(b) constituting Indebtedness under the Cash Flow Credit Facility (and
Refinancing Indebtedness in respect thereof) and Additional Obligations (and
Refinancing Indebtedness in respect thereof) in a maximum principal amount for
all such Indebtedness pursuant to this clause (i)(b) at any time outstanding not
exceeding (A) $2,930.0 million, plus (B) without duplication of incremental
amounts included in the definition of “Refinancing Indebtedness,” in the event
of any refinancing of any such Indebtedness, the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses (including accrued
and unpaid interest) Incurred or payable in connection with such refinancing,
and (II) Indebtedness Incurred by the U.S. Borrowers (a) pursuant to the Cash
Flow Credit Agreement, (b) constituting Additional Obligations, in an aggregate
principal amount for all such Indebtedness outstanding after giving effect to
such Incurrence not in excess of the Maximum Incremental Facilities Amount (for
purposes of determining the amount outstanding pursuant to clause (i) of the
definition of “Maximum Incremental Facilities Amount” in the Cash Flow Credit
Agreement as in effect on the Closing Date treating Additional Obligations,
Refinancing Indebtedness, Rollover Indebtedness and Permitted Debt Exchange
Notes Incurred pursuant to this Section 9.1(b)(i)(II) in respect of Indebtedness
Incurred in reliance on clause (i) of the definition of “Maximum Incremental
Facilities Amount” in the Cash Flow Credit Agreement as in effect on the Closing
Date (and Refinancing Indebtedness Incurred pursuant to this
Section 9.1(b)(i)(II) in respect of such Additional Obligations) as outstanding
pursuant to such clause), together with Refinancing Indebtedness in respect of
the Indebtedness described in subclauses (a), (b) (c) and (d) of this clause
(II), plus, without duplication of incremental amounts included in the
definition of “Refinancing Indebtedness,” the aggregate amount of all fees,
underwriting discounts, premiums and other costs and expenses (including accrued
and unpaid interest) Incurred or payable in connection with such Refinancing
Indebtedness;

(ii) Indebtedness (A) of any Restricted Subsidiary to the U.S. Parent Borrower
or(B) of the U.S. Parent Borrower or any Restricted Subsidiary to any Restricted
Subsidiary; provided that in the case of this Section 9.1(b)(ii), any subsequent
issuance or transfer of any Capital Stock of such Restricted Subsidiary to which
such Indebtedness is owed, or other event, that results in such Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of such Indebtedness (except to the U.S. Parent Borrower or a
Restricted Subsidiary) will be deemed, in each case, an Incurrence of such
Indebtedness by the issuer thereof not permitted by this Section 9.1(b)(ii);

(iii) (A) Indebtedness represented by the Senior Notes, (B) any Indebtedness
(other than the Indebtedness pursuant to this Agreement and the other Loan
Documents described in Sections 9.1(b)(i)) outstanding (or Incurred pursuant to
any commitment outstanding) on the Closing Date and set forth on Schedule 9.1 to
this Agreement and (C) any Refinancing Indebtedness Incurred in respect of any
Indebtedness (or unutilized commitments) described in this Section 9.1(b)(iii)
or Section 9.1(a);

(iv) Purchase Money Obligations, Capitalized Lease Obligations, and in each case
any Refinancing Indebtedness with respect thereto; provided that the aggregate
principal amount of such Purchase Money Obligations Incurred to finance the
acquisition of Capital Stock of any Person, at any time outstanding pursuant to
this clause shall not exceed an amount equal to the greater of $300.0 million
and 5.0% of Consolidated Total Assets;

(v) Indebtedness (A) supported by a letter of credit issued in compliance with
this Section 9.1 in a principal amount not exceeding the face amount of such
letter of credit or (B) consisting of accommodation guarantees for the benefit
of trade creditors of the U.S. Parent Borrower or any of its Restricted
Subsidiaries;

(vi) (A) Guarantees by the U.S. Parent Borrower or any Restricted Subsidiary of
Indebtedness or any other obligation or liability of the U.S. Parent Borrower or
any Restricted Subsidiary (other than any Indebtedness Incurred by the U.S.
Parent Borrower or such Restricted Subsidiary, as the case may be, in violation
of this Section 9.1), or (B) without limiting Section 9.6, Indebtedness of the
U.S. Parent Borrower or any Restricted Subsidiary arising by reason of any Lien
granted by or applicable to such Person securing Indebtedness of the U.S. Parent
Borrower or any Restricted Subsidiary (other than any Indebtedness Incurred by
the U.S. Parent Borrower or such Restricted Subsidiary, as the case may be, in
violation of this Section 9.1);

 

-131-



--------------------------------------------------------------------------------

(vii) Indebtedness of the U.S. Parent Borrower or any Restricted Subsidiary
(A) arising from the honoring of a check, draft or similar instrument of such
Person drawn against insufficient funds in the ordinary course of business
(provided that such Indebtedness is extinguished in the ordinary course of
business), or (B) consisting of guarantees, indemnities, obligations in respect
of earnouts or other purchase price adjustments, or similar obligations,
Incurred in connection with the acquisition or disposition of any business,
assets or Person;

(viii) Indebtedness of the U.S. Parent Borrower or any Restricted Subsidiary in
respect of (A) letters of credit, bankers’ acceptances or other similar
instruments or obligations issued, or relating to liabilities or obligations
incurred, in the ordinary course of business (including those issued to
governmental entities in connection with self-insurance under applicable
workers’ compensation statutes), (B) completion guarantees, surety, judgment,
appeal or performance bonds, or other similar bonds, instruments or obligations,
provided, or relating to liabilities or obligations incurred, in the ordinary
course of business, (C) Hedging Obligations, entered into for bona fide hedging
purposes, (D) Management Guarantees or Management Indebtedness, (E) the
financing of insurance premiums in the ordinary course of business,
(F) take-or-pay obligations under supply arrangements incurred in the ordinary
course of business, (G) netting, overdraft protection and other arrangements
arising under standard business terms of any bank at which the U.S. Parent
Borrower or any Restricted Subsidiary maintains an overdraft, cash pooling or
other similar facility or arrangement, (H) Junior Capital in an aggregate
principal amount at any time outstanding not to exceed the greater of
$250.0 million and 4.50% of Consolidated Total Assets or (I) Bank Products
Obligations;

(ix) Indebtedness (A) of a Special Purpose Subsidiary secured by a Lien on all
or part of the assets disposed of in, or otherwise Incurred in connection with,
a Financing Disposition or (B) otherwise Incurred in connection with a Special
Purpose Financing; provided that (1) such Indebtedness is not recourse to the
U.S. Parent Borrower or any Restricted Subsidiary that is not a Special Purpose
Subsidiary (other than with respect to Special Purpose Financing Undertakings);
(2) in the event such Indebtedness shall become recourse to the U.S. Parent
Borrower or any Restricted Subsidiary that is not a Special Purpose Subsidiary
(other than with respect to Special Purpose Financing Undertakings), such
Indebtedness will be deemed to be, and must be classified by the U.S. Parent
Borrower as, Incurred at such time (or at the time initially Incurred) under one
or more of the other provisions of this Section 9.1 for so long as such
Indebtedness shall be so recourse; and (3) in the event that at any time
thereafter such Indebtedness shall comply with the provisions of the preceding
subclause (1), the U.S. Parent Borrower may classify such Indebtedness in whole
or in part as Incurred under this Section 9.1(b)(ix);

(x) Indebtedness of (A) the U.S. Parent Borrower or any Restricted Subsidiary
Incurred to finance or refinance, or otherwise Incurred in connection with, any
acquisition of assets (including Capital Stock), business or Person, or any
merger or consolidation of any Person with or into the U.S. Parent Borrower or
any Restricted Subsidiary; or (B) any Person that is acquired by or merged or
consolidated with or into the U.S. Parent Borrower or any Restricted Subsidiary
(including Indebtedness thereof Incurred in connection with any such
acquisition, merger or consolidation), provided that on the date of such
acquisition, merger or consolidation, after giving effect thereto, either
(1) the U.S. Parent Borrower would have a Consolidated Total Leverage Ratio
equal to or less than 5.00:1.00 or (2) the Consolidated Total Leverage Ratio of
the U.S. Parent Borrower would equal or be less than the Consolidated Total
Leverage Ratio of the U.S. Parent Borrower immediately prior to giving effect
thereto; provided, further, that if, at the U.S. Parent Borrower’s option, on
the date of the initial borrowing of such Indebtedness or entry into the
definitive agreement providing the commitment to fund such Indebtedness, pro
forma effect is given to the Incurrence of the entire committed amount of such
Indebtedness, such committed amount may thereafter be borrowed and reborrowed,
in whole or in part, from time to time, without further compliance with this
clause (x); and any Refinancing Indebtedness with respect to any such
Indebtedness;

(xi) Contribution Indebtedness and any Refinancing Indebtedness with respect
thereto;

(xii) Indebtedness issuable upon the conversion or exchange of shares of
Disqualified Stock issued in accordance with Section 9.1(a), and any Refinancing
Indebtedness with respect thereto;

 

-132-



--------------------------------------------------------------------------------

(xiii) Indebtedness of the U.S. Parent Borrower or any Restricted Subsidiary in
an aggregate principal amount at any time outstanding not exceeding an amount
equal to the greater of $400.0 million and 7.0% of Consolidated Total Assets

(xiv) Indebtedness of the U.S. Parent Borrower or any Restricted Subsidiary
Incurred as consideration in connection with any acquisition of assets
(including Capital Stock), business or Person, or any merger or consolidation of
any Person with or into the U.S. Parent Borrower or any Restricted Subsidiary,
and any Refinancing Indebtedness with respect thereto, in an aggregate principal
amount at any time outstanding not exceeding an amount equal to the greater of
$400.0 million and 7.0% of Consolidated Total Assets; and

(xv) Indebtedness of any Foreign Subsidiary (other than a Canadian Subsidiary)
in an aggregate principal amount at any time outstanding not exceeding an amount
equal to (I) the greater of (x) $400.0 million and (y) 7.0% of Foreign
Consolidated Total Assets plus (II) an amount equal (but not less than zero) to
(A) the Foreign Borrowing Base less the Foreign Borrowing Base as calculated on
March 31, 2015 less (B) the aggregate principal amount of Indebtedness Incurred
by Special Purpose Subsidiaries that are Foreign Subsidiaries and then
outstanding pursuant to clause (ix) of this paragraph (b) in excess of the
amount set forth in the immediately preceding clause (A) plus (III) in the event
of any refinancing of any Indebtedness Incurred under this clause (xv), the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses (including accrued and unpaid interest) Incurred or payable in
connection with such refinancing.

(c) For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness Incurred pursuant to and in compliance
with, this Section 9.1, (i) any other obligation of the obligor on such
Indebtedness (or of any other Person who could have Incurred such Indebtedness
under this Section 9.1) arising under any Guarantee, Lien or letter of credit,
bankers’ acceptance or other similar instrument or obligation supporting such
Indebtedness shall be disregarded to the extent that such Guarantee, Lien or
letter of credit, bankers’ acceptance or other similar instrument or obligation
secures the principal amount of such Indebtedness; (ii) in the event that
Indebtedness Incurred pursuant to Section 9.1(b) meets the criteria of more than
one of the types of Indebtedness described in Section 9.1(b), the U.S. Parent
Borrower, in its sole discretion, shall classify such item of Indebtedness and
may include the amount and type of such Indebtedness in one or more of the
clauses of Section 9.1(b) (including in part under one such clause and in part
under another such clause); provided that (if the U.S. Parent Borrower shall so
determine) any Indebtedness Incurred pursuant to Sections 9.1(b)(iv),
9.1(b)(xiii), 9.1(b)(xiv) or 9.1(b)(xv) shall cease to be deemed Incurred or
outstanding for purposes of such clause but shall be deemed Incurred for the
purposes of Section 9.1(a) from and after the first date on which the U.S.
Parent Borrower or any Restricted Subsidiary could have Incurred such
Indebtedness under Section 9.1(a) without reliance on such clause; (iii) in the
event that Indebtedness could be Incurred in part under Section 9.1(a), the U.S.
Parent Borrower, in its sole discretion, may classify a portion of such
Indebtedness as having been Incurred under Section 9.1(a) and the remainder of
such Indebtedness as having been Incurred under Section 9.1(b); (iv) the amount
of Indebtedness issued at a price that is less than the principal amount thereof
shall be equal to the amount of the liability in respect thereof determined in
accordance with GAAP; (v) the principal amount of Indebtedness outstanding under
any subclause of Section 9.1(b), including for purposes of any determination of
the “Maximum Incremental Facilities Amount,” shall be determined after giving
effect to the application of proceeds of any such Indebtedness to refinance any
such other Indebtedness, (vi) if any Indebtedness is Incurred to refinance
Indebtedness initially Incurred (or, Indebtedness Incurred to refinance
Indebtedness initially Incurred) in reliance on a basket measured by reference
to a percentage of Consolidated Total Assets at the time of Incurrence or
Foreign Consolidated Total Assets at the time of Incurrence, and such
refinancing would cause the percentage of Consolidated Total Assets or Foreign
Consolidated Total Assets, as applicable, restriction to be exceeded if
calculated based on the Consolidated Total Assets or Foreign Consolidated Total
Assets, as applicable, on the date of such refinancing, such percentage of
Consolidated Total Assets restriction shall not be deemed to be exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being refinanced, plus the aggregate
amount of fees, underwriting discounts, premiums and other costs and expenses
(including accrued and unpaid interest) Incurred or payable in connection with
such refinancing and (vii) if any Indebtedness is Incurred to refinance
Indebtedness initially Incurred (or, Indebtedness Incurred to refinance
Indebtedness initially Incurred) in reliance on a basket measured by a dollar
amount, such dollar amount shall not be deemed to be exceeded (and such
refinancing Indebtedness shall be deemed permitted) to the extent the principal
amount of such newly Incurred Indebtedness does not exceed the

 

-133-



--------------------------------------------------------------------------------

principal amount of such Indebtedness being refinanced, plus the aggregate
amount of fees, underwriting discounts, premiums and other costs and expenses
(including accrued and unpaid interest) Incurred or payable in connection with
such refinancing. Notwithstanding anything herein to the contrary, Indebtedness
Incurred by the U.S. Parent Borrower on the Closing Date under the Cash Flow
Credit Agreement shall be classified as Incurred under Section 9.1(b), and not
under Section 9.1(a).

(d) For purposes of determining compliance with any provision of Section 9.1(b)
(or any category of Permitted Liens described in the definition thereof)
measured by a dollar amount or by reference to a percentage of Consolidated
Total Assets or Foreign Consolidated Total Assets, in each case, for the
Incurrence of Indebtedness or Liens securing Indebtedness denominated in a
foreign currency, the dollar equivalent principal amount of such Indebtedness
Incurred pursuant thereto shall be calculated based on the relevant currency
exchange rate in effect on the date that such Indebtedness was Incurred, in the
case of term Indebtedness, or first committed, in the case of revolving or
deferred draw Indebtedness, provided that (x) the dollar equivalent principal
amount of any such Indebtedness outstanding on the Closing Date shall be
calculated based on the relevant currency exchange rate in effect on the Closing
Date, (y) if such Indebtedness is Incurred to refinance other Indebtedness
denominated in a foreign currency (or in a different currency from such
Indebtedness so being Incurred), and such refinancing would cause the applicable
provision of Section 9.1(b) (or category of Permitted Liens) measured by a
dollar amount or be reference to a percentage of Consolidated Total Assets or
Foreign Consolidated Total Assets, as applicable, to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such provision of Section 9.1(b) (or category of Permitted Liens)
measured by a dollar amount or by reference to a percentage of Consolidated
Total Assets or Foreign Consolidated Total Assets, as applicable, shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed (i) the outstanding or committed
principal amount (whichever is higher) of such Indebtedness being refinanced
plus (ii) the aggregate amount of fees, underwriting discounts, premiums and
other costs and expenses (including accrued and unpaid interest) Incurred or
payable in connection with such refinancing and (z) the dollar equivalent
principal amount of Indebtedness denominated in a foreign currency and Incurred
pursuant to this Agreement, the Cash Flow Credit Facility or the European ABL
Facility shall be calculated based on the relevant currency exchange rate in
effect on, at the U.S. Parent Borrower’s option, (A) the Closing Date, (B) any
date on which any of the respective commitments under this Agreement shall be
reallocated between or among facilities or subfacilities thereunder, or on which
such rate is otherwise calculated for any purpose thereunder, or (C) the date of
such Incurrence. The principal amount of any Indebtedness Incurred to refinance
other Indebtedness, if Incurred in a different currency from the Indebtedness
being refinanced, shall be calculated based on the currency exchange rate
applicable to the currencies in which such respective Indebtedness is
denominated that is in effect on the date of such refinancing.

9.2. Limitation on Restricted Payments.

(a) The U.S. Parent Borrower shall not, and shall not permit any Restricted
Subsidiary, directly or indirectly, to (i) declare or pay any dividend or make
any distribution on or in respect of its Capital Stock (including any such
payment in connection with any merger or consolidation to which the U.S. Parent
Borrower is a party) except (x) dividends or distributions payable solely in its
Capital Stock (other than Disqualified Stock) and (y) dividends or distributions
payable to the U.S. Parent Borrower or any Restricted Subsidiary (and, in the
case of any such Restricted Subsidiary making such dividend or distribution, to
other holders of its Capital Stock on no more than a pro rata basis, measured by
value), (ii) purchase, redeem, retire or otherwise acquire for value any Capital
Stock of the U.S. Parent Borrower held by Persons other than the U.S. Parent
Borrower or a Restricted Subsidiary (other than any acquisition of Capital Stock
deemed to occur upon the exercise of options if such Capital Stock represents a
portion of the exercise price thereof), (iii) voluntarily purchase, repurchase,
redeem, defease or otherwise voluntarily acquire or retire for value, prior to
scheduled maturity, scheduled repayment or scheduled sinking fund payment, any
Junior Debt (other than a purchase, repurchase, redemption, defeasance or other
acquisition or retirement for value in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such purchase, repurchase, redemption, defeasance or other
acquisition or retirement), or (iv) make any Investment (other than a Permitted
Investment) in any Person (any such dividend, distribution, purchase,
repurchase, redemption, defeasance, other acquisition or retirement or
Investment being herein referred to as a “Restricted Payment”), if at the time
the U.S. Parent Borrower or such Restricted Subsidiary makes such Restricted
Payment the Payment Conditions would not be satisfied.

 

-134-



--------------------------------------------------------------------------------

(b) The provisions of Section 9.2(a) do not prohibit any of the following (each,
a “Permitted Payment”):

(i) (x) any purchase, redemption, repurchase, defeasance or other acquisition or
retirement of Capital Stock of the U.S. Parent Borrower or any Junior Debt made
by exchange (including any such exchange pursuant to the exercise of a
conversion right or privilege in connection with which cash is paid in lieu of
the issuance of fractional shares) for, or out of the proceeds of the issuance
or sale of, Capital Stock of the U.S. Parent Borrower (other than Disqualified
Stock and other than Capital Stock issued or sold to a Subsidiary) or a capital
contribution to the U.S. Parent Borrower, in each case other than any Specified
Equity Contribution, Excluded Contribution and Contribution Amounts;

(ii) Except with respect to any minimum Combined Availability requirement set
forth in the definition of “Payment Conditions,” any dividend paid or redemption
made within 60 days after the date of declaration thereof or of the giving of
notice thereof, as applicable, if at such date of declaration or the giving of
such notice, such dividend or redemption would have complied with this
Section 9.2;

(iii) Investments or other Restricted Payments from the substantially concurrent
receipt of Excluded Contributions;

(iv) loans, advances, dividends or distributions by the U.S. Parent Borrower to
any Parent Entity to permit any Parent Entity to repurchase or otherwise acquire
its Capital Stock (including any options, warrants or other rights in respect
thereof), or payments by the U.S. Parent Borrower to repurchase or otherwise
acquire Capital Stock of any Parent Entity or the U.S. Parent Borrower
(including any options, warrants or other rights in respect thereof), in each
case from Management Investors (including any repurchase or acquisition by
reason of the U.S. Parent Borrower or any Parent Entity retaining any Capital
Stock, option, warrant or other right in respect of tax withholding obligations,
and any related payment in respect of any such obligation), such payments,
loans, advances, dividends or distributions not to exceed an amount (net of
repayments of any such loans or advances) equal to $10.0 million; provided that
any cancellation of Indebtedness owing to the U.S. Parent Borrower or any
Restricted Subsidiary by any Management Investor in connection with any
repurchase or other acquisition of Capital Stock (including any options,
warrants or other rights in respect thereof) from any Management Investor shall
not constitute a Restricted Payment for purposes of this covenant or any other
provision of this Agreement;

(v) Restricted Payments in an aggregate amount not to exceed $100 million;

(vi) Restricted Payments (including loans or advances) in an aggregate amount
not to exceed an amount (net of repayments of any such loans or advances) equal
to $50.0 million per annum;

(vii) loans, advances, dividends or distributions to any Parent Entity or other
payments by the U.S. Parent Borrower or any Restricted Subsidiary (A) to satisfy
or permit any Parent Entity to satisfy obligations under the Management
Agreements (B) pursuant to any Tax Sharing Agreement or (C) to pay or permit any
Parent Entity to pay (but without duplication) any Parent Expenses or any
Related Taxes;

(viii) payments by the U.S. Parent Borrower, or loans, advances, dividends or
distributions by the U.S. Parent Borrower to any Parent Entity to make payments,
to holders of Capital Stock of the U.S. Parent Borrower or any Parent Entity in
lieu of issuance of fractional shares of such Capital Stock;

(ix) dividends or other distributions of, or Investments paid for or made with,
Capital Stock, Indebtedness or other securities of Unrestricted Subsidiaries;

(x) [Reserved];

(xi) distributions or payments for purposes of avoiding the application of
Section 163(e)(5) of the Code relating to Indebtedness of any U.S. Borrowers;

 

-135-



--------------------------------------------------------------------------------

(xii) distributions or payments of Special Purpose Financing Fees;

(xiii) the declaration and payment of dividends to holders of any class or
series of Disqualified Stock, or of any Preferred Stock of a Restricted
Subsidiary, Incurred in accordance with the terms of Section 9.1; and

(xiv) any purchase, redemption, repurchase, defeasance or other acquisition or
retirement of any Junior Debt made by exchange for, or out of the proceeds of
the Incurrence of, (1) Refinancing Indebtedness Incurred in compliance with
Section 9.1 or (2) new Indebtedness of the U.S. Parent Borrower, or a Restricted
Subsidiary, as the case may be, Incurred in compliance with Section 9.1, so long
as such new Indebtedness satisfies all requirements for “Refinancing
Indebtedness” set forth in the definition thereof applicable to a refinancing of
such Junior Debt;

provided that (A) in the case of Sections 9.2(b)(ii), (v) and (viii), the net
amount of any such Permitted Payment shall be included in subsequent
calculations of the amount of Restricted Payments, (B) in all cases other than
pursuant to clause (A) immediately above, the net amount of any such Permitted
Payment shall be excluded in subsequent calculations of the amount of Restricted
Payments and (C) solely with respect to Section 9.2(b)(vi) , no Default or Event
of Default shall have occurred and be continuing at the time of any such
Permitted Payment after giving effect thereto. The U.S. Parent Borrower, in its
sole discretion, may classify any Investment or other Restricted Payment as
being made in part under one of the clauses or subclauses of this Section 9.2(b)
(or, in the case of any Investment, the clauses or subclauses of Permitted
Investments) and in part under one or more other such clauses or subclauses (or,
as applicable, clauses or subclauses).

9.3. Limitation on Restrictive Agreements. The U.S. Parent Borrower will not,
and will not permit any Restricted Subsidiary to, create or otherwise cause to
exist or become effective any consensual encumbrance or restriction on (i) the
ability of the U.S. Parent Borrower or any of its Restricted Subsidiaries (other
than any Foreign Subsidiaries (other than a Canadian Loan Party) or any Excluded
U.S. Subsidiaries or Excluded Canadian Subsidiaries) to create, incur, assume or
suffer to exist any Lien in favor of the Lenders in respect of obligations and
liabilities under this Agreement or any other Loan Documents upon any of its
property, assets or revenues constituting Collateral as and to the extent
contemplated by this Agreement and the other Loan Documents, whether now owned
or hereafter acquired or (ii) the ability of any Restricted Subsidiary to
(x) pay dividends or make any other distributions on its Capital Stock or pay
any Indebtedness or other obligations owed to the U.S. Parent Borrower, (y) make
any loans or advances to the U.S. Parent Borrower or (z) transfer any of its
property or assets to the U.S. Parent Borrower (provided that dividend or
liquidation priority between classes of Capital Stock, or subordination of any
obligation (including the application of any remedy bars thereto) to any other
obligation, will be deemed not to constitute such an encumbrance or
restriction), except any encumbrance or restriction:

(a) pursuant to an agreement or instrument in effect at or entered into on the
Closing Date, this Agreement and the other Loan Documents, the Cash Flow Credit
Facility, the Senior Notes Documents and, on and after the execution and
delivery thereof, the Intercreditor Agreement and any Additional Obligations
Documents;

(b) pursuant to any agreement or instrument of a Person, or relating to
Indebtedness or Capital Stock of a Person, which Person is acquired by or merged
or consolidated with or into the U.S. Parent Borrower or any Restricted
Subsidiary, or which agreement or instrument is assumed by the U.S. Parent
Borrower or any Restricted Subsidiary in connection with an acquisition of
assets from such Person or any other transaction entered into in connection with
any such acquisition, merger or consolidation, as in effect at the time of such
acquisition, merger, consolidation or transaction (except to the extent that
such Indebtedness was incurred to finance, or otherwise in connection with, such
acquisition, merger, consolidation or transaction); provided that for purposes
of this Section 9.3(b), if a Person other than the U.S. Parent Borrower is the
Successor U.S. Parent Borrower with respect thereto, any Subsidiary thereof or
agreement or instrument of such Person or any such Subsidiary shall be deemed
acquired or assumed, as the case may be, by the U.S. Parent Borrower or a
Restricted Subsidiary, as the case may be, when such Person becomes such
Successor U.S. Parent Borrower;

 

-136-



--------------------------------------------------------------------------------

(c) pursuant to an agreement or instrument (a “Refinancing Agreement”) effecting
a refinancing of Indebtedness Incurred or outstanding pursuant or relating to,
or that otherwise extends, renews, refunds, refinances or replaces, any
agreement or instrument referred to in Section 9.3(a) or (b) or this
Section 9.3(c) (an “Initial Agreement”) or that is, or is contained in, any
amendment, supplement or other modification to an Initial Agreement or
Refinancing Agreement (an “Amendment”); provided, however, that the encumbrances
and restrictions contained in any such Refinancing Agreement or Amendment taken
as a whole are not materially less favorable to the Lenders than encumbrances
and restrictions contained in the Initial Agreement or Initial Agreements to
which such Refinancing Agreement or Amendment relates (as determined in good
faith by the U.S. Parent Borrower);

(d) (i) pursuant to any agreement or instrument that restricts in a customary
manner the assignment or transfer thereof, or the subletting, assignment or
transfer of any property or asset subject thereto, (ii) by virtue of any
transfer of, agreement to transfer, option or right with respect to, or Lien on,
any property or assets of the U.S. Parent Borrower or any Restricted Subsidiary
not otherwise prohibited by this Agreement, (iii) contained in mortgages,
pledges or other security agreements securing Indebtedness or other obligations
of the U.S. Parent Borrower or a Restricted Subsidiary to the extent restricting
the transfer of the property or assets subject thereto, (iv) pursuant to
customary provisions restricting dispositions of real property interests set
forth in any reciprocal easement agreements of the U.S. Parent Borrower or any
Restricted Subsidiary, (v) pursuant to Purchase Money Obligations that impose
encumbrances or restrictions on the property or assets so acquired, (vi) on cash
or other deposits or net worth or inventory imposed by customers or suppliers
under agreements entered into in the ordinary course of business, (vii) pursuant
to customary provisions contained in agreements and instruments entered into in
the ordinary course of business (including but not limited to leases and
licenses) or in joint venture and other similar agreements or in shareholder,
partnership, limited liability company and other similar agreements in respect
of non-wholly owned Restricted Subsidiaries, (viii) that arises or is agreed to
in the ordinary course of business and does not detract from the value of
property or assets of the U.S. Parent Borrower or any Restricted Subsidiary in
any manner material to the U.S. Parent Borrower or such Restricted Subsidiary,
or (ix) pursuant to Hedging Obligations or Bank Products Obligations;

(e) with respect to any agreement for the direct or indirect disposition of
Capital Stock of any Person, property or assets, imposing restrictions with
respect to such Person, Capital Stock, property or assets pending the closing of
such disposition;

(f) by reason of any applicable law, rule, regulation or order, or required by
any regulatory authority having jurisdiction over the U.S. Parent Borrower or
any Restricted Subsidiary or any of their businesses, including any such law,
rule, regulation, order or requirement applicable in connection with such
Restricted Subsidiary’s status (or the status of any Subsidiary of such
Restricted Subsidiary) as a Captive Insurance Subsidiary;

(g) pursuant to an agreement or instrument (i) relating to any Indebtedness
permitted to be Incurred subsequent to the Closing Date pursuant to Section 9.1
(x) if the encumbrances and restrictions contained in any such agreement or
instrument taken as a whole are not materially less favorable to the Lenders
than the encumbrances and restrictions contained in the Initial Agreements (as
determined in good faith by the U.S. Parent Borrower), or (y) if such
encumbrance or restriction is not materially more disadvantageous to the Lenders
than is customary in comparable financings (as determined in good faith by the
U.S. Parent Borrower) and either (1) the U.S. Parent Borrower determines in good
faith that such encumbrance or restriction will not materially affect the
Borrower’s ability to create and maintain the Liens on the Collateral pursuant
to the Security Documents and make principal or interest payments on the Loans
or (2) such encumbrance or restriction applies only if a default occurs in
respect of a payment or financial covenant relating to such Indebtedness,
(ii) relating to any sale of receivables by or Indebtedness of a Foreign
Subsidiary (other than a Canadian Loan Party) or (iii) relating to Indebtedness
of or a Financing Disposition by or to or in favor of any Special Purpose
Entity;

(h) any agreement relating to intercreditor arrangements and related rights and
obligations, to or by which the Lenders and/or the Administrative Agent, the
Collateral Agent or any other agent, trustee or representative on their behalf
may be party or bound at any time or from time to time, and any agreement
providing that in the event that a Lien is granted for the benefit of the
Lenders another Person shall also receive a Lien, which Lien is permitted by
Section 9.6; or

 

-137-



--------------------------------------------------------------------------------

(i) any agreement governing or relating to Indebtedness and/or other obligations
and liabilities secured by a Lien permitted by Section 9.6 (in which case any
restriction shall only be effective against the assets subject to such Lien,
except as may be otherwise permitted under this Section 9.3).

9.4. Limitation on Sales of Assets and Subsidiary Stock.

(a) The U.S. Parent Borrower will not, and will not permit any Restricted
Subsidiary to, make any Asset Disposition unless:

(i) the U.S. Parent Borrower or such Restricted Subsidiary receives
consideration (including by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise) at the time of
such Asset Disposition at least equal to the fair market value of the shares and
assets subject to such Asset Disposition as such fair market value (on the date
a legally binding commitment for such Asset Disposition was entered into) may be
determined (and shall be determined, to the extent such Asset Disposition or any
series of related Asset Dispositions involves aggregate consideration in excess
of $100.0 million) in good faith by the U.S. Parent Borrower, whose
determination shall be conclusive (including as to the value of all noncash
consideration); and

(ii) in the case of any Asset Disposition (or series of related Asset
Dispositions) having a fair market value of $100.0 million or more, at least
75.0% of the consideration (excluding, in the case of each Asset Disposition (or
series of related Asset Dispositions), any consideration by way of relief from,
or by any other Person assuming responsibility for, any liabilities, contingent
or otherwise, that are not Indebtedness) for such Asset Disposition, together
with all other Asset Dispositions since the Closing Date (on a cumulative basis)
received by the U.S. Parent Borrower or such Restricted Subsidiary is in the
form of cash; provided that with respect to any such Asset Disposition of
Accounts and/or Inventory with a fair market value of $10.0 million or more, an
updated Borrowing Base Certificate shall be delivered to the Administrative
Agent within five (5) Business Days (or such longer period as the Administrative
Agent shall agree) of such Asset Disposition.

(b) For the purposes of Section 9.4(a)(ii), the following are deemed to be cash:
(1) Temporary Cash Investments and Cash Equivalents, (2) the assumption of
Indebtedness of the U.S. Parent Borrower (other than Disqualified Stock of the
U.S. Parent Borrower) or any Restricted Subsidiary and the release of the U.S.
Parent Borrower or such Restricted Subsidiary from all liability on payment of
the principal amount of such Indebtedness in connection with such Asset
Disposition, (3) Indebtedness of any Restricted Subsidiary that is no longer a
Restricted Subsidiary as a result of such Asset Disposition, to the extent that
the U.S. Parent Borrower and each other Restricted Subsidiary are released from
any Guarantee of payment of the principal amount of such Indebtedness in
connection with such Asset Disposition, (4) securities received by the U.S.
Parent Borrower or any Restricted Subsidiary from the transferee that are
converted by the U.S. Parent Borrower or such Restricted Subsidiary into cash
within 180 days, (5) consideration consisting of Indebtedness of the U.S. Parent
Borrower or any Restricted Subsidiary, (6) Additional Assets, and (7) any
Designated Noncash Consideration received by the U.S. Parent Borrower or any of
its Restricted Subsidiaries in an Asset Disposition having an aggregate Fair
Market Value, taken together with all other Designated Noncash Consideration
received pursuant to this clause (7), not to exceed an aggregate amount at any
time outstanding equal to the greater of $150.0 million and 2.50% of
Consolidated Total Assets (with the Fair Market Value of each item of Designated
Noncash Consideration being measured at the time received and without giving
effect to subsequent changes in value).

 

-138-



--------------------------------------------------------------------------------

9.5. Limitations on Transactions with Affiliates.

(a) The U.S. Parent Borrower will not, and will not permit any Restricted
Subsidiary to, directly or indirectly, enter into or conduct any transaction or
series of related transactions (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any Affiliate of the U.S.
Parent Borrower (an “Affiliate Transaction”) involving aggregate consideration
in excess of $50.0 million unless (i) the terms of such Affiliate Transaction
are not materially less favorable to the U.S. Parent Borrower or such Restricted
Subsidiary, as the case may be, than those that could be obtained at the time in
a transaction with a Person who is not such an Affiliate and (ii) if such
Affiliate Transaction involves aggregate consideration in excess of
$100.0 million the terms of such Affiliate Transaction have been approved by a
majority of the Board of Directors. For purposes of this Section 9.5(a), any
Affiliate Transaction shall be deemed to have satisfied the requirements set
forth in this Section 9.5(a) if (x) such Affiliate Transaction is approved by a
majority of the Disinterested Directors or (y) in the event there are no
Disinterested Directors, a fairness opinion is provided by a nationally
recognized appraisal or investment banking firm with respect to such Affiliate
Transaction.

(b) The provisions of Section 9.5(a) will not apply to:

(i) any Restricted Payment Transaction,

(ii) (1) the entering into, maintaining or performance of any employment or
consulting contract, collective bargaining agreement, benefit plan, program or
arrangement, related trust agreement or any other similar arrangement for or
with any current or former management member, employee, officer or director or
consultant of or to the U.S. Parent Borrower, any Restricted Subsidiary or any
Parent Entity heretofore or hereafter entered into in the ordinary course of
business, including vacation, health, insurance, deferred compensation,
severance, retirement, savings or other similar plans, programs or arrangements,
(2) payments, compensation, performance of indemnification or contribution
obligations, the making or cancellation of loans in the ordinary course of
business to any such management members, employees, officers, directors or
consultants, (3) any issuance, grant or award of stock, options, other equity
related interests or other securities, to any such management members,
employees, officers, directors or consultants, (4) the payment of reasonable
fees to directors of the U.S. Parent Borrower or any of its Subsidiaries or any
Parent Entity (as determined in good faith by the U.S. Parent Borrower, such
Subsidiary or such Parent Entity), or (5) Management Advances and payments in
respect thereof (or in reimbursement of any expenses referred to in the
definition of such term),

(iii) any transaction between or among any of the U.S. Parent Borrower, one or
more Restricted Subsidiaries, or one or more Special Purpose Entities,

(iv) any transaction arising out of agreements or instruments in existence on
the Closing Date and set forth on Schedule 9.5 to this Agreement (other than any
Management Agreements referred to in Section 9.5(b)(vii)), and any payments made
pursuant thereto,

(v) any transaction in the ordinary course of business on terms that are fair to
the U.S. Parent Borrower and its Restricted Subsidiaries in the reasonable
determination of the Board of Directors or senior management of the U.S. Parent
Borrower, or are not materially less favorable to the U.S. Parent Borrower or
the relevant Restricted Subsidiary than those that could be obtained at the time
in a transaction with a Person who is not an Affiliate of the U.S. Parent
Borrower,

(vi) any transaction in the ordinary course of business, or approved by a
majority of the Board of Directors, between the U.S. Parent Borrower or any
Restricted Subsidiary and any Affiliate of the U.S. Parent Borrower controlled
by the U.S. Parent Borrower that is a joint venture or similar entity,

(vii) (1) the execution, delivery and performance of any Tax Sharing Agreement,
any Management Agreements, and (2) payments to the Sponsors or any of their
respective Affiliates (x) for any management, consulting, or advisory services
or, in respect of financing, underwriting or placement services or other
investment banking activities (if any), as may be approved by a majority of the
Disinterested Directors, (y) in connection with any acquisition, disposition,
merger, recapitalization or similar transactions, which payments are made
pursuant to the Management Agreements or are approved by a majority of the Board
of Directors in good faith, and (z) of all out-of-pocket expenses incurred in
connection with such services or activities,

 

-139-



--------------------------------------------------------------------------------

(viii) the Transactions, all transactions in connection therewith (including but
not limited to the financing thereof), and all fees and expenses paid or payable
in connection with the Transactions, including the fees and out-of-pocket
expenses of the Sponsors and their Affiliates,

(ix) any issuance or sale of Capital Stock (other than Disqualified Stock) of
the U.S. Parent Borrower or Junior Capital or any capital contribution to the
U.S. Parent Borrower, and

(x) any investment by any Investor in securities of the U.S. Parent Borrower or
any of its Restricted Subsidiaries (and payment of out-of-pocket expenses
incurred by any Investor in connection therewith) so long as such securities are
being offered generally to other investors (other than Investors) on the same or
more favorable terms.

9.6. Limitation on Liens.

(a) The U.S. Parent Borrower shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly, create or permit to exist any Lien (other
than Permitted Liens) on any of its property or assets (including Capital Stock
of any other Person), whether owned on the Closing Date or thereafter acquired,
securing any Indebtedness (the “Initial Lien”) unless, in the case of Initial
Liens on any asset or property other than Collateral, the Obligations are
equally and ratably secured with (or on a senior basis to, in the case such
Initial Lien secures any Junior Debt) the obligations secured by such Initial
Lien for so long as such obligations are so secured. Any such Lien created in
favor of the Obligations pursuant to the subclause in the preceding sentence
requiring an equal and ratable (or senior, as applicable) Lien for the benefit
of the Obligations will be automatically and unconditionally released and
discharged upon (i) the release and discharge of the Initial Lien to which it
relates, (ii) in the case of any such Lien in favor of any Guarantee of a Loan
Party, upon the termination and discharge of such Guarantee in accordance with
the terms thereof, hereof and of the Intercreditor Agreement, in each case, to
the extent applicable or (iii) any sale, exchange or transfer (other than a
transfer constituting a transfer of all or substantially all of the assets of
the U.S. Parent Borrower that is governed by the provisions of Section 9.7) to
any Person not an Affiliate of the U.S. Parent Borrower of the property or
assets secured by such Initial Lien, or of all of the Capital Stock held by the
U.S. Parent Borrower or any Restricted Subsidiary in, or all or substantially
all the assets of, any Restricted Subsidiary creating such Initial Lien.

9.7. Limitation on Fundamental Changes. The U.S. Parent Borrower will not, and
will not permit any of the Restricted Subsidiaries to, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all its business units, assets or
other properties (including, in each case, pursuant to a Delaware LLC Division),
except that:

(a) so long as no Event of Default would result therefrom, any Subsidiary of the
U.S. Parent Borrower or any other Person (in each case, other than the Canadian
Borrower) may be merged, amalgamated or consolidated with or into the U.S.
Parent Borrower, provided that (i) except as permitted by subclause (ii) below,
the U.S. Parent Borrower shall be the continuing or surviving corporation,
(ii) if the Person formed by or surviving any such merger, amalgamation or
consolidation involving the U.S. Parent Borrower is not the U.S. Parent
Borrower, the surviving Person shall be an entity organized or existing under
the laws of the United States, any state thereof or the District of Columbia
(the U.S. Parent Borrower or such surviving Person, as the case may be, being
herein referred to as the “Successor U.S. Parent Borrower”), (iii) any Successor
U.S. Parent Borrower (if other than the U.S. Parent Borrower) shall expressly
assume all the obligations of the U.S. Parent Borrower under this Agreement and
the other Loan Documents pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the U.S. Administrative Agent, (iv) each applicable
Loan Party, unless it is the other party to such merger or

 

-140-



--------------------------------------------------------------------------------

consolidation, shall have by a supplement to the Loan Documents confirmed that
its obligations under the Loan Documents continue to apply to such Successor
U.S. Parent Borrower’s obligations under this Agreement, (v) the Investment
resulting from such merger or consolidation, shall be permitted by Section 9.2,
and (vi) the Successor U.S. Parent Borrower shall have delivered to the
Administrative Agent a certificate of an Authorized Officer stating that such
merger or consolidation complies with this Agreement (it being understood that
if the foregoing are satisfied, the Successor U.S. Parent Borrower (if other
than the U.S. Parent Borrower) will succeed to, and be substituted for, the U.S.
Parent Borrower under this Agreement);

(b) any Person (in each case, other than the U.S. Parent Borrower or the
Canadian Borrower) may be merged, amalgamated or consolidated with or into the
U.S. Parent Borrower or any one or more Restricted Subsidiaries of the U.S.
Parent Borrower, provided that (i) either (x) except in the case of the U.S.
Parent Borrower, such merger amalgamation or consolidation constitutes a
disposition permitted by Section 9.4 or (y) the U.S. Parent Borrower or a
Restricted Subsidiary shall be the continuing or surviving Person and the
Investment resulting from such merger, amalgamation or consolidation is
permitted by Section 9.2, (ii) in the case of any merger, amalgamation or
consolidation in which a Loan Party is the surviving Person, such Loan Party
shall execute any supplement to this Agreement, the Canadian Guarantee and the
Security Documents, as applicable, in form and substance reasonably satisfactory
to the Collateral Agent in order to preserve and protect the Liens on the
Collateral securing the applicable Obligations and (iii) the U.S. Parent
Borrower shall have delivered to the Administrative Agent an officers’
certificate stating that such merger, amalgamation or consolidation complies
with this Agreement; and

(c) so long as no Event of Default would result therefrom, any Restricted
Subsidiary of the U.S. Parent Borrower or any other Person (other than a U.S.
Borrower) may be amalgamated with the Canadian Borrower, provided that (i) the
Person formed by such amalgamation shall be an entity organized or existing
under the laws of Canada or any province thereof (such Person being herein
referred to as a “Successor Canadian Borrower”), (ii) (A) the Successor Canadian
Borrower shall expressly assume all the obligations of the Canadian Borrower
under this Agreement and the other Loan Documents pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent
and (B) each Loan Party (other than the Successor Canadian Borrower) shall have
by a supplement to the Loan Documents confirmed that its obligations thereunder
apply to the Successor Canadian Borrower’s obligations under this Agreement,
(iii) the Investment resulting from such merger or consolidation shall be
permitted by Section 9.4 and (iv) the Canadian Borrower shall have delivered to
the Canadian Administrative Agent a certificate of an Authorized Officer stating
that such merger or consolidation complies with this Agreement (it being
understood that if the foregoing are satisfied, the Successor Canadian Borrower
(if other than the Canadian Borrower) will succeed to, and be substituted for,
the Canadian Borrower under this Agreement).

9.8. Limitation on Amendments. The U.S. Parent Borrower shall not and shall not
permit any of its Restricted Subsidiaries to, directly or indirectly:

(a) (1) Amend, supplement, waive or otherwise modify any of the provisions of
any Senior Notes Documents or Cash Flow Loan Documents in a manner that shortens
the maturity date of such Indebtedness to a date prior to the Termination Date
or provides for a shorter weighted average life to maturity than the weighted
average life to maturity of the Cash Flow Term Loans at such time and (2) if an
Event of Default under Section 10.1 or 10.5 is continuing, amend, supplement,
waive or otherwise modify any of the provisions of any indenture, instrument or
agreement evidencing Subordinated Obligations in a manner that (i) changes the
subordination provisions of such Indebtedness or (ii) shortens the maturity date
of such Indebtedness to a date prior to the Termination Date or provides for a
shorter weighted average life to maturity than the remaining weighted average
life to maturity of the Cash Flow Term Loans; provided that, notwithstanding the
foregoing, the provisions of this Section 9.8(a) shall not restrict or prohibit
any refinancing of Indebtedness (in whole or in part) permitted pursuant to
Section 9.1.

 

-141-



--------------------------------------------------------------------------------

(b) Amend, supplement, waive or otherwise modify the terms of any Additional
Obligations or any Refinancing Indebtedness in respect of the foregoing or any
indenture or agreement pursuant to which such Additional Obligations has been
issued or incurred in any manner inconsistent with the requirements of the
definition of “Refinancing Indebtedness,” assuming for purposes of this
Section 9.8b) that such amendment, supplement, waiver or modification, mutatis
mutandis, is a refinancing of such Additional Obligations or Refinancing
Indebtedness, as applicable.

9.9. Consolidated Fixed Charge Coverage Ratio. The U.S. Parent Borrower will not
permit the Consolidated Fixed Charge Coverage Ratio, as of the last day of each
Test Period in which a Covenant Compliance Event has occurred and is continuing
or at other times as indicated in this Agreement, to be less than 1.0 to 1.0.

For purposes of determining compliance with the foregoing Consolidated Fixed
Charge Coverage Ratio covenant under this Section 9.9, any Specified Equity
Contribution made during the period from the first day of the most recently
ended fiscal quarter included in the relevant Test Period until the expiration
of (i) with respect to a breach of the Consolidated Fixed Charge Coverage Ratio
that occurs on the date of the Covenant Compliance Event, the date that is 10
days after such date or (ii) otherwise, the 10th day after the date on which
financial statements are required to be delivered hereunder with respect to the
relevant period will, at the request of the U.S. Parent Borrower, be included in
the calculation of Consolidated EBITDA for any period of calculation which
includes the fiscal quarter in which such Specified Equity Contribution was
received by the Loan Parties, provided that (A) in each four consecutive fiscal
quarter period, there shall be at least two fiscal quarters in respect of which
no Specified Equity Contribution is made, (B) no more than five Specified Equity
Contributions may be made during the term of this Agreement and (C) the amount
of any Specified Equity Contribution shall be no greater than the amount
required to cause the Loan Parties to be in compliance with the Consolidated
Fixed Charge Coverage Ratio specified above on a pro forma basis, after giving
effect to such Specified Equity Contribution.

9.10. Limitation on Lines of Business. The U.S. Parent Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, directly or indirectly,
enter into any business, either directly or through any Restricted Subsidiary,
except for those businesses of the same general type as those in which the U.S.
Parent Borrower and its Restricted Subsidiaries are engaged in on the Closing
Date or which are reasonably related thereto and any business related thereto.

9.11. Use of Proceeds. No Borrower will request any Loan or Letter of Credit,
and no Borrower shall use, and each Loan Party shall procure that its
Subsidiaries and its and their respective directors, officers, employees and
agents shall not use, the proceeds of any Loan or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent permitted
for a Person required to comply with Sanctions, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

SECTION 10. Events of Default

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

10.1. Payments. Any Borrower shall (a) default in the payment when due of any
principal of the Loans or any reimbursement of an LC Borrowing or (b) default,
and such default shall continue for five Business Days or more days, in the
payment when due of any interest on the Loans or fees owing hereunder or
(c) default, and such default shall continue for 30 or more days, in the payment
when due of any other amounts owing hereunder or under any other Loan Document.

 

-142-



--------------------------------------------------------------------------------

10.2. Representations, Etc.

Any representation, warranty or statement made or deemed made by any Loan Party
herein or in any Loan Document or any certificate delivered or required to be
delivered by it pursuant hereto or thereto shall prove to be untrue in any
material respect on the date as of which made or deemed made.

10.3. Covenants. Any Loan Party shall:

(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Sections 8.1(g), 8.2(b) or Section 9;

(b) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 8.1(o) that shall continue unremedied for a
period of at least three Business Days; and

(c) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 10.1 or 10.2 or clause (a) or
(b) of this Section 10.3) contained in this Agreement, any Security Document,
any Guarantee and such default shall continue unremedied for a period of at
least 30 days after receipt of written notice to the Borrowers from the
Administrative Agent or the Required Lenders.

10.4. Default Under Other Agreements. Any Loan Party or any of its Restricted
Subsidiaries shall (i) default in any payment of principal of or interest on any
Indebtedness (excluding Indebtedness hereunder) in excess of $150.0 million,
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; (ii) default in the observance or
performance of any other agreement or condition relating to any Indebtedness
(excluding Indebtedness hereunder) referred to in clause (i) above or contained
in any instrument or agreement evidencing, securing or relating thereto (other
than a failure to provide notice of a default or an event of default under such
instrument or agreement or default in the observance of or compliance with any
financial maintenance covenant), or any other event shall occur or condition
exist, the effect of which default or other event or condition is to cause, or
to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice or lapse of time if required, such Indebtedness to become
due prior to its stated maturity (an “Acceleration”; and the term “Accelerated”
shall have a correlative meaning), and such time shall have lapsed and, if any
notice (a “Default Notice”) shall be required to commence a grace period or
declare the occurrence of an event of default before notice of Acceleration may
be delivered, such Default Notice shall have been given and (in the case of the
preceding clause (i) or (ii)) such default, event or condition shall not have
been remedied or waived by or on behalf of the holder or holders of such
Indebtedness (provided that the preceding clause (ii) shall not apply to
(x) secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder or (y) any termination event or similar event
pursuant to the terms of any Hedge Agreement); or (iii) in the case of any
Indebtedness referred to in clause (i) above containing or otherwise requiring
observance or compliance with any financial maintenance covenant, default in the
observance of or compliance with such financial maintenance covenant such that
such Indebtedness shall have been Accelerated and such Acceleration shall not
have been rescinded.

 

-143-



--------------------------------------------------------------------------------

10.5. Bankruptcy, Etc.

If (i) the U.S. Parent Borrower, the Canadian Borrower or any Material
Subsidiary of the U.S. Parent Borrower shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts (excluding, in each case, the
solvent liquidation or reorganization of any Foreign Subsidiary (other than the
Canadian Borrower) of the U.S. Parent Borrower), or (B) seeking appointment of a
receiver, interim receiver, receivers, receiver and manager, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or the U.S. Parent Borrower, the Canadian Borrower or any
Material Subsidiary of the U.S. Parent Borrower shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
U.S. Parent Borrower, the Canadian Borrower or any Material Subsidiary of the
U.S. Parent Borrower, any case, proceeding or other action of a nature referred
to in clause (i) above which (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed, undischarged,
unstayed or unbonded for a period of 60 days; or (iii) there shall be commenced
against the U.S. Parent Borrower, the Canadian Borrower or any Material
Subsidiary of the U.S. Parent Borrower any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets which results in the
entry of an order for any such relief which shall not have been vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the U.S. Parent Borrower, the Canadian Borrower or any Material
Subsidiary of the U.S. Parent Borrower shall take any corporate or other similar
organizational action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) the U.S. Parent Borrower, the Canadian Borrower or any
Material Subsidiary of the U.S. Parent Borrower shall be generally unable to, or
shall admit in writing its general inability to, pay its debts as they become
due

10.6. ERISA. (a) Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof or a waiver of such standard or
extension of any amortization period is sought or granted under Section 412 of
the Code; any Plan is or shall have been terminated or is the subject of
termination proceedings under Section 4041(c) or Section 4042 of ERISA including
the giving of written notice thereof; the PBGC has given written notice to the
U.S. Parent Borrower of its intent to terminate any Plan or to appoint a trustee
to administer any Plan or the occurrence of any event or condition which the
U.S. Parent Borrower reasonably expects to constitute grounds under ERISA for
the termination of or the appointment of a trustee to administer any Plan; any
Borrower, any Subsidiary or any Commonly Controlled Entity has incurred or is
likely to incur a liability to or on account of a Plan under Section 409,
502(i), 502(l), 4062, 4063, 4064 or 4069 of ERISA or Section 4971 or 4975 of the
Code or to or on account of a Multiemployer Plan under Section 515, 4201 or 4204
of ERISA (including the giving of written notice thereof); (b) a Foreign Plan
Termination Event shall occur; or there is an appointment by the appropriate
Governmental Authority of a replacement administrator to administer any Canadian
Defined Benefit Plan; or if any Canadian Defined Benefit Plan shall be
terminated or a replacement administrator is appointed, or if the Canadian
Borrower or any other Canadian Subsidiary is in default with respect to payments
to a Canadian Defined Benefit Plan; or Canadian Borrower or any other Canadian
Subsidiary completely or partially withdraws from a Foreign Plan which is a
“multi-employer pension plan”, as defined under the applicable pension standards
legislation and any such event may reasonably be expected to have a Material
Adverse Effect; or any Lien arises (save for contribution amounts not yet due)
in connection with any Foreign Plan; and (c) it is reasonably likely from any
event or events set forth in clause (a) or (b) of this Section 10.6 that the
imposition of a lien, the granting of a security interest, or a liability would
result, and such lien, security interest or liability would reasonably be
expected to have a Material Adverse Effect.

10.7. Guarantee. The Canadian Guarantee by any Canadian Guarantor or group of
Canadian Guarantors constituting a Material Subsidiary or U.S. Guarantee by any
U.S. Borrower or in each case, any material provision thereof shall cease to be
in full force or effect with respect to any Canadian Guarantor or U.S. Borrower
(other than pursuant to the terms hereof and thereof) or any Canadian Guarantor
or U.S. Borrower shall deny or disaffirm in writing any such Canadian
Guarantor’s or U.S. Borrower’s material obligations under any such Canadian
Guarantee or U.S. Guarantee, as applicable.

 

-144-



--------------------------------------------------------------------------------

10.8. Security Documents. (i) The U.S. Security Agreement or Canadian Security
Agreement shall, or any other Security Document covering a significant portion
of the Collateral shall (at any time after its execution, delivery and
effectiveness) cease for any reason to be in full force and effect (other than
pursuant to the terms hereof or thereof), or any Loan Party which is a party to
any such Security Document shall so assert in writing or (ii) the Lien created
by any of the Security Documents shall cease to be perfected and enforceable in
accordance with its terms or of the same effect as to perfection and priority
purported to be created thereby with respect to any significant portion of the
Collateral (other than in connection with any termination of such Lien in
respect of any Collateral as permitted hereby or by any Security Document) and
such failure of such Lien to be perfected and enforceable with such priority
shall have continued unremedied for a period of twenty (20) days.

10.9. Judgments. One or more judgments or decrees shall be entered against the
U.S. Borrower or any of its Restricted Subsidiaries involving in the aggregate
at any time a liability (net of any insurance or indemnity payments actually
received in respect thereof prior to or within 60 days from the entry thereof,
or to be received in respect thereof in the event any appeal thereof shall be
unsuccessful) of $150.0 million or more, and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof.

10.10. Change of Control. A Change of Control shall occur; then, and in any such
event, and at any time thereafter, if any Event of Default shall then be
continuing, the Administrative Agents shall, upon the written request of the
Required Lenders, by written notice to the U.S. Parent Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agents to enforce their claims against the Borrowers, except as otherwise
specifically provided for in this Agreement, (i) terminate the outstanding
Commitments and/or (ii) declare the principal of and any accrued interest and
fees in respect of all Loans and all Obligations owing hereunder and thereunder
to be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; provided that, if an Event of Default specified
in Section 10.5 shall occur with respect to the U.S. Parent Borrower, the result
that would occur upon the giving of written notice by the Administrative Agent
as specified shall occur automatically without the giving of any such notice.

With respect to any Letter of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to the preceding
paragraph, the applicable Borrower(s) shall at such time deposit in a cash
collateral account opened by the applicable Administrative Agent an amount in
cash (and in the same currencies as the Letters of Credit) equal to the
aggregate then undrawn and unexpired amount of such Letter of Credit. The
Borrowers hereby grant to the applicable Administrative Agent, for the benefit
of the Letter of Credit Issuers and the Letter of Credit Participants, a
security interest in such cash collateral to secure all Obligations of such
Borrowers in respect of such Letters of Credit under this Agreement and the
other Loan Documents. Each Borrower shall execute and deliver to the
Administrative Agent, for the account of the Letter of Credit Issuers and the
Letter of Credit Participants, such further documents and instruments as the
applicable Administrative Agent may at such time request to evidence the
creation and perfection of such security interest in such cash collateral
account. Amounts held in such cash collateral account shall be applied by the
applicable Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit (or, in the case of the Canadian Borrower, all Canadian Letters of
Credit) shall have expired or been fully drawn upon, if any, shall be applied to
repay other obligations of the Borrowers hereunder and under the other Loan
Documents. After all Letters of Credit (or, in the case of the Canadian
Borrower, all Canadian Letters of Credit) shall have expired or been fully drawn
upon, all Letter of Credit Obligations shall have been satisfied, the balance,
if any, in such cash collateral account shall be returned to the applicable
Borrowers. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no Lender in its capacity as a Secured Party or as
beneficiary of any security granted pursuant to the Security Documents shall
have any right to exercise remedies in respect of such security without the
prior written consent of the Required Lenders.

 

-145-



--------------------------------------------------------------------------------

In connection with any acceleration of the Obligations as contemplated by clause
(ii) above, the Designated Obligations shall, automatically and with no further
action required by any Administrative Agent, any Loan Party or any Lender, be
converted into Dollars based on the Dollar Equivalent amount thereof, determined
using the Spot Rate calculated as of the date of such acceleration and from and
after such date all amounts accruing and owed to the Lenders in respect of such
Designated Obligations shall accrue and be payable in Dollars at the rate
otherwise applicable hereunder.

Any amount received by the Administrative Agent or the Collateral Agent from any
U.S. Borrower or on account of any U.S. Collateral following any acceleration of
the Obligations under this Agreement or any Event of Default with respect to the
U.S. Parent Borrower under Section 10.5 (or received by any Lender in any
proceeding with respect to any U.S. Borrower under Title 11 of the United States
Code or any similar bankruptcy or insolvency proceeding under applicable law)
shall be applied subject to the terms of the Intercreditor Agreement:

First, to payment of that portion of the Obligations constituting fees,
indemnities, Expenses and other amounts (including fees, charges and
disbursements of counsel to the U.S. Administrative Agent, Canadian
Administrative Agent and the Collateral Agent and amounts payable under
Section 12.5) payable to the U.S. Administrative Agent, Canadian Administrative
Agent, the Collateral Agent, the Letter of Credit Issuers and the Revolving
Lenders, each in its capacity as such;

Second, ratably to payment of that portion of the Obligations constituting
accrued and unpaid interest on the U.S. Revolving Loans, U.S. Agent Advances,
U.S. Swingline Loans and Letter of Credit Borrowings under U.S. Letters of
Credit and accrued and unpaid U.S. Unused Line Fees and accrued and unpaid U.S.
Letter of Credit Fees and Fronting Fees with respect to U.S. Letters of Credit
and Reallocated European Revolving Loans, ratably among the U.S. Revolving
Lenders, U.S. Swingline Lenders, U.S. Letter of Credit Issuers and European
Revolving Lenders entitled thereto;

Third, ratably (i) to payment of that portion of the Obligations constituting
the unpaid principal amount of the U.S. Revolving Loans, U.S. Agent Advances,
U.S. Swingline Loans, Letter of Credit Borrowings under U.S. Letters of Credit
and Reallocated European Revolving Loans, ratably among the U.S. Revolving
Lenders, U.S. Swingline Lenders, U.S. Letter of Credit Issuers and European
Revolving Lenders entitled thereto, (ii) solely up to the amount of any Bank
Product Reserves with respect to the U.S. Borrowing Base, to payment of that
portion of the Obligations consisting of Secured Cash Management Agreements and
Secured Hedge Agreements for which such Reserves were established and (iii) to
cash collateralize undrawn U.S. Letters of Credit in an amount equal to the
aggregate undrawn amount thereof;

Fourth, ratably to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Canadian Revolving Loans, Canadian Agent
Advances, Canadian Swingline Loans, Letter of Credit Borrowings under Canadian
Letters of Credit, Incremental European Revolving Loans, any swingline loans or
letter of credit borrowings under an Incremental European Revolving Facility,
accrued and unpaid Canadian Unused Line Fees, accrued and unpaid Canadian Letter
of Credit Fees and Fronting Fees with respect to Canadian Letters of Credit and
any accrued and unpaid unused line fees or letter of credit fees under any
Incremental European Revolving Facility, ratably among the Canadian Revolving
Lenders, Canadian Swingline Lenders, Canadian Letter of Credit Issuers and
Incremental European Revolving Lenders entitled thereto;

Fifth, ratably (i) to payment of that portion of the Obligations constituting
the unpaid principal amount of the Canadian Revolving Loans, Canadian Agent
Advances, Canadian Swingline Loans, Letter of Credit Borrowings under Canadian
Letters of Credit, Incremental European Revolving Loans and any swingline loans
or letter of credit borrowings under an Incremental European Revolving Facility,
ratably among the Canadian Revolving Lenders, Canadian Swingline Lenders,
Canadian Letter of Credit Issuers and Incremental European Revolving Lenders
entitled thereto, (ii) solely up to the amount of any Bank Product Reserves with
respect to the Canadian Borrowing Base or any borrowing base with respect to an
Incremental European Revolving Facility, to payment of that portion of the
Obligations consisting of Secured Cash Management Agreements and Secured Hedge
Agreements for which such Reserves were established and (iii) to cash
collateralize undrawn Canadian Letters of Credit and letters of credit under an
Incremental European Revolving Facility in an amount equal to the aggregate
undrawn amount thereof;

 

-146-



--------------------------------------------------------------------------------

Sixth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loans, ratably among the Term Lenders entitled
thereto;

Seventh, to payment of that portion of the Obligations constituting the unpaid
principal amount of the Term Loans, ratably among the Term Lenders entitled
thereto;

Eighth, to payment of all other Obligations (including without limitation those
arising from all other Secured Cash Management Agreements and Secured Hedge
Agreements, ratably among the Secured Parties holding such Obligations; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Loan Parties or as otherwise required by laws.

Amounts used to cash collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clauses Third and Fifth above shall be applied to satisfy
drawings under such Letters of Credit as they occur. If any amount remains on
deposit as cash collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above. Excluded Swap Obligations
with respect to any Swap Guarantor shall not be paid with amounts received from
such Swap Guarantor, but appropriate adjustments shall be made with respect to
payments from other U.S. Borrowers to preserve the allocation to Obligations
otherwise set forth above in this Section.

Any amount received by the Administrative Agents or the Collateral Agent from
any Canadian Loan Party or on account of the Canadian Collateral following any
acceleration of the Obligations under this Agreement or any Event of Default
with respect to the U.S. Parent Borrower under Section 10.5 shall be applied:

First, to payment of that portion of the Canadian Obligations constituting fees,
indemnities, Expenses and other amounts (including fees, charges and
disbursements of counsel to the Canadian Administrative Agent and the Collateral
Agent and amounts payable under Section 12.5) payable to the Canadian
Administrative Agent, the Collateral Agent, the Canadian Letter of Credit
Issuers and the Canadian Revolving Lenders, each in its capacity as such;

Second, ratably to payment of that portion of the Canadian Obligations
constituting accrued and unpaid interest on the Canadian Revolving Loans,
Canadian Agent Advances, Canadian Swingline Loans and Letter of Credit
Borrowings under Canadian Letters of Credit and accrued and unpaid Canadian
Unused Line Fees and accrued and unpaid Canadian Letter of Credit Fees and
Fronting Fees with respect to Canadian Letters of Credit, ratably among the
Canadian Revolving Lenders, Canadian Swingline Lenders and Canadian Letter of
Credit Issuers entitled thereto;

Third, ratably (i) to payment of that portion of the Canadian Obligations
constituting the unpaid principal amount of the Canadian Revolving Loans,
Canadian Agent Advances, Canadian Swingline Loans and Letter of Credit
Borrowings under Canadian Letters of Credit, ratably among the Canadian
Revolving Lenders, Canadian Swingline Lenders and Canadian Letter of Credit
Issuers entitled thereto, (ii) solely up to the amount of any Bank Product
Reserves with respect to the Canadian Borrowing Base, to payment of that portion
of the Canadian Obligations consisting of Secured Cash Management Agreements and
Secured Hedge Agreements for which such Reserves were established and (iii) to
cash collateralize undrawn Canadian Letters of Credit in an amount equal to the
aggregate undrawn amount thereof;

Fourth, ratably to payment of that portion of the Obligations constituting
accrued and unpaid interest on any European Revolving Loans, any swingline loans
or letter of credit borrowings under a European Revolving Facility and any
accrued and unpaid unused line fees or letter of credit fees under any European
Revolving Facility, ratably among the European Revolving Lenders entitled
thereto;

 

-147-



--------------------------------------------------------------------------------

Fifth, ratably (i) to payment of that portion of the Obligations constituting
the unpaid principal amount of any European Revolving Loans, any swingline loans
or letter of credit borrowings under a European Revolving Facility, ratably
among the European Revolving Lenders entitled thereto, (ii) solely up to the
amount of any Bank Product Reserves with respect to the borrowing base
applicable to a European Revolving Facility, to payment of that portion of the
Obligations consisting of Secured Cash Management Agreements and Secured Hedge
Agreements for which such Reserves were established and (iii) to cash
collateralize undrawn letters of credit under a European Revolving Facility in
an amount equal to the aggregate undrawn amount thereof;

Sixth, to payment of that portion of the Canadian Obligations constituting
accrued and unpaid interest on the Term Loans, ratably among the Term Lenders
entitled thereto;

Seventh, to payment of that portion of the Canadian Obligations constituting the
unpaid principal amount of the Term Loans, ratably among the Term Lenders
entitled thereto

Eighth, to payment of all other Canadian Obligations (including without
limitation those arising from all other Secured Cash Management Agreements and
Secured Hedge Agreements, ratably among the Canadian Secured Parties holding
such Canadian Obligations; and

Last, the balance, if any, after all of the Canadian Obligations have been paid
in full, to the Canadian Loan Parties or as otherwise required by laws.

Amounts used to cash collateralize the aggregate undrawn amount of Canadian
Letters of Credit pursuant to clause Third above shall be applied to satisfy
drawings under such Canadian Letters of Credit as they occur. If any amount
remains on deposit as cash collateral after all Canadian Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Canadian Obligations, if any, in the order set forth above. Excluded
Swap Obligations with respect to any Swap Guarantor shall not be paid with
amounts received from such Swap Guarantor, but appropriate adjustments shall be
made with respect to payments from other Canadian Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.

SECTION 11. The Agents

11.1. Appointment.

(a) Each Lender hereby irrevocably designates and appoints the applicable
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents and irrevocably authorizes the Administrative Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, no Administrative Agent shall have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any
Administrative Agent.

(b) The Administrative Agents, the Swingline Lenders, the Letter of Credit
Issuers and each Lender hereby irrevocably designate and appoint the Collateral
Agent as the agent with respect to the Collateral, and each of the
Administrative Agents, the Swingline Lenders, the Letter of Credit Issuers and
each Lender irrevocably authorizes the Collateral Agent, in such capacity, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Collateral Agent by the terms of this Agreement and
the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Collateral Agent shall not have any duties or
responsibilities except those expressly set forth herein, or any fiduciary
relationship with any of the Swingline Lenders, the Letter of Credit Issuers,
the Administrative Agents or the Lenders, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Collateral
Agent.

 

-148-



--------------------------------------------------------------------------------

(c) Without limiting the powers of the Collateral Agent, for the purposes of
holding any hypothec granted to the Attorney (as defined below) pursuant to the
laws of the Province of Québec to secure the prompt payment and performance of
any and all Obligations by any Loan Party, each of the Secured Parties (to the
extent a party hereto) hereby irrevocably appoints and authorizes the Collateral
Agent and, to the extent necessary, ratifies the appointment and authorization
of the Collateral Agent, to act as the hypothecary representative of the
creditors as contemplated under Article 2692 of the Civil Code of Québec (in
such capacity, the “Attorney”), and to enter into, to take and to hold on their
behalf, and for their benefit, any hypothec, and to exercise such powers and
duties that are conferred upon the Attorney under any related deed of hypothec.
The Attorney shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Attorney pursuant to any such deed
of hypothec and applicable law, and (b) benefit from and be subject to all
provisions hereof with respect to the Collateral Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the any Secured Party to the extent
a party thereto and Loan Parties. Any person who becomes a Secured Party shall,
by its execution of an Assignment and Acceptance Agreement, be deemed to have
consented to and confirmed the Attorney as the person acting as hypothecary
representative holding the aforesaid hypothecs as aforesaid and to have
ratified, as of the date it becomes a Secured Party, all actions taken by the
Attorney in such capacity. The substitution of the Collateral Agent pursuant to
the provisions of this Section 11 also constitutes the substitution of the
Attorney.

(d) The Lead Arrangers and any Person named as a Co-Syndication Agent or
Co-Documentation Agent on the cover of this Agreement, in their respective
capacities as such, shall not have any obligations, duties or responsibilities
under this Agreement but shall be entitled to all benefits of this Section 11.

11.2. Delegation of Duties. Each Administrative Agent and the Collateral Agent
may each execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither any
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

11.3. Exculpatory Provisions. None of the Administrative Agents, the Collateral
Agent, the Swingline Lender, the Letter of Credit Issuer, any other Agent or any
of their officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (a) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document (except for its or such Person’s own gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction in connection with its duties expressly set forth herein) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Borrower, any other Loan
Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by such Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder. None of the Administrative Agent, the Collateral Agent,
the Swingline Lender, the Letter of Credit Issuer or any other Agent shall be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.

 

-149-



--------------------------------------------------------------------------------

11.4. Reliance by Agents. The Administrative Agents, the Swingline Lenders, the
Letter of Credit Issuers and the Collateral Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or instruction believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
any Borrower), independent accountants and other experts selected by such
Administrative Agent, Swingline Lender, Letter of Credit Issuer or the
Collateral Agent. Each Administrative Agent may deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with such Administrative
Agent. The Administrative Agents, the Swingline Lenders, the Letter of Credit
Issuers and the Collateral Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative
Agents, the Swingline Lenders, the Letter of Credit Issuers and the Collateral
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

11.5. Notice of Default. Neither the Administrative Agents nor the Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless such Administrative Agent or
Collateral Agent has received notice from a Lender or a Borrower referring to
this Agreement, describing such Default or Event of Default. In the event that
an Administrative Agent receives such a notice, it shall give notice thereof to
the Lenders and the Collateral Agent. The Administrative Agents shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders, provided that unless and until the
Administrative Agents shall have received such directions, the Administrative
Agents may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as they
shall deem advisable in the best interests of the Lenders except to the extent
that this Agreement requires that such action be taken only with the approval of
the Required Lenders or each of the Lenders, as applicable.

11.6. Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders.
Each Lender expressly acknowledges that neither the Administrative Agent nor the
Collateral Agent nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent or Collateral Agent
hereinafter taken, including any review of the affairs of any Borrower or any
other Loan Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent or Collateral Agent to any Lender. Each Lender,
Swingline Lender and Letter of Credit Issuer represents to the Administrative
Agent and the Collateral Agent that it has, independently and without reliance
upon the Administrative Agent, Collateral Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of each Borrower and other
Loan Party and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent, Collateral Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Borrowers and any other Loan Party. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
any Borrower or any other Loan Party that may come into the possession of the
Administrative Agent or Collateral Agent any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

 

-150-



--------------------------------------------------------------------------------

11.7. Indemnification. The Lenders agree to indemnify each Administrative Agent
and the Collateral Agent, each in its capacity as such (to the extent not
reimbursed by the Borrowers and without limiting the obligation of the Borrowers
to do so), ratably according to their respective portions of the Aggregate
Revolving Exposure in effect on the date on which indemnification is sought (or,
if indemnification is sought after the date upon which the Commitments shall
have terminated and the Loans shall have been paid in full, ratably in
accordance with their respective portions of the Aggregate Revolving Exposure in
effect immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against any Agent in any way relating to or arising out
of the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by any Agent under
or in connection with any of the foregoing, provided that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence or willful misconduct as determined
by a final judgment of a court of competent jurisdiction. The agreements in this
Section 11.7 shall survive the payment of the Loans and all other amounts
payable hereunder.

11.8. Agents in Their Individual Capacities. The Agents and their Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Borrower and any other Loan Party as though the Administrative Agent or
such other Agent were not the Administrative Agent or such other Agent hereunder
and under the other Loan Documents. With respect to the Loans made by it, each
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include the Agents in their
individual capacities.

11.9. Successor Agents. Subject to the appointment of a successor as set forth
herein, (i) each Administrative Agent or the Collateral Agent may be removed by
the U.S. Parent Borrower or the Required Lenders if such Agent, or a controlling
affiliate of such Agent is a Defaulting Lender and (ii) each Administrative
Agent and the Collateral Agent may resign as an Administrative Agent or
Collateral Agent, respectively, in each case upon ten days’ notice to the other
Agents, the Lenders and the U.S. Parent Borrower, as applicable. If the
Administrative Agent or the Collateral Agent shall be removed by the U.S. Parent
Borrower or the Required Lenders pursuant to clause (i) above or if an Agent
shall resign as Agent under this Agreement and the other Loan Documents, then
the Required Lenders shall appoint from among the Lenders a successor agent for
the Lenders, which such successor agent shall be subject to approval by the U.S.
Parent Borrower; provided that such approval by the U.S. Parent Borrower in
connection with the appointment of any successor Administrative Agent shall only
be required so long as no Event of Default under Section 10.1 or 10.5 has
occurred and is continuing; provided, further, that the U.S. Parent Borrower
shall not unreasonably withhold its approval of any successor Agent if such
successor is a commercial bank with a consolidated combined capital and surplus
of at least $5,000,000,000. Upon the successful appointment of a successor
agent, such successor agent shall succeed to the rights, powers and duties of
the applicable Agent, and the term “U.S. Administrative Agent,” “Canadian
Administrative Agent,” or “Collateral Agent,” as applicable, shall mean such
successor Agent effective upon such appointment and approval, and the former
Agent’s rights, powers and duties as such Agent shall be terminated, without any
other or further act or deed on the part of such former Agent or any of the
parties to this Agreement or any holders of the Loans. After any retiring
Agent’s resignation or removal as Agent, the provisions of this Section 11
(including this Section 11.9) shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement and the
other Loan Documents. The fees payable by the Borrowers to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor.

 

-151-



--------------------------------------------------------------------------------

11.10. Withholding Tax. To the extent required by any applicable law, each
Administrative Agent shall withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other authority of the United States or other jurisdiction asserts a claim
that the Agent did not properly withhold tax from amounts paid to or for the
account of any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the applicable Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of, withholding tax
ineffective), such Lender shall indemnify and hold harmless each Administrative
Agent (to the extent that such Agent has not already been reimbursed by any
Borrower and without limiting the obligation of any Borrower to do so) for all
amounts paid, directly or indirectly, by the Agent as tax or otherwise,
including any interest, additions to tax or penalties thereto, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such tax were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the Agents to
setoff any amounts owing to such Lender against any amounts owing to the Agents
pursuant to this Section 11.10. For the avoidance of doubt the term “Lender”
shall, for purposes of this Section 11.10, include any Swingline Lender and any
Letter of Credit Issuer.

11.11. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Lead Arranger and not, for
the avoidance of doubt, to or for the benefit of the Borrowers or any other Loan
Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

(iv) Such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

-152-



--------------------------------------------------------------------------------

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agents and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Loan Party, that none of the Administrative Agents
is a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

SECTION 12. Miscellaneous

12.1. Amendments and Waivers. Neither this Agreement nor any other Loan
Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 12.1. The
Required Lenders may (provided that no such written amendment, supplement,
modification or waiver referred to below that is not signed by the U.S.
Administrative Agent shall become effective until delivered to the U.S.
Administrative Agent), or, with the written consent of the Required Lenders, the
Administrative Agents and/or the Collateral Agent may (as applicable depending
on the relevant Loan Document), from time to time, (a) enter into with the
relevant Loan Party or Loan Parties written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agents and/or Collateral Agent, as the case may be, may specify
in such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall directly (i) forgive or reduce any portion of any Loan or extend the
scheduled repayment date of any principal of any Loan (which, for the avoidance
of doubt, does not include payments pursuant to Section 4.3, it being understood
that only the consent of the Required Lenders shall be necessary to waive any
obligations of the Borrowers to make payments pursuant to Section 4.3) or reduce
the stated rate (it being understood that only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrowers to pay
interest at the “default rate”), or forgive any portion, or extend the date for
the payment, of any interest or fee payable hereunder (other than as a result of
waiving the applicability of any post-default increase in interest rates), or
extend the final expiration date of any Lender’s Commitment, or increase the
aggregate amount of the Commitments of any Lender, or amend or modify any
provisions of Section 4.4(a) (with respect to the ratable allocation of any
payments only) and 12.8(a), or amend or modify the definition of “Pro Rata
Share,” or make any Loan, interest, fee or other amount payable in any currency
other than expressly provided herein, in each case without the written consent
of each Lender directly and adversely affected thereby, or (ii) amend, modify or
waive any provision of this Section 12.1 or reduce the percentages specified in
the definition of the term “Required Lenders,” consent to the assignment or
transfer by any Borrower of its rights and obligations under any Loan Document
to which it is a party (except as permitted pursuant to Section 9.3) or alter
the order of application set forth in Section 10, in each case without the
written consent of each Secured Party directly and adversely affected thereby,
or (iii) amend, modify or waive any provision of Section 11 without the written
consent of the then-current Administrative Agents and Collateral Agent, or
(iv) release all or substantially all of the U.S. Subsidiary Borrowers from
their obligations under this Agreement or the U.S. Guarantee, the Canadian
Guarantors under the Canadian Guarantee (except as expressly permitted by the
Canadian Guarantee or this Agreement including without limitation, pursuant to a
transaction resulting in payments made pursuant to Section 4.2 or not prohibited
by Section 9.4) or release all or substantially all of the Collateral under the
Security Documents (except as expressly permitted by the Security Documents or
this Agreement) without the prior written consent of each Lender, or (v) amend
Section 2.7 so as to permit Interest Period intervals greater than six months
without regard to availability to Lenders or amend or modify the definition of
“Alternative Currency”, without the written consent of each Lender directly and
adversely affected thereby, or (vi) change the definition of the terms “U.S.
Borrowing Base,” “Canadian Borrowing Base,” “Availability”, “Canadian
Availability,” “U.S. Availability” or any component definition thereof or
similar term if as a result thereof the amounts available to be borrowed by any
Borrowers would be increased, without the written consent of the Supermajority
Lenders, provided that the foregoing shall not limit the discretion of the
Administrative Agents to change, establish or eliminate any Reserves without the
consent of any Lenders, or (vii) affect the rights or duties of any Letter of
Credit Issuer under this Agreement or any Letter of Credit issued or to be
issued by it unless in writing and signed by such Letter of Credit Issuer in
addition to the Lenders otherwise required herein, or (viii)

 

-153-



--------------------------------------------------------------------------------

affect the rights or duties of any Swingline Lender under this Agreement unless
in writing and signed by such Swingline Lender in addition to the Lenders
otherwise required herein. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the affected Lenders and shall be
binding upon the Loan Parties, such Lenders, the Administrative Agents and all
future holders of the affected Commitments or Loans. In the case of any waiver,
the Borrowers, the Lenders and the Administrative Agents shall be restored to
their former positions and rights hereunder and under the other Loan Documents,
and any Default or Event of Default waived shall be deemed to be cured and not
continuing, it being understood that no such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right consequent
thereon.

Notwithstanding any of the foregoing, (i) the Administrative Agent, acting in
its sole reasonable discretion, and the Borrowers may (without the consent of
any Lender) amend or supplement this Agreement and the other Loan Documents to
cure any ambiguity, defect or inconsistency or to make a modification of a
minor, consistency or technical nature or to correct a manifest error and
(ii) only the consent of the parties referenced in Section 2.1(c) and
Section 2.15(c) shall be required to give effect to any amendments to establish
a Reallocated European Revolving Facility pursuant to Section 2.1(c) or
establish Commitment Increases or Incremental European Revolving Commitments
pursuant to Section 2.15.

The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Loan Parties on any Collateral shall be automatically released
(i) in the case of all Loan Parties, in full, upon payment in full of the
Obligations under this Agreement (other than indemnification and other
contingent obligations for which no claim has been asserted) and the Termination
Date with respect to all Facilities, (ii) in the case of the Canadian Loan
Parties, in full, upon payment in full of the Canadian Obligations under this
Agreement (other than indemnification and other contingent obligations for which
no claim has been asserted) and the Termination Date with respect to all
Canadian Revolving Facility, (iii) upon the sale or other disposition of such
Collateral (including as part of or in connection with any other sale or other
disposition permitted hereunder) to any Person other than another Loan Party
(or, in the case of a sale by a U.S. Borrower, another U.S. Borrower) to the
extent such sale or other disposition is made in compliance with the terms of
this Agreement (and the Collateral Agent may rely conclusively on a certificate
to that effect provided to it by any Loan Party upon its reasonable request
without further inquiry), (iv) to the extent such Collateral is comprised of
property leased to a Loan Party, upon termination or expiration of such lease,
(v) if the release of such Lien is approved, authorized or ratified in writing
by the Required Lenders (or such other percentage of the Lenders whose consent
may be required in accordance with this Section 12.1), (vi) to the extent the
property constituting such Collateral is owned by any U.S. Subsidiary Borrower
or Canadian Guarantor, upon the release of such U.S. Subsidiary Borrower from
its obligations under this Agreement and the U.S. Guarantee or upon release of
such Canadian Guarantor from its obligations under the Canadian Guarantee (as
set forth below) (it being understood that any such disposed of U.S. Subsidiary
Borrower or Canadian Guarantor shall be released from all of its obligations
under the Loan Documents in connection therewith) and (vii) as required to
effect any sale or other disposition of Collateral in connection with any
exercise of remedies of the Collateral Agent pursuant to the Security Documents.
In addition to the foregoing, the Collateral Agent, in its reasonable discretion
and without the prior written authorization of any Lender, may (i) release Liens
granted to the Collateral Agent, for the benefit of the Secured Parties, on
Collateral valued in an aggregate amount not in excess of $15,000,000 per fiscal
year of the U.S. Parent Borrower and (ii) release any Lien on fee owned real
property. Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Loan Parties in respect of)
all interests retained by the Loan Parties, including the proceeds of any sale,
all of which shall continue to constitute part of the Collateral except to the
extent otherwise released in accordance with the provisions of the Loan
Documents. Additionally, the Lenders hereby irrevocably agree that the U.S.
Subsidiary Borrowers and the Canadian Guarantors shall be released from their
obligations hereunder, under the U.S. Guarantee or under the Canadian Guarantee,
as applicable, upon consummation of any transaction permitted under this
agreement resulting in such Subsidiary ceasing to constitute a Restricted
Subsidiary. The Lenders hereby authorize the Administrative Agents and the
Collateral Agent, as applicable, to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any U.S. Subsidiary Borrower, Canadian Guarantor or Collateral
pursuant to the foregoing provisions of this paragraph, all without the further
consent or joinder of any Lender. The Lenders and the other Secured Parties
agree (including for purposes of Section 2.5(e) of the Intercreditor Agreement)
that no fee owned real property shall be required to be subject to a Lien in
favor of the Collateral Agent pursuant to this Agreement.

 

-154-



--------------------------------------------------------------------------------

12.2. Notices. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(a) if to the Borrowers, the Administrative Agents, the Swingline Lender, the
Letter of Credit Issuers or the Collateral Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 12.2 to this Agreement or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and

(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrowers, the
applicable Administrative Agent and the Collateral Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three (3) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail, when delivered; provided that notices and other communications
to the applicable Administrative Agent or the Lenders pursuant to Sections 2.3,
2.6, 2.9 and 4.1 shall not be effective until received.

12.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Administrative Agent, the Collateral Agent,
Letter of Credit Issuer or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

12.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Revolving Loans hereunder.

12.5. Payment of Expenses. The Borrowers agree (a) to pay or reimburse the
Agents and the Other Representatives for (1) all their reasonable and documented
out-of-pocket costs and expenses incurred in connection with (i) the syndication
of the Facilities and the development, preparation, execution and delivery of,
and any amendment, supplement or modification to, this Agreement and the other
Loan Documents and any other documents prepared in connection herewith or
therewith, (ii) the consummation and administration of the transactions
(including the syndication of the Facilities) contemplated hereby and thereby
and (iii) efforts to monitor the Facilities (including the reasonable and
documented fees and costs for appraisals and field examinations to the extent
required by Section 8.2 and the preparation of reports related thereto in each
calendar year) and verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral, and (2) the reasonable
and documented fees and disbursements of one firm of counsel solely in its
capacity as counsel to the Agents (plus one additional firm of counsel in Canada
and in any other jurisdiction where a borrower under a European Revolving
Facility is organized), and such other special or local counsel, consultants,
advisors, appraisers and auditors whose retention

 

-155-



--------------------------------------------------------------------------------

(other than during the continuance of an Event of Default) is approved by the
Borrower, (b) to pay or reimburse each Lender, each Lead Arranger, each Letter
of Credit Issuer and the Agents for all their reasonable costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including the fees and disbursements of
counsel to the Agents and the Lenders, (c) to pay, indemnify, or reimburse each
Lender, each Lead Arranger, each Letter of Credit Issuer and the Agents for, and
hold each Lender, each Lead Arranger, each Letter of Credit Issuer and the
Agents harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, any stamp,
documentary, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution, delivery or
enforcement of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify or reimburse each Lender,
each Lead Arranger, each Agent (and any sub-agent thereof), each Letter of
Credit Issuer and each Related Party of any of the foregoing Persons (each, an
“Indemnitee”) for, and hold each Indemnitee harmless from and against, any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (in the case of fees and disbursements of counsel, limited to one
firm of counsel for all Indemnities and, if necessary, one firm of local counsel
in each appropriate jurisdiction, in each case for all Indemnities (and, in the
case of an actual or perceived conflict of interest where the Indemnitee
affected by such conflict informs the U.S. Parent Borrower of such conflict and
thereafter, after receipt of the U.S. Parent Borrower’s consent (which shall not
be unreasonably withheld), retains its own counsel, of another firm of counsel
for such affected Indemnitee) arising out of or relating to any actual or
prospective claim, litigation, investigation or proceeding, whether based on
contract, tort or any other theory, brought by a third party or by any Borrower
or any other Loan Party and regardless of whether any Indemnitee is a party
thereto, with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or Letters of Credit, the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of the U.S. Parent
Borrower or any of its Restricted Subsidiaries or any of the property of the
U.S. Parent Borrower or any of its Restricted Subsidiaries, (all the foregoing
in this clause (d), collectively, the “Indemnified Liabilities”), provided that
the Borrowers shall not have any obligation hereunder to any Lead Arranger, any
Other Representative, any Agent (or any sub-agent thereof), any Letter of Credit
Issuer or any Lender (or any Related Party of any such Lead Arranger, Other
Representative, Agent (or any sub-agent thereof), Letter of Credit Issuer or
Lender) with respect to Indemnified Liabilities arising from (i) the gross
negligence, bad faith or willful misconduct of such Lead Arranger, Other
Representative, Agent (or any sub-agent thereof), Letter of Credit Issuer or
Lender (or any Related Party of such Lead Arranger, Other Representative, Agent
(or any sub-agent thereof), Letter of Credit Issuer or Lender), as the case may
be, as determined by a court of competent jurisdiction in a final and
non-appealable decision, (ii) a material breach of the Loan Documents by such
Lead Arranger, Other Representative, Agent (or any sub-agent thereof), Letter of
Credit Issuer or Lender (or any Related Party of such Lead Arranger, Other
Representative, Agent (or any sub-agent thereof), Letter of Credit Issuer or
Lender), as the case may be, as determined by a court of competent jurisdiction
in a final and non-appealable decision or (iii) claims against such Indemnitee
or any Related Party brought by any other Indemnitee that do not involve claims
arising from the actions of any Loan Party or claims against any Lead Arranger,
Other Representative, Letter of Credit Issuer or Agent in its capacity as such.
Neither the Borrowers nor any Indemnitee shall be liable for any indirect,
special, punitive or consequential damages hereunder; provided that nothing
contained in this sentence shall limit the Borrowers’ indemnity or reimbursement
obligations under this Section 12.5 to the extent such indirect, special,
punitive or consequential damages are included in any third party claim in
connection with which such Indemnitee is entitled to indemnification hereunder.
All amounts due under this Section 12.5 shall be payable not later than 30 days
after written demand therefor. Statements reflecting amounts payable by the Loan
Parties pursuant to this Section 12.5 shall be submitted to the address of the
U.S. Parent Borrower set forth in Section 12.2, or to such other Person or
address as may be hereafter designated by the U.S. Parent Borrower in a notice
to the U.S. Administrative Agent. Notwithstanding the foregoing, except as
provided in Sections 12.5(b) and (c) above, the Borrowers shall have no
obligation under this Section 12.5 to any Indemnitee with respect to any tax,
levy, impost, duty, charge, fee, deduction or withholding imposed, levied,
collected, withheld or assessed by any Governmental Authority. The agreements in
this Section 12.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

 

-156-



--------------------------------------------------------------------------------

12.6. Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as expressly permitted by Section 9.3,
no Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the applicable Administrative
Agent and each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.6. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in clause (c) of this Section 12.6) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agents,
the Collateral Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may at any time assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it and other participations in
extensions of credit thereunder) with the prior written consent (such consent
not be unreasonably withheld or delayed; it being understood that, without
limitation, the U.S. Parent Borrower shall have the right to withhold or delay
its consent to any assignment if, in order for such assignment to comply with
applicable law, any Borrower would be required to obtain the consent of, or make
any filing or registration with, any Governmental Authority) of:

(A) the U.S. Parent Borrower (which consent shall not be unreasonably withheld
or delayed), provided that no consent of the U.S. Parent Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender (unless
increased costs including payments under Section 2.10, 2.11 or 4.5 would result
therefrom unless an Event of Default under Section 10.1 or Section 10.5 has
occurred and is continuing), an Approved Fund or, if an Event of Default under
Section 10.1 or Section 10.5 has occurred and is continuing, any other assignee;
provided, further, that consent to an assignment by the Borrowers shall be
deemed to have been given if the U.S. Parent Borrower does not expressly
withhold consent thereto within 10 Business Days of a Lender requesting in
writing such consent from the Borrowers; and

(B) the applicable Administrative Agent (which consent shall not be unreasonably
withheld or delayed).

Notwithstanding the foregoing, no such assignment shall be made to (i) the U.S.
Parent Borrower, any Sponsor or any of their respective Affiliates, (ii) a
Defaulting Lender or (iii) a natural person.

(ii) Assignments shall be subject to the following additional conditions:

(C) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, and increments of $1,000,000 in excess thereof or, unless each of
the U.S. Parent Borrower and the applicable Administrative Agent otherwise
consents (which consents shall not be unreasonably withheld or delayed),
provided that no such consent of the U.S. Parent Borrower shall be required if a
Default or an Event of Default under Section 10.1 or Section 10.5 has occurred
and is continuing; provided, further, that contemporaneous assignments to a
single assignee made by Affiliates of Lenders and related Approved Funds shall
be aggregated for purposes of meeting the minimum assignment amount requirements
stated above;

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

-157-



--------------------------------------------------------------------------------

(E) the parties to each assignment shall execute and deliver to the applicable
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided that an Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment;

(F) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”); and

(G) no assignment shall be effective unless and until such assignment is
recorded in the Register.

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section 12.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 4.5 and 12.5); provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 12.6 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with clause (c) of this Section 12.6.

(iv) Each Administrative Agent, acting for this purpose as an agent of the
applicable Borrowers, shall maintain at the Administrative Agent’s Office a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal and interest amounts of the Loans and fees owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). Further, each
Register shall contain the name and address of the applicable Administrative
Agent and the lending office through which each such Person acts under this
Agreement. The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, each Administrative Agent, the Collateral Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Collateral Agent and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 12.6
and any written consent to such assignment required by clause (b) of this
Section 12.6, the applicable Administrative Agent shall accept such Assignment
and Acceptance and record the information contained therein in the Register.

(c) (i) Any Lender may, without the consent of any Borrower or any
Administrative Agent, sell participations to one or more banks or other entities
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its
Commitments), provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrowers, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document, provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clause (i) of the proviso to Section 12.1
that affects such Participant. Subject to clause (c)(ii) of this Section 12.6,
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.10, 2.11 and 4.5 (subject to the requirements and limitations of
those Sections) and had acquired its interest by assignment pursuant to clause
(b) of this Section 12.6.

 

-158-



--------------------------------------------------------------------------------

To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 12.8(b) (subject to the requirements and limitations of the
Section). Each Lender that sells participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal and
interest amount of each Participant’s interest in the Revolving Loans held by it
(the “Participant Register”). The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such Revolving Loan
or other obligation hereunder as the owner thereof for all purposes of this
Agreement notwithstanding any notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11 or 4.5 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant except to the
extent that the entitlement to any greater payment results from any Change in
Law after the Participant becomes a Participant, unless the sale of the
participation to such Participant is made with the Borrowers’ prior written
consent (which consent shall not be unreasonably withheld).

(d) Any Lender may, without the consent of any Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other “central” bank, and this Section 12.6 shall not apply to any such pledge
or assignment of a security interest, provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. In order to facilitate such pledge or assignment, the Borrowers hereby
agree that, upon request of any Lender at any time and from time to time after
any Borrower has made its initial borrowing hereunder, each Borrower shall
provide to such Lender, at such Borrower’s own expense, a promissory note, in
form reasonably satisfactory to the Administrative Agent and the U.S. Parent
Borrower, evidencing the Loans owing to such Lender.

(e) If the Borrowers wish to replace all of the Loans or Commitments hereunder
with ones having different terms, they shall have the option, with the consent
of the Administrative Agents and subject to any required prepayment notice to
the Lenders, instead of prepaying the Loans or reducing or terminating the
Commitments, to require the Lenders to assign all of the Loans and Commitments
to the applicable Administrative Agent or its designees. Pursuant to any such
assignment, all Loans and Commitments shall be purchased at par, accompanied by
payment of any accrued interest thereon and any amounts owing pursuant to
Section 2.11. By receiving such purchase price, the Lenders shall automatically
be deemed to have assigned all of the Loans and Commitments pursuant to the
terms of an Assignment and Acceptance, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
paragraph are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

(f) Subject to Section 12.16, the Borrowers authorize each Lender to disclose to
any Transferee and any prospective Transferee any and all financial information
in such Lender’s possession concerning a Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of such Borrower and its
Affiliates pursuant to this Agreement or that has been delivered to such Lender
by or on behalf of such Borrower and its Affiliates in connection with such
Lender’s credit evaluation of such Borrower and its Affiliates prior to becoming
a party to this Agreement.

(g) The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Acceptance shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

-159-



--------------------------------------------------------------------------------

(h) The Canadian Administrative Agent, the Canadian Letter of Credit Issuer, the
Canadian Swingline Lenders and the Canadian Revolving Lenders each represent and
warrant that it is a Qualified Canadian Lender as of the Restatement Effective
Date (it being understood and agreed that, notwithstanding the foregoing, HSBC
Bank USA, National Association shall constitute a Canadian Revolving Lender
hereunder and it is not resident in Canada and is not deemed to be resident in
Canada for purposes of the Income Tax Act (Canada) and deals at arm’s length
with each Canadian Loan Party for purposes of the Income Tax Act (Canada)).

(i) (A) Where at any time an interest (including a participation) in a Canadian
Obligation becomes held by a Lender or other Person that is not a Qualified
Canadian Lender including, for the avoidance of doubt, by reason of the holder
of any interest or participation in a Canadian Obligation ceasing to be a
Qualified Canadian Lender, the Canadian Administrative Agent shall forthwith
deliver to the Canadian Borrower a notice in writing stating that an interest in
such Canadian Obligation is held by a Person that is not a Qualified Canadian
Lender and the jurisdiction of residence for tax purposes of such Lender. Such
notice shall be delivered to the Canadian Borrower no later than 5 Business Days
prior to the date on which the Canadian Borrower is first obligated to make a
payment in respect of the Canadian Obligation for the benefit of a Person who is
not a Qualified Canadian Lender.

(B) Where at any time the interest (including a participation) of a Lender or
Person described in Section 12.6(b)(i)(A) changes, the Canadian Administrative
Agent shall forthwith deliver to the Canadian Borrower an additional notice in
writing stating whether an interest in such Canadian Obligation is held by a
Person that is not a Qualified Canadian Lender and the jurisdiction of residence
for tax purposes of such Lender. Such notice shall be delivered to the Canadian
Borrower no later than 5 Business Days prior to the date on which the Canadian
Borrower is first obligated to make a payment in respect of the Canadian
Obligation for the benefit of a Person who is not a Qualified Canadian Lender.

(j) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Letter of
Credit Issuer or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
applicable percentage of the Revolving Commitments of the applicable class.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

12.7. Replacements of Lenders Under Certain Circumstances.

(a) The Borrowers shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.10 or 4.5, (b) is affected
in the manner described in Section 2.10(a)(iv) and as a result thereof any of
the actions described in such Section is required to be taken or (c) becomes a
Defaulting Lender, with a replacement bank or other financial institution,
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) the Borrowers shall repay (or the replacement bank or
institution shall purchase, at par) all Loans and other amounts (other than any
disputed amounts), pursuant to Section 2.10, 2.11 or 4.5, as the case may be)
owing to such replaced Lender prior to the date of replacement, (iv) the
replacement bank or institution, if not already a Lender, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (v) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 12.6 (provided that the
applicable Borrowers shall be obligated to pay the registration and processing
fee referred to therein) and (vi) any such replacement shall not be deemed to be
a waiver of any rights that the Borrowers, any Administrative Agent or any other
Lender shall have against the replaced Lender.

 

-160-



--------------------------------------------------------------------------------

(b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination that pursuant to the
terms of Section 12.1 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default then exists, the Borrowers shall have the
right (unless such Non-Consenting Lender grants such consent) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans and its Commitments hereunder to one or more assignees reasonably
acceptable to the Administrative Agent, provided that: (a) all Obligations of
the Borrowers due and payable to such Non-Consenting Lender being replaced shall
be paid in full to such Non-Consenting Lender concurrently with such assignment,
and (b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. In connection with any such assignment, the
Borrowers, the Administrative Agents, such Non-Consenting Lender and the
replacement Lender shall otherwise comply with Section 12.6; provided that the
failure by such Non-Consenting Lender to execute and deliver an Assignment and
Acceptance shall not impair the validity of the removal of such Non-Consenting
Lender and the mandatory assignment of such Non-Consenting Lender’s Commitments
and outstanding Loans and participations in L/C Obligations and Swingline Loans
pursuant to this Section 12.7 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Acceptance and
shall be recorded in the Register.

12.8. Adjustments; Set-off.

(a) If any Lender (a “Benefited Lender”) shall at any time receive any payment
of all or part of its Loans, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 10.5, or otherwise),
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of such other Lender’s Loans, or interest
thereon, such Benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest; provided, further, that
with respect to any amount received from (i) any Foreign Subsidiary (or any
Subsidiary of a Foreign Subsidiary) that would otherwise be subject to the
foregoing provisions of this Section 12.8, such Lender shall only purchase
participations in Canadian Obligations or (ii) the U.S. Parent Borrower or any
Subsidiary that is not a Foreign Subsidiary (or a Subsidiary of a Foreign
Subsidiary) that would otherwise be subject to the foregoing provisions of this
Section 12.8, such Lender shall only purchase participations in U.S.
Obligations.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by law, each Lender
shall have the right, without prior notice to any Borrower, any such notice
being expressly waived by each Borrower to the extent permitted by applicable
law, upon any amount becoming due and payable by any Borrower hereunder (whether
at the stated maturity, by acceleration or otherwise) to set-off and appropriate
and apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of such Borrower; provided that the amount received by any Lender from
any Excluded U.S. Subsidiary or a Foreign Subsidiary as a result of this
Section 12.8(b) may only be applied to the Canadian Obligations. Each Lender
agrees promptly to notify such Borrower (and the U.S. Parent Borrower, if other)
and the Administrative Agent after any such set-off and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application; provided, further, that in the event
that any Defaulting Lender shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.18 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the Letter of Credit Issuer and their respective
Affiliates under this Section are

 

-161-



--------------------------------------------------------------------------------

in addition to other rights and remedies (including other rights of setoff) that
such Lender, the Letter of Credit Issuer or their respective Affiliates may
have. Each Lender and the Letter of Credit Issuer agrees to notify the Borrowers
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

12.9. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Agreement signed by all the parties shall be lodged with the Borrowers
and the Administrative Agent.

12.10. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12.11. Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrowers, the Collateral Agent, the Administrative Agent and
the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by any Borrower, the
Administrative Agent, the Collateral Agent nor any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

12.12. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT IF
THE LAWS OF ANY JURISDICTION OTHER THAN NEW YORK SHALL GOVERN IN REGARD TO THE
VALIDITY, PERFECTION OR EFFECT OF PERFECTION OF ANY LIEN OR IN REGARD TO
PROCEDURAL MATTERS AFFECTING ENFORCEMENT OF ANY LIENS IN COLLATERAL, SUCH LAWS
OF SUCH OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO THAT EXTENT.

12.13. Submission to Jurisdiction; Waivers. Each Borrower irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof; provided that nothing in this Agreement or in
any other Loan Document shall affect any right that any Agent, any Lender or any
Letter of Credit Issuer may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Borrower or
any other Loan Party or their respective properties in the courts of any
jurisdiction;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

-162-



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 12.2 to this Agreement at such other address of
which the Administrative Agent shall have been notified pursuant to Section 12.2
to this Agreement;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 12.13 any special, exemplary, punitive or consequential damages

The Loan Parties designate the U.S. Parent Borrower as process agent (the
“Process Agent”). Service may be made by mailing (by registered or certified
mail, postage prepaid) or delivering a copy of such process to such Person in
care of the Process Agent at the Process Agent’s above address, and such Person
hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf. As an alternative method of service, each Borrower
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing (by registered or certified mail, postage prepaid) of
copies of such process to the Process Agent or such Person at its address
specified in Section 12.2. Each Borrower agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

12.14. Acknowledgments. The Borrowers hereby acknowledge that:

(a) they have been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;

(b) neither any Agent nor any Other Representative or Lender has any fiduciary
relationship with or duty to the Borrowers arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Agents, Other Representatives and Lenders, on the one hand, and the U.S.
Parent Borrower, on the other hand, in connection herewith or therewith is
solely that of creditor and debtor;

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby and thereby
among the Lenders or among the Borrowers and the Lenders; and

(d) the Agents, the Other Representatives, the Lenders, and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers and their respective
Affiliates, and none of the Agents, Other Representatives or the Lenders has any
obligation to disclose any of such interests to the Borrowers or their
respective Affiliates

12.15. WAIVERS OF JURY TRIAL. EACH BORROWER, EACH AGENT AND EACH LENDER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

-163-



--------------------------------------------------------------------------------

12.16. Confidentiality(a) . Each Agent, each Letter of Credit Issuer and each
Lender agrees to keep confidential any information (a) provided to it by or on
behalf of the U.S. Parent Borrower or any of its Subsidiaries pursuant to or in
connection with the Loan Documents or (b) obtained by such Lender based on a
review of the books and records of the U.S. Parent Borrower or any of its
Subsidiaries; provided that nothing herein shall prevent any Agent, Lender or
Letter of Credit Issuer from disclosing any such information (i) to any Agent,
any Other Representative, any Letter of Credit Issuer or any other Lender,
(ii) to any Transferee, or prospective Transferee or any creditor or any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the U.S. Parent Borrower and its obligations which
agrees to comply with the provisions of this Section 11.16 pursuant to a written
instrument (or electronically recorded agreement from any Person listed above in
this clause (ii), in respect to any electronic information (whether posted or
otherwise distributed on any Platform)) for the benefit of the U.S. Parent
Borrower (it being understood that each relevant Agent, Lender or Letter of
Credit Issuer shall be solely responsible for obtaining such instrument (or such
electronically recorded agreement)), (iii) to its Affiliates and the employees,
officers, partners, directors, agents, attorneys, accountants and other
professional advisors of it and its Affiliates, provided that such Agent, Lender
or Letter of Credit Issuer shall inform each such Person of the agreement under
this Section 12.16 and take reasonable actions to cause compliance by any such
Person referred to in this clause (iii) with this agreement (including, where
appropriate, to cause any such Person to acknowledge its agreement to be bound
by the agreement under this Section 12.16), (iv) upon the request or demand of
any Governmental Authority having jurisdiction over such Agent, Letter of Credit
Issuer or Lender or its affiliates or to the extent required in response to any
order of any court or other Governmental Authority or as shall otherwise be
required pursuant to any Requirement of Law, provided that, other than with
respect to any disclosure to any bank regulatory authority, such Agent, Letter
of Credit Issuer or Lender shall, unless prohibited by any Requirement of Law,
notify the U.S. Parent Borrower of any disclosure pursuant to this clause
(iv) as far in advance as is reasonably practicable under such circumstances,
(v) which has been publicly disclosed other than in breach of this Agreement,
(vi) in connection with the exercise of any remedy hereunder, under any Loan
Document or under any Secured Cash Management Agreement or Secured Hedge
Agreement, (vii) in connection with periodic regulatory examinations and reviews
conducted by the National Association of Insurance Commissioners or any
Governmental Authority having jurisdiction over such Agent, Letter of Credit
Issuer or Lender or its affiliates (to the extent applicable), (viii) in
connection with any litigation to which such Agent, Letter of Credit Issuer or
Lender (or, with respect to any Secured Cash Management Agreement or Secured
Hedge Agreement, any Secured Party party thereto) may be a party subject to the
proviso in clause (iv) above, (ix) with U.S. Parent Borrower’s consent and
(x) if, prior to such information having been so provided or obtained, such
information was already in an Agent’s, Letter of Credit Issuer’s or a Lender’s
possession on a non-confidential basis without a duty of confidentiality to the
U.S. Parent Borrower being violated. Notwithstanding any other provision of this
Agreement, any other Loan Document or any Assignment and Acceptance, the
provisions of this Section 12.16 shall survive with respect to each Agent,
Letter of Credit Issuer and Lender until the second anniversary of such Agent or
Lender ceasing to be an Agent, Letter of Credit Issuer or a Lender,
respectively. In addition, the Administrative Agent may provide information
regarding the Facilities to serve providers providing administrative and
ministerial services solely in connection with the syndication and
administration of the Facilities on a confidential basis; provided that, except
with respect to information which has been publicly disclosed other than in
breach of this Agreement, the Administrative Agent shall inform each such Person
of the agreement under this Section 12.16 and take reasonable actions to cause
compliance by any such Person with this agreement (including, where appropriate,
to cause any such Person to acknowledge its agreement to be bound by the
agreement under this Section 12.16). In addition, the Agents and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

(b) Each Lender acknowledges that any such information referred to in
Section 12.16(a), and any information (including requests for waivers and
amendments) furnished by the U.S. Parent Borrower or the Administrative Agent
pursuant to or in connection with this Agreement and the other Loan Documents,
may include material non-public information concerning the U.S. Parent Borrower,
the other Loan Parties and their respective Affiliates or their respective
securities. Each Lender represents and confirms that such Lender has developed
compliance procedures regarding the use of material non-public information; that
such Lender will handle such material non-public information in accordance with
those procedures and applicable law, including United States federal and state
securities laws; and that such Lender has identified to the Administrative Agent
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law..

 

-164-



--------------------------------------------------------------------------------

12.17. Direct Website Communications.

(a) Any Borrower may, at its option, provide to the Administrative Agent any
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (A) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (B) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (C) provides notice of any default or event of default under this
Agreement or (D) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit thereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium in a format reasonably acceptable to the
Administrative Agent to the Administrative Agent at
https://clients.bankofamericabusinesscapital.com. Nothing in this Section 12.17
shall prejudice the right of the Borrowers, the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

(b) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.

(c) The Borrowers hereby acknowledge that (a) the Administrative Agent and/or
the other Agents will make available to the Lenders materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrowers or their securities) (each,
a “Public Lender”). Each of the Borrowers hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that do not contain any material non-public information and that may
be distributed to the Public Lenders and that (x) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof
and (y) by marking Borrower Materials “PUBLIC,” such Borrower shall be deemed to
have authorized the Administrative Agent and the other Agents to make such
Borrower Materials available through a portion of the Platform designated
“Public Investor.” Notwithstanding the foregoing or any other provision of this
Agreement to the contrary, neither any Borrower nor any of its Related Parties
shall be liable, or responsible in any manner, for the use by any Agent, any
Lender, any Participant or any of their Related Parties of the Borrower
Materials. In addition, it is agreed that (i) to the extent any Borrower
Materials constitute confidential information, they shall be subject to the
confidentiality provisions of Section 12.16 and (ii) the Borrowers shall be
under no obligation to designate any Borrower Materials as “PUBLIC.”

(d) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties” and each, an “Agent Party”) have any liability to any Borrower, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the internet, except to the extent the liability of any Agent Party
resulted from such Agent Party’s (or any of its Related Parties’) gross
negligence, bad faith or willful misconduct or material breach of the Loan
Documents.

 

-165-



--------------------------------------------------------------------------------

12.18. USA PATRIOT Act. Each Lender hereby notifies the Borrowers that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) and all applicable amendments thereto (the “Patriot
Act”) and the Proceeds of Crime Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes, but is
not limited to, the name and address of the Borrowers and other information that
will allow such Lender to identify the Borrowers in accordance with the Patriot
Act and the Proceeds of Crime Act.

Each Loan Party acknowledges that, pursuant to the Patriot Act and other
applicable anti-money laundering, anti-terrorist financing, government sanction
and “know your client” laws (collectively, including any guidelines or orders
thereunder, “AML Legislation”), the Lenders may be required to obtain, verify
and record information regarding the Loan Parties and their respective
directors, authorized signing offers, direct or indirect shareholders or other
Persons in control of the Loan Parties, and the transactions contemplated
hereby. Each Loan Party shall promptly provide all such information, including
supporting documentation and other evidence, as may be reasonably requested by
any Lender or any prospective assignee or participant of a Lender, any Letter of
Credit Issuer or any Agent, in order to comply with any applicable AML
Legislation, whether now or hereafter in existence.

If the Administrative Agents have ascertained the identity of any Loan Party or
any authorize signatories of the Parties for the purposes of applicable AML
Legislation, then the Administrative Agents:

(i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the applicable Administrative Agent within the meaning of the
applicable AML Legislation; and

(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that neither the Administrative Agents nor
any other Agent has any obligation to ascertain the identity of the Loan Parties
or any authorized signatories of the Loan Parties on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from any Loan
Party or any such authorized signatory in doing so.

12.19. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the each
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

 

-166-



--------------------------------------------------------------------------------

12.20. Intercreditor Agreement. The Loan Parties and the Secured Parties (to the
extent a party hereto) acknowledge that the exercise of certain of the
Collateral Agent’s and the Administrative Agent’s rights and remedies hereunder
may be subject to, and restricted by, the provisions of the Intercreditor
Agreement. Except as specified herein, nothing contained in the Intercreditor
Agreement shall be deemed to modify any of the provisions of this Agreement and
the other Loan Documents, which, as among the Loan Parties and the Secured
Parties shall remain in full force and effect.

12.21. Joint and Several Liability of U.S. Borrowers. All Revolving Loans, Agent
Advances and Swingline Loans, upon funding, shall be deemed to be jointly funded
to and received by the U.S. Borrowers and all Letters of Credit, upon issuance,
shall be deemed to be jointly issued for the account of each U.S. Borrower. Each
U.S. Borrower is jointly and severally liable under this Agreement for all of
the Obligations, regardless of the manner or amount in which proceeds of any
Loans or under any Secured Hedge Agreement or Secured Cash Management Agreements
are used, allocated, shared or disbursed by or among the Borrowers themselves,
or the manner in which any Administrative Agent and/or any other Secured Party
accounts for such Loans or other Obligations on its books and records. Each U.S.
Borrower shall be liable for all amounts due to the Administrative Agents and/or
any Lender from any Borrower under this Agreement, regardless of which Borrower
actually receives Loans or other credit extensions hereunder or the amount of
such Loans and credit extensions received or the manner in which the such
Administrative Agent and/or such Lender accounts for such Loans or other credit
extensions on its books and records. Each U.S. Borrower’s Obligations with
respect to Loans and other credit extensions made to it, and such U.S.
Borrower’s Obligations arising as a result of the joint and several liability of
such U.S. Borrower hereunder with respect to Loans made to the other Borrowers
hereunder shall be separate and distinct obligations, but all such Obligations
shall be primary obligations of such Borrower. The Borrowers acknowledge and
expressly agree with the Administrative Agents and each Lender that the joint
and several liability of each U.S. Borrower is required solely as a condition
to, and is given solely as inducement for and in consideration of, credit or
accommodations extended or to be extended under the Loan Documents to any or all
of the other Borrowers and is not required or given as a condition of credit
extensions to such U.S. Borrower. Each U.S. Borrower’s Obligations under this
Agreement shall, to the fullest extent permitted by law, be unconditional
irrespective of (i) the release of any other U.S. Borrower pursuant to
Section 12.1 or the validity or enforceability, avoidance, or subordination of
the Obligations of any other Borrower or of any promissory note or other
document evidencing all or any part of the Obligations of any other Borrower,
(ii) the absence of any attempt to collect the Obligations from any other
Borrower, or any other security therefor, or the absence of any other action to
enforce the same, (iii) the waiver, consent, extension, forbearance, or granting
of any indulgence by an Agent and/or any Lender with respect to any provision of
any instrument evidencing the Obligations of any other Borrower, or any part
thereof, or any other agreement now or hereafter executed by any other Borrower
and delivered to an Agent and/or any Lender, (iv) the failure by an Agent and/or
any Lender to take any steps to perfect and maintain its security interest in,
or to preserve its rights to, any security or collateral for the Obligations of
any other Borrower, (v) an Agent’s and/or any Lender’s election, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or grant of a
security interest by any other Borrower, as debtor-in-possession under
Section 364 of the Bankruptcy Code, (vii) the disallowance of all or any portion
of an Agent’s and/or any Lender’s claim(s) for the repayment of the Obligations
of any other Borrower under Section 502 of the Bankruptcy Code, or (viii) any
other circumstances which might constitute a legal or equitable discharge or
defense of a guarantor or of any other Borrower. With respect to any U.S.
Borrower’s Obligations arising as a result of the joint and several liability of
the U.S. Borrowers hereunder with respect to Loans or other credit extensions
made to any of the other Borrowers hereunder, such U.S. Borrower waives, until
the Obligations shall have been paid in full and this Agreement shall have been
terminated, any right to enforce any right of subrogation or any remedy which an
Agent and/or any Lender now has or may hereafter have against any other
Borrower, any endorser or any guarantor of all or any part of the Obligations,
and any benefit of, and any right to participate in, any security or collateral
given to an Agent and/or any Lender to secure payment of the Obligations or any
other liability of any Borrower to an Agent and/or any Lender. Upon any Event of
Default, the Agents may proceed directly and at once, without notice, against
any U.S. Borrower to collect

 

-167-



--------------------------------------------------------------------------------

and recover the full amount, or any portion of the Obligations, without first
proceeding against any other Borrower or any other Person, or against any
security or collateral for the Obligations. Each U.S. Borrower consents and
agrees that the Agents shall be under no obligation to marshal any assets in
favor of any U.S. Borrower or against or in payment of any or all of the
Obligations. Notwithstanding anything to the contrary in the foregoing, none of
the foregoing provisions of this Section 12.21 shall apply to any Person
released from its Obligations as a U.S. Subsidiary Borrower in accordance with
Section 12.1.

12.22. Contribution and Indemnification Among the U.S. Borrowers. Each U.S.
Borrower is obligated to repay the Obligations as a joint and several obligor
under this Agreement. To the extent that any U.S. Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Loans made to another U.S. Borrower hereunder or other Obligations
incurred directly and primarily by any other U.S. Borrower (an “Accommodation
Payment”), then the U.S. Borrower making such Accommodation Payment shall be
entitled to contribution and indemnification from, and be reimbursed by, each of
the other U.S. Borrowers in an amount, for each of such other U.S. Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other U.S. Borrower’s Allocable Amount (as defined below) and
the denominator of which is the sum of the Allocable Amounts of all of the U.S.
Borrowers. As of any date of determination, the “Allocable Amount” of each U.S.
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such U.S. Borrower hereunder without
(a) rendering such U.S. Borrower “insolvent” within the meaning of
Section 101(31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent
Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act
(“UFCA”), (b) leaving such U.S. Borrower with unreasonably small capital or
assets, within the meaning of Section 548 of the Bankruptcy Code, Section 4 of
the UFTA, or Section 5 of the UFCA, or (c) leaving such U.S. Borrower unable to
pay its debts as they become due within the meaning of Section 548 of the
Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA. All rights
and claims of contribution, indemnification, and reimbursement under this
Section shall be subordinate in right of payment to the prior payment in full of
the Obligations. The provisions of this Section shall, to the extent expressly
inconsistent with any provision in any Loan Document, supersede such
inconsistent provision.

12.23. Agency of the U.S. Parent Borrower for Each Other U.S. Borrower. Each of
the U.S. Subsidiary Borrowers irrevocably appoints the U.S. Parent Borrower as
its agent for all purposes relevant to this Agreement, including the giving and
receipt of notices and execution and delivery of all documents, instruments, and
certificates contemplated herein (including, without limitation, execution and
delivery to the Administrative Agents of Borrowing Base Certificates and Notices
of Borrowing) and all modifications hereto. Any acknowledgment, consent,
direction, certification, or other action which might otherwise be valid or
effective only if given or taken by all or any of the U.S. Borrowers or acting
singly, shall be valid and effective if given or taken only by the U.S. Parent
Borrower, whether or not any of the other Borrowers join therein, and the
Administrative Agents and the Lenders shall have no duty or obligation to make
further inquiry with respect to the authority of the U.S. Parent Borrower under
this Section 12.23; provided that nothing in this Section 12.23 shall limit the
effectiveness of, or the right of the Agents and the Lenders to rely upon, any
notice (including without limitation a Notice of Borrowing), document,
instrument, certificate, acknowledgment, consent, direction, certification or
other action delivered by any Borrower pursuant to this Agreement.

12.24. Express Waivers by U.S. Borrowers in Respect of Cross-Guaranties and
Cross-Collateralization. Each U.S. Borrower agrees as follows:

(a) Each U.S. Borrower hereby waives: (i) notice of acceptance of this
Agreement; (ii) notice of the making of any Loans, the issuance of any Letter of
Credit or any other financial accommodations made or extended under the Loan
Documents or the creation or existence of any Obligations; (iii) notice of the
amount of the Obligations, subject, however, to such U.S. Borrower’s right to
make inquiry of the U.S. Administrative Agent to ascertain the amount of the
Obligations at any reasonable time; (iv) notice of any adverse change in the
financial condition of any other Borrower or of any other fact that might
increase such U.S. Borrower’s risk with respect to such other Borrower under the
Loan Documents; (v) notice of presentment for payment, demand, protest, and
notice thereof as to any promissory notes or other instruments among the Loan
Documents; and (vi) all other notices (except if such notice is specifically
required to be given to such U.S. Borrower hereunder or under any of the other
Loan Documents to which such U.S. Borrower is a party) and demands to which such
U.S. Borrower might otherwise be entitled.

 

-168-



--------------------------------------------------------------------------------

(b) Each U.S. Borrower hereby waives the right by statute or otherwise to
require an Agent or any Lender to institute suit against any other U.S. Borrower
or to exhaust any rights and remedies which an Agent or any Lender has or may
have against any other U.S. Borrower. Each U.S. Borrower further waives any
defense arising by reason of any disability or other defense of any other U.S.
Borrower (other than the defense of payment in full) or by reason of the
cessation from any cause whatsoever of the liability of any such U.S. Borrower
in respect thereof.

(c) Each U.S. Borrower hereby waives and agrees not to assert against any Agent,
any Lender, or any Letter of Credit Issuer: (i) any defense (legal or equitable)
other than a defense of payment, set-off, counterclaim, or claim which such U.S.
Borrower may now or at any time hereafter have against any other Borrower or any
other party liable under the Loan Documents; (ii) any defense, set-off,
counterclaim, or claim of any kind or nature available to any other Borrower
(other than a defense of payment) against any Agent, any Lender, or any Letter
of Credit Issuer, arising directly or indirectly from the present or future lack
of perfection, sufficiency, validity, or enforceability of the Obligations or
any security therefor; (iii) any right or defense arising by reason of any claim
or defense based upon an election of remedies by any Agent, any Lender, or any
Letter of Credit Issuer under any applicable law; (iv) the benefit of any
statute of limitations affecting any other Borrower’s liability hereunder.

(d) Each U.S. Borrower consents and agrees that, without notice to or by such
U.S. Borrower and without affecting or impairing the obligations of such
Borrower hereunder, the Agents may (subject to any requirement for consent of
any of the Lenders to the extent required by this Agreement), by action or
inaction: (i) compromise, settle, extend the duration or the time for the
payment of, or discharge the performance of, or may refuse to or otherwise not
enforce the Loan Documents; (ii) release all or any one or more parties to any
one or more of the Loan Documents or grant other indulgences to any other
Borrower in respect thereof; (iii) amend or modify in any manner and at any time
(or from time to time) any of the Loan Documents; or (iv) release or substitute
any Person liable for payment of the Obligations, or enforce, exchange, release,
or waive any security for the Obligations.

(e) Each U.S. Borrower represents and warrants to the Agents and the Lenders
that such Borrower is currently informed of the financial condition of all other
Borrowers and all other circumstances which a diligent inquiry would reveal and
which bear upon the risk of nonpayment of the Obligations. Each U.S. Borrower
further represents and warrants that such Borrower has read and understands the
terms and conditions of the Loan Documents. Each U.S. Borrower agrees that
neither the Agents, any Lender, nor any Letter of Credit Issuer has any
responsibility to inform any U.S. Borrower of the financial condition of any
other Borrower or of any other circumstances which bear upon the risk of
nonpayment or nonperformance of the Obligations.

12.25. Canadian Borrower’s Obligations Several and Not Joint. The Canadian
Borrower will not have any obligations with respect to U.S. Obligations.

12.26. Eligible Contract Participants. Notwithstanding any provision hereof or
in any other Loan Document to the contrary, in the event that any Canadian
Guarantor is not an “eligible contract participant” as such term is defined in
Section 1(a)(18) of the Commodity Exchange Act, as amended, at the time (i) any
transaction is entered into under a Hedge Agreement or (ii) such Canadian
Guarantor becomes a Loan Party hereunder, the Canadian Obligations of such
Canadian Guarantor shall not include, only to the extent and for so long as the
Canadian Obligations of such Canadian Guarantor shall be prohibited from
including such transactions under the Commodity Exchange Act, (x) in the case of
clause (i) above, such transaction and (y) in the case of clause (ii) above, any
transactions outstanding under any Hedge Agreements as of the date such Canadian
Guarantor becomes a Canadian Guarantor hereunder.

 

-169-



--------------------------------------------------------------------------------

12.27. Keepwell. The U.S. Parent Borrower hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such the U.S. Parent Borrower’s obligations and undertakings under
this Section 12.27 voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount) and without
limitation of the foregoing, the U.S. Parent Borrower hereby absolutely,
unconditionally and irrevocably guarantees the payment and performance by each
Specified Loan Party of its obligations under the Loan Documents with respect to
all Swap Obligations. The obligations and undertakings of the U.S. Parent
Borrower under this Section 12.27 shall remain in full force and effect until
the Obligations have been indefeasibly paid and performed in full. The U.S.
Parent Borrower intends this Section 12.27 to constitute, and this Section 12.27
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

12.28. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

-170-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

UNIVAR INC., as U.S. Parent Borrower By:  

/s/ Carl Lukach

  Name: Carl Lukach   Title: Executive Vice President and Chief Financial
Officer UNIVAR USA INC., UNIVAR HOLDCO LLC, UNIVAR HOLDCO III LLC, CHEMPOINT.COM
INC., PILATES MERGER SUB II LLC, TPG ACCOLADE DELAWARE, LLC, NEXEO SOLUTIONS
HOLDINGS, LLC, NEXEO SOLUTIONS SUB HOLDING CORP., NEXEO SOLUTIONS, LLC, ARCHWAY
SALES, LLC, CHEMICAL SPECIALISTS AND DEVELOPMENT, LLC, NEXEO SOLUTIONS FINANCE
CORPORATION, STARTEX DISTRIBUTION WEST, LLC, STARTEX CHEMICAL, LLC and NEXEO
SOLUTIONS PLASTICS, LLC, as U.S.     Subsidiary Borrowers By:  

/s/ Kerri Howard

  Name: Kerri Howard   Title: Treasurer UNIVAR USA DELAWARE, INC. and UNIVAR
DELAWARE, INC., as U.S.     Subsidiary Borrowers By:  

/s/ Kerri Howard

  Name: Kerri Howard   Title: Vice President - Treasurer

 

Signature Pages to Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

UNIVAR CANADA LTD., as Canadian Borrower By:  

/s/ Kerri Howard

  Name: Kerri Howard   Title: Treasurer

 

Signature Pages to Amended and Restated ABL Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as U.S. Administrative Agent,     Collateral Agent and as
a Letter of Credit Issuer By:  

/s/ Brad Breidenbach

  Name: Brad Breidenbach   Title: Senior Vice President

 

[Signature Pages to Univar Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., (acting through its Canada   branch), as Canadian
Administrative Agent and as a Letter of Credit Issuer By:  

/s/ Sylwia Durkiewicz

  Name: Sylwia Durkiewicz   Title: Vice President

 

[Signature Pages to Univar Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Brad Breidenbach

  Name: Brad Breidenbach   Title: Senior Vice President

 

[Signature Pages to Univar Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., (acting through its Canada   branch), as a Lender By:  

/s/ Sylwia Durkiewicz

  Name: Sylwia Durkiewicz   Title: Vice President

 

[Signature Pages to Univar Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

Bank of Montreal, as a Lender and a Canadian Letter of Credit Issuer, By:  

/s/ Graeme Wallis

  Name: Graeme Wallis   Title: Director By:  

/s/ Kuljeet Manj

  Name: Kuljeet Manj   Title: Senior Director

 

[Signature Pages - Univar Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

    Bank of Montreal, Chicago Branch, as a Lender     By:  

/s/ Randon Gardley

      Name: Randon Gardley       Title: Vice President   For any institution
requiring     a second signatory:       By:  

 

      Name:       Title:

 

[Signature Pages - Univar Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

Citibank, N.A., as a Lender By:  

/s/ David Smith

  Name: David Smith   Title: Director & Vice President

 

[Signature Pages - Univar Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,   as a Lender By:  

/s/ Marguerite Sutton

  Name: Marguerite Sutton   Title: Vice President By:  

/s/ Michael Strobel

  Name: Michael Strobel   Title: Vice President

 

[Signature Pages - Univar Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, CANADA BRANCH, as a Lender By:  

/s/ David Gynn

  Name: David Gynn   Title: Chief Country Officer By:  

/s/ Rupert Gomes

  Name: Rupert Gomes   Title: Vice President

 

[Signature Pages to Univar Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Ryan Durkin

  Name: Ryan Durkin   Title: Authorized Signatory

 

[Signature Page - Univar Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

    HSBC Bank USA, N.A., as a Lender     By:  

/s/ Peggy Yip

      Name: Peggy Yip       Title: Vice President  

For any institution requiring

a second signatory:

        By:  

 

      Name:       Title:

 

[Signature Page - Univar Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

    ING CAPITAL LLC, as a Lender     By:  

/s/ Jean V. Grasso

      Name: Jean V. Grasso       Title: Managing Director   For any institution
requiring       a second signatory:   By:  

/s/ Jeff Chu

      Name: Jeff Chu       Title: Vice President

[Signature Page - Univar Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as a Lender By:  

/s/ Suzanne Ergastolo

  Name: Suzanne Ergastolo   Title: Executive Director

[Signature Page - Univar Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., Toronto Branch, as a     Lender By:  

/s/ Michael N. Tam

  Name: Michael N. Tam   Title: Authorized Officer

[Signature Pages - Univar Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

   

Morgan Stanley Bank, N.A., as a Lender

   

By:

 

/s/ Michael King

     

Name: Michael King

     

Title: Authorized Signatory

 

For any institution requiring

     

a second signatory:

 

By:

 

 

     

Name:

     

Title:

[Signature Pages - Univar Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

   

Morgan Stanley Senior Funding, Inc., as a Lender

   

By:

 

/s/ Michael King

     

Name: Michael King

     

Title: Vice President

 

For any institution requiring

     

a second signatory:

 

By:

 

 

     

Name:

     

Title:

[Signature Pages - Univar Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

TB Bank, N.A., as a US Revolving Lender By:  

/s/ Virginia Pulverenti

Name:   Virginia Pulverenti   Title: Vice President

[Signature Pages - Univar Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

The Toronto-Dominion Bank, as a Canadian Revolving Lender

By:

 

/s/ Darcy Mack

 

Name: Darcy Mack

  Title: AVP

By:

 

/s/ Mark Gray

 

Name: Mark Gray

  Title: Director TD Asset Finance

 

[Signature Pages - Univar Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank, National Association, as a Lender

By:

 

/s/ Deborah Saffie

 

Name: Deborah Saffie

  Title: Vice President

U.S. Bank National Association, acting through its Canada Brand, as a Lender

By:

 

/s/ John P. Rehob

 

Name: John P. Rehob

  Title: Vice President & Principal Officer

 

[Signature Pages - Univar Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

    WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and a Letter of Credit
Issuer     By:  

/s/ Moses Harris

      Name: Moses Harris       Title: Authorized Signatory  
For any institution requiring       a second signatory:   By:  

 

      Name:       Title:

 

[Signature Pages - Univar Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

    WELLS FARGO CAPITAL FINANCE, CORPORATION CANADA, as a Lender     By:  

/s/ David G. Phillips

      Name: David G. Phillips       Title:   Senior Vice President      

Credit Officer, Canada

     

Wells Fargo Capital Finance

     

Corporation Canada

  For any institution requiring       a second signatory:   By:  

 

      Name:       Title:

 

[Signature Pages - Univar Amended and Restated ABL Credit Agreement]